Exhibit 10.1

 

EXECUTION COPY

 

 

SPIRIT MASTER FUNDING, LLC

 

as Issuer

 

and

 

SPIRIT FINANCE CORPORATION
as Property Manager and Special Servicer

 

and

 

MIDLAND LOAN SERVICES, INC.
as Back-Up Manager

 

--------------------------------------------------------------------------------

 

PROPERTY MANAGEMENT AND SERVICING AGREEMENT

 

Dated as of July26, 2005

 

--------------------------------------------------------------------------------

 

Net-Lease Mortgage Notes

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

Section 1.01.

Defined Terms

 

Section 1.02. [a05-13942_1ex10d1.htm#Section1_02_125544]

Other Definitional Provisions [a05-13942_1ex10d1.htm#Section1_02_125544]

 

Section 1.03. [a05-13942_1ex10d1.htm#Section1_03_125548]

Certain Calculations in Respect of the Leases and the Mortgage Loans
[a05-13942_1ex10d1.htm#Section1_03_125548]

 

Section 1.04. [a05-13942_1ex10d1.htm#Section1_04_125552]

Fee Calculations; Interest Calculations
[a05-13942_1ex10d1.htm#Section1_04_125552]

 

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES; RECORDINGS AND FILINGS; BOOKS AND
RECORDS; DEFECT, BREACH, CURE, REPURCHASE AND SUBSTITUTION; FINANCIAL COVENANTS
[a05-13942_1ex10d1.htm#ArticleIi_125557]

 

 

 

 

Section 2.01. [a05-13942_1ex10d1.htm#Section2_01_125603]

Representations and Warranties of Spirit Finance and the Back-Up Manager
[a05-13942_1ex10d1.htm#Section2_01_125603]

 

Section 2.02. [a05-13942_1ex10d1.htm#Section2_02_125612]

Representations and Warranties of the Issuer
[a05-13942_1ex10d1.htm#Section2_02_125612]

 

Section 2.03. [a05-13942_1ex10d1.htm#Section2_03_125616]

Recordings and Filings; Books and Records
[a05-13942_1ex10d1.htm#Section2_03_125616]

 

Section 2.04. [a05-13942_1ex10d1.htm#Section2_04_125620]

Repurchase or Transfer for Collateral Defects and Breaches of Representations
and Warranties [a05-13942_1ex10d1.htm#Section2_04_125620]

 

 

 

 

ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGED PROPERTIES AND LEASES
[a05-13942_1ex10d1.htm#ArticleIii_125636]

 

 

 

 

Section 3.01. [a05-13942_1ex10d1.htm#Section3_01_125638]

Administration of the Mortgaged Properties, Leases and Mortgage Loans
[a05-13942_1ex10d1.htm#Section3_01_125638]

 

Section 3.02. [a05-13942_1ex10d1.htm#Section3_02_125646]

Collection of Lease Payments and Loan Payments; Lockbox Accounts; Lockbox
Transfer Accounts [a05-13942_1ex10d1.htm#Section3_02_125646]

 

Section 3.03. [a05-13942_1ex10d1.htm#Section3_03_125650]

Collection of Real Estate Taxes and Insurance Premiums; Servicing Accounts;
Property Protection Advances; Emergency Property Expenses
[a05-13942_1ex10d1.htm#Section3_03_125650]

 

Section 3.04. [a05-13942_1ex10d1.htm#Section3_04_125656]

Collection Account; Release Account [a05-13942_1ex10d1.htm#Section3_04_125656]

 

Section 3.05. [a05-13942_1ex10d1.htm#Section3_05_125709]

Withdrawals From the Collection Account and the Release Account
[a05-13942_1ex10d1.htm#Section3_05_125709]

 

Section 3.06. [a05-13942_1ex10d1.htm#Section3_06_125716]

Investment of Funds in the Collection Account and the Release Account
[a05-13942_1ex10d1.htm#Section3_06_125716]

 

Section 3.07. [a05-13942_1ex10d1.htm#Section3_07_125721]

Maintenance of Insurance Policies; Errors and Omissions and Fidelity Coverage
[a05-13942_1ex10d1.htm#Section3_07_125721]

 

Section 3.08. [a05-13942_1ex10d1.htm#Section3_08_125727]

Enforcement of Alienation Clauses; Consent to Assignment
[a05-13942_1ex10d1.htm#Section3_08_125727]

 

Section 3.09. [a05-13942_1ex10d1.htm#Section3_09_125729]

Realization Upon Specially Serviced Assets
[a05-13942_1ex10d1.htm#Section3_09_125729]

 

Section 3.10. [a05-13942_1ex10d1.htm#Section3_10_125737]

Issuer, Custodian and Indenture Trustee to Cooperate; Release of Lease Files and
Loan Files [a05-13942_1ex10d1.htm#Section3_10_125737]

 

Section 3.11. [a05-13942_1ex10d1.htm#Section3_11_125747]

Servicing Compensation; Interest on Property Protection Advances
[a05-13942_1ex10d1.htm#Section3_11_125747]

 

Section 3.12. [a05-13942_1ex10d1.htm#Section3_12_125754]

Property Inspections; Collection of Financial Statements; Delivery of Certain
Reports [a05-13942_1ex10d1.htm#Section3_12_125754]

 

Section 3.13. [a05-13942_1ex10d1.htm#Section3_13_125757]

Annual Statement as to Compliance [a05-13942_1ex10d1.htm#Section3_13_125757]

 

Section 3.14. [a05-13942_1ex10d1.htm#Section3_14_125759]

Reports by Independent Public Accountants
[a05-13942_1ex10d1.htm#Section3_14_125759]

 

 

--------------------------------------------------------------------------------


 

Section 3.15. [a05-13942_1ex10d1.htm#Section3_15_125802]

Access to Certain Information; Delivery of Certain Information
[a05-13942_1ex10d1.htm#Section3_15_125802]

 

Section 3.16. [a05-13942_1ex10d1.htm#Section3_16_125804]

Appraisals After a Property Protection Event; Title to REO Property
[a05-13942_1ex10d1.htm#Section3_16_125804]

 

Section 3.17. [a05-13942_1ex10d1.htm#Section3_17_125807]

Management of REO Properties and Mortgaged Properties relating to Defaulted
Assets [a05-13942_1ex10d1.htm#Section3_17_125807]

 

Section 3.18. [a05-13942_1ex10d1.htm#Section3_18_125812]

Sale and Exchange of Mortgage Loans, Leases and Mortgaged Properties
[a05-13942_1ex10d1.htm#Section3_18_125812]

 

Section 3.19. [a05-13942_1ex10d1.htm#Section3_19_125814]

Modifications, Waivers, Amendments and Consents
[a05-13942_1ex10d1.htm#Section3_19_125814]

 

Section 3.20. [a05-13942_1ex10d1.htm#Section3_20_125818]

Transfer of Servicing Between Property Manager and Special Servicer; Record
Keeping [a05-13942_1ex10d1.htm#Section3_20_125818]

 

Section 3.21. [a05-13942_1ex10d1.htm#Section3_21_125821]

Sub-Management Agreements [a05-13942_1ex10d1.htm#Section3_21_125821]

 

 

 

 

ARTICLE IV REPORTS [a05-13942_1ex10d1.htm#ArticleIv_125826]

 

 

 

 

Section 4.01. [a05-13942_1ex10d1.htm#Section4_01_125828]

Reports to the Issuer, the Indenture Trustee and the Insurers
[a05-13942_1ex10d1.htm#Section4_01_125828]

 

Section 4.02. [a05-13942_1ex10d1.htm#Section4_02_125841]

Use of Agents [a05-13942_1ex10d1.htm#Section4_02_125841]

 

 

 

 

ARTICLE V THE PROPERTY MANAGER AND THE SPECIAL SERVICER
[a05-13942_1ex10d1.htm#ArticleV_125843]

 

 

 

 

Section 5.01. [a05-13942_1ex10d1.htm#Section5_01_125845]

Liability of the Property Manager and the Special Servicer
[a05-13942_1ex10d1.htm#Section5_01_125845]

 

Section 5.02. [a05-13942_1ex10d1.htm#Section5_02_125847]

Merger, Consolidation or Conversion of the Property Manager and the Special
Servicer [a05-13942_1ex10d1.htm#Section5_02_125847]

 

Section 5.03. [a05-13942_1ex10d1.htm#Section5_03_125849]

Limitation on Liability of the Property Manager and the Special Servicer;
Environmental Liabilities [a05-13942_1ex10d1.htm#Section5_03_125849]

 

Section 5.04. [a05-13942_1ex10d1.htm#Section5_04_125853]

Term of Service; Property Manager and Special Servicer Not to Resign
[a05-13942_1ex10d1.htm#Section5_04_125853]

 

Section 5.05. [a05-13942_1ex10d1.htm#Section5_05_125856]

Rights of Certain Persons in Respect of the Property Manager and the Special
Servicer [a05-13942_1ex10d1.htm#Section5_05_125856]

 

Section 5.06. [a05-13942_1ex10d1.htm#Section5_06_125858]

[Reserved] [a05-13942_1ex10d1.htm#Section5_06_125858]

 

Section 5.07. [a05-13942_1ex10d1.htm#Section5_07_125900]

Property Manager or Special Servicer as Owner of Notes
[a05-13942_1ex10d1.htm#Section5_07_125900]

 

 

 

 

ARTICLE VI SERVICER REPLACEMENT EVENTS [a05-13942_1ex10d1.htm#ArticleVi_125902]

 

 

 

 

Section 6.01. [a05-13942_1ex10d1.htm#Section6_01_125904]

Servicer Replacement Events [a05-13942_1ex10d1.htm#Section6_01_125904]

 

Section 6.02. [a05-13942_1ex10d1.htm#Section6_02_125911]

Back-Up Manager [a05-13942_1ex10d1.htm#Section6_02_125911]

 

Section 6.03. [a05-13942_1ex10d1.htm#Section6_03_125915]

Additional Remedies of the Issuer and the Indenture Trustee upon a Servicer
Replacement Event [a05-13942_1ex10d1.htm#Section6_03_125915]

 

 

 

 

ARTICLE VII TRANSFERS AND EXCHANGES OF MORTGAGED PROPERTIES AND MORTGAGE LOANS
BY ISSUER; RELEASE OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY ISSUER
[a05-13942_1ex10d1.htm#ArticleVii_125916]

 

 

 

 

Section 7.01. [a05-13942_1ex10d1.htm#Section7_01_125919]

Released Mortgage Loans and Released Mortgaged Properties
[a05-13942_1ex10d1.htm#Section7_01_125919]

 

Section 7.02. [a05-13942_1ex10d1.htm#Section7_02_125922]

Third Party Purchase Options; Release of Mortgaged Properties to Affiliates
under Defaulted or Delinquent Assets; Other Sales or Exchanges
[a05-13942_1ex10d1.htm#Section7_02_125922]

 

Section 7.03. [a05-13942_1ex10d1.htm#Section7_03_125925]

Transfer of Lease to New Mortgaged Property
[a05-13942_1ex10d1.htm#Section7_03_125925]

 

 

 

 

ARTICLE VIII TERMINATION [a05-13942_1ex10d1.htm#ArticleViii_125927]

 

 

 

 

Section 8.01. [a05-13942_1ex10d1.htm#Section8_01_125929]

Termination Upon Repurchase or Liquidation of All Mortgaged Properties or
Discharge of Indenture [a05-13942_1ex10d1.htm#Section8_01_125929]

 

 

--------------------------------------------------------------------------------


 

ARTICLE IX MISCELLANEOUS PROVISIONS [a05-13942_1ex10d1.htm#ArticleIx_125931]

 

 

 

 

Section 9.01. [a05-13942_1ex10d1.htm#Section9_01_125939]

Amendment [a05-13942_1ex10d1.htm#Section9_01_125939]

 

Section 9.02. [a05-13942_1ex10d1.htm#Section9_02_125942]

Counterparts [a05-13942_1ex10d1.htm#Section9_02_125942]

 

Section 9.03. [a05-13942_1ex10d1.htm#Section9_03_125943]

GOVERNING LAW [a05-13942_1ex10d1.htm#Section9_03_125943]

 

Section 9.04. [a05-13942_1ex10d1.htm#Section9_04_125946]

Notices [a05-13942_1ex10d1.htm#Section9_04_125946]

 

Section 9.05. [a05-13942_1ex10d1.htm#Section9_05_125950]

Severability of Provisions [a05-13942_1ex10d1.htm#Section9_05_125950]

 

Section 9.06. [a05-13942_1ex10d1.htm#Section9_06_125952]

Effect of Headings and Table of Contents
[a05-13942_1ex10d1.htm#Section9_06_125952]

 

Section 9.07. [a05-13942_1ex10d1.htm#Section9_07_125954]

Notices to Insurers and Rating Agencies
[a05-13942_1ex10d1.htm#Section9_07_125954]

 

Section 9.08. [a05-13942_1ex10d1.htm#Section9_08_130006]

Successors and Assigns: Beneficiaries [a05-13942_1ex10d1.htm#Section9_08_130006]

 

Section 9.09. [a05-13942_1ex10d1.htm#Section9_09_130008]

Complete Agreement [a05-13942_1ex10d1.htm#Section9_09_130008]

 

Section 9.10. [a05-13942_1ex10d1.htm#Section9_10_130010]

Certain Rights of Insurers; Insurer Default
[a05-13942_1ex10d1.htm#Section9_10_130010]

 

Section 9.11. [a05-13942_1ex10d1.htm#Section9_11_130013]

Consent to Jurisdiction [a05-13942_1ex10d1.htm#Section9_11_130013]

 

Section 9.12. [a05-13942_1ex10d1.htm#Section9_12_130015]

No Proceedings [a05-13942_1ex10d1.htm#Section9_12_130015]

 

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A-1 [a05-13942_1ex10d1.htm#ExhibitA1_130022]

MORTGAGED PROPERTY SCHEDULE [a05-13942_1ex10d1.htm#ExhibitA1_130022]

 

 

 

 

EXHIBIT A-2 [a05-13942_1ex10d1.htm#ExhibitA2_130117]

MORTGAGE LOAN SCHEDULE [a05-13942_1ex10d1.htm#ExhibitA2_130117]

 

 

 

 

EXHIBIT B [a05-13942_1ex10d1.htm#ExhibitB_130121]

FORM OF REQUEST FOR RELEASE — PROPERTY MANAGER
[a05-13942_1ex10d1.htm#ExhibitB_130121]

 

 

 

 

EXHIBIT C [a05-13942_1ex10d1.htm#ExhibitC_130123]

FORM OF REQUEST FOR RELEASE — SPECIAL SERVICER
[a05-13942_1ex10d1.htm#ExhibitC_130123]

 

 

 

 

EXHIBIT D [a05-13942_1ex10d1.htm#ExhibitD_130125]

FORM OF LIMITED POWERS OF ATTORNEY FROM ISSUER OR INDENTURE TRUSTEE
[a05-13942_1ex10d1.htm#ExhibitD_130125]

 

 

 

 

EXHIBIT E [a05-13942_1ex10d1.htm#ExhibitE_130134]

CALCULATION OF FIXED CHARGE COVERAGE RATIOS
[a05-13942_1ex10d1.htm#ExhibitE_130134]

 

 

 

 

EXHIBIT F

FORM OF DETERMINATION DATE REPORT

 

 

--------------------------------------------------------------------------------


 

This PROPERTY MANAGEMENT AND SERVICING AGREEMENT, dated as of July 26, 2005
(this “Agreement”), is made among Spirit Master Funding, LLC, as issuer (the
“Issuer”), Spirit Finance Corporation (“Spirit Finance”), as property manager
and special servicer (together with its successors in such capacities, the
“Property Manager” and “Special Servicer,” respectively), and Midland Loan
Services, Inc., as Back-Up Manager (together with its successors in such
capacity, the “Back-Up Manager”).

 

PRELIMINARY STATEMENT

 

As of the Initial Closing Date, the Issuer owns the Mortgaged Properties and
related Leases described on Exhibit A-1 and the Mortgage Loans described on
Exhibit A-2.  Spirit Finance has agreed to provide property management services
with respect to the Mortgaged Properties and to service the Leases and the
Mortgage Loans.  Upon the issuance of the Notes under the Indenture, the Issuer
will pledge its right, title and interest in and to such Mortgaged Properties,
Leases and Mortgage Loans to the Indenture Trustee as security for the
indebtedness evidenced by the Indenture and the Notes issued under the Indenture
and for payment of amounts owed to the Insurers under each Insurance Agreement
and the Indenture.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.          Defined Terms.

 

Whenever used in this Agreement, including in the Preliminary Statement, the
words and phrases set forth below, unless the context otherwise requires, shall
have the meanings specified in this Section 1.01.  Capitalized terms used in
this Agreement, including the Preliminary Statement, and not defined herein,
unless the context otherwise requires, shall have the respective meanings
specified in Section 1.01 of the Indenture (as defined below).

 

“30/360 Basis”:  The accrual of interest calculated on the basis of a 360-day
year consisting of twelve 30-day months.

 

“Account Control Agreement”: An agreement with respect to a deposit account or a
securities account, in form and substance satisfactory to each Insurer and the
Indenture Trustee, pursuant to which the institution at which such account is
maintained agrees to follow the instructions or entitlement orders, as the case
may be, of the Indenture Trustee with respect thereto.

 

“Additional Servicing Compensation”:  Property Manager Additional Servicing
Compensation and Special Servicer Additional Servicing Compensation.

 

“Advance Interest”:  Interest accrued on any Property Protection Advance at the
Reimbursement Rate and payable to the Property Manager or the Back-Up Manager,
as the case may be, each in accordance with Section 3.11(e).

 

--------------------------------------------------------------------------------


 

“Affiliate”:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Agreement”:  This Property Management and Servicing Agreement and all
amendments hereof and supplements hereto.

 

“Aggregate Collateral Value”:  On any date of determination, the sum of the
Collateral Values of the Mortgage Loans and Mortgaged Properties (that do not
otherwise secure Mortgage Loans) that are included in the Collateral Pool.  As
of the Series 2005-1 Closing Date, the Aggregate Collateral Value was
approximately $630,421,106.

 

“Aggregate Note Principal Balance”:  For any date of determination and any
Series, the sum of the Class Principal Balances of each Class of Notes of such
Series.

 

“Aggregate Series Principal Balance”:  On any date of determination, the sum of
the Aggregate Note Principal Balances of each Series, in each case after giving
effect to any payments of principal on such date.

 

“Allocated Collateral Amount”:  For any Mortgage Loan or Mortgaged Property
(that does not otherwise secure a Mortgage Loan) at any time, the product of (i)
the Collateral Value of the related Mortgaged Property or Mortgage Loan,
multiplied by (ii) a fraction, the numerator of which is the Aggregate Series
Principal Balance at such time and the denominator of which is the Aggregate
Collateral Value.

 

“Appraised Value”:  For any Mortgaged Property included in the Collateral Pool
or securing a Mortgage Loan included in the Collateral Pool, an appraised value
determined pursuant to an independent MAI appraisal in accordance with the
Uniform Standards of Professional Appraisal Practice and which takes into
account the leased fee value of the related buildings and land of such Mortgaged
Property, consistent with industry standards, and excludes the value of
equipment and other tangible personal property and business enterprise value,
and (1) with respect to any Mortgage Loan included in the Collateral Pool as of
the Series Closing Date, the most recent full narrative (complete summary) or
limited scope (limited restricted) MAI appraisal obtained by the Property
Manager with respect to the related Mortgaged Property, (2) with respect to any
Mortgaged Property included in the Collateral Pool as of the Series Closing
Date, the most recent full narrative (complete summary) or limited scope
(limited restricted) MAI appraisals obtained by the Property Manager with
respect to such Mortgaged Property, (3) with respect to any Qualified Substitute
Mortgage Loan or Qualified Substitute Mortgaged Property, is either (a) a full
narrative (complete summary) MAI appraisal or (b) with respect to Mortgaged
Properties operated within the Restaurant Business Sector (as defined in the
Indenture), a limited scope (limited restricted) MAI appraisal obtained within
12 months prior to the date such Qualified Substitute Mortgage Loan or Qualified
Substitute Mortgaged Property is pledged as part of the Collateral Pool, or (4)
at any time subsequent to a Series Closing Date, in accordance with the
Servicing Standard, the Property Manager or Special

 

2

--------------------------------------------------------------------------------


 

Servicer determines that obtaining a new Appraised Value is necessary, a full
narrative (complete summary) or, with respect to Mortgaged Properties operated
within the Restaurant Business Sector, limited scope (limited restricted) MAI
appraisal obtained by the Property Manager or the Special Servicer with respect
to such Mortgaged Property.

 

“Asset File”:  A Loan File or a Lease File, as the context requires.

 

“Assignment of Leases”:  With respect to any Mortgage Loan, any assignment of
leases, rents and profits or similar document or instrument executed by the
Borrower in connection with the origination or subsequent modification or
amendment of the related Mortgage Loan.

 

“Authorized Officer”: With respect to the Issuer, any person who is authorized
to act for the Issuer and who is identified on the list delivered by the Issuer
to the Indenture Trustee on each Series Closing Date (as such list may be
modified or supplemented from time to time thereafter).  With respect to an
Insurer, the president, any vice president, or any other officer customarily
performing functions similar to those performed by the persons who at the time
shall be such officers.

 

“Available Amount”:  The Available Amount on any Payment Date will consist of
the aggregate of all amounts received in respect of the Collateral Pool during
the immediately preceding Collection Period and on deposit in the Collection
Account on the immediately preceding Determination Date, including amounts
earned, if any, on the investment of funds on deposit in the Collection Account
and the Release Account during the immediately preceding Collection Period,
Unscheduled Proceeds, amounts received on account of payments under any
Guaranties, amounts received on account of payments under the Performance
Undertaking and the Environmental Indemnity Agreement, and upon the termination
of any Sweep Period, any amounts released from the Cashflow Coverage Reserve
Account, but excluding (i) amounts on deposit in the Release Account and not
transferred to the Collection Account for such Payment Date, (ii) the amount of
any collections allocated to Companion Loans, if any, as provided in the
applicable Pari Passu Co-Lender Agreements, (iii) the amount of any Additional
Servicing Compensation, (iv) amounts received on account of Excess Cashflow (so
long as no Early Amortization Event has occurred and is continuing), (v) amounts
withdrawn from the Collection Account to reimburse the Property Manager or the
Back-Up Manager for any unreimbursed Property Protection Advances (plus Advance
Interest thereon) and to pay the Property Management Fee, the Back-Up Fee, any
Special Servicing Fee, Workout Fees or Liquidation Fees and any Emergency
Property Expenses, (vi) amounts required to be paid by the Issuer as the lessor
under the Leases in respect of sales taxes (vii) any amount received from a
Tenant or Borrower as reimbursement for any cost paid by or on behalf of the
Issuer (other than as a Property Protection Advance, Emergency Property Expense
or a Collateral Pool Expense)  as lessor or lender under a Lease or Mortgage
Loan, as applicable and (viii) any amounts collected by or on behalf of the
Issuer and held in escrow or impound as lender or lessor to pay future
obligations due under a Mortgage Loan or Lease, as applicable.

 

“Average Cashflow Coverage Ratio”:  On any date of determination, the average of
the Cashflow Coverage Ratios for the Determination Dates for the Collection
Period most recently ended and each of the two Collection Periods immediately
preceding such

 

3

--------------------------------------------------------------------------------


 

Collection Period; provided, however, that until the occurrence of the third
Determination Date after the applicable Series Closing Date, the Average
Cashflow Coverage Ratio shall be the average of the Cashflow Coverage Ratios for
the Determination Dates for all Collection Periods ended since such Series
Closing Date.

 

“Back-Up Fee”:  With respect to each Mortgage Loan and each Lease, the fee
payable to the Back-Up Manager pursuant to Section 3.11(h).

 

“Back-Up Fee Rate”:  With respect to each Mortgage Loan and each Mortgaged
Property owned by Issuer, a fixed percentage rate equal to 0.005% per annum.

 

“Back-Up Manager”:  Midland Loan Services, Inc., a Delaware corporation, or its
successor in interest.

 

“Back-Up Servicing Transfer Date”:  As defined in Section 6.02(b).

 

“Balloon Loan”:  Mortgage Loans which have substantial payments of principal due
at their stated maturities.

 

“Bankruptcy Code”:  The federal Bankruptcy Code of 1978, Title 11 of the United
States Code, as amended from time to time.

 

“Borrower”:  The obligor or obligors on a Mortgage Note, including any Person
that has acquired the related Collateral and assumed the obligations of the
Original Obligor under the Mortgage Note.

 

“Business Day”:  Any day other than a Saturday, a Sunday or a day on which
banking institutions are authorized or obligated by law or executive order to
remain closed in New York, New York, Scottsdale, Arizona, or any other city in
which is located the principal office of the Issuer, the Primary Servicing
Office of the Property Manager or the Special Servicer or the Indenture
Trustee’s Office.

 

“Cashflow Coverage Ratio”:  The ratio, expressed as a fraction, the numerator of
which is the sum of the Monthly Loan Payments and the Monthly Lease Payments
received during the Collection Period ending on the related Determination Date
plus any income earned from the investment of funds on deposit in the Collection
Account and the Release Account in Permitted Investments during the immediately
preceding Collection Period, plus or minus any net payments due to or from the
Issuer under the applicable hedge agreements for any Series of Notes for the
related Payment Date, and the denominator of which is the Total Debt Service for
such Determination Date.

 

“Cashflow Coverage Reserve Account”:  As defined in the Indenture.

 

“CERCLA”: The Comprehensive Environmental Response, Compensation and Liability
Act of 1980.

 

4

--------------------------------------------------------------------------------


 

“Change of Control”: The acquisition of the beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of 50% or more of the common stock of
Spirit Finance without the prior consent of the Insurers.

 

“Class Principal Balance”:  As defined in the Indenture.

 

“Code”:  The Internal Revenue Code of 1986, as amended.

 

“Co-Issuer”:  As defined in the Indenture.

 

“Collateral”: As defined in the Indenture.

 

“Collateral Agent”:  As defined in the Indenture.

 

“Collateral Defect”:  As defined in Section 2.04(a).

 

“Collateral Pool”:  As defined in the Indenture.

 

“Collateral Value”:  As defined in the Indenture.

 

“Collection Account”:  The segregated account or accounts created and maintained
by the Property Manager in the name of the Indenture Trustee, held on behalf of
the Noteholders, for the collection of payments on the Mortgage Loans and
Leases.

 

“Collection Account Agreement”:  As defined in Section 3.04(a).

 

“Collection Account Bank”:  As defined in Section 3.04(a).

 

“Collection Period”:  With respect to any Payment Date, the period commencing
immediately after the Determination Date in the month preceding the month in
which such Payment Date occurs (or, in the case of the initial Payment Date,
commencing on the applicable Series Closing Date) and ending with the
Determination Date related to such Payment Date.

 

“Companion Loans”:  A mortgage loan secured by a Mortgaged Property held, on a
pari passu basis, with the Issuer or any Co-Issuer, by parties other than the
Issuer or any Co-Issuer.

 

“Condemnation Proceeds”:  All proceeds received in connection with the
condemnation of, or granting an easement on, any Mortgaged Property other than
proceeds applied to the restoration of such Mortgaged Property or released to
the related Tenant or Borrower in accordance with the Servicing Standard.

 

“Control Person”:  With respect to any Person, anyone that constitutes a
“controlling person” of such Person within the meaning of the Securities Act of
1933, as amended.

 

“Controlling Party”:  As defined in the Indenture.

 

5

--------------------------------------------------------------------------------


 

“Corrected Lease”:  Any Lease that had been a Specially Serviced Lease but with
respect to which (a) as of the date of determination, no circumstance identified
in clauses (a) through (e) of the definition of the term “Specially Serviced
Lease” then exists and (b) one or more of the following as are applicable occur:

 

(I)            WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED IN CLAUSE (A) OF THE
DEFINITION OF THE TERM “SPECIALLY SERVICED LEASE”, THE RELATED TENANT HAS MADE
THREE CONSECUTIVE FULL AND TIMELY MONTHLY LEASE PAYMENTS, AS APPLICABLE, UNDER
THE TERMS OF SUCH LEASE (AS SUCH TERMS MAY BE CHANGED OR MODIFIED IN CONNECTION
WITH A BANKRUPTCY OR SIMILAR PROCEEDING INVOLVING THE RELATED TENANT OR BY
REASON OF A MODIFICATION, WAIVER OR AMENDMENT GRANTED OR AGREED TO BY THE
SPECIAL SERVICER) OR SUCH LEASE HAS BEEN TERMINATED AND THE RELATED MORTGAGED
PROPERTY HAS BEEN RE-LEASED;

 

(II)           WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED IN CLAUSES (B) OR (C)
OF THE DEFINITION OF THE TERM “SPECIALLY SERVICED LEASE”, SUCH CIRCUMSTANCES
CEASE TO EXIST IN THE GOOD FAITH AND REASONABLE JUDGMENT OF THE SPECIAL
SERVICER;

 

(III)          WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED IN CLAUSE (D) OF THE
DEFINITION OF THE TERM “SPECIALLY SERVICED LEASE”, SUCH DEFAULT IS CURED; AND

 

(IV)          WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED IN CLAUSE (E) OF THE
DEFINITION OF THE TERM “SPECIALLY SERVICED LEASE”, SUCH PROCEEDINGS ARE
TERMINATED.

 

“Corrected Mortgage Loan”:  Any Mortgage Loan that had been a Specially Serviced
Mortgage Loan but with respect to which (a) as of the date of determination, no
circumstance identified in clauses (a) through (e) of the definition of the term
“Specially Serviced Mortgage Loan” then exists and (b) one or more of the
following as are applicable occur:

 

(I)            WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED IN CLAUSE (A) OF THE
DEFINITION OF THE TERM “SPECIALLY SERVICED MORTGAGE LOAN”, THE RELATED BORROWER
HAS MADE THREE CONSECUTIVE FULL AND TIMELY MONTHLY LOAN PAYMENTS, AS APPLICABLE,
UNDER THE TERMS OF SUCH MORTGAGE LOAN (AS SUCH TERMS MAY BE CHANGED OR MODIFIED
IN CONNECTION WITH A BANKRUPTCY OR SIMILAR PROCEEDING INVOLVING THE RELATED
BORROWER OR BY REASON OF A MODIFICATION, WAIVER OR AMENDMENT GRANTED OR AGREED
TO BY THE SPECIAL SERVICER) OR SUCH MORTGAGE LOAN HAS BEEN TERMINATED AND THE
RELATED MORTGAGED PROPERTY HAS BEEN RE-LEASED;

 

(II)           WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED IN CLAUSES (B) OR (C)
OF THE DEFINITION OF THE TERM “SPECIALLY SERVICED MORTGAGE LOAN”, SUCH
CIRCUMSTANCES CEASE TO EXIST IN THE GOOD FAITH AND REASONABLE JUDGMENT OF THE
SPECIAL SERVICER;

 

6

--------------------------------------------------------------------------------


 

(III)          WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED IN CLAUSE (D) OF THE
DEFINITION OF THE TERM “SPECIALLY SERVICED MORTGAGE LOAN”, SUCH DEFAULT IS
CURED; AND

 

(IV)          WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED IN CLAUSE (E) OF THE
DEFINITION OF THE TERM “SPECIALLY SERVICED MORTGAGE LOAN”, SUCH PROCEEDINGS ARE
TERMINATED.

 

“Cure Party”: (i) With respect to any Mortgaged Property or Mortgage Loan
acquired by the Issuer pursuant to the Purchase and Sale Agreements or any
Qualified Substitute Mortgage Loan or Qualified Substitute Mortgaged Property
substituted for any such Mortgage Loan or Mortgaged Property by such Originator,
the applicable Originator, (ii) with respect to any Mortgage Loan, Mortgaged
Property, Qualified Substitute Mortgaged Property or Qualified Substitute
Mortgage Loan acquired by the Issuer from a third party, the Issuer and (iii)
with respect to the obligations of an Originator or the Issuer in the case of
each of the foregoing clauses (i) and (ii), Spirit Finance in its capacity as
Support Provider under the Performance Undertaking.

 

“Custodian”:  As defined in the Indenture.

 

“Custodian Inventory List”:  As defined in the Custody Agreement.

 

“Custody Agreement”:  The Custody Agreement, dated as of July 26, 2005, among
the Issuer, the Indenture Trustee and the Custodian, as the same may be amended
from time to time.

 

“Default Interest”:  With respect to any (i) Lease, any amounts collected
thereon (other than late payments, late payment charges or amounts representing
Third Party Purchase Price paid by the related the Tenant) that represent
penalty interest accrued at the rate specified in the related lease agreement
and (ii) Mortgage Loan, any amounts collected thereon (other than late payments,
late payment charges or Yield Maintenance Premiums) that represent penalty
interest in excess of interest on the principal balance of such Mortgage Loan
accrued at the related Interest Rate.

 

“Defaulted Asset”:  Any Mortgage Loan or Lease included in the Collateral Pool,
with respect to which a default (other than with respect to a Delinquent Asset)
occurs that materially and adversely affects the interests of the Issuer and
that continues unremedied for the applicable grace period under the terms of
such Mortgage Loan or Lease (or, if no grace period is specified, for 30 days).

 

“Deficiency”:  As defined in Section 4.01(c).

 

“Defaulting Party”:  As defined in Section 6.01(b).

 

“Delinquent Asset”:  Any Mortgage Loan or Lease included in the Collateral Pool
(other than a Defaulted Asset), with respect to which any Monthly Loan Payment
or Monthly Lease Payment, as applicable, becomes delinquent for 60 or more
consecutive days.

 

7

--------------------------------------------------------------------------------


 

“Determination Date”:  With respect to any Payment Date, the 7th day of the
month in which such Payment Date occurs or, if such 7th day is not a business
day, the business day immediately succeeding such 7th day.

 

“Determination Date Report”:  As defined in Section 4.01(a).

 

“Due Date”:  With respect to any Mortgage Loan or Lease, as applicable, the day
of each calendar month on which the Monthly Loan Payment or Monthly Lease
Payment, as applicable, with respect thereto is due.

 

“Early Amortization Event”:  As defined in the Indenture.

 

“Eligible Account”:  Any of (i) a segregated account maintained with a
federal-or state-chartered depository institution or trust company, the
long-term deposit or long-term unsecured debt obligations of which (or of such
institution’s parent holding company) are rated “A” or better by each Rating
Agency other than S&P, and “AA-” or better by S&P, if the deposits are to be
held in the account for more than 30 days, or the short-term deposit or
short-term unsecured debt obligations of which (or of such institution’s parent
holding company) are rated  “P-1” by Moody’s and “A-1” by S&P if the deposits
are to be held in the account for 30 days or less, in any event at any time
funds are on deposit therein, or (ii) a segregated trust account maintained with
a federal or state-chartered depository institution or trust company acting in
its fiduciary capacity, which, in the case of a state-chartered depository
institution or trust company is subject to regulations regarding fiduciary funds
on deposit therein substantially similar to 12 C.F.R. § 9.10(b), and which, in
either case, has a combined capital and surplus of at least $50,000,000 and is
subject to supervision or examination by federal or state authority, (iii) an
account or accounts maintained with PNC Bank (A) so long as PNC Bank’s long-term
unsecured debt rating shall be at least (x) “A1” by Moody’s and “A” by S&P (if
the deposits are to be held in the account for more than 30 days) and (y) “A” by
Fitch, or (B) so long as PNC’s short-term deposit or short-term unsecured debt
rating shall be at least (x) “P-1” by Moody’s and “A-1” by S&P (if the deposits
are to be held in the account for 30 days or less) and (y) “F1” by Fitch, or
(iv) any other account that is acceptable to the Rating Agencies and each
Insurer (as evidenced by written confirmation from such Rating Agencies and each
Insurer).  Eligible Accounts may bear interest.

 

“Emergency Property Expenses”:  As defined in Section 3.03(e).

 

“Environmental Indemnity Agreement”:  As defined in the Indenture.

 

“Environmental Insurer”: Any Qualified Insurer that issues Environmental
Policies relating to any of the Mortgage Loans or Mortgaged Properties.

 

“Environmental Policy”: Any insurance policy issued by an Environmental Insurer,
together with any endorsements thereto, providing insurance coverage for losses
with respect to certain Mortgage Loans or Mortgaged Properties caused by the
presence of hazardous substances on, or the migration of hazardous substances
from, the related Mortgaged Properties.

 

8

--------------------------------------------------------------------------------


 

“Equipment Loan”:  Any commercial equipment loan secured by equipment used in
the operation of a Mortgaged Property.

 

“Escrow Payment”:  Any payment received by the Property Manager or the Special
Servicer for the account of any Obligor or otherwise deposited in the Servicing
Account for application toward the payment of real estate taxes, assessments,
insurance premiums, ground rents (if applicable) and similar items in respect of
the related Mortgaged Property.

 

“Event of Default”:  As defined in the Indenture.

 

“Excess Cashflow”:  As defined in the Indenture.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended.

 

“Extraordinary Expense”:  As defined in the Indenture.

 

“Fair Market Value”:  With respect to any Mortgaged Property or Mortgage Loan
secured by a Mortgaged Property, at any time, a price determined by the Property
Manager (or by the Special Servicer with respect to a Specially Serviced Asset)
in accordance with the Servicing Standard and Section 7.01(b).

 

“FDIC”:  Federal Deposit Insurance Corporation or any successor.

 

“Financing Statement”:  A financing statement either filed or recorded or in a
form suitable for filing and recording under the Uniform Commercial Code.

 

“Fixed Charge Coverage Ratio” or “FCCR”:  The fixed charge coverage ratio for a
Tenant determined in accordance with the provisions of Exhibit E attached
hereto.

 

“FNMA”:  Federal National Mortgage Association or any successor.

 

“GAAP”:  Generally accepted accounting principles as in effect in the United
States, consistently applied, as of the date of such application.

 

“Grant”:  As defined in the Indenture.

 

“Granting Clause”:  The Granting Clause set forth in the Indenture.

 

“Ground Lease”:  With respect to any Mortgaged Property, the lease agreement, if
any, between the fee owner or any intermediate lessor thereof and the Issuer
with respect to the land comprising such Mortgaged Property.

 

“Ground Lessor”:  The fee owner (or intermediate lessor) of the land with
respect to any Mortgaged Property which is subject to a Ground Lease.

 

“Guaranty”:  With respect to any Lease or Mortgage Loan, the guaranty, if any,
related to such Lease or Mortgage Loan executed by an individual or an Affiliate
or parent of the Tenant or Borrower, as applicable, in favor of the lessor or
the lender, as applicable.

 

9

--------------------------------------------------------------------------------


 

“Hazardous Materials”: Any petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on any Mortgaged Property is
regulated by or prohibited by any federal, state or local authority.

 

“Indenture”:  The Master Indenture, dated as of July 26, 2005, between the
Issuer and the Indenture Trustee, relating to the issuance of the Notes,
including all amendments and supplements thereto and any indenture between the
Indenture Trustee and a Co-Issuer.

 

“Indenture Trustee”:  Citibank, N.A., a national banking association, in its
capacity as indenture trustee under the Indenture, or its successor in interest
or any successor indenture trustee appointed as provided in the Indenture,
including any indenture trustee under any indenture related to a Co-Issuer of
any Series of Notes.

 

“Indenture Trustee Fee”:  As defined in the Indenture.

 

“Independent”:  When used with respect to any specified Person, any such Person
who (i) is in fact independent of the Issuer, the Issuer Member, the Indenture
Trustee, the Property Manager, the Special Servicer and any and all of their
respective Affiliates, (ii) does not have any direct financial interest in or
any material indirect financial interest in any of the Issuer, the Issuer
Member, the Indenture Trustee, the Property Manager, the Special Servicer or any
of their respective Affiliates, and (iii) is not connected with the Issuer, the
Issuer Member, the Indenture Trustee, the Property Manager, the Special Servicer
or any of their respective Affiliates as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions;
provided, however, that a Person shall not fail to be Independent of the Issuer,
the Issuer Member, the Indenture Trustee, the Property Manager, the Special
Servicer or any of their respective Affiliates merely because such Person is the
beneficial owner of 1% or less of any class of securities issued by the Issuer,
the Issuer Member, the Indenture Trustee, the Property Manager, the Special
Servicer or any of their respective Affiliates, as the case may be.

 

“Industry Group”:  Any industry sector including, but not limited to the
following: (a) the Retail Industry, (b) the Distribution Industry and (c) the
Services Industry.  Additional Industry Groups may be indicated in the
applicable Series Supplement.

 

“Initial Closing Date”:  As defined in the Indenture.

 

“Initial Purchaser”:  Any underwriter that is an initial purchaser of the Notes.

 

“Insurance Agreement”:  As defined in the Indenture.

 

“Insurance Policy”:  Any certificate guaranty insurance or similar policy issued
by an Insurer with respect to any Series of Notes.

 

“Insurer”:  Any insurer of any Series of Notes.

 

10

--------------------------------------------------------------------------------


 

“Insurer Default”:  As defined in the Indenture.

 

“Interest Accrual Period”: With respect to each Due Date related to any Mortgage
Loan, the period specified in the related Loan Documents.

 

“Interest Rate”: With respect to any Mortgage Loan, the annualized rate at which
interest is scheduled (in the absence of a default) to accrue on such Mortgage
Loan from time to time during any Interest Accrual Period in accordance with the
related Note and applicable law, as such rate may be modified in accordance with
Section 3.19 or in connection with a bankruptcy, insolvency or similar
proceeding involving the related Borrower.

 

“Interested Person”:  The Issuer, the Issuer Member, the Property Manager, the
Special Servicer, the Insurers, any holder of Notes or an Affiliate of any such
Person.

 

“Issuer”:  Spirit Master Funding, LLC, a Delaware limited liability company, or
its successor in interest.

 

“Issuer Member”:  The holder of the LLC Interests, which on the date hereof is
Spirit Finance Acquisitions, LLC, a Delaware limited liability company, or its
successor in interest.

 

“Land and Building Lease”: A lease pursuant to which land, buildings and other
improvements are leased by a Tenant from the related land and building lessor.

 

“Lease”:  Each lease listed on the Mortgaged Property Schedule from time to
time.  As used herein, the term “Lease” includes the related lease agreement and
other documents contained in the related Lease File.

 

“Lease Documents”:  Any related lease agreement, non-disturbance agreement,
guaranty or other agreement or instrument, to the extent made for the benefit of
the related Originator.

 

“Lease File”:  As defined in the Custody Agreement.

 

“Lease Security Deposit”:  As defined in Section 3.03(a).

 

“Lease Transfer Mortgaged Property”:  As defined in Section 7.03.

 

“Liquidated Lease”:  A Defaulted Asset that is a Lease with respect to which the
related Mortgaged Property has been either re-leased or sold, or any Lease
related to a Mortgaged Property purchased from the Issuer or disposed of by the
Issuer pursuant to an exchange whether or not terminated because of a default by
the Tenant.

 

“Liquidation Fee”:  The fee payable to the Special Servicer pursuant to Section
3.11(g).

 

“Liquidation Fee Rate”:  A percentage equal to 0.50%.

 

11

--------------------------------------------------------------------------------


 

“Liquidation Proceeds”:  All cash proceeds and all other amounts (other than
Property Insurance Proceeds and REO Revenues) received by the Issuer, the
Property Manager, or the Special Servicer and retained in connection with the
liquidation of any Mortgage Loan, Lease or Mortgaged Property relating to a
Defaulted Asset; all cash proceeds from the purchase or substitution of any
Removed Mortgaged Property as described herein other than to the extent
deposited into the Release Account; and all cash proceeds from the purchase or
substitution of any Removed Mortgaged Property transferred from the Release
Account pursuant to Section 3.04(b).

 

“LLC Agreement”:  The Issuer’s amended and restated limited liability company
agreement dated as of May 20, 2005, as the same may be amended from time to time
in accordance with the terms thereto.

 

“LLC Interests”:  The limited liability company interests issued pursuant to the
LLC Agreement and held by the Issuer Member.

 

“Loan Agreement”: The agreement pursuant to which a Mortgage Loan was made.

 

“Loan Documents”: With respect to each of the Mortgage Loans, the related Loan
Agreement, if any, and Mortgage Note, and any related Mortgage, Ground Lease or
Land and Building Lease, as applicable, Guaranty or other agreement or
instrument, to the extent made for the benefit of the related lender or holder
of the Mortgage Note.

 

“Loan File”: As defined in the Custody Agreement.

 

“Lockbox Account”:  The account or accounts created and maintained pursuant to
Section 3.02(b).

 

“Lockbox Account Bank”:  As defined in Section 3.02(b).

 

“Lockbox Transfer Account”:  The account or accounts created and maintained
pursuant to Section 3.02(c).

 

“Lockbox Transfer Account Bank”:  As defined in Section 3.02(c).

 

“MAI”:  A designation signifying that the designee is a Member of the Appraisal
Institute.

 

 “Modified Collateral Detail and Realized Loss Report”:  As defined in
Section 4.01(c).

 

“Monthly Lease Payment”:  With respect to any Lease (except as otherwise
described in the Mortgaged Property Schedule), the fixed or “base” rent monthly
lease payment that is actually payable by the related Tenant from time to time
under the terms of such Lease (excluding any Percentage Rent), after giving
effect to any provision of such Lease providing for periodic increases in such
fixed or “base” rent by fixed percentages or dollar amounts or by percentages
based on increases in the Consumer Price Index.

 

12

--------------------------------------------------------------------------------


 

“Monthly Loan Payment”: With respect to any Mortgage Loan, the scheduled monthly
payment of principal and interest on such Mortgage Loan that is or would be, as
the case may be, payable by the related Borrower on each Due Date under the
terms of the related Note as in effect on the applicable Series Closing Date or,
if otherwise applicable, such date such Mortgage Loan was first included in the
Collateral Pool, without regard to any subsequent change in or modification of
such terms in connection with a bankruptcy or similar proceeding involving the
related Borrower or a modification, waiver or amendment of such Mortgage Loan
granted or agreed to by the Special Servicer pursuant to Section 3.19, and
assuming that each prior Monthly Loan Payment has been made in a timely manner.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Mortgage”:  With respect to any Mortgaged Property, a mortgage (or deed of
trust or deed to secure debt), assignment of leases and rents, security
agreement and fixture filing or similar document executed by the Issuer or
Borrower, as applicable, pursuant to which the Issuer or Borrower grants a lien
on its interest in such Mortgaged Property in favor of the Collateral Agent or
the initial lender of the related Mortgage Loan, as applicable.

 

“Mortgage Loan”: Each fixed- and adjustable-rate, monthly pay, first lien,
commercial mortgage loan (including each Equipment Loan, as the context
indicates) on the Mortgage Loan Schedule and from time to time included in the
Collateral Pool.

 

“Mortgage Loan Schedule”:  The list of Mortgage Loans transferred to the Issuer
as part of the Collateral Pool and attached hereto as Exhibit A-2 (as such list
may be amended from time to time in accordance with the Transaction Documents).

 

“Mortgage Note”: The original executed note evidencing the indebtedness of a
Borrower under a Mortgage Loan, together with any rider, addendum or amendment
thereto, or any renewal, substitution or replacement of such note.

 

“Mortgaged Property”:  Each parcel of real property listed on the Mortgaged
Property Schedule and from time to time included in the Collateral Pool and each
parcel of real property securing a Mortgage Loan, including the buildings,
structures, fixtures (to the extent not property of the related Tenant),
additions, enlargements, extensions, modifications, repairs, replacements or
improvements now or hereinafter erected or located on such parcel and
appurtenant easements and other property rights relating thereto.

 

“Mortgaged Property Schedule”:  The list of Mortgaged Properties and Leases
included in the Collateral Pool and attached hereto as Exhibit A-1 (as such list
may be amended from time to time in accordance with the Transaction Documents). 
Such list shall set forth the following information with respect to each
Mortgaged Property:

 

(I)            THE STREET ADDRESS (INCLUDING CITY, STATE AND ZIP CODE) OF THE
MORTGAGED PROPERTY;

 

(II)           THE RELATED ISSUER LEASE NUMBER AND NAME OF TENANT;

 

13

--------------------------------------------------------------------------------


 

(III)          THE APPRAISED VALUE; AND

 

(IV)          THE LEASE’S FINAL PAYMENT DATE.

 

“Net Default Interest”:  With respect to any (i) Lease, any Default Interest
collected thereon, net of any Advance Interest accrued on Property Protection
Advances made in respect of such Lease and reimbursable from such Default
Interest in accordance with Section 2.11 of the Indenture and (ii) Mortgage
Loan, any Default Interest collected thereon, net of any Advance Interest
accrued on Property Protection Advances made in respect of such Mortgage Loan
and reimbursable from such Default Interest in accordance with Section 2.11 of
the Indenture.

 

“Net Investment Earnings”:  The amount by which the aggregate of all interest
and other income realized during a Collection Period on funds held in the
Collection Account and the Release Account, if any, exceeds the aggregate of all
losses, if any, incurred during such Collection Period in connection with the
investment of such funds in accordance with Section 3.06.

 

“Net Worth”:  With respect to any Person, the excess of total assets of such
Person, over total liabilities of such Person, adding back accumulated
depreciation but excluding the impact of “other comprehensive income”, all as
determined in accordance with GAAP.

 

“Nonrecoverable Property Protection Advance”:  Any Property Protection Advance
previously made or to be made in respect of a Lease or Mortgage Loan that, as
determined by the Property Manager in accordance with the Servicing Standard and
Section 3.03(f) (or, if applicable, the Back-Up Manager in its sole discretion
in accordance with the Servicing Standard and Section 3.03(f)), will not be
ultimately recoverable from late payments, Property Insurance Proceeds,
Liquidation Proceeds or any other recovery on or in respect of such Lease and
the related Mortgaged Property or such Mortgage Loan (including any Monthly
Lease Payments in respect of any Lease added to the Collateral upon any
re-leasing of the related Mortgaged Property).

 

“Note Registrar”:  As defined in the Indenture.

 

“Notes”:  The Notes issued pursuant to the Indenture and secured by the
Collateral.

 

“Noteholders”:  Persons in whose names the Notes are registered.

 

“Obligor”:  A Tenant or a Borrower, as the context requires.

 

“Officer’s Certificate”:  A certificate signed by a Servicing Officer of the
Property Manager or the Special Servicer or a Responsible Officer of the
Indenture Trustee or the Issuer Member on behalf of Issuer, as the case may be,
and with respect to any other Person, a certificate signed by the Chairman of
the Board, the President or a Vice President or Assistant Vice President and by
the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant
Secretaries of such Person.

 

14

--------------------------------------------------------------------------------


 

“Opinion of Counsel”:  A written opinion of counsel (which shall be rendered by
counsel that is Independent of the Issuer, the Issuer Member, the Indenture
Trustee, the Property Manager and the Special Servicer) in form and substance
reasonably acceptable to and delivered to the addressees thereof.

 

“Originators”:  Collectively, each of the Persons (including Spirit Finance and
its Affiliates) which has sold one or more Mortgage Loans or Mortgaged
Properties to the Issuer pursuant to a Purchase and Sale Agreement or otherwise.

 

“OTS”:  The Office of Thrift Supervision or any successor thereto.

 

“Pari Passu Co-Lender Agreements”:  Any co-lender agreement relating to the
Issuer and any Co-Issuer acquiring Pari Passu Loans secured by Companion Loans
held by parties other than the Issuer or any Co-Issuer, if any.

 

“Pari Passu Loans”:  Mortgage Loans secured by real property that are also
secured on a pari passu basis with Companion Loans.

 

“Participant”: The holder of a Participation Interest in any Participated
Mortgage Loan.

 

“Participant Distribution Account”: Any separate account or accounts created and
maintained by the Participant and held on behalf of the related Participant for
pari passu payments due to the Participant.

 

“Participated Mortgage Loan”: Each Mortgage Loan that is subject to a
Participation Interest.

 

“Participation Agreement”: A pari passu participation agreement, if any, between
the Issuer or Originator, as the initial noteholder and the Participant creating
a Participation Interest in each Participated Mortgage Loan, as amended,
restated or otherwise supplemented from time to time.

 

“Participation Interest”: A participation interest in a Participated Mortgage
Loan created pursuant to a Participation Agreement.

 

“Participation Interest Principal Balance”: With respect to any Participation
Interest at any date of determination, (a) the principal balance of such
Participation Interest minus (b) the sum of (i) the principal portion of each
Monthly Payment due on the related Participated Mortgage Loan prior to such date
of determination, if received from the related Borrower and allocable to the
related Participant, (ii) all voluntary and involuntary principal prepayments
and other unscheduled collections of principal received with respect to the
related Participated Mortgage Loan and allocable to the related Participant,
(iii) any adjustment thereto as a result of a reduction of principal by a
bankruptcy court or as a result of a modification reducing the principal amount
due on the related Participated Mortgage Loan to the extent

 

15

--------------------------------------------------------------------------------


 

allocable to the Participant and (iv) the principal portion of any realized loss
attributable to such Participation Interest.

 

“Participation Interest Servicing Fee”: With respect to any Participation
Interest, the portion of the servicing fees payable in respect of such
Participation Interest.

 

“Payment Account”:  The segregated trust account established by the Indenture
Trustee under the Indenture and designated as the “Payment Account” thereunder.

 

“Payment Date”:  As defined in the Indenture.

 

“Payoff Amount”:  An amount equal to the Collateral Value of any Mortgage Loan
or Mortgaged Property, as applicable, plus any due and unpaid Monthly Loan
Payment(s) or Monthly Lease Payment(s), as applicable, and any unreimbursed
Property Protection Advances (plus interest thereon), Emergency Property
Expenses, Liquidation Fees, Special Servicing Fees and Extraordinary Expenses,
in each case related to such Mortgage Loan or Mortgaged Property or the related
Lease.

 

“Percentage Rent”:  With respect to any Lease, the rent thereunder, if any,
calculated as a percentage of the total sales generated by the related Tenant at
the related Mortgaged Property in excess of (or in lieu of, as applicable) the
Monthly Lease Payments as provided in the applicable Lease.

 

“Performance Undertaking”:  As defined in the Indenture.

 

“Permitted Investments”:  Any one or more of the following obligations or
securities:

 

(I)            DIRECT OBLIGATIONS OF, OR OBLIGATIONS FULLY GUARANTEED AS TO
TIMELY PAYMENT OF PRINCIPAL AND INTEREST BY, THE UNITED STATES OF AMERICA OR ANY
AGENCY OR INSTRUMENTALITY THEREOF; PROVIDED, THAT SUCH OBLIGATIONS ARE BACKED BY
THE FULL FAITH AND CREDIT OF THE UNITED STATES OF AMERICA AND HAVE A
PREDETERMINED, FIXED AMOUNT OF PRINCIPAL DUE AT MATURITY (THAT CANNOT VARY OR
CHANGE) AND THAT EACH SUCH OBLIGATION HAS A FIXED INTEREST RATE OR HAS ITS
INTEREST RATE TIED TO A SINGLE INTEREST RATE INDEX PLUS A SINGLE FIXED SPREAD;

 

(II)           OBLIGATIONS OF THE FOLLOWING AGENCIES OR INSTRUMENTALITIES OF THE
UNITED STATES OF AMERICA (PROVIDED SUCH OBLIGATIONS ARE BACKED BY THE FULL FAITH
AND CREDIT OF THE UNITED STATES OF AMERICA):  THE EXPORT-IMPORT BANK, THE FARM
CREDIT SYSTEM FINANCIAL ASSISTANCE CORPORATION, THE RURAL ECONOMIC COMMUNITY
DEVELOPMENT ADMINISTRATION, THE GENERAL SERVICES ADMINISTRATION, THE U.S.
MARITIME ADMINISTRATION, THE SMALL BUSINESS ADMINISTRATION, THE GOVERNMENT
NATIONAL MORTGAGE ASSOCIATION, THE U.S. DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, THE FEDERAL HOUSING ADMINISTRATION AND THE FEDERAL FINANCING BANK;
PROVIDED, THAT SUCH OBLIGATIONS HAVE A PREDETERMINED, FIXED AMOUNT OF PRINCIPAL
DUE AT

 

16

--------------------------------------------------------------------------------


 

MATURITY (THAT CANNOT VARY OR CHANGE), DO NOT HAVE AN “R” HIGHLIGHT ATTACHED TO
ANY RATING AND THAT EACH SUCH OBLIGATION HAS A FIXED INTEREST RATE OR HAS ITS
INTEREST RATE TIED TO A SINGLE INTEREST RATE INDEX PLUS A SINGLE FIXED SPREAD;

 

(III)          DIRECT OBLIGATIONS OF THE FOLLOWING AGENCIES OR INSTRUMENTALITIES
OF THE UNITED STATES OF AMERICA THAT ARE NOT BACKED BY THE FULL FAITH AND CREDIT
OF THE UNITED STATES:  THE RESOLUTION FUNDING CORPORATION, THE FEDERAL HOME LOAN
BANK SYSTEM (SENIOR DEBT OBLIGATIONS ONLY), THE FEDERAL NATIONAL MORTGAGE
ASSOCIATION (SENIOR DEBT OBLIGATIONS RATED “AAA” BY MOODY’S AND “AAA” BY S&P
ONLY) OR THE FEDERAL HOME LOAN MORTGAGE CORPORATION (SENIOR DEBT OBLIGATIONS
RATED “AAA” BY MOODY’S AND “AAA” BY S&P ONLY); PROVIDED, THAT SUCH OBLIGATIONS
HAVE A PREDETERMINED AMOUNT OF PRINCIPAL DUE AT MATURITY (THAT CANNOT VARY OR
CHANGE), DO NOT HAVE AN “R” HIGHLIGHT ATTACHED TO ANY RATING AND THAT EACH SUCH
OBLIGATION HAS A FIXED INTEREST RATE OR HAS ITS INTEREST RATE TIED TO A SINGLE
INTEREST RATE INDEX PLUS A SINGLE FIXED SPREAD;

 

(IV)          UNCERTIFICATED CERTIFICATES OF DEPOSIT, TIME DEPOSITS AND BANKERS’
ACCEPTANCES HAVING MATURITIES OF NOT MORE THAN 360 DAYS, OF ANY BANK OR TRUST
COMPANY ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF; PROVIDED, THAT SUCH ITEMS ARE RATED IN THE HIGHEST SHORT-TERM DEBT
RATING CATEGORY OF EACH RATING AGENCY (OR, IF NOT RATED BY EITHER RATING AGENCY,
HAVE A COMPARABLE RATING FROM ANOTHER NATIONALLY RECOGNIZED STATISTICAL RATING
ORGANIZATION) OR, SUCH LOWER RATING (WITH THE PRIOR WRITTEN CONSENT OF EACH
INSURER) AS WILL NOT RESULT IN A QUALIFICATION, DOWNGRADING OR WITHDRAWAL OF THE
RATING THEN ASSIGNED TO THE NOTES BY ANY RATING AGENCY WITHOUT GIVING EFFECT TO
ANY INSURANCE POLICY (AS EVIDENCED IN WRITING BY EACH RATING AGENCY), DO NOT
HAVE AN “R” HIGHLIGHT AFFIXED TO ITS RATING AND HAVE A PREDETERMINED FIXED
AMOUNT OF PRINCIPAL DUE AT MATURITY (THAT CANNOT VARY OR CHANGE);

 

(V)           COMMERCIAL PAPER (HAVING ORIGINAL MATURITIES OF NOT MORE THAN 270
DAYS) OF ANY CORPORATION INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE THEREOF (OR OF ANY CORPORATION NOT SO INCORPORATED;
PROVIDED, THAT THE COMMERCIAL PAPER IS DENOMINATED IN UNITED STATES DOLLARS AND
AMOUNTS PAYABLE THEREUNDER ARE NOT SUBJECT TO ANY WITHHOLDING IMPOSED BY ANY
NON-UNITED STATES JURISDICTION) THAT IS RATED IN THE HIGHEST SHORT-TERM DEBT
RATING CATEGORY OF EACH RATING AGENCY OR, SUCH LOWER RATING (WITH THE PRIOR
WRITTEN CONSENT OF EACH INSURER) AS WILL NOT RESULT IN A QUALIFICATION,
DOWNGRADING OR WITHDRAWAL OF THE RATING THEN ASSIGNED TO THE NOTES BY ANY RATING
AGENCY WITHOUT GIVING EFFECT TO ANY INSURANCE POLICY (AS EVIDENCED IN WRITING BY
EACH RATING AGENCY), DOES NOT HAVE AN “R” HIGHLIGHT AFFIXED TO ITS RATING, HAS A
PREDETERMINED FIXED AMOUNT OF PRINCIPAL DUE AT MATURITY (THAT CANNOT VARY OR
CHANGE) AND HAS A FIXED INTEREST RATE OR HAS ITS INTEREST RATE TIED TO A SINGLE
INTEREST RATE INDEX PLUS A

 

17

--------------------------------------------------------------------------------


 

SINGLE FIXED SPREAD, OR ANY DEMAND NOTES THAT CONSTITUTE VEHICLES FOR COMMERCIAL
PAPER RATED IN THE HIGHEST UNSECURED COMMERCIAL OR FINANCE COMPANY PAPER RATING
CATEGORY OF EACH RATING AGENCY;

 

(VI)          UNITS OF MONEY MARKET FUNDS THAT HAVE AS ONE OF THEIR INVESTMENT
OBJECTIVES THE MAINTENANCE OF A CONSTANT NET ASSET VALUE AND THAT ARE RATED IN
THE HIGHEST APPLICABLE RATING CATEGORY OF EACH RATING AGENCY OR SUCH LOWER
RATING (WITH THE PRIOR WRITTEN CONSENT OF EACH INSURER) AS WILL NOT RESULT IN A
QUALIFICATION, DOWNGRADING OR WITHDRAWAL OF THE RATING THEN ASSIGNED TO THE
NOTES BY ANY RATING AGENCY WITHOUT GIVING EFFECT TO ANY INSURANCE POLICY (AS
EVIDENCED IN WRITING BY EACH RATING AGENCY); AND

 

(VII)         ANY OTHER OBLIGATION OR SECURITY ACCEPTABLE TO EACH RATING AGENCY
AND EACH INSURER, WHICH WILL NOT RESULT IN A QUALIFICATION, DOWNGRADING OR
WITHDRAWAL OF THE RATING THEN ASSIGNED TO THE NOTES BY ANY RATING AGENCY WITHOUT
GIVING EFFECT TO ANY INSURANCE POLICY (AS EVIDENCED IN WRITING BY EACH RATING
AGENCY);

 

provided, that (1) no investment described hereunder shall evidence either the
right to receive (x) only interest with respect to such investment or (y) a
yield to maturity greater than 120% of the yield to maturity at par of the
underlying obligations, and (2) no investment described hereunder may be
purchased at a price greater than par if such investment may be prepaid or
called at a price less than its purchase price prior to stated maturity (that
cannot vary or change).

 

“Person”:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency, instrumentality or political
subdivision of any government.

 

“Primary Servicing Office”:  The office of the Property Manager or the Special
Servicer, as the context may require, that is primarily responsible for such
party’s servicing obligations hereunder.

 

“Principal Prepayment”: Any payment of principal made by the Borrower on a
Mortgage Loan that is received in advance of its scheduled Due Date and that is
not accompanied by an amount of interest (without regard to any Yield
Maintenance Premium that may have been collected) representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment.

 

“Prime Rate”:  The “prime rate” published in the “Money Rates” section of The
Wall Street Journal, as such “prime rate” may change from time to time.  If The
Wall Street Journal ceases to publish the “prime rate,” then the Indenture
Trustee shall select an equivalent publication that publishes such “prime rate”;
and if such “prime rate” is no longer generally published or is limited,
regulated or administered by a governmental or quasi-governmental body, then the
Indenture Trustee shall select a comparable interest rate index.  In either
case, such selection shall be made by the Indenture Trustee in its sole
discretion and the Indenture Trustee shall notify the Property Manager and the
Special Servicer in writing of its selection.

 

18

--------------------------------------------------------------------------------


 

“Property Insurance Policy”:  With respect to any Mortgage Loan and/or Mortgaged
Property, any hazard insurance policy, flood insurance policy, title policy,
Environmental Policy, residual value insurance policy or other insurance policy
that is maintained from time to time in respect of such Mortgage Loan and/or
Mortgaged Property (including, without limitation, any blanket insurance policy
maintained by or on behalf of the Issuer).

 

“Property Insurance Proceeds”:  All proceeds received under any Property
Insurance Policy that provides coverage with respect to any Mortgaged Property
or the related Mortgage Loan, if applicable.

 

“Property Management Fee”:  With respect to each Mortgage Loan and each
Mortgaged Property owned by the Issuer, the fee payable to the Property Manager
pursuant to Section 3.11(a).

 

“Property Management Fee Rate”:  With respect to each Mortgage Loan and each
Lease, a fixed percentage rate equal to 0.25% per annum.

 

“Property Manager”:  Spirit Finance, in its capacity as property manager under
this Agreement, or any successor property manager appointed as herein provided.

 

“Property Manager Additional Servicing Compensation”:  As defined in Section
3.11(b).

 

“Property Protection Advances”:  With respect to the Leases, the Mortgage Loans
and the Mortgaged Properties:

 

(i)            All customary, reasonable and necessary out-of-pocket costs and
expenses incurred by the Property Manager (or, if applicable, the Back-Up
Manager), in connection with servicing the Leases, the Mortgaged Properties and
the Mortgage Loans, in accordance with the Servicing Standard and this
Agreement, for the purpose of paying real estate taxes, premiums on Property
Insurance Policies (not already paid pursuant to Section 2.11 of the Indenture
as confirmed by the Issuer) and other amounts necessary to preserve or maintain
the security interest and lien of the Indenture Trustee in, and value of, each
related Mortgaged Property (including any costs and expenses necessary to
re-lease such Mortgaged Property), Lease or Mortgage Loan (including costs and
expenses related to collection efforts).

 

(ii)           All customary, reasonable and necessary out of pocket costs and
expenses incurred by the Property Manager, the Back-Up Manager or Special
Servicer in connection with the servicing of a Mortgage Loan after a default,
delinquency or other unanticipated event, or in connection with the
administration of any REO Property, including, but not limited to, the cost of
(a) compliance with the obligations of the Property Manager or the Special
Servicer set forth in Sections 2.04(c), 3.03(c) and 3.17(b), (b) the
preservation, insurance, restoration, protection and management of any
Collateral, including the cost of any “force placed” insurance policy purchased
by the Property Manager to the extent such cost is allocable to a particular
item of Collateral that the Property Manager is required to cause to be insured
pursuant to Section 3.07(a), (c) obtaining any Liquidation Proceeds (insofar as
such Liquidation Proceeds are of the

 

19

--------------------------------------------------------------------------------


 

nature described in the definition thereof) or Insurance Proceeds in respect of
any Collateral or REO Property, (d) any enforcement of judicial proceedings with
respect to any Collateral, including foreclosures, and (e) the operation,
management, maintenance and liquidation of any REO Property.  Notwithstanding
anything to the contrary, “Property Protection Advances” shall not include
allocable overhead of the Property Manager or the Special Servicer, such as
costs for office space, office equipment, supplies and related expenses,
employee salaries and related expenses and similar internal costs and expenses.

 

“Property Protection Event”:  Will occur upon the making of any Property
Protection Advance (other than as required in connection with the sale or
re-leasing of such Mortgaged Property) with respect to any Mortgaged Property by
the Property Manager in an amount which, when added to the amount of all
Property Protection Advances previously made with respect to such Mortgaged
Property, exceeds the difference between (a) the Fair Market Value of such
Mortgaged Property at the time of such proposed Property Protection Advance and
(b) 30% of the Collateral Value of such Mortgaged Property.

 

“Purchase and Sale Agreements”:  As defined in the Indenture.

 

“Purchase Option Deficiency”: An amount equal to the deficiency, if any, between
125% of the Allocated Collateral Amount of a Mortgaged Property released in
connection with a Third Party Purchase Option and the related Third Party Option
Price for such Mortgaged Property.

 

“Purchase Premium”:  As defined in Section 7.01(c).

 

“Qualified Insurer”:  An insurance company or security or bonding company
qualified to write the related Property Insurance Policy in the relevant
jurisdiction.

 

“Qualified Substitute Mortgage Loan”:  Any commercial real estate loan acquired
by the Issuer in substitution for a Released Mortgage Loan or with the proceeds
(or a portion thereof) from the sale of a Released Mortgage Loan and which, as
of the date of the acquisition thereof (i) is secured by a Qualified Substitute
Mortgaged Property, (ii) has an unpaid principal balance not less than the
unpaid principal balance of the Released Mortgage Loan, (iii) has an Interest
Rate not more than one percentage point less than such Released Mortgage Loan,
(iv) complies with all of the representations and warranties originally made
with respect to such Released Mortgage Loan under the Indenture (with each date
referring therein to the date of substitution), (v) pays interest and, if
applicable, principal, on a monthly basis, (vi) has been approved in writing by
the Support Provider, (vii) has a maturity date that is not more than one year
earlier than the related Released Mortgage Loan, (viii) if such Mortgage Loan is
a Balloon Loan, has a balloon payment that is not more than 10% larger than the
related released Balloon Loan’s balloon payment and (ix) has been approved in
writing by the Series 2005-1 Insurer.

 

“Qualified Substitute Mortgaged Property”: Any commercial real estate property
acquired by the Issuer in substitution for a Released Mortgaged Property or with
the proceeds (or a portion thereof) from the sale of a Released Mortgaged
Property and which, as of the date of the acquisition thereof, (i) has a Fair
Market Value that, when combined with the Fair Market Value of all other
Qualified Substitute Mortgaged Properties to be acquired by the Issuer

 

20

--------------------------------------------------------------------------------


 

in exchange for or with the proceeds from such Released Mortgaged Property and
all cash payments in addition thereto, is equal to or greater than the Fair
Market Value of such Released Mortgaged Property, (ii) has a Collateral Value
that, when combined with the Collateral Values of all other Qualified Substitute
Mortgaged Properties to be acquired by the Issuer in exchange for or with the
proceeds from such Released Mortgaged Property and all cash payments in addition
thereto, is equal to or greater than the Collateral Value of such Released
Mortgaged Property, (iii) complies with all of the representations and
warranties originally made with respect to such Released Mortgaged Property
under the Indenture (with each date therein referring to the date of
substitution), except to the extent the Insurer, in its sole discretion,
otherwise consents and 20 days’ prior written notice is given to the Rating
Agencies, (iv) is leased to a Tenant who leased such Released Mortgaged
Property, or to a different Tenant whose FCCR is greater than or equal to the
greater of the then-current FCCR and the FCCR at the Series Closing Date of the
Tenant who leased such Released Mortgaged Property, (v) has, together with all
other Qualified Substitute Mortgaged Properties to be acquired by the Issuer in
exchange for or with the proceeds from such Released Mortgaged Property, the
same or greater aggregate Monthly Lease Payment as the Released Mortgaged
Property, (vi) is leased pursuant to a Lease whose term equals or exceeds the
remaining term of the Lease of the Released Mortgaged Property, (vii) if the
tenant thereof or any third party has an option to purchase such Qualified
Substitute Mortgaged Property, the contractual amount of such option price is no
less than what the Allocated Collateral Amount of such Qualified Substitute
Mortgaged Property would be after giving effect to the substitution of such
Mortgaged Property, (viii) has been approved in writing by the Support Provider,
(ix) has been approved in writing by the Series 2005-1 Insurer and (x) is leased
pursuant to a “triple net” lease.  If one or more of the foregoing criteria are
not met, such substitute commercial mortgage loan or substitute commercial real
estate property will be a Qualified Substitute Mortgage Loan or Qualified
Substitute Mortgaged Property if the Special Servicer considers the substitution
of such substitute commercial mortgage loan or substitute commercial real estate
property to be in the best interest of the Noteholders and the Series 2005-1
Insurer so consents.

 

“Rating Agency”:  As defined in the Indenture.

 

“Rating Condition”:  As defined in the Indenture.

 

“Reimbursement Rate”:  The rate per annum applicable to the accrual of Advance
Interest, which rate per annum is equal to the Prime Rate.

 

“Release”:  As defined in Section 7.01(a).

 

“Release Account”:  The segregated account established and maintained by the
Indenture Trustee on behalf of the Noteholders and the Issuer.

 

“Release Price”:  As defined in Section 7.01(b).

 

“Released Mortgage Loan”:  As defined in Section 7.01(a).

 

“Released Mortgaged Property”:  As defined in Section 7.01(a).

 

21

--------------------------------------------------------------------------------


 

“Remittance Date”:  The Business Day preceding each Payment Date.

 

“Removed Mortgaged Property”:  Each Third Party Option Mortgaged Property and
each Lease Transfer Mortgaged Property, released at any time from the lien of
the Indenture.

 

“Rent-to-Sales Ratio”:  With respect to any Lease, a ratio, expressed as a
percentage, (i) the numerator of which is the total Monthly Lease Payments
required to be made pursuant to such Lease during the period described in the
following clause (ii), and (ii) the denominator of which is the aggregate amount
of sales generated by the related Tenant at such Mortgaged Property during the
last consecutive 12 month period for which such figures are available (or, if
sales figures are not available for any 12 month period, annualized sales based
on the most recent information provided).

 

“REO Acquisition”: The acquisition of any REO Property pursuant to Section 3.09.

 

“REO Disposition”: The sale or other disposition of any REO Property pursuant to
Section 3.18.

 

“REO Property”: A Mortgaged Property acquired by or on behalf of the Indenture
Trustee through foreclosure, acceptance of a deed-in-lieu of foreclosure or
otherwise in accordance with applicable law in connection with the default or
imminent default of a Mortgage Loan.

 

“REO Revenues”: All income, rents, profits and proceeds derived from the
ownership, operation or leasing of any REO Property.

 

“Request for Release”:  A request signed by a Servicing Officer, as applicable,
of the Property Manager in the form of Exhibit B attached hereto or of the
Special Servicer in the form of Exhibit C attached hereto.

 

“Requisite Global Majority”:  As defined in the Indenture.

 

“Responsible Officer”:  When used with respect to the Issuer Member and the
Indenture Trustee, any officer of the Issuer Member or the Indenture Trustee, as
the case may be (and, in the case of the Indenture Trustee, assigned to its
Corporate Trust Services Group and customarily performing functions with respect
to corporate trust matters), and with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject, in each case having direct
responsibility for the administration of this Agreement.

 

When used with respect to the Property Manager, the Backup Manager or the
Special Servicer, any officer or employee involved in or responsible for the
administration or servicing of the Mortgage Loans, Leases or Mortgaged
Properties under this Agreement and whose name and specimen signature appear on
a list prepared by each party and delivered to the other party, as such list may
be amended from time to time by either party.

 

22

--------------------------------------------------------------------------------


 

“Restaurant Concept”:  With respect to single-tenant operationally-essential
properties operated within the Restaurant Business Sector, any chain of
properties that share substantially the same characteristics.

 

“S&P”:  Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“Series”:  Pursuant to the terms of the Indenture, any series of notes each of
which is secured on a specified pro rata basis by the Collateral Pool, issuable
by the Issuer or Co-Issuers.

 

“Series 2005-1 Controlling Party”:  As defined in the Indenture.

 

“Series 2005-1 Insurer”:  Ambac Assurance Corporation, a Wisconsin-domiciled
stock insurance corporation, or its successor in interest.

 

“Series Closing Date”: As defined in the Indenture.

 

“Servicer Replacement Event”:  The meaning specified in Section 6.01(a).

 

“Servicing Account”:  The segregated account or accounts created and maintained
pursuant to Section 3.03(a).

 

“Servicing Fees”:  With respect to each Mortgage Loan, Mortgaged Property and
Lease, the Property Management Fee, the Back-Up Fee, the Special Servicing Fee,
if any, and the Additional Servicing Compensation, if any.

 

“Servicing File”:  Any documents (other than documents required to be part of
the related Loan File or Lease File) in the possession of the Property Manager
or the Special Servicer and relating to the origination and servicing of any
Mortgage Loan or Lease or the administration of any Mortgaged Property
(including copies of all applicable Property Insurance Policies with respect
thereto).

 

“Servicing Officer”:  Any officer or employee of the Property Manager or the
Special Servicer involved in, or responsible for, the administration, management
and servicing of the Mortgaged Properties and Leases, whose name and specimen
signature appear on a list of servicing officers furnished by such party to the
Issuer Member, the Issuer and the Indenture Trustee on each Series Closing Date,
as such list may be amended from time to time.

 

“Servicing Standard”:  To provide property management services for the Mortgaged
Properties and to service the Mortgage Loans and Leases in accordance with
applicable law, the terms of this Agreement, the terms of the respective
Mortgage Loans and Leases and, to the extent consistent with the foregoing, (x)
in the same manner in which, and with the same care, skill, prudence and
diligence with which, the Property Manager or the Special Servicer, as the case
may be, (a) services and administers similar mortgage loans, leases and
mortgaged properties for other third party portfolios or (b) administers
mortgage loans, leases and mortgaged properties for its own account or (y) in a
manner normally associated with the servicing and administration of similar
properties and in material compliance with all

 

23

--------------------------------------------------------------------------------


 

applicable laws, whichever standard is highest, in all cases taking into account
the best interests of the Noteholders and the Insurers but without regard to:
(i) any known relationship that the Property Manager or Special Servicer, or an
Affiliate of the Property Manager or Special Servicer, may have with the Issuer,
any Originator, the Support Provider, any Tenant, any Borrower, any of their
respective Affiliates or any other party to the Transaction Documents; (ii) the
ownership of any Note or LLC Interest by the Property Manager or Special
Servicer or any Affiliate of the Property Manager or Special Servicer, as
applicable; (iii) the Property Manager’s obligation to make Property Protection
Advances, to incur servicing expenses or to withdraw (or, in the event the
Property Manager is Spirit Finance, to direct the Indenture Trustee to withdraw)
funds from the Collection Account to pay Emergency Property Expenses with
respect to the Mortgage Loans, the Leases or Mortgaged Properties; (iv) the
Property Manager’s or Special Servicer’s right to receive compensation under
this Agreement; (v) the ownership, or servicing or management for others, by the
Property Manager, Special Servicer or any Originator or other Affiliate of any
other leases or property; (vi) the repurchase and indemnification obligations of
the Originators or Support Provider; or (vii) the existence of any loans made to
a Tenant by the Property Manager, the Special Servicer, or any Affiliate of the
Property Manager or Special Servicer.

 

“Servicing Transfer Agreement”:  As defined in Section 5.04.

 

“Servicing Transfer Date”:  As defined in Section 5.04.

 

“Servicing Transfer Event”:  With respect to any Mortgaged Property, the
occurrence of any of the events described in clauses (a) through (e) of the
definition of “Specially Serviced Lease.”  With Respect to any Mortgage Loan,
the occurrence of any of the events described in clauses (a) through (e) of the
definition of “Specially Serviced Mortgage Loan.”

 

“Special Servicer”:  Spirit Finance, in its capacity as special servicer under
this Agreement, or any successor special servicer appointed as herein provided.

 

“Special Servicer Additional Servicing Compensation”:  As defined in Section
3.11(d).

 

“Special Servicer Report”:  As defined in Section 4.01(b).

 

“Special Servicing Fee”:  With respect to each Specially Serviced Asset, the fee
designated as such and payable to the Special Servicer pursuant to the first
paragraph of Section 3.11(c).

 

“Special Servicing Fee Rate”:  With respect to each Specially Serviced Lease, a
fixed percentage rate equal to 0.75% per annum.

 

“Specially Serviced Asset”:  A Specially Serviced Lease or a Specially Serviced
Mortgage Loan.

 

24

--------------------------------------------------------------------------------


 

“Specially Serviced Lease”:  Any Mortgaged Property as to which any of the
following events has occurred:

 

(a) any Monthly Lease Payment, as applicable, becomes delinquent 60 or more
consecutive days;

 

(b) the Property Manager determines in its good faith and reasonable judgment
that a default in making a Monthly Lease Payment is likely to occur within 30
days and is not likely to be remedied for 60 days;

 

(c) the Property Manager receives written notice from the Tenant, as applicable,
indicating that such Tenant cannot make future Monthly Lease Payments, as
applicable, or requesting a reduction in the amount of its respective payment;

 

(d) a default (other than as described in clause (a) above) occurs that
materially and adversely affects the interests of the Issuer and that continues
unremedied for the applicable grace period under the terms of the Lease (or, if
no grace period is specified, for 30 days); or

 

(e) the related Tenant becomes insolvent, readjusts its debt, is subject to
marshaling of assets and liabilities, or similar proceedings in respect of the
related Tenant occur, or as to which the related Tenant takes certain actions
indicating its insolvency or its inability to pay its obligations or the
Property Manager or the Special Servicer receives notice of commencement of
foreclosure or similar proceedings with respect to the related Mortgaged
Property.

 

“Specially Serviced Mortgage Loan”:  Any Mortgage Loan as to which any of the
following events has occurred:

 

(a) any Monthly Loan Payment, as applicable, becomes delinquent 60 or more
consecutive days;

 

(b) the Property Manager determines in its good faith and reasonable judgment
that a default in making a Monthly Loan Payment is likely to occur within 30
days and is not likely to be remedied for 60 days;

 

(c) the Property Manager receives written notice from the Borrower, as
applicable, indicating that such Borrower cannot make future Monthly Loan
Payments, as applicable, or requesting a reduction in the amount of its
respective payment;

 

(d) a default (other than as described in clause (a) above) occurs that
materially and adversely affects the interests of the Issuer and that continues
unremedied for the applicable grace period under the terms of the Mortgage Loan
(or, if no grace period is specified, for 30 days); or

 

(e) the related Borrower becomes insolvent, readjusts its debt, is subject to
marshaling of assets and liabilities, or similar proceedings in respect of the
related Borrower occur, or as to which the related Borrower takes certain
actions indicating its insolvency or its

 

25

--------------------------------------------------------------------------------


 

inability to pay its obligations or the Property Manager or the Special Servicer
receives notice of commencement of foreclosure or similar proceedings with
respect to the related Mortgaged Property.

 

“Spirit Finance”:  Spirit Finance Corporation, a Maryland corporation.

 

“Spirit SPE”:  Any special purpose, bankruptcy remote subsidiary (direct or
indirect) of Spirit Finance (other than any Originator).

 

“Statistical Cut-off Date”:  As defined in the Indenture.

 

“Sub-Manager”:  Any Person with which the Property Manager or the Special
Servicer has entered into a Sub-Management Agreement.

 

“Sub-Management Agreement”:  The written contract between the Property Manager
or the Special Servicer, on the one hand, and any Sub-Manager, on the other
hand, relating to servicing and administration of Mortgage Loans, Leases and
Mortgaged Properties, as provided in Section 3.21.

 

“Successor Property Manager”:  As defined in Section 6.01(b).

 

“Successor Replacement Date”:  As defined in Section 6.01(b).

 

“Successor Special Servicer”:  As defined in Section 6.01(b).

 

“Support Provider”: Spirit Finance or any successor support provider.

 

“Sweep Period”:  As defined in the Indenture.

 

“Tax Required Condition”:  As defined in Section 7.01(a).

 

“Tenant”:  With respect to each Lease, the tenant under such Lease and any
successor or assign thereof.

 

“Third Party Option Mortgaged Property”:  As defined in Section 7.02(a).

 

“Third Party Purchase Option”: An option of a Tenant or any other Person under
or in connection with a Lease or related agreements to purchase the related
Mortgaged Property.

 

“Third Party Purchase Price”:  A cash price equal to the amount payable by a
Tenant or any other Person in connection with the exercise of a Third Party
Purchase Option.

 

“Title Company”:  As defined in Section 2.03(a).

 

“Title Insurance Policies”:  As defined in Section 2.03(a).

 

26

--------------------------------------------------------------------------------


 

“Total Debt Service”:  As defined in the Indenture.

 

“Transfer Date”:  The date on which a Mortgage Loan or Mortgaged Property is
acquired by the Issuer.

 

“Transaction Documents”:  As defined in the Indenture.

 

“Unscheduled Principal Payment”:  On any Payment Date, the sum of (a) the
Unscheduled Proceeds deposited into the Collection Account for such Payment Date
plus (b) any Purchase Option Deficiency from the related Collection Period,
together with any unpaid Purchase Option Deficiency from any prior Payment Date.

 

“Unscheduled Proceeds”:  Collectively, Liquidation Proceeds, Condemnation
Proceeds, Property Insurance Proceeds, Release Prices and Purchase Premiums;
provided, however, that any amounts which are on deposit in the Release Account
shall not be deemed Unscheduled Proceeds until such amounts have been
transferred to the Collection Account and are available therein.

 

“Uniform Commercial Code”:  The Uniform Commercial Code as in effect in any
applicable jurisdiction.

 

“Workout Fee”:  With respect to each Corrected Mortgage Loan and each Corrected
Lease, the fee payable to the Special Servicer pursuant to Section 3.11(f).

 

“Workout Fee Rate”:  With respect to each Corrected Mortgage Loan and each
Corrected Lease, a fixed percentage rate equal to 0.50%.

 

“Yield Maintenance Premium”: With respect to any Mortgage Loan, any premium,
penalty or fee paid or payable, as the context requires, by a Borrower in
connection with a Principal Prepayment on or other early collection of principal
of a Mortgage Loan.

 

Section 1.02.          Other Definitional Provisions.

 


(A)         ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS
WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO
UNLESS OTHERWISE DEFINED THEREIN.


 


(B)        AS USED IN THIS AGREEMENT AND IN ANY CERTIFICATE OR OTHER DOCUMENT
MADE OR DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS NOT DEFINED IN
THIS AGREEMENT OR IN ANY SUCH CERTIFICATE OR OTHER DOCUMENT, AND ACCOUNTING
TERMS PARTLY DEFINED IN THIS AGREEMENT OR IN ANY SUCH CERTIFICATE OR OTHER
DOCUMENT, TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO
THEM UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES OF THE UNITED STATES.  TO
THE EXTENT THAT THE DEFINITIONS OF ACCOUNTING TERMS IN THIS AGREEMENT OR IN ANY
SUCH CERTIFICATE OR OTHER DOCUMENT ARE INCONSISTENT WITH THE MEANINGS OF SUCH
TERMS UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES OF THE UNITED STATES, THE
DEFINITIONS CONTAINED IN THIS AGREEMENT OR IN ANY SUCH CERTIFICATE OR OTHER
DOCUMENT SHALL CONTROL.

 

27

--------------------------------------------------------------------------------


 


(C)         THE WORDS “HEREOF,” “HEREIN,” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT; SECTION AND EXHIBIT
REFERENCES CONTAINED IN THIS AGREEMENT ARE REFERENCES TO SECTIONS AND EXHIBITS
IN OR TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED; A REFERENCE TO A SUBSECTION
OR OTHER SUBDIVISION WITHOUT FURTHER REFERENCE TO A SECTION IS A REFERENCE TO
SUCH SUBSECTION OR OTHER SUBDIVISION AS CONTAINED IN THE SECTION IN WHICH THE
REFERENCE APPEARS; AND THE WORDS “INCLUDE” AND “INCLUDING” SHALL MEAN WITHOUT
LIMITATION BY REASON OF ENUMERATION.


 


(D)        THE DEFINITIONS CONTAINED IN THIS AGREEMENT ARE APPLICABLE TO THE
SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS AND TO THE MASCULINE AS WELL
AS THE FEMININE AND NEUTER GENDERS OF SUCH TERMS.


 


(E)         ANY AGREEMENT, INSTRUMENT OR STATUTE DEFINED OR REFERRED TO HEREIN
OR IN ANY INSTRUMENT OR CERTIFICATE DELIVERED IN CONNECTION HEREWITH MEANS SUCH
AGREEMENT, INSTRUMENT OR STATUTE AS FROM TIME TO TIME AMENDED, MODIFIED OR
SUPPLEMENTED AND INCLUDES (IN THE CASE OF AGREEMENTS OR INSTRUMENTS) REFERENCES
TO ALL ATTACHMENTS THERETO AND INSTRUMENTS INCORPORATED THEREIN; REFERENCES TO A
PERSON ARE ALSO TO ITS PERMITTED ASSIGNEES.

 

Section 1.03.          Certain Calculations in Respect of the Leases and the
Mortgage Loans.

 


(A)         ALL AMOUNTS COLLECTED IN RESPECT OF ANY LEASE IN THE FORM OF
PAYMENTS FROM THE RELATED TENANTS, GUARANTIES, PROPERTY INSURANCE PROCEEDS OR
OTHERWISE SHALL BE APPLIED TO AMOUNTS DUE AND OWING UNDER THE LEASE IN
ACCORDANCE WITH THE EXPRESS PROVISIONS OF SUCH LEASE, AND ALL AMOUNTS COLLECTED
IN RESPECT OF ANY MORTGAGE LOAN IN THE FORM OF PAYMENTS FROM THE RELATED
BORROWER, GUARANTIES, LIQUIDATION PROCEEDS OR PROPERTY INSURANCE PROCEEDS SHALL
BE APPLIED TO AMOUNTS DUE AND OWING UNDER THE RELATED MORTGAGE NOTE AND MORTGAGE
(INCLUDING FOR PRINCIPAL AND ACCRUED AND UNPAID INTEREST) IN ACCORDANCE WITH THE
EXPRESS PROVISIONS OF THE RELATED MORTGAGE NOTE AND MORTGAGE; IN THE ABSENCE OF
SUCH EXPRESS PROVISIONS, ALL AMOUNTS COLLECTED SHALL BE APPLIED FOR PURPOSES OF
THIS AGREEMENT:  (I) WITH RESPECT TO AMOUNTS COLLECTED IN RESPECT TO ANY LEASE,
FIRST, AS A RECOVERY OF ANY RELATED AND UNREIMBURSED PROPERTY PROTECTION
ADVANCES; AND SECOND, IN ACCORDANCE WITH THE SERVICING STANDARD, AS A RECOVERY
OF ANY OTHER AMOUNTS THEN DUE AND OWING UNDER SUCH LEASE, INCLUDING, WITHOUT
LIMITATION, PERCENTAGE RENT AND DEFAULT INTEREST; AND (II) WITH RESPECT TO
AMOUNTS COLLECTED IN RESPECT OF ANY MORTGAGE LOAN, FIRST, AS A RECOVERY OF ANY
RELATED AND UNREIMBURSED PROPERTY PROTECTION ADVANCES; SECOND, AS A RECOVERY OF
ACCRUED AND UNPAID INTEREST AT THE RELATED INTEREST RATE ON SUCH MORTGAGE LOAN
TO BUT NOT INCLUDING, AS APPROPRIATE, THE DATE OF RECEIPT OR THE DUE DATE IN THE
COLLECTION PERIOD OF RECEIPT; THIRD, AS A RECOVERY OF PRINCIPAL OF SUCH MORTGAGE
LOAN THEN DUE AND OWING, INCLUDING BY REASON OF ACCELERATION OF THE MORTGAGE
LOAN FOLLOWING A DEFAULT THEREUNDER (OR, IF A LIQUIDATION EVENT HAS OCCURRED IN
RESPECT OF SUCH MORTGAGE LOAN, A RECOVERY OF PRINCIPAL TO THE EXTENT OF ITS
ENTIRE REMAINING UNPAID PRINCIPAL BALANCE); FOURTH, AS A RECOVERY OF ANY YIELD
MAINTENANCE PREMIUM THEN DUE AND OWING UNDER SUCH MORTGAGE LOAN; FIFTH, IN
ACCORDANCE WITH THE SERVICING STANDARD, BUT SUBJECT TO SECTION 1.03(C), AS A
RECOVERY OF ANY OTHER AMOUNTS THEN DUE AND OWING UNDER SUCH MORTGAGE LOAN,
INCLUDING DEFAULT INTEREST; AND SIXTH, AS A RECOVERY OF ANY REMAINING PRINCIPAL
OF SUCH MORTGAGE LOAN TO THE EXTENT OF ITS ENTIRE REMAINING UNPAID PRINCIPAL
BALANCE.  ANY PROCEEDS DERIVED FROM AN UNLEASED MORTGAGED

 

28

--------------------------------------------------------------------------------


 


PROPERTY (EXCLUSIVE OF RELATED OPERATING COSTS, INCLUDING REIMBURSEMENT OF
PROPERTY PROTECTION ADVANCES MADE BY THE PROPERTY MANAGER OR THE BACK-UP MANAGER
IN CONNECTION WITH THE OPERATION AND DISPOSITION OF SUCH MORTGAGED PROPERTY)
SHALL BE APPLIED BY THE PROPERTY MANAGER IN THE SAME MANNER AS IF THEY WERE
MONTHLY LEASE PAYMENTS DUE ON THE PREVIOUSLY EXISTING LEASE FOR SUCH MORTGAGED
PROPERTY UNTIL SUCH LEASE BECOMES A LIQUIDATED LEASE.  WITH RESPECT TO ANY
COMPANION LOAN OR PARTICIPATED MORTGAGE LOAN, THE AMOUNTS COLLECTED IN RESPECT
OF SUCH RELATED LEASE OR MORTGAGE LOAN SHALL BE ALLOCATED IN ACCORDANCE WITH THE
APPLICABLE PARI PASSU CO-LENDER AGREEMENT OR PARTICIPATION AGREEMENT THEREFOR.


 


(B)        COLLECTIONS IN RESPECT OF EACH REO PROPERTY (EXCLUSIVE OF AMOUNTS TO
BE APPLIED TO THE PAYMENT OF THE COSTS OF OPERATING, MANAGING, MAINTAINING AND
DISPOSING OF SUCH REO PROPERTY) SHALL BE TREATED: FIRST, AS A RECOVERY OF ANY
RELATED AND UNREIMBURSED PROPERTY PROTECTION ADVANCES; SECOND, AS A RECOVERY OF
ACCRUED AND UNPAID INTEREST ON THE RELATED MORTGAGE LOAN AT THE RELATED INTEREST
RATE TO BUT NOT INCLUDING THE DUE DATE IN THE COLLECTION PERIOD OF RECEIPT;
THIRD, AS A RECOVERY OF PRINCIPAL OF THE RELATED MORTGAGE LOAN TO THE EXTENT OF
ITS ENTIRE UNPAID PRINCIPAL BALANCE; AND FOURTH, IN ACCORDANCE WITH THE
SERVICING STANDARD, BUT SUBJECT TO SECTION 1.03(C), AS A RECOVERY OF ANY OTHER
AMOUNTS DEEMED TO BE DUE AND OWING IN RESPECT OF THE RELATED MORTGAGE LOAN.


 


(C)         INSOFAR AS AMOUNTS RECEIVED IN RESPECT OF ANY LEASE, MORTGAGE LOAN
OR REO PROPERTY AND ALLOCABLE TO FEES AND CHARGES OWING IN RESPECT OF SUCH
LEASE, MORTGAGE LOAN OR REO PROPERTY CONSTITUTING ADDITIONAL SERVICING
COMPENSATION PAYABLE TO THE PROPERTY MANAGER OR SPECIAL SERVICER ARE
INSUFFICIENT TO COVER THE FULL AMOUNT OF SUCH FEES AND CHARGES, SUCH AMOUNTS
SHALL BE ALLOCATED BETWEEN SUCH OF THOSE FEES AND CHARGES AS ARE PAYABLE TO THE
PROPERTY MANAGER, ON THE ONE HAND, AND AS ARE PAYABLE TO THE SPECIAL SERVICER,
ON THE OTHER, PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE ENTITLEMENTS.


 


(D)        THE FOREGOING APPLICATIONS OF AMOUNTS RECEIVED IN RESPECT OF ANY
LEASE, MORTGAGE LOAN OR REO PROPERTY SHALL BE DETERMINED BY THE PROPERTY MANAGER
AND REFLECTED IN THE APPROPRIATE MONTHLY DETERMINATION DATE REPORT AND ANY
MODIFIED COLLATERAL DETAIL AND REALIZED LOSS REPORT.


 


(E)         NOTWITHSTANDING THE EARLY TERMINATION OF ANY LEASE RESULTING FROM A
DEFAULT BY THE RELATED TENANT, SUCH LEASE WILL BE TREATED FOR PURPOSES OF
DETERMINING SERVICING FEES AND INDENTURE TRUSTEE FEES AS REMAINING IN EFFECT
UNTIL SUCH LEASE BECOMES A LIQUIDATED LEASE.

 

Section 1.04.          Fee Calculations; Interest Calculations.

 


(A)         THE CALCULATION OF THE SERVICING FEES SHALL BE MADE IN ACCORDANCE
WITH SECTION 3.11.  ALL DOLLAR AMOUNTS CALCULATED HEREUNDER SHALL BE ROUNDED TO
THE NEAREST PENNY WITH ONE-HALF OF ONE PENNY BEING ROUNDED UP.


 


(B)        THE AMOUNT OF INTEREST ACCRUED ON EACH MORTGAGE LOAN DURING ANY
INTEREST ACCRUAL PERIOD WILL BE CALCULATED IN ARREARS ON THE BASIS OF THE
INTEREST RATE FOR SUCH MORTGAGE LOAN AND THE ACCRUAL PERIOD SPECIFIED IN THE
RELATED MORTGAGE NOTE.

 

29

--------------------------------------------------------------------------------


 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES; RECORDINGS AND FILINGS; BOOKS AND
RECORDS; DEFECT, BREACH, CURE, REPURCHASE AND SUBSTITUTION;
FINANCIAL COVENANTS

 

Section 2.01.          Representations and Warranties of Spirit Finance and the
Back-Up Manager.

 


(A)         SPIRIT FINANCE REPRESENTS AND WARRANTS TO THE OTHER PARTIES HERETO,
AND FOR THE BENEFIT OF THE ISSUER, THE INDENTURE TRUSTEE ON BEHALF OF THE
NOTEHOLDERS AND THE INSURERS, AS OF EACH SERIES CLOSING DATE:

 

(I)            SPIRIT FINANCE IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING,
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MARYLAND AND IS IN
COMPLIANCE WITH THE LAWS OF EACH STATE (WITHIN THE UNITED STATES OF AMERICA) IN
WHICH ANY MORTGAGED PROPERTY IS LOCATED TO THE EXTENT NECESSARY TO ITS
PERFORMANCE UNDER THIS AGREEMENT;

 

(II)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SPIRIT FINANCE,
AND THE PERFORMANCE AND COMPLIANCE WITH THE TERMS OF THIS AGREEMENT BY SPIRIT
FINANCE, DO NOT VIOLATE ITS ORGANIZATIONAL DOCUMENTS OR CONSTITUTE AN EVENT
THAT, WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER,
OR RESULT IN THE BREACH OF, ANY MATERIAL AGREEMENT OR OTHER INSTRUMENT TO WHICH
IT IS A PARTY OR BY WHICH IT IS BOUND;

 

(III)          SPIRIT FINANCE HAS THE CORPORATE POWER AND AUTHORITY TO ENTER
INTO AND CONSUMMATE ALL TRANSACTIONS TO BE PERFORMED BY IT CONTEMPLATED BY THIS
AGREEMENT, HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF
THIS AGREEMENT, AND HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT;

 

(IV)          THIS AGREEMENT, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY
BY EACH OF THE OTHER PARTIES HERETO, CONSTITUTES A VALID, LEGAL AND BINDING
OBLIGATION OF SPIRIT FINANCE, ENFORCEABLE AGAINST SPIRIT FINANCE IN ACCORDANCE
WITH THE TERMS HEREOF, SUBJECT TO (A) APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, RECEIVERSHIP, MORATORIUM AND OTHER LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW;

 

(V)           SPIRIT FINANCE IS NOT IN VIOLATION OF, AND ITS EXECUTION AND
DELIVERY OF, THIS AGREEMENT AND ITS PERFORMANCE AND COMPLIANCE WITH THE TERMS OF
THIS AGREEMENT WILL NOT CONSTITUTE A VIOLATION OF, ANY LAW, ANY ORDER OR DECREE
OF ANY COURT OR ARBITER, OR ANY ORDER, REGULATION OR DEMAND OF ANY FEDERAL,
STATE OR LOCAL GOVERNMENTAL OR REGULATORY AUTHORITY, WHICH VIOLATION IS LIKELY
TO AFFECT MATERIALLY AND ADVERSELY EITHER THE ABILITY OF SPIRIT FINANCE TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE FINANCIAL CONDITION OF
SPIRIT FINANCE;

 

30

--------------------------------------------------------------------------------


 

(VI)          NO LITIGATION IS PENDING OR, TO SPIRIT FINANCE’S KNOWLEDGE,
THREATENED AGAINST SPIRIT FINANCE THAT IS REASONABLY LIKELY TO BE DETERMINED
ADVERSELY TO SPIRIT FINANCE AND, IF DETERMINED ADVERSELY TO SPIRIT FINANCE,
WOULD PROHIBIT SPIRIT FINANCE FROM ENTERING INTO THIS AGREEMENT OR THAT, IN
SPIRIT FINANCE’S GOOD FAITH AND REASONABLE JUDGMENT, IS LIKELY TO MATERIALLY AND
ADVERSELY AFFECT EITHER THE ABILITY OF SPIRIT FINANCE TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT OR THE FINANCIAL CONDITION OF SPIRIT FINANCE;

 

(VII)         NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER UNDER ANY COURT OR
GOVERNMENTAL AGENCY OR BODY IS REQUIRED FOR THE EXECUTION, DELIVERY AND
PERFORMANCE BY SPIRIT FINANCE OF, OR THE COMPLIANCE BY SPIRIT FINANCE WITH, THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS OF SPIRIT FINANCE CONTEMPLATED
BY THIS AGREEMENT, EXCEPT FOR ANY CONSENT, APPROVAL, AUTHORIZATION OR ORDER THAT
HAS BEEN OBTAINED OR THAT IF NOT OBTAINED WOULD NOT HAVE A MATERIAL AND ADVERSE
AFFECT ON THE ABILITY OF SPIRIT FINANCE TO PERFORM ITS OBLIGATIONS HEREUNDER;

 

(VIII)        EACH OFFICER AND EMPLOYEE OF SPIRIT FINANCE THAT HAS
RESPONSIBILITIES CONCERNING THE MANAGEMENT, SERVICING AND ADMINISTRATION OF
MORTGAGED PROPERTIES, LEASES AND MORTGAGE LOANS IS COVERED BY ERRORS AND
OMISSIONS INSURANCE AND THE FIDELITY BOND AS AND TO THE EXTENT REQUIRED BY
SECTION 3.07(C).

 


(B)        THE REPRESENTATIONS AND WARRANTIES OF SPIRIT FINANCE SET FORTH IN
SECTION 2.01(A) SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
SHALL INURE TO THE BENEFIT OF THE PERSONS TO WHOM AND FOR WHOSE BENEFIT THEY
WERE MADE UNTIL ALL AMOUNTS OWED TO THE NOTEHOLDERS AND THE INSURERS UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE INDENTURE, THE NOTES AND THE INSURANCE
AGREEMENT HAVE BEEN INDEFEASIBLY PAID IN FULL.  UPON DISCOVERY BY ANY PARTY
HERETO OF ANY BREACH OF ANY OF THE FOREGOING REPRESENTATIONS AND WARRANTIES, THE
PARTY DISCOVERING SUCH BREACH SHALL GIVE PROMPT WRITTEN NOTICE TO THE OTHER
PARTIES.


 


(C)         ANY SUCCESSOR PROPERTY MANAGER OR SPECIAL SERVICER SHALL BE DEEMED
TO HAVE MADE, AS OF THE DATE OF ITS SUCCESSION, EACH OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 2.01(A), SUBJECT TO SUCH APPROPRIATE
MODIFICATIONS TO THE REPRESENTATION AND WARRANTY SET FORTH IN SECTION 2.01(A)(I)
TO ACCURATELY REFLECT SUCH SUCCESSOR’S JURISDICTION OF ORGANIZATION AND WHETHER
IT IS A CORPORATION, PARTNERSHIP, BANK, ASSOCIATION OR OTHER TYPE OF
ORGANIZATION.


 


(D)        THE BACK-UP MANAGER REPRESENTS AND WARRANTS TO THE OTHER PARTIES
HERETO, AND FOR THE BENEFIT OF THE ISSUER, THE INDENTURE TRUSTEE ON BEHALF OF
THE NOTEHOLDERS AND THE INSURERS, AS OF EACH SERIES CLOSING DATE:

 

(I)            THE BACK-UP MANAGER IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN
COMPLIANCE WITH THE LAWS OF EACH STATE (WITHIN THE UNITED STATES OF AMERICA) IN
WHICH ANY MORTGAGED PROPERTY IS LOCATED TO THE EXTENT NECESSARY TO ITS
PERFORMANCE UNDER THIS AGREEMENT;

 

31

--------------------------------------------------------------------------------


 

(II)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE BACK-UP
MANAGER, AND THE PERFORMANCE AND COMPLIANCE WITH THE TERMS OF THIS AGREEMENT BY
THE BACK-UP MANAGER, DO NOT VIOLATE ITS ORGANIZATIONAL DOCUMENTS OR CONSTITUTE
AN EVENT THAT, WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT
UNDER, OR RESULT IN THE BREACH OF, ANY MATERIAL AGREEMENT OR OTHER INSTRUMENT TO
WHICH IT IS A PARTY OR BY WHICH IT IS BOUND;

 

(III)          THE BACK-UP MANAGER HAS THE CORPORATE POWER AND AUTHORITY TO
ENTER INTO AND CONSUMMATE ALL TRANSACTIONS TO BE PERFORMED BY IT CONTEMPLATED BY
THIS AGREEMENT, HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE BY
IT OF THIS AGREEMENT, AND HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT;

 

(IV)          THIS AGREEMENT, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY
BY EACH OF THE OTHER PARTIES HERETO, CONSTITUTES A VALID, LEGAL AND BINDING
OBLIGATION OF THE BACK-UP MANAGER, ENFORCEABLE AGAINST THE BACK-UP MANAGER IN
ACCORDANCE WITH THE TERMS HEREOF, SUBJECT TO (A) APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, RECEIVERSHIP, MORATORIUM AND OTHER LAWS AFFECTING
THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW;

 

(V)           THE BACK-UP MANAGER IS NOT IN VIOLATION OF, AND ITS EXECUTION AND
DELIVERY OF, THIS AGREEMENT AND ITS PERFORMANCE AND COMPLIANCE WITH THE TERMS OF
THIS AGREEMENT WILL NOT CONSTITUTE A VIOLATION OF, ANY LAW, ANY ORDER OR DECREE
OF ANY COURT OR ARBITER, OR ANY ORDER, REGULATION OR DEMAND OF ANY FEDERAL,
STATE OR LOCAL GOVERNMENTAL OR REGULATORY AUTHORITY, WHICH VIOLATION IS LIKELY
TO AFFECT MATERIALLY AND ADVERSELY EITHER THE ABILITY OF THE BACK-UP MANAGER TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE FINANCIAL CONDITION OF THE
BACK-UP MANAGER;

 

(VI)          NO LITIGATION IS PENDING OR, TO THE BACK-UP MANAGER’S KNOWLEDGE,
THREATENED AGAINST THE BACK-UP MANAGER THAT IS REASONABLY LIKELY TO BE
DETERMINED ADVERSELY TO THE BACK-UP MANAGER AND, IF DETERMINED ADVERSELY TO THE
BACK-UP MANAGER, WOULD PROHIBIT THE BACK-UP MANAGER FROM ENTERING INTO THIS
AGREEMENT OR THAT, IN THE BACK-UP MANAGER’S GOOD FAITH AND REASONABLE JUDGMENT,
IS LIKELY TO MATERIALLY AND ADVERSELY AFFECT EITHER THE ABILITY OF THE BACK-UP
MANAGER TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE FINANCIAL
CONDITION OF THE BACK-UP MANAGER;

 

(VII)         NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER UNDER ANY COURT OR
GOVERNMENTAL AGENCY OR BODY IS REQUIRED FOR THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BACK-UP MANAGER OF, OR THE COMPLIANCE BY THE BACK-UP MANAGER
WITH, THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
BACK-UP MANAGER BY THIS AGREEMENT, EXCEPT FOR ANY CONSENT, APPROVAL,
AUTHORIZATION OR ORDER THAT HAS BEEN OBTAINED OR THAT IF NOT OBTAINED WOULD NOT
HAVE A MATERIAL AND ADVERSE AFFECT ON THE ABILITY OF THE BACK-UP MANAGER TO
PERFORM ITS OBLIGATIONS HEREUNDER.

 

32

--------------------------------------------------------------------------------


 

(VIII)        EACH OFFICER AND EMPLOYEE OF THE BACK-UP MANAGER THAT HAS
RESPONSIBILITIES CONCERNING THE MANAGEMENT, SERVICING AND ADMINISTRATION OF
MORTGAGED PROPERTIES, LEASES AND MORTGAGE LOANS IS COVERED BY ERRORS AND
OMISSIONS INSURANCE AND THE FIDELITY BOND AS AND TO THE EXTENT REQUIRED BY
SECTION 3.07(C).

 

Section 2.02.          Representations and Warranties of the Issuer.

 


(A)           THE ISSUER HEREBY REPRESENTS AND WARRANTS TO EACH OF THE OTHER
PARTIES HERETO AND FOR THE BENEFIT OF THE INDENTURE TRUSTEE, ON BEHALF OF THE
NOTEHOLDERS AND THE INSURERS AS OF EACH SERIES CLOSING DATE:


 

(I)            THE ISSUER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN
COMPLIANCE WITH THE LAWS OF EACH STATE (WITHIN THE UNITED STATES OF AMERICA) IN
WHICH ANY MORTGAGED PROPERTY IS LOCATED TO THE EXTENT NECESSARY TO ITS
PERFORMANCE UNDER THIS AGREEMENT;

 

(II)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE ISSUER, AND
THE PERFORMANCE AND COMPLIANCE WITH THE TERMS OF THIS AGREEMENT BY ISSUER, DO
NOT VIOLATE ITS ORGANIZATIONAL DOCUMENTS OR CONSTITUTE AN EVENT THAT, WITH
NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER, OR RESULT IN
THE BREACH OF, ANY MATERIAL AGREEMENT OR OTHER INSTRUMENT TO WHICH IT IS A PARTY
OR BY WHICH IT IS BOUND;

 

(III)          THE ISSUER HAS THE LIMITED LIABILITY COMPANY POWER AND AUTHORITY
TO ENTER INTO AND CONSUMMATE ALL TRANSACTIONS TO BE PERFORMED BY IT CONTEMPLATED
BY THIS AGREEMENT, HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE
BY IT OF THIS AGREEMENT, AND HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT;

 

(IV)          THIS AGREEMENT, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY
BY EACH OF THE OTHER PARTIES HERETO, CONSTITUTES A VALID, LEGAL AND BINDING
OBLIGATION OF THE ISSUER, ENFORCEABLE AGAINST THE ISSUER IN ACCORDANCE WITH THE
TERMS HEREOF, SUBJECT TO (A) APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
RECEIVERSHIP, MORATORIUM AND OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND (B) GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW;

 

(V)           THE ISSUER IS NOT IN VIOLATION OF, AND ITS EXECUTION AND DELIVERY
OF, THIS AGREEMENT AND ITS PERFORMANCE AND COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT WILL NOT CONSTITUTE A VIOLATION OF, ANY LAW, ANY ORDER OR DECREE OF
ANY COURT OR ARBITER, OR ANY ORDER, REGULATION OR DEMAND OF ANY FEDERAL, STATE
OR LOCAL GOVERNMENTAL OR REGULATORY AUTHORITY, WHICH VIOLATION IS LIKELY TO
AFFECT MATERIALLY AND ADVERSELY EITHER THE ABILITY OF THE ISSUER TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT OR THE FINANCIAL CONDITION OF THE ISSUER;

 

33

--------------------------------------------------------------------------------


 

(VI)          NO LITIGATION IS PENDING OR, TO ISSUER’S KNOWLEDGE, THREATENED
AGAINST THE ISSUER THAT IS REASONABLY LIKELY TO BE DETERMINED ADVERSELY TO
ISSUER AND, IF DETERMINED ADVERSELY TO THE ISSUER, WOULD PROHIBIT THE ISSUER
FROM ENTERING INTO THIS AGREEMENT OR THAT, IN THE ISSUER’S GOOD FAITH AND
REASONABLE JUDGMENT, IS LIKELY TO MATERIALLY AND ADVERSELY AFFECT EITHER THE
ABILITY OF THE ISSUER TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE
FINANCIAL CONDITION OF THE ISSUER;

 

(VII)         NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER UNDER ANY COURT OR
GOVERNMENTAL AGENCY OR BODY IS REQUIRED FOR THE EXECUTION, DELIVERY AND
PERFORMANCE BY ISSUER OF, OR THE COMPLIANCE BY THE ISSUER WITH, THIS AGREEMENT
OR THE CONSUMMATION OF THE TRANSACTIONS OF THE ISSUER CONTEMPLATED BY THIS
AGREEMENT, EXCEPT FOR ANY CONSENT, APPROVAL, AUTHORIZATION OR ORDER THAT HAS
BEEN OBTAINED OR THAT IF NOT OBTAINED WOULD NOT HAVE A MATERIAL AND ADVERSE
AFFECT ON THE ABILITY OF THE ISSUER TO PERFORM ITS OBLIGATIONS HEREUNDER;

 

(VIII)        EACH OFFICER AND EMPLOYEE OF THE ISSUER THAT HAS RESPONSIBILITIES
CONCERNING THE MANAGEMENT, SERVICING AND ADMINISTRATION OF MORTGAGED PROPERTIES,
LEASES AND MORTGAGE LOANS IS COVERED BY ERRORS AND OMISSIONS INSURANCE AND THE
FIDELITY BOND AS AND TO THE EXTENT REQUIRED BY SECTION 3.07(C); AND

 

(IX)           TO THE ISSUER’S KNOWLEDGE EACH OF THE MORTGAGED PROPERTIES IS A
COMMERCIAL PROPERTY AND IS OPERATED FOR COMMERCIAL PURPOSES.

 


(B)        THE REPRESENTATIONS AND WARRANTIES OF THE ISSUER SET FORTH IN SECTION
2.02(A) SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND SHALL
INURE TO THE BENEFIT OF THE PERSONS TO WHOM AND FOR WHOSE BENEFIT THEY WERE MADE
FOR SO LONG AS THE ISSUER REMAINS IN EXISTENCE.  UPON DISCOVERY BY ANY PARTY
HERETO OF ANY BREACH OF ANY OF THE FOREGOING REPRESENTATIONS AND WARRANTIES, THE
PARTY DISCOVERING SUCH BREACH SHALL GIVE PROMPT WRITTEN NOTICE TO THE OTHER
PARTIES.

 

Section 2.03.          Recordings and Filings; Books and Records.

 


(A)         IN CONNECTION WITH THE GRANT MADE BY THE ISSUER TO THE INDENTURE
TRUSTEE PURSUANT TO THE GRANTING CLAUSE OF THE INDENTURE, THE ISSUER SHALL CAUSE
THE DELIVERY OF THE LEASE FILES FOR THE LEASES AND THE LOAN FILES FOR THE
MORTGAGE LOANS TO THE CUSTODIAN IN ACCORDANCE WITH THE CUSTODY AGREEMENT FOR THE
BENEFIT OF THE INDENTURE TRUSTEE IN FURTHERANCE OF SUCH GRANT AND THE ISSUER
SHALL CAUSE: (I) WITH RESPECT TO THE MORTGAGED PROPERTIES OWNED BY THE ISSUER
(A) EACH MORTGAGE, FINANCING STATEMENT AND CONTINUATION STATEMENT REFERRED TO IN
THE DEFINITION OF “LEASE FILE” IN THE CUSTODY AGREEMENT TO BE SUBMITTED TO THE
APPROPRIATE TITLE COMPANY (AS DEFINED BELOW) ON OR BEFORE THE APPLICABLE SERIES
CLOSING DATE OR TRANSFER DATE FOR RECORDING OR FILING, AS THE CASE MAY BE, IN
THE APPROPRIATE PUBLIC OFFICE FOR REAL PROPERTY RECORDS OR FOR FINANCING
STATEMENTS, AT THE EXPENSE OF THE ISSUER AND (B) EACH TITLE INSURANCE BINDER OR
COMMITMENT REFERRED TO IN THE DEFINITION OF “LEASE FILE” IN THE CUSTODY
AGREEMENT TO BE ISSUED AS A FINAL TITLE INSURANCE POLICY BY THE TITLE COMPANIES
(THE “TITLE COMPANIES”) ISSUING THE SAME (THE “TITLE INSURANCE POLICIES”); AND
(II) WITH RESPECT TO THE MORTGAGE LOANS,

 

34

--------------------------------------------------------------------------------


 


PROMPTLY (AND IN ANY EVENT WITHIN 60 DAYS FOLLOWING THE APPLICABLE SERIES
CLOSING DATE OR TRANSFER DATE) EACH ASSIGNMENT OF MORTGAGE IN FAVOR OF THE
COLLATERAL AGENT REFERRED TO IN CLAUSES (V) AND (VI) OF THE DEFINITION OF “LOAN
FILE” IN THE CUSTODY AGREEMENT AND EACH FINANCING STATEMENT ON FORM UCC-2 AND
UCC-3 IN FAVOR OF THE COLLATERAL AGENT REFERRED TO IN CLAUSE (III) OF SUCH
DEFINITION TO BE SUBMITTED FOR RECORDING OR FILING, AS THE CASE MAY BE, IN THE
APPROPRIATE PUBLIC OFFICE FOR REAL PROPERTY RECORDS OR FOR FINANCING
STATEMENTS.  EACH SUCH ASSIGNMENT AND EACH MORTGAGE SHALL REFLECT THAT,
FOLLOWING RECORDING, IT SHOULD BE RETURNED BY THE PUBLIC RECORDING OFFICE TO THE
CUSTODIAN, ON BEHALF OF THE INDENTURE TRUSTEE (OR TO THE PROPERTY MANAGER (OR
ITS DESIGNEE), WHO SHALL THEN DELIVER SUCH RECORDED DOCUMENT TO THE CUSTODIAN),
AND EACH SUCH FINANCING STATEMENT SHALL REFLECT THAT THE FILE COPY THEREOF
SHOULD BE RETURNED TO THE CUSTODIAN, FOR THE BENEFIT OF THE INDENTURE TRUSTEE
(OR TO THE PROPERTY MANAGER (OR ITS DESIGNEE), WHO SHALL THEN DELIVER SUCH FILED
DOCUMENT TO THE CUSTODIAN) FOLLOWING FILING; PROVIDED, THAT, IN THOSE INSTANCES
WHERE THE PUBLIC RECORDING OFFICE RETAINS THE ORIGINAL MORTGAGE, ASSIGNMENT OF
MORTGAGE AND ASSIGNMENT OF ASSIGNMENT OF LEASES, THE PROPERTY MANAGER, ON BEHALF
OF THE INDENTURE TRUSTEE, SHALL OBTAIN THEREFROM A CERTIFIED COPY OF THE
RECORDED ORIGINAL.  EACH OF THE TITLE COMPANIES ISSUING THE TITLE INSURANCE
POLICIES SHALL BE INSTRUCTED BY THE ISSUER TO DELIVER SUCH POLICIES TO THE
CUSTODIAN, FOR THE BENEFIT OF THE INDENTURE TRUSTEE.  THE PROPERTY MANAGER, ON
BEHALF OF THE INDENTURE TRUSTEE, SHALL USE REASONABLE EFFORTS TO DILIGENTLY
PURSUE WITH THE TITLE COMPANIES THE RETURN OF EACH OF THE MORTGAGES, ASSIGNMENTS
OF MORTGAGE AND FINANCING STATEMENTS FROM THE APPROPRIATE RECORDING OR FILING
OFFICES AND THE DELIVERY OF THE TITLE INSURANCE POLICIES BY THE RELATED TITLE
COMPANIES.  IF ANY SUCH DOCUMENT OR INSTRUMENT IS LOST OR RETURNED UNRECORDED OR
UNFILED, AS THE CASE MAY BE, BECAUSE OF A DEFECT THEREIN, THE ISSUER SHALL
PROMPTLY PREPARE AND CAUSE TO BE EXECUTED A SUBSTITUTE THEREFOR OR CURE SUCH
DEFECT, AS THE CASE MAY BE, AND THEREAFTER, THE ISSUER SHALL CAUSE THE SAME TO
BE DULY RECORDED OR FILED, AS APPROPRIATE.  THE PROPERTY MANAGER SHALL FILE ANY
CONTINUATION STATEMENTS NECESSARY TO CONTINUE THE EFFECTIVENESS OF THE FINANCING
STATEMENTS.


 


(B)        THE ISSUER SHALL DELIVER TO AND DEPOSIT WITH, OR CAUSE TO BE
DELIVERED TO AND DEPOSITED WITH, THE PROPERTY MANAGER ALL DOCUMENTS AND RECORDS
IN THE POSSESSION OF THE ISSUER OR ANY ORIGINATOR THAT RELATE TO THE MORTGAGED
PROPERTIES, THE LEASES AND THE MORTGAGE LOANS AND THAT ARE NOT REQUIRED TO BE A
PART OF A LEASE FILE OR A LOAN FILE IN ACCORDANCE WITH THE DEFINITION THEREOF,
AND THE PROPERTY MANAGER SHALL HOLD ALL SUCH DOCUMENTS AND RECORDS IN TRUST ON
BEHALF OF THE INDENTURE TRUSTEE (IN HARD COPY OR ELECTRONIC FORMAT).  THE
PROPERTY MANAGER’S POSSESSION OF SUCH DOCUMENTS AND RECORDS SHALL BE AT THE WILL
OF THE ISSUER AND THE INDENTURE TRUSTEE FOR THE SOLE PURPOSE OF FACILITATING THE
SERVICING OF THE LEASES, THE MORTGAGE LOANS AND THE MORTGAGED PROPERTIES
PURSUANT TO THIS AGREEMENT AND SUCH POSSESSION BY THE PROPERTY MANAGER SHALL BE
IN A CUSTODIAL CAPACITY ONLY ON BEHALF OF THE INDENTURE TRUSTEE.  THE OWNERSHIP
OF SUCH DOCUMENTS AND RECORDS SHALL BE VESTED IN THE ISSUER, SUBJECT TO THE LIEN
OF THE INDENTURE, AND THE OWNERSHIP OF ALL DOCUMENTS AND RECORDS WITH RESPECT TO
THE LEASES, THE MORTGAGE LOANS AND THE MORTGAGED PROPERTIES THAT ARE PREPARED BY
OR WHICH COME INTO POSSESSION OF THE PROPERTY MANAGER OR THE SPECIAL SERVICER
SHALL IMMEDIATELY VEST IN THE ISSUER, SUBJECT TO THE LIEN OF THE INDENTURE, AND
SHALL BE DELIVERED TO AND DEPOSITED WITH THE PROPERTY MANAGER, IN THE CASE OF
DOCUMENTS OR RECORDS IN THE HANDS OF THE SPECIAL SERVICER, AND RETAINED AND
MAINTAINED IN TRUST BY THE PROPERTY MANAGER IN SUCH CUSTODIAL CAPACITY ONLY ON
BEHALF OF THE INDENTURE TRUSTEE, EXCEPT AS OTHERWISE PROVIDED HEREIN.  ALL SUCH
DOCUMENTS AND RECORDS SHALL BE APPROPRIATELY MAINTAINED IN A MANNER TO CLEARLY
REFLECT THE OWNERSHIP OF SUCH

 

35

--------------------------------------------------------------------------------


 


DOCUMENTS AND RECORDS BY THE ISSUER, SUBJECT TO THE LIEN OF THE INDENTURE, AND
THAT SUCH DOCUMENTS AND RECORDS ARE BEING HELD ON BEHALF OF THE INDENTURE
TRUSTEE, AND THE PROPERTY MANAGER SHALL RELEASE SUCH DOCUMENTS AND RECORDS FROM
ITS CUSTODY ONLY IN ACCORDANCE WITH THIS AGREEMENT.


 


(C)         [RESERVED].


 


(D)        THE PROPERTY MANAGER SHALL MONITOR THE DELIVERY OF THE LEASE FILES
AND THE LOAN FILES TO THE CUSTODIAN, FOR THE BENEFIT OF THE INDENTURE TRUSTEE.

 

Section 2.04.          Repurchase or Transfer for Collateral Defects and
Breaches of Representations and Warranties.

 


(A)         IF ANY PARTY HERETO DISCOVERS THAT ANY DOCUMENT REQUIRED TO BE
INCLUDED IN ANY LOAN FILE OR LEASE FILE IS MISSING (AFTER THE DATE IT IS
REQUIRED TO BE DELIVERED) OR OTHERWISE DEFICIENT OR THAT THERE EXISTS A BREACH
OF ANY OF THE REPRESENTATIONS AND WARRANTIES MADE BY ANY ORIGINATOR SET FORTH IN
THE APPLICABLE PURCHASE AND SALE AGREEMENT OR THE ISSUER AS REQUIRED UNDER
SECTION 2.19 OF THE INDENTURE WITH RESPECT TO ANY MORTGAGE LOAN OR MORTGAGED
PROPERTY, AND IF SUCH ABSENCE, DEFICIENCY OR BREACH MATERIALLY AND ADVERSELY
AFFECTS THE VALUE OF THE RELATED MORTGAGE LOAN, MORTGAGED PROPERTY OR LEASE OR
THE INTERESTS OF THE ISSUER, THE NOTEHOLDERS OR THE INSURERS THEREIN, SUCH PARTY
SHALL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE OTHER PARTIES HERETO AND EACH
INSURER.  IF SUCH DEFICIENCY OR BREACH MATERIALLY AND ADVERSELY AFFECTS THE
VALUE OF THE RELATED MORTGAGE LOAN, MORTGAGED PROPERTY OR LEASE OR THE INTERESTS
OF THE ISSUER, THE NOTEHOLDERS OR THE INSURERS IN THE RELATED MORTGAGE LOAN,
MORTGAGED PROPERTY OR LEASE (A “COLLATERAL DEFECT”), (A) WITHIN 60 DAYS
FOLLOWING NOTICE THEREOF, THE APPLICABLE ORIGINATOR OR THE ISSUER, AS THE CASE
MAY BE, SHALL DELIVER THE MISSING DOCUMENT OR CURE THE DEFICIENCY OR BREACH, AS
THE CASE MAY BE, IN ALL MATERIAL RESPECTS OR (B) THE APPLICABLE ORIGINATOR OR
THE SUPPORT PROVIDER, AS REQUIRED UNDER THE PERFORMANCE UNDERTAKING, SHALL
REPURCHASE SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY AND THE RELATED LEASE FROM
THE ISSUER AT AN AMOUNT EQUAL TO THE PAYOFF AMOUNT, OR EXCHANGE ONE OR MORE
QUALIFIED SUBSTITUTE MORTGAGE LOANS OR QUALIFIED SUBSTITUTE MORTGAGED PROPERTIES
FOR SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY, AS THE CASE MAY BE; PROVIDED, THAT
IF (I) SUCH COLLATERAL DEFECT IS CAPABLE OF BEING CURED BUT NOT WITHIN SUCH
60-DAY PERIOD, (II) THE APPLICABLE CURE PARTY HAS COMMENCED AND IS DILIGENTLY
PROCEEDING WITH THE CURE OF SUCH COLLATERAL DEFECT WITHIN SUCH 60-DAY PERIOD,
AND (III) PRIOR TO THE END OF SUCH 60-DAY PERIOD, THE APPLICABLE CURE PARTY
SHALL HAVE DELIVERED TO THE ISSUER, THE PROPERTY MANAGER AND THE INDENTURE
TRUSTEE A CERTIFICATION EXECUTED ON ITS BEHALF BY AN OFFICER THEREOF SETTING
FORTH THE REASON SUCH COLLATERAL DEFECT IS NOT CAPABLE OF BEING CURED WITHIN AN
INITIAL 60-DAY PERIOD AND WHAT ACTIONS SUCH CURE PARTY IS PURSUING IN CONNECTION
WITH THE CURE THEREOF AND STATING THAT IT ANTICIPATES THAT SUCH COLLATERAL
DEFECT WILL BE CURED WITHIN AN ADDITIONAL PERIOD NOT TO EXCEED 60 MORE DAYS,
THEN SUCH CURE PARTY SHALL HAVE UP TO AN ADDITIONAL 60 DAYS COMMENCING ON THE
61ST DAY FROM RECEIPT OF SUCH REQUEST TO COMPLETE SUCH CURE.  IF THE AFFECTED
MORTGAGED PROPERTY OR MORTGAGE LOAN IS TO BE REPURCHASED, FUNDS IN THE AMOUNT OF
THE PAYOFF AMOUNT SHALL BE WIRED TO THE RELEASE ACCOUNT, AND THE PROPERTY
MANAGER SHALL PROMPTLY NOTIFY THE ISSUER, THE BACKUP MANAGER, AND THE INDENTURE
TRUSTEE WHEN SUCH DEPOSIT IS MADE.  IN ADDITION, FAILURE TO DELIVER THE
DOCUMENTS SPECIFIED IN CLAUSES (I), (II), (IV) OR (IX) OF THE DEFINITION OF
“LOAN FILE” OR CLAUSES (I), (IV) OR (V) IN THE DEFINITION OF “LEASE FILE” SHALL
BE DEEMED TO CONSTITUTE A COLLATERAL DEFECT.

 

36

--------------------------------------------------------------------------------


 

In the event that any Cure Party elects to substitute one or more Qualified
Substitute Mortgaged Properties or Qualified Substitute Mortgage Loans for the
affected Mortgaged Property or Mortgage Loan pursuant to this Section 2.04(a),
such Cure Party shall give notice of same to Backup Manager, Issuer and each
Insurer and deliver, or cause to be delivered, to the Custodian all documents as
specified in the definition of “Lease File” or “Loan File” in the Custody
Agreement with respect to such Qualified Substitute Mortgaged Property or
Qualified Substitute Mortgage Loan no later than the date such Qualified
Substitute Mortgaged Property or Qualified Substitute Mortgage Loan is acquired
by the Issuer.  Monthly Lease Payments due with respect to Qualified Substitute
Mortgaged Properties and Monthly Loan Payments due with respect to Qualified
Substitute Mortgage Loans in the month of substitution shall not be part of the
Collateral and will be retained by the Property Manager and remitted by the
Property Manager to the applicable Cure Party.  For the month of substitution,
the Issuer shall be entitled to receive the Monthly Lease Payment due on the
Lease for any Mortgaged Property to be repurchased and the Monthly Loan Payment
due on any Mortgage Loan to be repurchased in such month and thereafter the
applicable Person acquiring such Mortgaged Property or Mortgage Loan shall be
entitled to retain all amounts received in respect of such Lease or Mortgage
Loan.  On or prior to the effective date of any such substitution, the Property
Manager shall deliver to the Indenture Trustee, the Insurers and the Issuer an
amended Mortgaged Property Schedule and Mortgage Loan Schedule reflecting the
addition to the Collateral of each new Qualified Substitute Mortgaged Property
and Lease, and each new Qualified Substitute Mortgage Loan and the removal from
the Collateral of each repurchased Mortgaged Property and Lease, and repurchased
Mortgage Loan.  Upon such substitution, the Qualified Substitute Mortgaged
Property and/or Qualified Substitute Mortgage Loan shall be subject to the terms
of this Agreement in all respects, and the applicable Cure Party shall be deemed
to have made the representations and warranties, as of the date of such
substitution, with respect to the Qualified Substitute Mortgaged Property and/or
Qualified Substitute Mortgage Loan contained in the Purchase and Sale Agreement,
except to the extent the Insurers, in their discretion, otherwise give their
prior written consent to any modification of such representations and warranties
and 20 days’ prior written notice is given to the Rating Agencies.

 


(B)        UPON RECEIPT OF AN OFFICER’S CERTIFICATE FROM THE PROPERTY MANAGER TO
THE EFFECT THAT THE FULL AMOUNT OF THE PAYOFF AMOUNT FOR ANY MORTGAGE LOAN OR
MORTGAGED PROPERTY (OR THE SHORTFALLS AND EXPENSES RELATED TO ANY SUBSTITUTION)
AS CONTEMPLATED BY SECTION 2.04(A) HAS BEEN DEPOSITED IN THE RELEASE ACCOUNT OR
THE COLLECTION ACCOUNT, AS APPLICABLE, AND THAT ALL REQUIREMENTS FOR SUCH
REPURCHASE (OR SUBSTITUTION) HAVE BEEN SATISFIED, WHICH OFFICER’S CERTIFICATE
SHALL BE FURNISHED BY THE PROPERTY MANAGER PROMPTLY AFTER SUCH REQUIREMENTS HAVE
BEEN SATISFIED, THE INDENTURE TRUSTEE OR THE CUSTODIAN, AS APPLICABLE, SHALL
RELEASE OR CAUSE TO BE RELEASED TO THE PERSON ACQUIRING SUCH MORTGAGED PROPERTY
OR MORTGAGE LOAN, OR ITS DESIGNEE, THE RELATED LEASE FILE OR LOAN FILE, AS
APPLICABLE, AND EACH OF THE ISSUER, THE INDENTURE TRUSTEE AND THE COLLATERAL
AGENT SHALL EXECUTE AND DELIVER SUCH INSTRUMENTS OF RELEASE, TRANSFER AND
ASSIGNMENT, IN EACH CASE WITHOUT RECOURSE, AS SHALL BE PROVIDED TO IT AND ARE
REASONABLY NECESSARY TO VEST IN SUCH PERSON THE OWNERSHIP OF SUCH MORTGAGED
PROPERTY AND THE RELATED LEASE OR MORTGAGE LOAN, FREE AND CLEAR OF THE LIEN OF
THE INDENTURE AND THE RELATED MORTGAGE.  THE PROPERTY MANAGER SHALL, AND IS
HEREBY AUTHORIZED AND EMPOWERED BY THE ISSUER AND THE INDENTURE TRUSTEE TO,
PREPARE, EXECUTE AND DELIVER IN ITS OWN NAME, ON BEHALF OF THE ISSUER, THE
INDENTURE TRUSTEE AND THE COLLATERAL AGENT OR ANY OF THEM, THE ENDORSEMENTS,
ASSIGNMENTS AND

 

37

--------------------------------------------------------------------------------


 


OTHER DOCUMENTS CONTEMPLATED BY THIS SECTION 2.04(B), AND THE ISSUER, THE
INDENTURE TRUSTEE AND THE COLLATERAL AGENT SHALL EXECUTE AND DELIVER ANY LIMITED
POWERS OF ATTORNEY SUBSTANTIALLY IN THE FORM OF EXHIBIT D NECESSARY TO PERMIT
THE PROPERTY MANAGER TO DO SO; PROVIDED, HOWEVER, THAT NONE OF THE ISSUER, THE
ISSUER MEMBER, THE INDENTURE TRUSTEE OR THE COLLATERAL AGENT SHALL BE HELD
LIABLE FOR ANY MISUSE OF ANY SUCH POWER OF ATTORNEY BY THE PROPERTY MANAGER AND
THE PROPERTY MANAGER HEREBY AGREES TO INDEMNIFY THE ISSUER, THE ISSUER MEMBER,
THE INDENTURE TRUSTEE AND THE COLLATERAL AGENT AGAINST, AND HOLD THE ISSUER, THE
ISSUER MEMBER, THE INDENTURE TRUSTEE AND THE COLLATERAL AGENT HARMLESS FROM, ANY
LOSS OR LIABILITY ARISING FROM ANY MISUSE OF SUCH POWER OF ATTORNEY.  IN
CONNECTION WITH ANY SUCH REPURCHASE OR SUBSTITUTION BY ANY CURE PARTY, THE
PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPROPRIATE, SHALL DELIVER THE
RELATED LEASE FILE OR LOAN FILE, AS APPLICABLE, TO SUCH CURE PARTY.


 


(C)         IF ANY CURE PARTY OR THE SUPPORT PROVIDER DEFAULTS ON ITS
OBLIGATIONS TO REPURCHASE OR SUBSTITUTE FOR ANY MORTGAGED PROPERTY AS
CONTEMPLATED BY SECTION 2.04(A) OR THE PERFORMANCE UNDERTAKING, AS APPLICABLE,
THE PROPERTY MANAGER SHALL PROMPTLY NOTIFY THE ISSUER, THE INSURERS, THE BACKUP
MANAGER AND THE INDENTURE TRUSTEE AND SHALL TAKE SUCH ACTIONS WITH RESPECT TO
THE ENFORCEMENT OF SUCH OBLIGATIONS, INCLUDING THE INSTITUTION AND PROSECUTION
OF APPROPRIATE PROCEEDINGS, AS THE PROPERTY MANAGER SHALL DETERMINE, IN ITS GOOD
FAITH AND REASONABLE JUDGMENT, ARE IN THE BEST INTERESTS OF THE ISSUER, THE
NOTEHOLDERS AND THE INSURERS.  IN THE EVENT THE PROPERTY MANAGER FAILS TO TAKE
SUCH ACTIONS, THE BACK-UP MANAGER SHALL DO SO IF IT HAS NOTICE OF SUCH DEFAULT
BY THE PROPERTY MANAGER.  ANY AND ALL EXPENSES INCURRED BY THE PROPERTY MANAGER
OR THE BACK-UP MANAGER WITH RESPECT TO THE FOREGOING SHALL CONSTITUTE PROPERTY
PROTECTION ADVANCES IN RESPECT OF THE AFFECTED MORTGAGED PROPERTY.

 


ARTICLE III

 


ADMINISTRATION AND SERVICING OF MORTGAGED PROPERTIES AND LEASES

 

Section 3.01.          Administration of the Mortgaged Properties, Leases and
Mortgage Loans.

 


(A)         EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL SERVICE
AND ADMINISTER THE MORTGAGED PROPERTIES, LEASES AND MORTGAGE LOANS THAT IT IS
OBLIGATED TO SERVICE AND ADMINISTER PURSUANT TO THIS AGREEMENT ON BEHALF OF THE
ISSUER, AND IN THE BEST INTERESTS AND FOR THE BENEFIT OF THE HOLDERS OF THE
NOTES AND THE LLC INTERESTS AND THE INSURERS (AS A COLLECTIVE WHOLE) IN
ACCORDANCE WITH ANY AND ALL APPLICABLE LAWS AND THE TERMS OF THIS AGREEMENT, THE
PROPERTY INSURANCE POLICIES AND THE RESPECTIVE LEASES AND MORTGAGE LOANS AND, TO
THE EXTENT CONSISTENT WITH THE FOREGOING, IN ACCORDANCE WITH THE SERVICING
STANDARD.  WITHOUT LIMITING THE FOREGOING, AND SUBJECT TO SECTION 3.20, (I) THE
PROPERTY MANAGER SHALL SERVICE AND ADMINISTER EACH LEASE (AND EACH RELATED
MORTGAGED PROPERTY) AND EACH MORTGAGE LOAN AS TO WHICH NO SERVICING TRANSFER
EVENT HAS OCCURRED AND EACH CORRECTED LEASE AND CORRECTED MORTGAGE LOAN, AND
(II) THE SPECIAL SERVICER SHALL SERVICE AND ADMINISTER EACH LEASE (AND EACH
RELATED MORTGAGED PROPERTY) AND EACH MORTGAGE LOAN AS TO WHICH A SERVICING
TRANSFER EVENT HAS OCCURRED AND THAT IS NOT A CORRECTED LEASE OR CORRECTED
MORTGAGE LOAN, AS APPLICABLE; PROVIDED, HOWEVER, THAT THE PROPERTY MANAGER SHALL
CONTINUE TO COLLECT INFORMATION AND PREPARE AND DELIVER ALL REPORTS TO THE
INDENTURE TRUSTEE AND THE ISSUER REQUIRED HEREUNDER WITH RESPECT TO

 

38

--------------------------------------------------------------------------------


 


ANY SPECIALLY SERVICED LEASES (AND THE RELATED MORTGAGED PROPERTIES) AND
SPECIALLY SERVICED MORTGAGE LOANS, AND FURTHER TO RENDER SUCH INCIDENTAL
SERVICES WITH RESPECT TO ANY SPECIALLY SERVICED ASSETS AS ARE SPECIFICALLY
PROVIDED FOR HEREIN.  NO DIRECTION OR APPROVAL OR LACK OF APPROVAL OF ANY
INSURER OR CONTROLLING PARTY MAY (AND THE SPECIAL SERVICER OR THE PROPERTY
MANAGER WILL IGNORE AND ACT WITHOUT REGARD TO ANY SUCH ADVICE OR APPROVAL OR
LACK OF APPROVAL THAT THE SPECIAL SERVICER OR THE PROPERTY MANAGER HAS
DETERMINED, IN ITS REASONABLE, GOOD FAITH JUDGMENT, WOULD) (A) REQUIRE OR CAUSE
THE SPECIAL SERVICER OR THE PROPERTY MANAGER TO VIOLATE APPLICABLE LAW, THE
SERVICING STANDARD (UNLESS SPIRIT FINANCE IS THE PROPERTY MANAGER OR SPECIAL
SERVICER, AS APPLICABLE) OR THE TERMS OF ANY MORTGAGE LOAN OR ANY LEASE OR (B)
EXPAND THE SCOPE OF THE PROPERTY MANAGER’S OR SPECIAL SERVICER’S
RESPONSIBILITIES UNDER THIS AGREEMENT.  IN ADDITION, NEITHER THE PROPERTY
MANAGER NOR THE SPECIAL SERVICER, ACTING IN ITS INDIVIDUAL CAPACITY, SHALL TAKE
ANY ACTION OR OMIT TO TAKE ANY ACTION AS LESSOR OF ANY COLLATERAL IF SUCH ACTION
OR OMISSION WOULD MATERIALLY AND ADVERSELY AFFECT THE INTERESTS OF THE HOLDERS
OF THE NOTES OR THE LLC INTERESTS, THE INSURERS OR THE ISSUER.  NONE OF THE
PROPERTY MANAGER, THE SPECIAL SERVICER OR THE BACK-UP MANAGER SHALL BE LIABLE TO
THE INDENTURE TRUSTEE, THE INSURER, ANY NOTEHOLDER OR ANY OTHER PERSON FOR
FOLLOWING ANY DIRECTION OF THE INSURER OR CONTROLLING PARTY HEREUNDER.


 


(B)        SUBJECT TO SECTION 3.01(A), THE PROPERTY MANAGER AND THE SPECIAL
SERVICER EACH SHALL HAVE FULL POWER AND AUTHORITY, ACTING ALONE, TO DO OR CAUSE
TO BE DONE ANY AND ALL THINGS IN CONNECTION WITH SUCH SERVICING AND
ADMINISTRATION THAT IT MAY DEEM NECESSARY OR DESIRABLE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH OF THE PROPERTY MANAGER AND THE SPECIAL
SERVICER, IN ITS OWN NAME, WITH RESPECT TO EACH OF THE MORTGAGED PROPERTIES,
LEASES AND MORTGAGE LOANS IT IS OBLIGATED TO SERVICE HEREUNDER, IS HEREBY
AUTHORIZED AND EMPOWERED BY THE ISSUER AND THE INDENTURE TRUSTEE TO EXECUTE AND
DELIVER, ON BEHALF OF THE ISSUER AND THE INDENTURE TRUSTEE: (I) ANY AND ALL
FINANCING STATEMENTS, CONTINUATION STATEMENTS AND OTHER DOCUMENTS OR INSTRUMENTS
NECESSARY TO MAINTAIN THE LIEN CREATED BY ANY MORTGAGE OR OTHER SECURITY
DOCUMENT IN THE RELATED ASSET FILE ON THE RELATED COLLATERAL, (II) IN ACCORDANCE
WITH THE SERVICING STANDARD AND SUBJECT TO SECTIONS 3.08 AND 3.19, ANY AND ALL
MODIFICATIONS, WAIVERS, AMENDMENTS OR CONSENTS TO OR WITH RESPECT TO ANY
DOCUMENTS CONTAINED IN THE RELATED ASSET FILE AND (III) ANY AND ALL INSTRUMENTS
OF SATISFACTION OR CANCELLATION, OR OF PARTIAL OR FULL RELEASE OR DISCHARGE, AND
ALL OTHER COMPARABLE INSTRUMENTS.  SUBJECT TO SECTION 3.10, THE ISSUER AND THE
INDENTURE TRUSTEE SHALL, AT THE WRITTEN REQUEST OF A SERVICING OFFICER OF THE
PROPERTY MANAGER OR THE SPECIAL SERVICER, FURNISH, OR CAUSE TO BE SO FURNISHED,
TO THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE, ANY LIMITED
POWERS OF ATTORNEY (SUBSTANTIALLY IN THE FORM OF EXHIBIT D ATTACHED HERETO) AND
OTHER DOCUMENTS NECESSARY OR APPROPRIATE TO ENABLE IT TO CARRY OUT ITS SERVICING
AND ADMINISTRATIVE DUTIES HEREUNDER; PROVIDED, HOWEVER, THAT NONE OF THE ISSUER,
THE ISSUER MEMBER OR THE INDENTURE TRUSTEE SHALL BE HELD LIABLE FOR ANY MISUSE
OF ANY SUCH POWER OF ATTORNEY BY THE PROPERTY MANAGER OR THE SPECIAL SERVICER
AND EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER HEREBY AGREE TO
INDEMNIFY THE ISSUER, THE ISSUER MEMBER, EACH INSURER, THE BACKUP MANAGER AND
THE INDENTURE TRUSTEE AGAINST, AND HOLD THE ISSUER, THE ISSUER MEMBER, EACH
INSURER, THE BACKUP MANAGER AND THE INDENTURE TRUSTEE HARMLESS FROM, ANY COST,
LOSS OR LIABILITY ARISING FROM ANY MISUSE BY IT OF SUCH POWER OF ATTORNEY. 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PROPERTY MANAGER
SHALL NOT, WITHOUT THE INDENTURE TRUSTEE’S WRITTEN CONSENT: (I) INITIATE ANY
ACTION, SUIT OR PROCEEDING SOLELY UNDER THE INDENTURE TRUSTEE’S NAME WITHOUT
INDICATING THE INDENTURE

 

39

--------------------------------------------------------------------------------


 


TRUSTEE’S REPRESENTATIVE CAPACITY OR (II) TAKE ANY ACTION WITH THE INTENT TO
CAUSE, AND WHICH ACTUALLY DOES CAUSE, THE INDENTURE TRUSTEE TO BE REGISTERED TO
DO BUSINESS IN ANY STATE.

 


(C)         PROMPTLY AFTER ANY REQUEST THEREFOR, THE PROPERTY MANAGER SHALL
PROVIDE TO THE INDENTURE TRUSTEE AND THE INSURERS, (I) THE MOST RECENT
INSPECTION REPORT PREPARED OR OBTAINED BY THE PROPERTY MANAGER OR THE SPECIAL
SERVICER IN RESPECT OF EACH MORTGAGED PROPERTY PURSUANT TO SECTION 3.12(A); (II)
THE MOST RECENT AVAILABLE OPERATING STATEMENT AND FINANCIAL STATEMENTS OF THE
RELATED OBLIGOR COLLECTED BY THE PROPERTY MANAGER OR THE SPECIAL SERVICER
PURSUANT TO SECTION 3.12(B), TOGETHER WITH THE ACCOMPANYING WRITTEN REPORTS TO
BE PREPARED BY THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE,
PURSUANT TO SECTION 3.12(C); AND (III) ANY AND ALL NOTICES AND REPORTS WITH
RESPECT TO ANY MORTGAGED PROPERTY AS TO WHICH ENVIRONMENTAL TESTING IS
CONTEMPLATED BY SECTION 10.08 OF THE INDENTURE.


 


(D)        THE RELATIONSHIP OF EACH OF THE PROPERTY MANAGER AND THE SPECIAL
SERVICER TO THE ISSUER AND THE INDENTURE TRUSTEE UNDER THIS AGREEMENT IS
INTENDED BY THE PARTIES TO BE AND SHALL BE THAT OF AN INDEPENDENT CONTRACTOR AND
NOT THAT OF A JOINT VENTURER, PARTNER OR AGENT.

 

Section 3.02.          Collection of Lease Payments and Loan Payments; Lockbox
Accounts; Lockbox Transfer Accounts.

 


(A)         EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL
UNDERTAKE REASONABLE EFFORTS TO COLLECT ALL PAYMENTS CALLED FOR UNDER THE TERMS
AND PROVISIONS OF THE LEASES AND THE MORTGAGE LOANS IT IS OBLIGATED TO SERVICE
HEREUNDER AND SHALL, TO THE EXTENT SUCH PROCEDURES SHALL BE CONSISTENT WITH THIS
AGREEMENT, FOLLOW SUCH COLLECTION PROCEDURES AS IT WOULD FOLLOW WERE IT THE
OWNER OF SUCH LEASES AND MORTGAGE LOANS.  CONSISTENT WITH THE FOREGOING, THE
SPECIAL SERVICER OR THE PROPERTY MANAGER, AS THE CASE MAY BE, MAY WAIVE ANY NET
DEFAULT INTEREST OR LATE PAYMENT CHARGE IT IS ENTITLED TO IN CONNECTION WITH ANY
DELINQUENT PAYMENT ON A LEASE OR MORTGAGE LOAN IT IS OBLIGATED TO SERVICE
HEREUNDER.


 


(B)        THE PROPERTY MANAGER SHALL ESTABLISH AND MAINTAIN ONE OR MORE
SEGREGATED ACCOUNTS (EACH, A “LOCKBOX ACCOUNT”) WITH ONE OR MORE BANKS (EACH, A
“LOCKBOX ACCOUNT BANK”).  THE OBLIGORS SHALL BE INSTRUCTED TO MAKE ALL PAYMENTS
INTO A LOCKBOX ACCOUNT.  EACH LOCKBOX ACCOUNT SHALL BE AN ELIGIBLE ACCOUNT AND
MAY BE AN ACCOUNT TO WHICH PAYMENTS RELATING TO OTHER ASSETS SERVICED OR MANAGED
BY THE PROPERTY MANAGER ARE PAID; PROVIDED, THAT SUCH ACCOUNT SHALL BE IN THE
NATURE OF A CLEARING ACCOUNT AND THE PROPERTY MANAGER SHALL NOT HAVE ACCESS TO
SUCH ACCOUNT.  EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL, ON
OR PRIOR TO EACH SERIES CLOSING DATE (OR, IF APPLICABLE, SUCH OTHER DATE OF
ACQUISITION), AS TO THOSE LEASES AND MORTGAGE LOANS IT IS OBLIGATED TO SERVICE
HEREUNDER, INSTRUCT THE RELATED OBLIGOR TO MAKE ALL MONTHLY LEASE PAYMENTS AND
MONTHLY LOAN PAYMENTS TO A LOCKBOX ACCOUNT.  THE PROPERTY MANAGER SHALL CAUSE
ALL AMOUNTS DEPOSITED INTO THE LOCKBOX ACCOUNT WITH RESPECT TO THE COLLATERAL TO
BE TRANSFERRED TO THE COLLECTION ACCOUNT OR THE LOCKBOX TRANSFER ACCOUNT WITHIN
ONE BUSINESS DAY AFTER SUCH FUNDS HAVE BEEN IDENTIFIED, CLEARED AND BECOME
AVAILABLE IN ACCORDANCE WITH THE POLICES OF THE LOCKBOX ACCOUNT BANK.


 


(C)         THE PROPERTY MANAGER MAY ESTABLISH AND MAINTAIN ONE OR MORE
SEGREGATED ACCOUNTS IN THE NAME OF THE PROPERTY MANAGER ON BEHALF OF THE
INDENTURE TRUSTEE, HELD FOR THE BENEFIT OF THE NOTEHOLDERS (EACH, A “LOCKBOX
TRANSFER ACCOUNT”) WITH ONE OR MORE BANKS

 

40

--------------------------------------------------------------------------------


 


(EACH, A “LOCKBOX TRANSFER ACCOUNT BANK”).  EACH LOCKBOX TRANSFER ACCOUNT SHALL
BE AN ELIGIBLE ACCOUNT.  EACH LOCKBOX TRANSFER ACCOUNT SHALL BE SUBJECT TO AN
ACCOUNT CONTROL AGREEMENT AMONG THE PROPERTY MANAGER, THE INDENTURE TRUSTEE AND
THE APPLICABLE LOCKBOX TRANSFER ACCOUNT BANK.  EXCEPT AS EXPRESSLY PERMITTED
HEREIN, NEITHER THE PROPERTY MANAGER NOR THE ISSUER WILL HAVE ANY RIGHT OF
WITHDRAWAL FROM THE LOCKBOX TRANSFER ACCOUNT, AND THE PROPERTY MANAGER HEREBY
COVENANTS AND AGREES THAT IT SHALL NOT WITHDRAW, OR DIRECT ANY PERSON TO
WITHDRAW, ANY FUNDS FROM THE LOCKBOX TRANSFER ACCOUNT.

 

Section 3.03.          Collection of Real Estate Taxes and Insurance Premiums;
Servicing Accounts; Property Protection Advances; Emergency Property Expenses.

 


(A)         EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL, AS TO
THOSE MORTGAGED PROPERTIES, LEASES AND MORTGAGE LOANS IT IS OBLIGATED TO SERVICE
HEREUNDER, ESTABLISH AND MAINTAIN ONE OR MORE ACCOUNTS (THE “SERVICING
ACCOUNTS”), AND SHALL CAUSE TO BE DEPOSITED FROM THE LOCKBOX TRANSFER ACCOUNT OR
OTHERWISE INTO SUCH SERVICING ACCOUNTS ALL ESCROW PAYMENTS, SECURITY DEPOSITS
RECEIVED FROM TENANTS PURSUANT TO THE LEASES, SUBJECT TO THE TENANTS’ RIGHTS TO
SUCH AMOUNTS (“LEASE SECURITY DEPOSITS”) AND AMOUNTS REQUIRED TO BE PAID BY THE
ISSUER AS LESSOR UNDER THE LEASES IN RESPECT OF SALES TAXES (“SALES TAX
DEPOSITS”).  NOTWITHSTANDING THE FOREGOING, NO SERVICING ACCOUNTS SHALL BE
ESTABLISHED AND MAINTAINED WITH RESPECT TO THOSE MORTGAGED PROPERTIES, LEASES OR
MORTGAGE LOANS PURSUANT TO WHICH THE TENANT OR BORROWER IS NOT REQUIRED TO MAKE
ESCROW PAYMENTS, LEASE SECURITY DEPOSIT OR SALES TAX DEPOSITS.  EACH SERVICING
ACCOUNT SHALL BE AN ELIGIBLE ACCOUNT.  WITHDRAWALS OF AMOUNTS SO COLLECTED FROM
A SERVICING ACCOUNT (OTHER THAN LEASE SECURITY DEPOSITS) MAY BE MADE ONLY TO: 
(I) EFFECT PAYMENT OF REAL ESTATE OR PERSONAL PROPERTY TAXES, SALES TAXES,
ASSESSMENTS, INSURANCE PREMIUMS, GROUND RENTS (IF APPLICABLE) AND COMPARABLE
ITEMS (INCLUDING TAXES OR OTHER AMOUNTS THAT COULD CONSTITUTE LIENS PRIOR TO OR
ON PARITY WITH THE LIEN OF THE RELATED MORTGAGE); (II) REFUND TO OBLIGORS ANY
SUMS AS MAY BE DETERMINED TO BE OVERAGES; (III) PAY INTEREST, IF REQUIRED AND AS
DESCRIBED BELOW IN CLAUSE (B), TO OBLIGORS ON BALANCES IN THE SERVICING ACCOUNT;
(IV) CLEAR AND TERMINATE THE SERVICING ACCOUNT AT THE TERMINATION OF THIS
AGREEMENT IN ACCORDANCE WITH SECTION 8.01; OR (V) WITHDRAW ANY AMOUNTS DEPOSITED
IN ERROR; PROVIDED, HOWEVER, THAT LEASE SECURITY DEPOSITS MAY NOT BE WITHDRAWN
FOR SUCH PURPOSES AND SHALL BE WITHDRAWN ONLY IN ACCORDANCE WITH THE TERMS OF
THE RELATED LEASE, TO BE REPAID TO THE RELATED TENANT OR APPLIED IN FULL OR
PARTIAL SATISFACTION OF THE OBLIGATIONS OF THE RELATED TENANT IN ACCORDANCE WITH
THE SERVICING STANDARD (FOR APPLICATION IN THE SAME MANNER AS PAYMENTS IN
RESPECT OF SUCH OBLIGATIONS).  ANY REMAINING PORTION OF SUCH LEASE SECURITY
DEPOSIT SHALL BE WITHDRAWN BY THE PROPERTY MANAGER FROM THE SERVICING ACCOUNT
AND DEPOSITED INTO THE COLLECTION ACCOUNT AND SHALL CONSTITUTE PART OF THE
AVAILABLE AMOUNT ON THE NEXT PAYMENT DATE.


 


(B)        THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL EACH PAY OR CAUSE
TO BE PAID TO THE OBLIGORS INTEREST, IF ANY, EARNED ON THE INVESTMENT OF FUNDS
IN SERVICING ACCOUNTS MAINTAINED THEREBY, IF REQUIRED BY LAW OR THE TERMS OF THE
RELATED LEASE OR MORTGAGE LOAN.  IF THE PROPERTY MANAGER OR THE SPECIAL SERVICER
SHALL DEPOSIT IN A SERVICING ACCOUNT ANY AMOUNT NOT REQUIRED TO BE DEPOSITED
THEREIN, IT MAY AT ANY TIME WITHDRAW SUCH AMOUNT FROM SUCH SERVICING ACCOUNT,
ANY PROVISION HEREIN TO THE CONTRARY NOTWITHSTANDING.


 


(C)         EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL, AS TO
THOSE MORTGAGED PROPERTIES AND MORTGAGE LOANS IT IS OBLIGATED TO SERVICE
HEREUNDER, MAINTAIN

 

41

--------------------------------------------------------------------------------


 


ACCURATE RECORDS WITH RESPECT TO ANY MORTGAGED PROPERTY AND MORTGAGE LOAN
REFLECTING THE STATUS OF REAL ESTATE TAXES, GROUND RENTS, ASSESSMENTS AND OTHER
SIMILAR ITEMS THAT ARE OR MAY BECOME A LIEN THEREON, AND THE STATUS OF INSURANCE
PREMIUMS PAYABLE IN RESPECT THEREOF THAT, IN EACH CASE, THE OBLIGOR IS
CONTRACTUALLY OR LEGALLY OBLIGATED TO PAY UNDER THE TERMS OF THE APPLICABLE
LEASE OR MORTGAGE LOAN, AND THE PROPERTY MANAGER SHALL EFFECT PAYMENT THEREOF,
AS A PROPERTY PROTECTION ADVANCE OR OTHERWISE AS PAYMENT OF AN EMERGENCY
PROPERTY EXPENSE FROM FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT, AS DESCRIBED
BELOW, IF NOT PAID BY THE OBLIGOR PRIOR TO THE APPLICABLE PENALTY OR TERMINATION
DATE, PROMPTLY AFTER THE PROPERTY MANAGER RECEIVES ACTUAL NOTICE FROM ANY SOURCE
OF SUCH NONPAYMENT BY THE OBLIGOR.  FOR PURPOSES OF EFFECTING ANY SUCH PAYMENT
FOR WHICH IT IS RESPONSIBLE, THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS
THE CASE MAY BE, SHALL APPLY ESCROW PAYMENTS AS ALLOWED UNDER THE TERMS OF THE
RELATED LEASE OR MORTGAGE LOAN OR, IF SUCH LEASE OR MORTGAGE LOAN DOES NOT
REQUIRE THE OBLIGOR TO ESCROW FOR THE PAYMENT OF REAL ESTATE TAXES, ASSESSMENTS
AND INSURANCE PREMIUMS, EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER
SHALL, AS TO THOSE LEASES AND MORTGAGE LOANS IT IS OBLIGATED TO SERVICE
HEREUNDER, ENFORCE THE REQUIREMENT OF THE RELATED LEASE AND MORTGAGE LOAN THAT
THE OBLIGOR MAKE PAYMENTS IN RESPECT OF SUCH ITEMS AT THE TIME THEY FIRST BECOME
DUE.


 


(D)        IN ACCORDANCE WITH THE SERVICING STANDARD, THE PROPERTY MANAGER SHALL
ADVANCE WITH RESPECT TO EACH SUCH MORTGAGED PROPERTY, LEASE AND MORTGAGE LOAN
ALL SUCH FUNDS AS ARE NECESSARY FOR THE PURPOSE OF EFFECTING THE PAYMENT OF (I)
REAL ESTATE TAXES, (II) GROUND LEASE PAYMENTS, (III) PREMIUMS ON PROPERTY
INSURANCE POLICIES, (IV) ANY NECESSARY COSTS AND EXPENSES ASSOCIATED WITH TENANT
EVICTIONS AND COLLECTIONS FROM TENANTS (INCLUDING ATTORNEYS’ FEES) AND (V) OTHER
AMOUNTS NECESSARY TO PRESERVE THE SECURITY INTEREST AND LIEN OF THE INDENTURE
TRUSTEE IN, AND VALUE OF, SUCH MORTGAGED PROPERTY (INCLUDING ANY COSTS AND
EXPENSES NECESSARY TO RE-LEASE SUCH MORTGAGED PROPERTY SUCH AS REPAIR AND
MAINTENANCE EXPENSES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS) AND MORTGAGE
LOAN IN EACH INSTANCE IF AND TO THE EXTENT ESCROW PAYMENTS (IF ANY) COLLECTED
FROM THE OBLIGOR OR OTHERWISE ON DEPOSIT IN A SERVICING ACCOUNT (OTHER THAN THE
LEASE SECURITY DEPOSIT) ARE INSUFFICIENT TO PAY SUCH ITEM WHEN DUE AND THE
OBLIGOR HAS FAILED TO PAY SUCH ITEM ON A TIMELY BASIS; PROVIDED, THAT THE
PARTICULAR ADVANCE WOULD NOT, IF MADE IN ACCORDANCE WITH THE SERVICING STANDARD,
CONSTITUTE A NONRECOVERABLE PROPERTY PROTECTION ADVANCE.  THE PROPERTY MANAGER
SHALL NOT HAVE ANY OBLIGATION UNDER THIS SECTION 3.03(D) TO ADVANCE ANY FUNDS IN
RESPECT OF DELINQUENT PAYMENTS OF PRINCIPAL OR INTEREST IN RESPECT OF THE
MORTGAGE LOANS OR REAL ESTATE TAXES OR PREMIUMS ON PROPERTY INSURANCE POLICIES
THAT THE OBLIGOR OR THE ISSUER IS NOT CONTRACTUALLY OR LEGALLY OBLIGATED TO PAY,
NOR TO MONITOR THE TIMELY PAYMENT OF REAL ESTATE TAXES AND INSURANCE PREMIUMS
THE PAYMENT OF WHICH IS THE RESPONSIBILITY OF A PERSON OTHER THAN THE OBLIGOR OR
THE ISSUER, UNLESS IT HAS ACTUAL KNOWLEDGE OF THE NON-PAYMENT OF SUCH ITEMS AND
WOULD OTHERWISE MAKE SUCH ADVANCE IN ACCORDANCE WITH THE SERVICING STANDARD. 
EACH OF THE PROPERTY MANAGER AND THE BACK-UP MANAGER WILL BE ENTITLED TO RECOVER
ANY PROPERTY PROTECTION ADVANCE (I) FROM GENERAL COLLECTIONS IF SUCH PROPERTY
PROTECTION ADVANCE IS DETERMINED TO BE A NONRECOVERABLE PROPERTY PROTECTION
ADVANCE, (II) FROM ANY AMOUNTS SUBSEQUENTLY RECEIVED ON THE RELATED MORTGAGE
LOAN OR LEASE OR WITH RESPECT TO THE RELATED MORTGAGED PROPERTY OR (III) IN THE
CASE OF THE BACK-UP MANAGER, TO THE EXTENT NOT RECOVERED UNDER (I) AND (II),
FROM THE PROPERTY MANAGER OR ANY SUCCESSOR PROPERTY MANAGER.  THE PROPERTY
MANAGER SHALL GIVE PROMPT WRITTEN NOTICE TO THE INDENTURE TRUSTEE IN THE EVENT
THAT IT HAS NOT MADE, AND DOES NOT INTEND TO MAKE, ANY PROPERTY

 

42

--------------------------------------------------------------------------------


 


PROTECTION ADVANCE IT IS REQUIRED TO MAKE HEREUNDER.  PROMPTLY UPON OBTAINING
KNOWLEDGE THAT THE FULL AMOUNT OF ANY PROPERTY PROTECTION ADVANCE REQUIRED TO BE
MADE BY THE PROPERTY MANAGER HAS NOT BEEN SO MADE, THE INDENTURE TRUSTEE SHALL
PROVIDE NOTICE OF SUCH FAILURE TO A SERVICING OFFICER OF THE PROPERTY MANAGER
AND EACH INSURER.  IF THE INDENTURE TRUSTEE DOES NOT RECEIVE CONFIRMATION THAT
THE FULL AMOUNT OF SUCH PROPERTY PROTECTION ADVANCE HAS BEEN MADE WITHIN FOUR
(4) BUSINESS DAYS FOLLOWING THE DATE OF SUCH NOTICE, THEN (I) THE BACK-UP
MANAGER, UPON WRITTEN NOTICE FROM THE INDENTURE TRUSTEE, SHALL MAKE THE PORTION
OF SUCH PROPERTY PROTECTION ADVANCE THAT WAS REQUIRED TO BE, BUT WAS NOT, MADE
BY THE PROPERTY MANAGER IN ACCORDANCE WITH THE SERVICING STANDARD, UNLESS THE
BACK-UP MANAGER DETERMINES IN ACCORDANCE WITH THE SERVICING STANDARD THAT SUCH
PROPERTY PROTECTION ADVANCE WOULD BE A NONRECOVERABLE PROPERTY PROTECTION
ADVANCE, AND (II) SUCH FAILURE SHALL CONSTITUTE A SERVICER REPLACEMENT EVENT
UNDER SECTION 6.01 HEREOF WITH RESPECT TO THE PROPERTY MANAGER.  ANY SUCH
PROPERTY PROTECTION ADVANCE MADE BY THE BACK-UP MANAGER SHALL BE DEEMED MADE BY
THE BACK-UP MANAGER IN ITS CAPACITY AS SUCCESSOR TO THE PROPERTY MANAGER AND
SHALL THEREAFTER BE REIMBURSABLE TO THE BACK-UP MANAGER, TOGETHER WITH ADVANCE
INTEREST THEREON, IN ACCORDANCE WITH SECTION 3.05 OF THIS AGREEMENT AND SECTION
2.11 OF THE INDENTURE OR FROM ANY SUCCESSOR PROPERTY MANAGER.


 


(E)         IF, PRIOR TO MAKING ANY PROPERTY PROTECTION ADVANCE, THE PROPERTY
MANAGER SHALL HAVE DETERMINED, IN ACCORDANCE WITH THE SERVICING STANDARD, (I)
THAT SUCH PROPERTY PROTECTION ADVANCE, IF MADE, WOULD CONSTITUTE A
NONRECOVERABLE PROPERTY PROTECTION ADVANCE, AND (II) THAT THE PAYMENT OF SUCH
COST, EXPENSE OR OTHER AMOUNT FOR WHICH A PROPERTY PROTECTION ADVANCE MIGHT BE
MADE IS NONETHELESS IN THE BEST INTEREST OF THE NOTEHOLDERS AND THE INSURERS,
THE PROPERTY MANAGER SHALL, IN ACCORDANCE WITH THE SERVICING STANDARD, WITHDRAW
(OR, IN THE EVENT THE PROPERTY MANAGER IS SPIRIT FINANCE, DIRECT THE INDENTURE
TRUSTEE TO WITHDRAW) FUNDS FROM THE COLLECTION ACCOUNT AND USE SUCH FUNDS IN
ORDER TO PAY SUCH COSTS, EXPENSES AND OTHER AMOUNTS (COLLECTIVELY, “EMERGENCY
PROPERTY EXPENSES”) TO THE EXTENT NECESSARY TO PRESERVE THE SECURITY INTEREST
IN, AND VALUE OF, ANY MORTGAGED PROPERTY AND MORTGAGE LOAN.  ANY SUCH FUNDS
WITHDRAWN FROM THE COLLECTION ACCOUNT TO PAY EMERGENCY PROPERTY EXPENSES SHALL
NOT CONSTITUTE PART OF THE AVAILABLE AMOUNT ON ANY PAYMENT DATE.


 


(F)         THE DETERMINATION BY THE PROPERTY MANAGER (OR THE BACK-UP MANAGER)
THAT IT HAS MADE A NONRECOVERABLE PROPERTY PROTECTION ADVANCE OR THAT ANY
PROPOSED PROPERTY PROTECTION ADVANCE, IF MADE, WOULD CONSTITUTE A NONRECOVERABLE
PROPERTY PROTECTION ADVANCE, SHALL BE EVIDENCED BY AN OFFICER’S CERTIFICATE
DELIVERED PROMPTLY TO THE ISSUER AND THE INDENTURE TRUSTEE SETTING FORTH THE
BASIS FOR SUCH DETERMINATION.  IN MAKING SUCH RECOVERABILITY DETERMINATION, SUCH
PERSON SHALL BE ENTITLED TO (A) CONSIDER (AMONG OTHER THINGS) THE OBLIGATIONS OF
THE OBLIGOR UNDER THE TERMS OF THE RELATED LEASE DOCUMENTS OR LOAN DOCUMENTS AS
THEY MAY HAVE BEEN MODIFIED, (B) CONSIDER THE RELATED MORTGAGED PROPERTIES OR
REO PROPERTIES IN THEIR “AS IS” OR THEN CURRENT CONDITIONS AND OCCUPANCIES, AS
MODIFIED BY SUCH PARTY’S ASSUMPTIONS (CONSISTENT WITH THE SERVICING STANDARD IN
THE CASE OF THE PROPERTY MANAGER OR THE BACKUP MANAGER) REGARDING THE
POSSIBILITY AND EFFECTS OF FUTURE ADVERSE CHANGES WITH RESPECT TO SUCH MORTGAGED
PROPERTIES OR REO PROPERTIES, (C) ESTIMATE AND CONSIDER (CONSISTENT WITH THE
SERVICING STANDARD IN THE CASE OF THE PROPERTY MANAGER OR THE BACKUP MANAGER)
(AMONG OTHER THINGS) FUTURE EXPENSES, (D) ESTIMATE AND CONSIDER (CONSISTENT WITH
THE SERVICING STANDARD IN THE CASE OF THE PROPERTY MANAGER, THE SPECIAL SERVICER
OR THE BACKUP MANAGER) (AMONG OTHER

 

43

--------------------------------------------------------------------------------


 


THINGS) THE TIMING OF RECOVERIES, AND (E) GIVE DUE REGARD TO THE EXISTENCE OF
ANY NONRECOVERABLE PROPERTY PROTECTION ADVANCE WITH RESPECT TO OTHER LEASES,
MORTGAGE LOANS, MORTGAGED PROPERTIES OR REO PROPERTIES IN LIGHT OF THE FACT THAT
PROCEEDS ON THE RELATED LEASE, MORTGAGE LOAN, MORTGAGED PROPERTY OR REO PROPERTY
ARE A SOURCE OF RECOVERY NOT ONLY FOR THE PROPERTY PROTECTION ADVANCE UNDER
CONSIDERATION, BUT ALSO AS A POTENTIAL SOURCE OF RECOVERY OF OTHER OUTSTANDING
NONRECOVERABLE PROPERTY PROTECTION ADVANCES.  IN ADDITION, ANY SUCH PERSON MAY
UPDATE OR CHANGE ITS RECOVERABILITY DETERMINATIONS AT ANY TIME (BUT NOT REVERSE
ANY OTHER PERSON’S DETERMINATION THAT A PROPERTY PROTECTION ADVANCE IS A
NONRECOVERABLE PROPERTY PROTECTION ADVANCE) AND, CONSISTENT WITH THE SERVICING
STANDARD, IN THE CASE OF THE PROPERTY MANAGER OR THE BACK-UP MANAGER, MAY OBTAIN
PROMPTLY UPON REQUEST, FROM THE SPECIAL SERVICER, ANY REASONABLY REQUIRED
ANALYSIS, APPRAISALS OR MARKET VALUE ESTIMATES OR OTHER INFORMATION IN THE
SPECIAL SERVICER’S POSSESSION FOR MAKING A RECOVERABILITY DETERMINATION.  THE
DETERMINATION BY THE PROPERTY MANAGER OR THE BACK-UP MANAGER, AS THE CASE MAY
BE, THAT IT HAS MADE A NONRECOVERABLE PROPERTY PROTECTION ADVANCE OR THAT ANY
PROPOSED PROPERTY PROTECTION ADVANCE, IF MADE, WOULD CONSTITUTE A NONRECOVERABLE
PROPERTY PROTECTION ADVANCE, OR ANY UPDATED OR CHANGED RECOVERABILITY
DETERMINATION, SHALL BE EVIDENCED BY AN OFFICER’S CERTIFICATE DELIVERED BY
EITHER OF THE BACK-UP MANAGER OR PROPERTY MANAGER TO THE OTHER AND TO THE
ISSUER, THE INDENTURE TRUSTEE AND THE INSURERS.  ANY SUCH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING ON THE ISSUER, THE PROPERTY MANAGER OR THE BACK-UP
MANAGER. THE OFFICER’S CERTIFICATE SHALL SET FORTH SUCH DETERMINATION OF
NONRECOVERABILITY AND THE CONSIDERATIONS OF THE PROPERTY MANAGER OR THE BACKUP
MANAGER, AS APPLICABLE, FORMING THE BASIS OF SUCH DETERMINATION (WHICH SHALL BE
ACCOMPANIED BY, TO THE EXTENT AVAILABLE, INFORMATION SUCH AS RELATED INCOME AND
EXPENSE STATEMENTS, RENT ROLLS, OCCUPANCY STATUS AND PROPERTY INSPECTIONS, AND
SHALL INCLUDE AN APPRAISAL OF THE RELATED LEASE, MORTGAGE LOAN OR MORTGAGED
PROPERTY OR REO PROPERTY).  THE SPECIAL SERVICER SHALL PROMPTLY FURNISH ANY
PARTY REQUIRED TO MAKE PROPERTY PROTECTION ADVANCES HEREUNDER WITH ANY
INFORMATION IN ITS POSSESSION REGARDING THE SPECIALLY SERVICED ASSETS WHICH ARE
LEASES, MORTGAGED PROPERTIES, MORTGAGE LOANS AND REO PROPERTIES AS SUCH PARTY
REQUIRED TO MAKE PROPERTY PROTECTION ADVANCES MAY REASONABLY REQUEST FOR
PURPOSES OF MAKING RECOVERABILITY DETERMINATIONS.  IN THE CASE OF A CROSS
COLLATERALIZED MORTGAGE LOAN, SUCH RECOVERABILITY DETERMINATION SHALL TAKE INTO
ACCOUNT THE CROSS COLLATERALIZATION OF THE RELATED CROSS-COLLATERALIZED MORTGAGE
LOAN.

 

Section 3.04.          Collection Account; Release Account.

 


(A)         THE PROPERTY MANAGER SHALL ESTABLISH AND MAINTAIN ONE OR MORE
SEPARATE ACCOUNTS IN THE NAME OF THE INDENTURE TRUSTEE FOR THE BENEFIT OF THE
NOTEHOLDERS AND THE INSURERS, FOR THE COLLECTION OF PAYMENTS ON AND OTHER
AMOUNTS RECEIVED IN RESPECT OF THE LEASES, THE MORTGAGED PROPERTIES AND THE
MORTGAGE LOANS (COLLECTIVELY, THE “COLLECTION ACCOUNT”), WHICH SHALL BE
ESTABLISHED IN SUCH MANNER AND WITH THE TYPE OF DEPOSITORY INSTITUTION (THE
“COLLECTION ACCOUNT BANK”) SPECIFIED IN THIS AGREEMENT.  THE COLLECTION ACCOUNT
SHALL BE AN ELIGIBLE ACCOUNT.  IF THE PROPERTY MANAGER IS SPIRIT FINANCE, THE
PROPERTY MANAGER SHALL ESTABLISH AND MAINTAIN THE COLLECTION ACCOUNT AT A
COLLECTION ACCOUNT BANK DESIGNATED BY THE INDENTURE TRUSTEE AND THE INDENTURE
TRUSTEE SHALL HAVE THE SOLE RIGHT OF WITHDRAWAL FROM SUCH ACCOUNT.  IF THE
PROPERTY MANAGER IS NOT SPIRIT FINANCE OR ANOTHER AFFILIATE OF THE ISSUER, THE
COLLECTION ACCOUNT SHALL BE SUBJECT TO AN ACCOUNT CONTROL AGREEMENT AMONG THE
ISSUER, THE PROPERTY MANAGER, THE INDENTURE TRUSTEE AND THE COLLECTION ACCOUNT
BANK.

 

44

--------------------------------------------------------------------------------


 


THE PROPERTY MANAGER SHALL DEPOSIT OR CAUSE TO BE DEPOSITED IN THE COLLECTION
ACCOUNT, WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT, THE FOLLOWING PAYMENTS AND
COLLECTIONS RECEIVED OR MADE BY OR ON BEHALF OF THE PROPERTY MANAGER ON OR AFTER
THE LATER OF THE APPLICABLE TRANSFER DATE (OTHER THAN PAYMENTS DUE BEFORE THE
APPLICABLE TRANSFER DATE), OR, IN THE CASE OF COLLECTIONS AND PAYMENTS TO THE
LOCKBOX ACCOUNT, ON EACH BUSINESS DAY, THE PROPERTY MANAGER SHALL INSTRUCT EACH
LOCKBOX ACCOUNT BANK TO TRANSFER THE FOLLOWING PAYMENTS AND COLLECTIONS
DEPOSITED IN THE LOCKBOX ACCOUNT PRIOR TO THE END OF SUCH BUSINESS DAY (A) TO
THE LOCKBOX TRANSFER ACCOUNT AND, WITHIN ONE BUSINESS DAY THEREAFTER FROM THE
LOCKBOX TRANSFER ACCOUNT INTO THE COLLECTION ACCOUNT OR (B) DIRECTLY INTO THE
COLLECTION ACCOUNT, IN EACH CASE, IMMEDIATELY AFTER SUCH FUNDS HAVE BEEN
IDENTIFIED, CLEARED AND BECOME AVAILABLE IN ACCORDANCE WITH THE POLICIES OF THE
LOCKBOX ACCOUNT BANK:


 

(I)            ALL PAYMENTS ON ACCOUNT OF MONTHLY LEASE PAYMENTS, MONTHLY LOAN
PAYMENTS AND SO LONG AS AN EARLY AMORTIZATION EVENT HAS OCCURRED AND IS
CONTINUING EXCESS CASHFLOW;

 

(II)           ALL PAYMENTS OF OTHER AMOUNTS PAYABLE BY THE OBLIGORS ON THE
LEASES AND THE MORTGAGE LOANS, INCLUDING WITHOUT LIMITATION YIELD MAINTENANCE
PREMIUMS;

 

(III)          ALL PROPERTY INSURANCE PROCEEDS AND CONDEMNATION PROCEEDS (OTHER
THAN PROCEEDS PAID TO THE RELATED BORROWER OR TENANT AS REQUIRED BY LOAN
DOCUMENTS OR LEASE DOCUMENTS, AS APPLICABLE OR OTHERWISE IN ACCORDANCE WITH THE
SERVICING STANDARD) AND ALL CASH PROCEEDS AND OTHER AMOUNTS RECEIVED AND
RETAINED IN CONNECTION WITH THE LIQUIDATION OF ANY MORTGAGE LOAN, MORTGAGED
PROPERTY OR LEASE RELATING TO A SPECIALLY SERVICED ASSET;

 

(IV)          ALL CASH PROCEEDS FROM THE RELEASE OR SUBSTITUTION OF ANY MORTGAGE
LOAN OR MORTGAGED PROPERTY TO THE EXTENT NOT DEPOSITED INTO THE RELEASE ACCOUNT;
AND ALL CASH PROCEEDS FROM THE RELEASE OR SUBSTITUTION OF ANY MORTGAGE LOAN OR
MORTGAGED PROPERTY TRANSFERRED FROM THE RELEASE ACCOUNT TO THE COLLECTION
ACCOUNT PURSUANT TO SECTION 3.05(B) AND ALL PROCEEDS REPRESENTING EARNINGS ON
INVESTMENTS IN THE RELEASE ACCOUNT (INCLUDING INTEREST ON ANY PERMITTED
INVESTMENTS) MADE WITH SUCH PROCEEDS;

 

(V)           ANY AMOUNTS REQUIRED TO BE DEPOSITED INTO THE COLLECTION ACCOUNT
PURSUANT TO SECTION 3.07(B) IN CONNECTION WITH LOSSES RESULTING FROM A
DEDUCTIBLE CLAUSE IN A BLANKET HAZARD INSURANCE POLICY;

 

(VI)          ANY AMOUNTS RECEIVED ON ACCOUNT OF PAYMENTS UNDER THE GUARANTIES,
THE PURCHASE AND SALE AGREEMENTS, THE PERFORMANCE UNDERTAKING OR AN
ENVIRONMENTAL INDEMNITY AGREEMENT; AND

 

(VII)         ANY OTHER AMOUNTS REQUIRED TO BE SO DEPOSITED UNDER THIS
AGREEMENT.

 

45

--------------------------------------------------------------------------------


 

The Property Manager shall not make any withdrawals from the Collection Account
except in accordance with this Section 3.04 and Section 3.05(a) hereof.  The
Collection Account shall be maintained as a segregated account, separate and
apart from trust funds created for certificates, bonds or notes of other series
serviced by and the other accounts of the Property Manager.

 

Upon receipt of any of the amounts described above with respect to any Specially
Serviced Asset, the Special Servicer shall promptly but in no event later than
the second Business Day after receipt, remit such amounts to the Property
Manager for deposit into the Collection Account in accordance with the first
paragraph of this Section 3.04(a), unless the Special Servicer determines,
consistent with the Servicing Standard, that a particular item should not be
deposited therein because of a restrictive endorsement or other reasonably
appropriate reason.  The Property Manager shall not deposit into the Collection
Account any collections allocated to Companion Loans, any Additional Servicing
Compensation, amounts received on account of Excess Cashflow (so long as no
Early Amortization Event has occurred and is continuing), Sales Tax Deposits,
Escrow Payments, Lease Security Deposits, amounts received as reimbursement for
any cost paid by the Issuer (other than as a Property Protection Advance,
Emergency Property Expense or a Collateral Pool Expense) as lessor or lender
under the Lease or Mortgage Loan, as applicable, amounts collected by or on
behalf of the Issuer and held in escrow or impound as lender or lessor to pay
future obligations or other amounts specified herein.

 

With respect to any such amounts paid by check to the order of the Special
Servicer, the Special Servicer shall endorse such check to the order of the
Property Manager and shall deliver promptly, but in no event later than one (1)
Business Day after receipt, any such check to the Property Manager by overnight
courier, unless the Special Servicer determines, consistent with the Servicing
Standard, that a particular item cannot be so endorsed and delivered because of
a restrictive endorsement or other reasonably appropriate reason.  The funds
held in the Collection Account may be held as cash or invested in Permitted
Investments in accordance with the provisions of Section 3.06(a).  Any interest
or other income earned on funds in the Collection Account will be added to the
Available Amount.

 


(B)        THE PROPERTY MANAGER SHALL ESTABLISH AND MAINTAIN AT A BANK
DESIGNATED BY THE INDENTURE TRUSTEE A SEGREGATED ACCOUNT IN THE NAME OF THE
INDENTURE TRUSTEE FOR THE DEPOSIT OF CASH PROCEEDS FROM THE SALE OF ANY MORTGAGE
LOAN OR MORTGAGED PROPERTY (THE “RELEASE ACCOUNT”).  THE RELEASE ACCOUNT SHALL
BE AN ELIGIBLE ACCOUNT.  THE FUNDS HELD IN THE RELEASE ACCOUNT MAY BE HELD AS
CASH OR INVESTED IN PERMITTED INVESTMENTS IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 3.06(B).  THE RELEASE ACCOUNT AND THE AMOUNTS ON DEPOSIT THEREIN WILL BE
PLEDGED TO THE INDENTURE TRUSTEE UNDER THE INDENTURE.  THE PROPERTY MANAGER WILL
DEPOSIT OR CAUSE TO BE DEPOSITED IN THE RELEASE ACCOUNT, ON THE DATE OF RECEIPT,
ANY CASH PROCEEDS FROM THE SALE OF ANY MORTGAGE LOAN OR MORTGAGED PROPERTY.

 

Section 3.05.          Withdrawals From the Collection Account and the Release
Account.

 


(A)         IF THE PROPERTY MANAGER IS SPIRIT FINANCE, THEN THE INDENTURE
TRUSTEE SHALL MAKE WITHDRAWALS UPON THE WRITTEN DIRECTION OF THE PROPERTY
MANAGER FROM THE COLLECTION

 

46

--------------------------------------------------------------------------------


 


ACCOUNT (I) ON EACH REMITTANCE DATE, FOR DELIVERY BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS FOR DEPOSIT INTO THE PAYMENT ACCOUNT, OF THE
AVAILABLE AMOUNT FOR APPLICATION BY THE INDENTURE TRUSTEE TO MAKE PAYMENTS IN
ACCORDANCE WITH THE PRIORITIES SET FORTH PURSUANT TO SECTION 2.11(B) OF THE
INDENTURE, (II) ON ANY DATE, TO PAY ANY EMERGENCY PROPERTY EXPENSES (PURSUANT TO
SECTION 3.03(E)) AND (III) ON ANY DATE, TO REMOVE AMOUNTS DEPOSITED IN THE
COLLECTION ACCOUNT IN ERROR.  IF THE PROPERTY MANAGER IS AN ENTITY OTHER THAN
SPIRIT FINANCE, THEN THE PROPERTY MANAGER SHALL MAKE WITHDRAWALS FROM THE
COLLECTION ACCOUNT (I) ON EACH REMITTANCE DATE, FOR DELIVERY BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS FOR DEPOSIT INTO THE PAYMENT ACCOUNT, OF THE
AVAILABLE AMOUNT FOR APPLICATION BY THE INDENTURE TRUSTEE TO MAKE PAYMENTS IN
ACCORDANCE WITH THE PRIORITIES SET FORTH PURSUANT TO SECTION 2.11(B) OF THE
INDENTURE, (II) ON ANY DATE, TO PAY THE PROPERTY MANAGEMENT FEE, THE BACK-UP
FEE, ANY SPECIAL SERVICING FEES, ANY LIQUIDATION FEES AND ANY WORKOUT FEES
(EACH, PURSUANT TO SECTION 3.11), (III) ON ANY DATE, TO REIMBURSE THE PROPERTY
MANAGER OR THE BACK-UP MANAGER FOR ANY PROPERTY PROTECTION ADVANCES AND ADVANCE
INTEREST THEREON AS PROVIDED IN SECTION 3.03(D), (IV) ON ANY DATE, TO PAY ANY
EMERGENCY PROPERTY EXPENSES (PURSUANT TO SECTION 3.03(E)) OR (V) ON ANY DATE, TO
REMOVE AMOUNTS DEPOSITED IN THE COLLECTION ACCOUNT IN ERROR.  EXCEPT AS PROVIDED
IN SECTION 3.04(A), NO OTHER AMOUNTS MAY BE WITHDRAWN FROM THE COLLECTION
ACCOUNT BY THE PROPERTY MANAGER.


 


(B)        AMOUNTS DEPOSITED IN THE RELEASE ACCOUNT (INCLUDING NET INVESTMENT
EARNINGS ON FUNDS ON DEPOSIT THEREIN) SHALL BE APPLIED BY THE PROPERTY MANAGER
(OR THE INDENTURE TRUSTEE BASED ON THE INSTRUCTIONS OF THE PROPERTY MANAGER IF
THE PROPERTY MANAGER IS SPIRIT FINANCE), FIRST, TO REIMBURSE THE PROPERTY
MANAGER, THE SPECIAL SERVICER AND THE BACK-UP MANAGER ANY AMOUNTS OWED WITH
RESPECT TO THE MORTGAGE LOAN, LEASE OR MORTGAGED PROPERTY BEING RELEASED
(INCLUDING ANY UNREIMBURSED EXTRAORDINARY EXPENSES, PROPERTY PROTECTION ADVANCES
AND ADVANCE INTEREST THEREON AND EMERGENCY PROPERTY EXPENSES RELATED TO SUCH
MORTGAGE LOAN, LEASE OR MORTGAGED PROPERTY AND TO PAY THE EXPENSES RELATED TO
SUCH RELEASE AND, SECOND, TO ACQUIRE QUALIFIED SUBSTITUTE MORTGAGE LOANS OR
QUALIFIED SUBSTITUTE MORTGAGED PROPERTIES TO MAKE AN UNSCHEDULED PRINCIPAL
PAYMENT IN REDUCTION OF THE PRINCIPAL OF THE NOTES.  ANY AMOUNTS REMAINING IN
THE RELEASE ACCOUNT FOLLOWING THE TWELVE MONTH PERIOD FROM THE RELATED RELEASE
SHALL BE TRANSFERRED TO THE COLLECTION ACCOUNT AND APPLIED AS UNSCHEDULED
PROCEEDS ON THE FOLLOWING PAYMENT DATE.  DURING THE CONTINUANCE OF AN EARLY
AMORTIZATION EVENT, ALL AMOUNTS IN THE RELEASE ACCOUNT SHALL BE DEPOSITED INTO
THE COLLECTION ACCOUNT AND WILL BE INCLUDED IN THE AVAILABLE AMOUNT ON THE
FOLLOWING PAYMENT DATE.

 

Section 3.06.          Investment of Funds in the Collection Account and the
Release Account.

 


(A)         THE PROPERTY MANAGER SHALL DIRECT ANY INSTITUTION MAINTAINING THE
COLLECTION ACCOUNT TO INVEST THE FUNDS HELD THEREIN IN ONE OR MORE PERMITTED
INVESTMENTS BEARING INTEREST OR SOLD AT A DISCOUNT, AND MATURING, UNLESS PAYABLE
ON DEMAND, NOT LATER THAN THE BUSINESS DAY IMMEDIATELY PRECEDING THE NEXT
SUCCEEDING REMITTANCE DATE, WHICH MAY BE IN THE FORM OF A STANDING DIRECTION.


 


(B)        THE PROPERTY MANAGER MAY DIRECT ANY INSTITUTION MAINTAINING THE
RELEASE ACCOUNT TO INVEST THE FUNDS HELD THEREIN IN ONE OR MORE SPECIFIC
PERMITTED INVESTMENTS BEARING INTEREST OR SOLD AT A DISCOUNT, AND MATURING,
UNLESS PAYABLE ON DEMAND, NOT LATER THAN THE

 

47

--------------------------------------------------------------------------------


 


BUSINESS DAY IMMEDIATELY PRECEDING THE DAY SUCH AMOUNTS ARE REQUIRED TO BE
DISTRIBUTED PURSUANT TO SECTION 3.05(B), WHICH MAY BE IN THE FORM OF A STANDING
DIRECTION.

 


(C)         THE PROPERTY MANAGER MAY DIRECT ANY INSTITUTION MAINTAINING THE
SERVICING ACCOUNTS WITH RESPECT TO LEASE SECURITY DEPOSITS TO INVEST THE FUNDS
HELD THEREIN IN ONE OR MORE PERMITTED INVESTMENTS BEARING INTEREST OR SOLD AT A
DISCOUNT, AND MATURING, UNLESS PAYABLE ON DEMAND, NOT LATER THAN THE BUSINESS
DAY IMMEDIATELY PRECEDING THE DAY SUCH AMOUNTS ARE REQUIRED TO BE DISTRIBUTED
PURSUANT TO THE RELATED LEASE AND THIS AGREEMENT, WHICH MAY BE IN THE FORM OF A
STANDING DIRECTION.


 


(D)        [RESERVED]


 


(E)         ALL PERMITTED INVESTMENTS IN THE COLLECTION ACCOUNT, THE RELEASE
ACCOUNT AND THE SERVICING ACCOUNTS SHALL BE HELD TO MATURITY, UNLESS PAYABLE ON
DEMAND.  ANY INVESTMENT OF FUNDS IN THE COLLECTION ACCOUNT, THE RELEASE ACCOUNT
AND THE SERVICING ACCOUNTS SHALL BE MADE IN THE NAME OF THE INDENTURE TRUSTEE
(IN ITS CAPACITY AS SUCH).  THE PROPERTY MANAGER SHALL PROMPTLY DELIVER TO THE
INDENTURE TRUSTEE, AND THE INDENTURE TRUSTEE SHALL MAINTAIN CONTINUOUS
POSSESSION OF, ANY PERMITTED INVESTMENT THAT IS EITHER (I) A “CERTIFICATED
SECURITY,” AS SUCH TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE, OR (II) OTHER
PROPERTY IN WHICH A SECURED PARTY MAY PERFECT ITS SECURITY INTEREST BY
POSSESSION UNDER THE UNIFORM COMMERCIAL CODE OR ANY OTHER APPLICABLE LAW.  IF
AMOUNTS ON DEPOSIT IN THE COLLECTION ACCOUNT, THE RELEASE ACCOUNT OR THE
SERVICING ACCOUNTS ARE AT ANY TIME INVESTED IN A PERMITTED INVESTMENT PAYABLE ON
DEMAND, THE PROPERTY MANAGER, SHALL:


 

(I)            CONSISTENT WITH ANY NOTICE REQUIRED TO BE GIVEN THEREUNDER,
DEMAND THAT PAYMENT THEREON BE MADE ON THE LAST DAY SUCH PERMITTED INVESTMENT
MAY OTHERWISE MATURE HEREUNDER IN AN AMOUNT EQUAL TO THE LESSER OF (1) ALL
AMOUNTS THEN PAYABLE THEREUNDER AND (2) THE AMOUNT REQUIRED TO BE WITHDRAWN ON
SUCH DATE; AND

 

(II)           DEMAND PAYMENT OF ALL AMOUNTS DUE THEREUNDER PROMPTLY UPON
DETERMINATION BY THE PROPERTY MANAGER THAT SUCH PERMITTED INVESTMENT WOULD NOT
CONSTITUTE A PERMITTED INVESTMENT IN RESPECT OF FUNDS THEREAFTER ON DEPOSIT IN
THE COLLECTION ACCOUNT, THE RELEASE ACCOUNT OR THE SERVICING ACCOUNTS, AS
APPLICABLE.

 


(F)         INTEREST AND INVESTMENT INCOME REALIZED ON FUNDS DEPOSITED IN THE
COLLECTION ACCOUNT AND, IF APPLICABLE, THE RELEASE ACCOUNT, TO THE EXTENT OF THE
NET INVESTMENT EARNINGS, IF ANY, FOR EACH COLLECTION PERIOD, SHALL BE DEPOSITED
TO THE COLLECTION ACCOUNT AND ADDED TO THE AVAILABLE AMOUNT FOR SUCH COLLECTION
PERIOD.  NOTWITHSTANDING THE INVESTMENT OF FUNDS HELD IN THE COLLECTION ACCOUNT,
FOR PURPOSES OF THE CALCULATIONS HEREUNDER, INCLUDING THE CALCULATION OF THE
AVAILABLE AMOUNT, THE AMOUNTS SO INVESTED SHALL BE DEEMED TO REMAIN ON DEPOSIT
IN THE COLLECTION ACCOUNT.  EXCEPT AS PROVIDED IN SECTION 5.03(A), THE PROPERTY
MANAGER SHALL HAVE NO LIABILITY FOR ANY INVESTMENT OF FUNDS IN THE COLLECTION
ACCOUNT, THE RELEASE ACCOUNT OR SERVICING ACCOUNT.

 

48

--------------------------------------------------------------------------------


 


(G)        EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, IF ANY
DEFAULT OCCURS IN THE MAKING OF A PAYMENT DUE UNDER ANY PERMITTED INVESTMENT, OR
IF A DEFAULT OCCURS IN ANY OTHER PERFORMANCE REQUIRED UNDER ANY PERMITTED
INVESTMENT, THE PROPERTY MANAGER MAY TAKE SUCH ACTION AS MAY BE APPROPRIATE TO
ENFORCE SUCH PAYMENT OR PERFORMANCE, INCLUDING THE INSTITUTION AND PROSECUTION
OF APPROPRIATE PROCEEDINGS.

 

Section 3.07.          Maintenance of Insurance Policies; Errors and Omissions
and Fidelity Coverage.

 


(A)         THE PROPERTY MANAGER (OTHER THAN WITH RESPECT TO SPECIALLY SERVICED
ASSETS) AND THE SPECIAL SERVICER (WITH RESPECT TO SPECIALLY SERVICED ASSETS)
SHALL USE REASONABLE EFFORTS IN ACCORDANCE WITH THE SERVICING STANDARD TO CAUSE
THE RELATED OBLIGOR TO MAINTAIN FOR EACH RELATED MORTGAGED PROPERTY ALL
INSURANCE COVERAGE AS IS REQUIRED UNDER THE TERMS OF SUCH LEASE OR MORTGAGE
LOAN, AS APPLICABLE (INCLUDING FOR THE AVOIDANCE OF DOUBT, ANY ENVIRONMENTAL
POLICY); PROVIDED, THAT IF AND TO THE EXTENT THAT ANY SUCH LEASE PERMITS THE
LESSOR THEREUNDER ANY DISCRETION (BY WAY OF CONSENT, APPROVAL OR OTHERWISE) AS
TO THE INSURANCE COVERAGE THAT THE RELATED OBLIGOR IS REQUIRED TO MAINTAIN, THE
PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE, SHALL EXERCISE
SUCH DISCRETION IN A MANNER CONSISTENT WITH THE SERVICING STANDARD, WITH A VIEW
TOWARDS REQUIRING INSURANCE COMPARABLE TO THAT REQUIRED UNDER OTHER SIMILAR
LEASES OR MORTGAGE LOANS WITH EXPRESS PROVISIONS GOVERNING SUCH MATTERS; AND
PROVIDED, FURTHER, THAT, IF AND TO THE EXTENT THAT A LEASE OR MORTGAGE LOAN SO
PERMITS, THE RELATED OBLIGOR SHALL BE REQUIRED TO OBTAIN THE REQUIRED INSURANCE
COVERAGE FROM QUALIFIED INSURERS THAT HAVE A CLAIMS-PAYING ABILITY RATED AT
LEAST “A:VIII” BY A.M. BEST’S KEY RATING GUIDE.  IF SUCH OBLIGOR DOES NOT
MAINTAIN THE REQUIRED INSURANCE OR, WITH RESPECT TO ANY ENVIRONMENTAL POLICY IN
PLACE AS OF THE RELATED SERIES CLOSING DATE OR TRANSFER DATE, THE PROPERTY
MANAGER WILL ITSELF CAUSE SUCH INSURANCE TO BE MAINTAINED WITH QUALIFIED
INSURERS; PROVIDED, THAT THE PROPERTY MANAGER SHALL NOT BE REQUIRED TO MAINTAIN
SUCH INSURANCE IF THE INDENTURE TRUSTEE (AS MORTGAGEE OF RECORD ON BEHALF OF THE
NOTEHOLDERS) DOES NOT HAVE AN INSURABLE INTEREST OR THE PROPERTY MANAGER HAS
DETERMINED (IN ITS REASONABLE JUDGMENT IN ACCORDANCE WITH THE SERVICING
STANDARD) THAT EITHER (I) SUCH INSURANCE IS NOT AVAILABLE AT A COMMERCIALLY
REASONABLE RATE AND THE SUBJECT HAZARDS ARE AT THE TIME NOT COMMONLY INSURED
AGAINST BY PRUDENT OWNERS OF PROPERTIES SIMILAR TO THE MORTGAGED PROPERTY
LOCATED IN OR AROUND THE REGION IN WHICH SUCH MORTGAGED PROPERTY IS LOCATED OR
(II) SUCH INSURANCE IS NOT AVAILABLE AT ANY RATE.  SUBJECT TO SECTION 3.17(B),
THE SPECIAL SERVICER SHALL ALSO USE REASONABLE EFFORTS TO CAUSE TO BE MAINTAINED
FOR EACH REO PROPERTY, NO LESS INSURANCE COVERAGE THAN WAS PREVIOUSLY REQUIRED
OF THE OBLIGOR UNDER THE RELATED MORTGAGE OR LEASE AND AT A MINIMUM, (I) HAZARD
INSURANCE WITH A REPLACEMENT COST RIDER AND (II) COMPREHENSIVE GENERAL LIABILITY
INSURANCE, IN EACH CASE, IN AN AMOUNT CUSTOMARY FOR THE TYPE AND GEOGRAPHIC
LOCATION OF SUCH REO PROPERTY AND CONSISTENT WITH THE SERVICING STANDARD;
PROVIDED, THAT ALL SUCH INSURANCE SHALL BE OBTAINED FROM QUALIFIED INSURERS
THAT, IF THEY ARE PROVIDING CASUALTY INSURANCE, SHALL HAVE A CLAIMS-PAYING
ABILITY RATED AT LEAST “A-:VIII” BY A.M. BEST’S KEY RATING GUIDE.  THE COST OF
ANY SUCH INSURANCE COVERAGE OBTAINED BY EITHER THE PROPERTY MANAGER OR THE
SPECIAL SERVICER SHALL BE A PROPERTY PROTECTION ADVANCE TO BE PAID BY
THE PROPERTY MANAGER.  ALL SUCH INSURANCE POLICIES SHALL CONTAIN (IF THEY INSURE
AGAINST LOSS TO PROPERTY) A “STANDARD” MORTGAGEE CLAUSE, WITH LOSS PAYABLE TO
THE PROPERTY MANAGER, AS AGENT OF AND FOR THE ACCOUNT OF THE ISSUER AND THE
INDENTURE TRUSTEE, AND SHALL BE ISSUED BY AN INSURER AUTHORIZED UNDER APPLICABLE
LAW TO ISSUE SUCH INSURANCE.  ANY AMOUNTS COLLECTED BY THE

 

49

--------------------------------------------------------------------------------


 


PROPERTY MANAGER OR THE SPECIAL SERVICER UNDER ANY SUCH POLICIES (OTHER THAN
AMOUNTS TO BE APPLIED TO THE RESTORATION OR REPAIR OF THE RELATED MORTGAGED
PROPERTY OR AMOUNTS TO BE RELEASED TO THE RELATED TENANT, IN EACH CASE IN
ACCORDANCE WITH THE SERVICING STANDARD) SHALL BE DEPOSITED IN THE COLLECTION
ACCOUNT, SUBJECT TO WITHDRAWAL PURSUANT TO SECTION 2.11 OF THE INDENTURE.

 


(B)        THE PROPERTY MANAGER OR SPECIAL SERVICER MAY SATISFY ITS OBLIGATIONS
UNDER SECTION 3.07(A) BY OBTAINING, MAINTAINING OR CAUSING TO BE MAINTAINED A
BLANKET OR FORCED PLACE INSURANCE POLICY.  IF APPLICABLE THE PROPERTY MANAGER OR
THE SPECIAL SERVICER SHALL OBTAIN AND MAINTAIN, OR CAUSE TO BE OBTAINED AND
MAINTAINED ON BEHALF OF THE ISSUER, A MASTER FORCED PLACE INSURANCE POLICY OR A
BLANKET POLICY (OR AN ENDORSEMENT TO AN EXISTING POLICY) INSURING AGAINST HAZARD
LOSSES (NOT OTHERWISE INSURED BY A TENANT OR BORROWER DUE TO A DEFAULT BY SUCH
TENANT OR BORROWER UNDER THE INSURANCE COVENANTS OF ITS LEASE OR MORTGAGE LOAN
OR BECAUSE A TENANT OR BORROWER PERMITTED TO SELF-INSURE FAILS TO PAY FOR
CASUALTY LOSSES) ON MORTGAGED PROPERTIES THAT IT IS REQUIRED TO SERVICE AND
ADMINISTER, WHICH POLICY SHALL (I) BE OBTAINED FROM A QUALIFIED INSURER HAVING A
CLAIMS-PAYING ABILITY RATED AT LEAST “A:VIII” BY A.M. BEST’S KEY RATING GUIDE
AND AT LEAST “A” BY S&P, AND (II) PROVIDE PROTECTION EQUIVALENT TO THE
INDIVIDUAL POLICIES OTHERWISE REQUIRED UNDER SECTION 3.07(A).  THE PROPERTY
MANAGER AND THE SPECIAL SERVICER SHALL BEAR THE COST OF ANY PREMIUM PAYABLE IN
RESPECT OF ANY SUCH BLANKET POLICY (OTHER THAN BLANKET POLICIES SPECIFICALLY
OBTAINED FOR MORTGAGED PROPERTIES OR REO PROPERTIES) WITHOUT RIGHT OF
REIMBURSEMENT; PROVIDED THAT IF THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS
THE CASE MAY BE, CAUSES ANY MORTGAGED PROPERTY OR REO PROPERTY TO BE COVERED BY
SUCH BLANKET POLICY, THE INCREMENTAL COSTS OF SUCH INSURANCE APPLICABLE TO SUCH
MORTGAGED PROPERTY OR REO PROPERTY SHALL CONSTITUTE, AND BE REIMBURSABLE AS,
A PROPERTY PROTECTION ADVANCE TO THE EXTENT THAT, EXCEPT WITH RESPECT TO AN REO
PROPERTY, SUCH BLANKET POLICY PROVIDES INSURANCE THAT THE RELATED BORROWER OR
TENANT HAS FAILED TO MAINTAIN.  IF THE PROPERTY MANAGER OR SPECIAL SERVICER, AS
APPLICABLE, CAUSES ANY MORTGAGED PROPERTY OR REO PROPERTY TO BE COVERED BY A
FORCE-PLACED INSURANCE POLICY, THE INCREMENTAL COSTS OF SUCH INSURANCE
APPLICABLE TO SUCH MORTGAGED PROPERTY OR REO PROPERTY (I.E., OTHER THAN ANY
MINIMUM OR STANDBY PREMIUM PAYABLE FOR SUCH POLICY WHETHER OR NOT ANY MORTGAGED
PROPERTY OR REO PROPERTY IS COVERED THEREBY) SHALL BE PAID AS A
PROPERTY PROTECTION ADVANCE.  SUCH POLICY MAY CONTAIN A DEDUCTIBLE CLAUSE (NOT
IN EXCESS OF A CUSTOMARY AMOUNT) IN WHICH CASE THE PROPERTY MANAGER OR THE
SPECIAL SERVICER, AS APPROPRIATE, SHALL, IF THERE SHALL NOT HAVE BEEN MAINTAINED
ON THE RELATED MORTGAGED PROPERTY OR REO PROPERTY A HAZARD INSURANCE POLICY
COMPLYING WITH THE REQUIREMENTS OF SECTION 3.07(A) AND THERE SHALL HAVE BEEN ONE
OR MORE LOSSES THAT WOULD HAVE BEEN COVERED BY SUCH POLICY, PROMPTLY DEPOSIT
INTO THE COLLECTION ACCOUNT FROM ITS OWN FUNDS THE AMOUNT NOT OTHERWISE PAYABLE
UNDER THE BLANKET POLICY IN CONNECTION WITH SUCH LOSS OR LOSSES BECAUSE OF SUCH
DEDUCTIBLE CLAUSE.  THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS
APPROPRIATE, SHALL PREPARE AND PRESENT, ON BEHALF OF ITSELF, THE INDENTURE
TRUSTEE AND THE ISSUER, CLAIMS UNDER ANY SUCH BLANKET POLICY IN A TIMELY FASHION
IN ACCORDANCE WITH THE TERMS OF SUCH POLICY.  ANY PAYMENTS ON SUCH POLICY SHALL
BE MADE TO THE PROPERTY MANAGER AS AGENT OF AND FOR THE ACCOUNT OF THE ISSUER,
THE NOTEHOLDERS AND THE INDENTURE TRUSTEE.


 


(C)         EACH OF THE PROPERTY MANAGER, THE SPECIAL SERVICER AND THE BACK-UP
MANAGER SHALL AT ALL TIMES DURING THE TERM OF THIS AGREEMENT (OR, IN THE CASE OF
THE SPECIAL SERVICER, AT ALL TIMES DURING THE TERM OF THIS AGREEMENT IN WHICH
SPECIALLY SERVICED ASSETS EXIST AS PART OF THE COLLATERAL) KEEP IN FORCE WITH A
QUALIFIED INSURER HAVING A CLAIMS PAYING

 

50

--------------------------------------------------------------------------------


 


ABILITY RATED AT LEAST “A:VIII” BY A.M. BEST’S KEY RATING GUIDE AND AT LEAST “A”
BY S&P, A FIDELITY BOND IN SUCH FORM AND AMOUNT AS WOULD NOT ADVERSELY AFFECT
ANY RATING ASSIGNED BY ANY RATING AGENCY TO THE NOTES WITHOUT GIVING EFFECT TO
ANY INSURANCE POLICY (AS EVIDENCED IN WRITING FROM EACH RATING AGENCY).  EACH OF
THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL BE DEEMED TO HAVE COMPLIED
WITH THE FOREGOING PROVISION IF AN AFFILIATE THEREOF HAS SUCH FIDELITY BOND
COVERAGE AND, BY THE TERMS OF SUCH FIDELITY BOND, THE COVERAGE AFFORDED
THEREUNDER EXTENDS TO THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE
MAY BE.  SUCH FIDELITY BOND SHALL PROVIDE THAT IT MAY NOT BE CANCELED WITHOUT
TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO THE ISSUER, EACH INSURER AND THE
INDENTURE TRUSTEE.


 

Each of the Property Manager, the Special Servicer and the Back-up Manager shall
at all times during the term of this Agreement (or, in the case of the Special
Servicer, at all times during the term of this Agreement in which Specially
Serviced Assets exist as part of the Collateral) also keep in force with a
Qualified Insurer having a claims-paying ability rated at least “A: VIII” by
A.M. Best’s Key Rating Guide and at least  “A” by S&P, a policy or policies of
insurance covering loss occasioned by the errors and omissions of its officers,
employees and agents in connection with its servicing obligations hereunder,
which policy or policies shall name the Indenture Trustee as an additional
insured and shall be in such form and amount as would not adversely affect any
rating assigned by any Rating Agency to the Notes without giving effect to any
Insurance Policy (as evidenced in writing from each Rating Agency).  Each of the
Property Manager and the Special Servicer shall be deemed to have complied with
the foregoing provisions if an Affiliate thereof has such insurance and, by the
terms of such policy or policies, the coverage afforded thereunder extends to
the Property Manager or the Special Servicer, as the case may be.  Any such
errors and omissions policy shall provide that it may not be canceled without
ten (10) days’ prior written notice to the Issuer, each Insurer and the
Indenture Trustee.

 

Each of the Property Manager and the Special Servicer shall at all times during
the term of this Agreement (or, in the case of the Special Servicer, at all
times during the term of this Agreement in which Specially Serviced Assets exist
as part of the Collateral) also, on behalf of the Issuer, keep in force with a
Qualified Insurer having a claims-paying ability rated at least “A:VIII” by A.M.
Best’s Key Rating Guide and at least “A” by S&P, a lessor’s general liability
insurance policy or policies, which policy or policies shall be in such form and
amount as would not adversely affect any rating assigned by any Rating Agency to
the Notes without giving effect to any Insurance Policy (as evidenced in writing
from each Rating Agency).  Any such general liability insurance policy shall
provide that it may not be canceled without ten (10) days’ prior written notice
to the Issuer, each Insurer and the Indenture Trustee.  Any payments on such
policy shall be made to the Property Manager as agent of and for the account of
the Issuer and the Indenture Trustee.

 

If the Property Manager (or its corporate parent), the Special Servicer (or its
corporate parent) or the Back-Up Manager (or its corporate parent), as
applicable, are rated not lower than “A2” by Moody’s, “A” by S&P and “A” by
Fitch (or each Insurer consents in writing), the Property Manager, the Special
Servicer or the Back-Up Manager, as applicable, may self-insure with respect to
any insurance coverage or fidelity bond coverage required hereunder, in which
case it shall not be required to maintain an insurance policy with respect to

 

51

--------------------------------------------------------------------------------


 

such coverage; provided that Spirit Finance may not self-insure with respect to
any such insurance coverage or fidelity bond.

 

Section 3.08.          Enforcement of Alienation Clauses; Consent to Assignment.

 

With respect to those Leases and Mortgage Loans it is obligated to service
hereunder, each of the Property Manager and the Special Servicer, on behalf of
the Issuer and the Indenture Trustee for the benefit of the holders of the Notes
and the Insurers, shall enforce the restrictions contained in the related Lease
and Mortgage Loans or in any other document in the related Lease File or Loan
File on transfers or further encumbrances of the related Mortgaged Property and
Mortgage Loan and on transfers of interests in the related Tenant, unless it has
determined, consistent with the Servicing Standard, that waiver of such
restrictions would be in accordance with the Servicing Standard.  After having
made any such determination, the Property Manager or the Special Servicer, as
the case may be, shall deliver to the Indenture Trustee (and the Property
Manager in the case of the Special Servicer) an Officer’s Certificate setting
forth the basis for such determination.  In connection with any assignment or
sublet by a Tenant of its interest under a Lease, the Issuer shall not take any
action to release such Tenant from its obligations under such Lease unless a new
Tenant approved by the Issuer assumes the obligations under such Lease and any
applicable requirements set forth in the applicable Lease have been satisfied.

 

Section 3.09.          Realization Upon Specially Serviced Assets.

 


(A)         IF THE SPECIAL SERVICER HAS DETERMINED, IN ITS GOOD FAITH AND
REASONABLE JUDGMENT, THAT ANY MATERIAL DEFAULT RELATED TO A SPECIALLY SERVICED
ASSET WILL NOT BE CURED BY THE RELATED OBLIGOR, THE SPECIAL SERVICER WILL BE
REQUIRED TO EVALUATE THE POSSIBLE ALTERNATIVES AVAILABLE IN ACCORDANCE WITH THE
SERVICING STANDARD AND THIS AGREEMENT WITH RESPECT TO SUCH SPECIALLY SERVICED
ASSET.  SUCH ALTERNATIVES MAY INCLUDE, AMONG OTHER THINGS, MODIFICATION OR
RESTRUCTURING OF THE RELATED MORTGAGE LOAN OR LEASE, SALE OR EXCHANGE OF THE
RELATED MORTGAGE LOAN OR MORTGAGED PROPERTY IN ACCORDANCE WITH SECTION 3.18 OR
THE ENFORCEMENT OF REMEDIES AVAILABLE UNDER THE RELATED MORTGAGE LOAN OR LEASE
IN ACCORDANCE WITH SECTION 3.19, INCLUDING FORECLOSURE OF THE MORTGAGE LOAN OR
EVICTION OF THE TENANT, AS APPLICABLE, AND THE RE-LEASING OF THE RELATED
MORTGAGED PROPERTY.  SUBJECT TO ALL OTHER PROVISIONS AND LIMITATIONS SET FORTH
HEREIN, THE SPECIAL SERVICER SHALL TAKE SUCH ACTIONS WITH RESPECT TO EACH
SPECIALLY SERVICED ASSET AS IT DETERMINES IN ACCORDANCE WITH THE SERVICING
STANDARD, ACTING IN THE BEST INTERESTS OF THE ISSUER, THE NOTEHOLDERS AND THE
INSURERS.  IF THE PROPERTY MANAGER RE-LEASES ANY MORTGAGED PROPERTY, THE
PROPERTY MANAGER SHALL DELIVER TO THE INDENTURE TRUSTEE AND THE ISSUER AN
AMENDED EXHIBIT A-1 REFLECTING THE ADDITION OF SUCH LEASE TO THE COLLATERAL
POOL.  IF THE LEASE HAS NOT BEEN ASSUMED AND THE RELATED MORTGAGED PROPERTY HAS
NOT BEEN SOLD OR RE-LEASED WITHIN 24 MONTHS OF THE RELATED LEASE BECOMING A
SPECIALLY SERVICED ASSET, THE SERIES 2005-1 INSURER MAY, UPON WRITTEN NOTICE,
REQUIRE THE SPECIAL SERVICER TO SELL SUCH MORTGAGED PROPERTY IN ACCORDANCE WITH
SECTION 3.18 AND THE CASH PROCEEDS WILL BE APPLIED PURSUANT TO SECTION 3.05.


 


(B)        UPON THE REQUEST OF THE SPECIAL SERVICER, THE PROPERTY MANAGER SHALL
PAY, AS PROPERTY PROTECTION ADVANCES OR EMERGENCY PROPERTY EXPENSES, AS
APPLICABLE, IN ACCORDANCE WITH SECTION 3.17(C), ALL COSTS AND EXPENSES (OTHER
THAN COSTS OR EXPENSES THAT WOULD, IF

 

52

--------------------------------------------------------------------------------


 


INCURRED, CONSTITUTE A NONRECOVERABLE PROPERTY PROTECTION ADVANCE) INCURRED IN
CONNECTION WITH EACH SPECIALLY SERVICED ASSET, AND SHALL BE ENTITLED TO
REIMBURSEMENT THEREFOR AS PROVIDED IN SECTION 2.11 OF THE INDENTURE.  IF AND
WHEN THE PROPERTY MANAGER OR THE SPECIAL SERVICER DEEMS IT NECESSARY AND PRUDENT
FOR PURPOSES OF ESTABLISHING THE FAIR MARKET VALUE OF ANY MORTGAGED PROPERTY
RELATED TO A SPECIALLY SERVICED ASSET, THE SPECIAL SERVICER OR THE PROPERTY
MANAGER; AS THE CASE MAY BE, IS AUTHORIZED TO HAVE AN APPRAISAL DONE BY AN
INDEPENDENT MAI-DESIGNATED APPRAISER OR OTHER EXPERT (THE COST OF WHICH
APPRAISAL SHALL CONSTITUTE A PROPERTY PROTECTION ADVANCE).


 


(C)         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NEITHER
THE PROPERTY MANAGER NOR THE SPECIAL SERVICER SHALL, ON BEHALF OF THE ISSUER,
OBTAIN TITLE TO A MORTGAGED PROPERTY THAT SECURES A MORTGAGE LOAN BY DEED IN
LIEU OF FORECLOSURE OR OTHERWISE, OR TAKE ANY OTHER ACTION WITH RESPECT TO ANY
MORTGAGED PROPERTY THAT SECURES A MORTGAGE LOAN, IF, AS A RESULT OF ANY SUCH
ACTION, THE ISSUER OR THE INDENTURE TRUSTEE COULD, IN THE REASONABLE JUDGMENT OF
THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE, MADE IN
ACCORDANCE WITH THE SERVICING STANDARD AND WHICH SHALL BE BASED ON OPINIONS OF
COUNSEL, BE CONSIDERED TO HOLD TITLE TO, TO BE A “MORTGAGEE-IN-POSSESSION” OF,
OR TO BE AN “OWNER” OR “OPERATOR” OF SUCH MORTGAGED PROPERTY WITHIN THE MEANING
OF CERCLA OR ANY COMPARABLE LAW, UNLESS:


 


(I)  THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE, HAS
PREVIOUSLY DETERMINED IN ACCORDANCE WITH THE SERVICING STANDARD, BASED ON (X) A
PHASE I ENVIRONMENTAL ASSESSMENT OR COMPARABLE ENVIRONMENTAL ASSESSMENT (AND ANY
ADDITIONAL ENVIRONMENTAL TESTING, INVESTIGATION OR ANALYSIS THAT THE PROPERTY
MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, DEEMS NECESSARY AND PRUDENT) OF
SUCH MORTGAGED PROPERTY CONDUCTED BY AN INDEPENDENT PERSON WHO REGULARLY
CONDUCTS SUCH ENVIRONMENTAL TESTING, INVESTIGATION OR ANALYSIS, OR (Y) ANY
ENVIRONMENTAL TESTING, INVESTIGATION AND/OR ANALYSIS CONDUCTED IN CONNECTION
WITH ANY RELATED ENVIRONMENTAL POLICY, AND PERFORMED DURING THE TWELVE-MONTH
PERIOD PRECEDING ANY SUCH ACQUISITION OF TITLE OR OTHER ACTION AND IN EACH CASE
AFTER CONSULTATION WITH AN ENVIRONMENTAL EXPERT, THAT:


 


(A)          THE MORTGAGED PROPERTY IS IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS AND REGULATIONS OR, IF NOT, THAT IT WOULD MAXIMIZE THE
RECOVERY TO THE ISSUER ON A PRESENT VALUE BASIS (THE RELEVANT DISCOUNTING OF
ANTICIPATED COLLECTIONS TO BE PERFORMED AT THE RELEVANT INTEREST RATE FOR THE
APPLICABLE MORTGAGE LOAN OR THE CAPITALIZATION RATE USED IN RESPECT OF THE LEASE
FOR ANY MORTGAGED PROPERTY) TO ACQUIRE TITLE TO OR POSSESSION OF THE MORTGAGED
PROPERTY AND TO EFFECT SUCH COMPLIANCE, WHICH DETERMINATION SHALL TAKE INTO
ACCOUNT ANY COVERAGE AFFORDED UNDER ANY RELATED ENVIRONMENTAL POLICY WITH
RESPECT TO SUCH MORTGAGED PROPERTY; AND


 


(B)           THERE ARE NO CIRCUMSTANCES OR CONDITIONS PRESENT AT THE MORTGAGED
PROPERTY RELATING TO THE USE, MANAGEMENT OR DISPOSAL OF HAZARDOUS MATERIALS FOR
WHICH INVESTIGATION, TESTING, MONITORING, CONTAINMENT, CLEAN-UP OR REMEDIATION
COULD BE REQUIRED UNDER ANY CURRENTLY APPLICABLE ENVIRONMENTAL LAWS AND
REGULATIONS OR, IF SUCH CIRCUMSTANCES OR CONDITIONS ARE PRESENT FOR WHICH ANY
SUCH ACTION COULD REASONABLY BE EXPECTED TO BE REQUIRED, THAT IT WOULD MAXIMIZE
THE

 

53

--------------------------------------------------------------------------------


 


RECOVERY TO THE ISSUER ON A PRESENT VALUE BASIS (THE RELEVANT DISCOUNTING OF
ANTICIPATED COLLECTIONS TO BE PERFORMED AT THE RELEVANT INTEREST RATE FOR THE
APPLICABLE MORTGAGE LOAN OR THE CAPITALIZATION RATE USED IN RESPECT OF THE LEASE
FOR ANY MORTGAGED PROPERTY) TO ACQUIRE TITLE TO OR POSSESSION OF THE MORTGAGED
PROPERTY AND TO TAKE SUCH ACTIONS, WHICH DETERMINATION SHALL TAKE INTO ACCOUNT
ANY COVERAGE AFFORDED UNDER ANY RELATED ENVIRONMENTAL POLICY WITH RESPECT TO
SUCH MORTGAGED PROPERTY; AND


 


(II) IF THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, HAS
DETERMINED THAT THE MORTGAGED PROPERTY IS NOT IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS OR REGULATIONS, OR THAT ANY SUCH CIRCUMSTANCES OR CONDITIONS
DESCRIBED IN CLAUSE (I)(B) ABOVE ARE PRESENT AT THE MORTGAGED PROPERTY, IT SHALL
HAVE NOTIFIED THE INDENTURE TRUSTEE IN WRITING THAT IT HAS DETERMINED THAT THE
ISSUER OR THE INDENTURE TRUSTEE COULD NOT REASONABLY BE CONSIDERED TO BE A
POTENTIALLY RESPONSIBLE PARTY (WHICH DETERMINATION MAY BE BASED ON AN OPINION OF
COUNSEL THE COST OF WHICH SHALL BE A PROPERTY PROTECTION ADVANCE).

 


(D)        ANY SUCH DETERMINATION BY THE PROPERTY MANAGER OR THE SPECIAL
SERVICER SHALL BE EVIDENCED BY AN OFFICER’S CERTIFICATE TO SUCH EFFECT DELIVERED
TO THE INDENTURE TRUSTEE, THE CONTROLLING PARTIES AND, IN THE CASE OF THE
SPECIAL SERVICER, THE PROPERTY MANAGER, SPECIFYING ALL OF THE BASES FOR SUCH
DETERMINATION, SUCH OFFICER’S CERTIFICATE TO BE ACCOMPANIED BY ALL RELATED
ENVIRONMENTAL REPORTS. THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS
APPROPRIATE, SHALL UNDERTAKE, REASONABLE EFFORTS TO MAKE THE DETERMINATION
REFERRED TO IN CLAUSE (II)(1), AND MAY CONCLUSIVELY RELY ON ANY RELATED
ENVIRONMENTAL ASSESSMENTS REFERRED TO ABOVE IN MAKING SUCH DETERMINATION. THE
COST OF ANY SUCH ENVIRONMENTAL ASSESSMENTS, ADDITIONAL ENVIRONMENTAL TESTING AND
REMEDIAL, CORRECTIVE OR OTHER FURTHER ACTION CONTEMPLATED BY CLAUSE (I)(A) AND
CLAUSE (I)(B), SHALL BE REIMBURSED, TO THE EXTENT NOT PAID BY AN ENVIRONMENTAL
INSURER OR OTHER PARTY WITH LIABILITY FOR SUCH AMOUNTS, TO THE PROPERTY MANAGER
OR THE SPECIAL SERVICER FROM THE COLLECTION ACCOUNT AS A PROPERTY PROTECTION
ADVANCE PURSUANT TO SECTION 3.05, SUBJECT TO SECTION 5.03.


 


(E)         IF THE ENVIRONMENTAL TESTING CONTEMPLATED BY SECTION 3.09(C) ABOVE
ESTABLISHES THAT ANY OF THE CONDITIONS SET FORTH IN CLAUSES (I)(A) AND (I)(B)
HAVE NOT BEEN SATISFIED WITH RESPECT TO ANY MORTGAGED PROPERTY, THE PROPERTY
MANAGER OR SPECIAL SERVICER, AS APPLICABLE, SHALL TAKE SUCH ACTION AS IS IN
ACCORDANCE WITH THE SERVICING STANDARD AND, AT SUCH TIME AS IT DEEMS
APPROPRIATE, MAY, ON BEHALF OF THE ISSUER AND THE INDENTURE TRUSTEE, RELEASE ALL
OR A PORTION OF SUCH MORTGAGED PROPERTY FROM THE LIEN OF THE RELATED MORTGAGE;
PROVIDED, THAT PRIOR TO THE RELEASE OF ALL OR A PORTION OF THE RELATED MORTGAGED
PROPERTY FROM THE LIEN OF THE RELATED MORTGAGE, (I) THE PROPERTY MANAGER OR THE
SPECIAL SERVICER, AS APPLICABLE, SHALL HAVE NOTIFIED THE INDENTURE TRUSTEE IN
WRITING OF ITS INTENTION TO SO RELEASE ALL OR A PORTION OF SUCH MORTGAGED
PROPERTY, (II) THE INDENTURE TRUSTEE SHALL HAVE NOTIFIED THE CONTROLLING PARTIES
IN WRITING OF THE INTENTION TO SO RELEASE ALL OR A PORTION OF SUCH MORTGAGED
PROPERTY AND (III) THE SERIES 2005-1 INSURER HAS NOT OBJECTED TO SUCH RELEASE
WITHIN 30 DAYS OF THE DISTRIBUTION OF THE LAST OF SUCH NOTICES.


 


(F)         THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, SHALL
REPORT TO THE INDENTURE TRUSTEE, THE PROPERTY MANAGER (IF APPLICABLE) AND THE
INSURERS MONTHLY IN

 

54

--------------------------------------------------------------------------------


 


WRITING AS TO ANY ACTIONS TAKEN BY SUCH PARTY WITH RESPECT TO ANY MORTGAGED
PROPERTY AS TO WHICH THE ENVIRONMENTAL TESTING CONTEMPLATED IN SECTION 3.09(C)
ABOVE HAS REVEALED THAT ANY OF THE CONDITIONS SET FORTH IN THE FIRST SENTENCE OF
EITHER CLAUSE (I)(A) AND (I)(B) HAVE NOT BEEN SATISFIED, IN EACH CASE UNTIL SUCH
MATTER HAS BEEN RESOLVED.


 


(G)        THE SPECIAL SERVICER SHALL HAVE THE RIGHT TO DETERMINE, IN ACCORDANCE
WITH THE SERVICING STANDARD, THE ADVISABILITY OF SEEKING TO OBTAIN A DEFICIENCY
JUDGMENT IF THE STATE IN WHICH THE COLLATERAL SECURING A SPECIALLY SERVICED
MORTGAGE LOAN IS LOCATED AND THE TERMS OF THE MORTGAGE LOAN PERMIT SUCH AN
ACTION AND SHALL, IN ACCORDANCE WITH THE SERVICING STANDARD, SEEK SUCH
DEFICIENCY JUDGMENT IF IT DEEMS ADVISABLE.


 


(H)        THE SPECIAL SERVICER SHALL PREPARE AND FILE THE REPORTS OF
FORECLOSURES AND ABANDONMENTS OF ANY MORTGAGED PROPERTY AND THE INFORMATION
RETURNS RELATING TO CANCELLATION OF INDEBTEDNESS INCOME WITH RESPECT TO ANY
MORTGAGED PROPERTY REQUIRED BY SECTIONS 6050J AND 6050P OF THE CODE AND PROMPTLY
DELIVER TO THE INSURERS AND THE INDENTURE TRUSTEE AN OFFICER’S CERTIFICATE
STATING THAT SUCH REPORTS HAVE BEEN FILED. SUCH REPORTS SHALL BE IN FORM AND
SUBSTANCE SUFFICIENT TO MEET THE REPORTING REQUIREMENTS IMPOSED BY SECTIONS
6050J AND 6050P OF THE CODE.


 


(I)          ALL SALES OF MORTGAGED PROPERTIES PURSUANT TO THIS SECTION 3.09
SHALL BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.18 AND ARTICLE
VII AS APPLICABLE.


 

(j)            Unless the Series 2005-1 Controlling Party or the Series 2005-1
Insurer provide written notice of an approval or objection with respect to any
action proposed by the Property Manager, the Special Servicer or the Back-Up
Manager pursuant to this Section 3.09, Section 3.18 or as otherwise provided
herein within 30 days after the related request for approval or consent is given
to the Series 2005-1 Controlling Party or to the Series 2005-1 Insurer, such
approval or consent shall be deemed to have been denied by the Series 2005-1
Controlling Party or the Series 2005-1 Insurer, as applicable.  Notwithstanding
the foregoing, the Special Servicer may take action prior to the lapse of either
such 30-day period or at any other time without the consent of the Series 2005-1
Controlling Party or the Series 2005-1 Insurer if it determines, in accordance
with the Servicing Standard, that such action is required by the Servicing
Standard in order to avoid a material adverse effect on the Noteholders and is
in the nature of an emergency.

 

Section 3.10.          Issuer, Custodian and Indenture Trustee to Cooperate;
Release of Lease Files and Loan Files.

 


(A)         IF FROM TIME TO TIME, AND AS APPROPRIATE FOR SERVICING OF ANY
MORTGAGE LOAN, LEASE, ASSUMPTION OF A LEASE, MODIFICATION OF A LEASE OR THE
RE-LEASE OR SALE OF ANY MORTGAGED PROPERTY, THE PROPERTY MANAGER OR THE SPECIAL
SERVICER SHALL OTHERWISE REQUIRE THE USE OF ANY LEASE FILE OR LOAN FILE, AS
APPLICABLE (OR ANY PORTION THEREOF), THE CUSTODIAN, UPON REQUEST OF THE PROPERTY
MANAGER AND RECEIPT FROM THE PROPERTY MANAGER OF A REQUEST FOR RELEASE IN THE
FORM OF EXHIBIT B ATTACHED HERETO SIGNED BY A SERVICING OFFICER THEREOF, OR UPON
REQUEST OF THE SPECIAL SERVICER AND RECEIPT FROM THE SPECIAL SERVICER OF A
REQUEST FOR RELEASE IN THE FORM OF EXHIBIT C ATTACHED HERETO, SHALL RELEASE SUCH
LEASE FILE OR LOAN FILE, AS APPLICABLE (OR PORTION THEREOF), TO THE PROPERTY
MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE.  UPON RETURN OF SUCH LEASE
FILE OR LOAN FILE, AS APPLICABLE (OR PORTION THEREOF), TO THE CUSTODIAN, OR

 

55

--------------------------------------------------------------------------------


 


UPON THE SPECIAL SERVICER’S DELIVERY TO THE INDENTURE TRUSTEE OF AN OFFICER’S
CERTIFICATE STATING THAT (I) SUCH LEASE OR MORTGAGE LOAN HAS BEEN LIQUIDATED AND
ALL AMOUNTS RECEIVED OR TO BE RECEIVED IN CONNECTION WITH SUCH LEASE OR MORTGAGE
LOAN ARE REQUIRED TO BE DEPOSITED INTO THE COLLECTION ACCOUNT PURSUANT TO
SECTION 3.04(A) HAVE BEEN OR WILL BE SO DEPOSITED OR (II) SUCH MORTGAGED
PROPERTY HAS BEEN SOLD, A COPY OF THE REQUEST FOR RELEASE SHALL BE RELEASED BY
THE INDENTURE TRUSTEE TO THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS
APPLICABLE.


 


(B)        WITHIN SEVEN (7) BUSINESS DAYS OF THE SPECIAL SERVICER’S REQUEST
THEREFOR (OR, IF THE SPECIAL SERVICER NOTIFIES THE ISSUER, THE INSURERS AND THE
INDENTURE TRUSTEE OF AN EXIGENCY, WITHIN SUCH SHORTER PERIOD AS IS REASONABLE
UNDER THE CIRCUMSTANCES), EACH OF THE ISSUER AND THE INDENTURE TRUSTEE SHALL
EXECUTE AND DELIVER TO THE SPECIAL SERVICER, IN THE FORM SUPPLIED TO THE ISSUER
AND THE INDENTURE TRUSTEE BY THE SPECIAL SERVICER, ANY COURT PLEADINGS, LEASES,
SALE DOCUMENTS OR OTHER DOCUMENTS REASONABLY NECESSARY TO THE RE-LEASE,
FORECLOSURE OR SALE IN RESPECT OF ANY MORTGAGE LOAN OR MORTGAGED PROPERTY OR TO
ANY LEGAL ACTION BROUGHT TO OBTAIN JUDGMENT AGAINST ANY OBLIGOR ON THE RELATED
LEASE OR MORTGAGE LOAN OR TO OBTAIN A JUDGMENT AGAINST AN OBLIGOR, OR TO ENFORCE
ANY OTHER REMEDIES OR RIGHTS PROVIDED BY THE LEASE OR MORTGAGE LOAN OR OTHERWISE
AVAILABLE AT LAW OR IN EQUITY OR TO DEFEND ANY LEGAL ACTION OR COUNTERCLAIM
FILED AGAINST THE ISSUER, THE PROPERTY MANAGER OR THE SPECIAL SERVICER;
PROVIDED, THAT EACH OF THE ISSUER AND THE INDENTURE TRUSTEE MAY ALTERNATIVELY
EXECUTE AND DELIVER TO THE SPECIAL SERVICER, IN THE FORM SUPPLIED TO THE ISSUER
AND THE INDENTURE TRUSTEE BY THE SPECIAL SERVICER, A LIMITED POWER OF ATTORNEY
SUBSTANTIALLY IN THE FORM OF EXHIBIT D ISSUED IN FAVOR OF THE SPECIAL SERVICER
AND EMPOWERING THE SPECIAL SERVICER TO EXECUTE AND DELIVER ANY OR ALL OF SUCH
PLEADINGS OR DOCUMENTS ON BEHALF OF THE ISSUER OR THE INDENTURE TRUSTEE, AS THE
CASE MAY BE; PROVIDED, HOWEVER, THAT NEITHER THE ISSUER NOR THE INDENTURE
TRUSTEE SHALL BE HELD LIABLE FOR ANY MISUSE OF SUCH POWER OF ATTORNEY BY THE
SPECIAL SERVICER.  TOGETHER WITH SUCH PLEADINGS OR DOCUMENTS (OR SUCH POWER OF
ATTORNEY EMPOWERING THE SPECIAL SERVICER TO EXECUTE THE SAME ON BEHALF OF THE
ISSUER AND THE INDENTURE TRUSTEE), THE SPECIAL SERVICER SHALL DELIVER TO EACH OF
THE ISSUER AND THE INDENTURE TRUSTEE AN OFFICER’S CERTIFICATE REQUESTING THAT
SUCH PLEADINGS OR DOCUMENTS (OR SUCH POWER OF ATTORNEY EMPOWERING THE SPECIAL
SERVICER TO EXECUTE THE SAME ON BEHALF OF THE ISSUER OR THE INDENTURE TRUSTEE,
AS THE CASE MAY BE) BE EXECUTED BY THE ISSUER OR THE INDENTURE TRUSTEE AND
CERTIFYING AS TO THE REASON SUCH PLEADINGS OR DOCUMENTS ARE REQUIRED.


 


(C)         UPON THE PAYMENT IN FULL OF ANY MORTGAGE LOAN, OR THE RECEIPT BY THE
PROPERTY MANAGER OF A NOTIFICATION THAT PAYMENT IN FULL SHALL BE ESCROWED IN A
MANNER CUSTOMARY FOR SUCH PURPOSES, THE PROPERTY MANAGER SHALL PROMPTLY NOTIFY
THE INSURERS, THE CUSTODIAN AND THE INDENTURE TRUSTEE BY A CERTIFICATION (WHICH
CERTIFICATION SHALL BE IN THE FORM OF A REQUEST FOR RELEASE IN THE FORM OF
EXHIBIT B ATTACHED HERETO, SHALL BE ACCOMPANIED BY THE FORM OF ANY NECESSARY
RELEASE OR DISCHARGE AND SHALL INCLUDE A STATEMENT TO THE EFFECT THAT ALL
AMOUNTS RECEIVED OR TO BE RECEIVED IN CONNECTION WITH SUCH PAYMENT WHICH ARE
REQUIRED TO BE DEPOSITED IN THE COLLECTION ACCOUNT PURSUANT TO SECTION 3.04(A)
HAVE BEEN OR WILL BE SO DEPOSITED) OF A SERVICING OFFICER (A COPY OF WHICH
CERTIFICATION SHALL BE DELIVERED TO THE SPECIAL SERVICER) AND SHALL REQUEST
DELIVERY TO IT AND RELEASE OF THE RELATED LOAN FILE. UPON RECEIPT OF SUCH
CERTIFICATION AND REQUEST, THE CUSTODIAN SHALL PROMPTLY CAUSE THE RELEASE OF THE
RELATED LOAN FILE TO THE PROPERTY MANAGER AND THE INDENTURE TRUSTEE SHALL
DELIVER TO THE PROPERTY MANAGER SUCH RELEASE OR DISCHARGE, DULY EXECUTED. EXCEPT
CUSTOMARY FEES AND EXPENSES, NO

 

56

--------------------------------------------------------------------------------


 


EXPENSES INCURRED IN CONNECTION WITH ANY INSTRUMENT OF SATISFACTION OR DEED OF
RECONVEYANCE SHALL BE CHARGEABLE TO THE COLLECTION ACCOUNT OR TO THE INDENTURE
TRUSTEE.

 

Section 3.11.          Servicing Compensation; Interest on Property Protection
Advances.

 


(A)         AS COMPENSATION FOR ITS ACTIVITIES HEREUNDER, THE PROPERTY MANAGER
SHALL BE ENTITLED TO RECEIVE THE PROPERTY MANAGEMENT FEE WITH RESPECT TO EACH
MORTGAGED PROPERTY AND MORTGAGE LOAN INCLUDED IN THE COLLATERAL POOL.  AS TO
EACH SUCH MORTGAGED PROPERTY AND MORTGAGE LOAN INCLUDED IN THE COLLATERAL POOL,
THE PROPERTY MANAGEMENT FEE SHALL ACCRUE AT THE RELATED PROPERTY MANAGEMENT FEE
RATE ON THE BASIS OF THE COLLATERAL VALUE OF EACH SUCH MORTGAGED PROPERTY AND
MORTGAGE LOAN AND SHALL BE CALCULATED WITH RESPECT TO EACH MORTGAGE LOAN ON THE
SAME BASIS AS INTEREST ACCRUES ON SUCH MORTGAGE LOAN AND WITH RESPECT TO EACH
MORTGAGED PROPERTY ON A 30/360 BASIS.  THE RIGHT TO RECEIVE THE PROPERTY
MANAGEMENT FEE MAY NOT BE TRANSFERRED IN WHOLE OR IN PART EXCEPT IN CONNECTION
WITH THE TRANSFER OF ALL OF THE PROPERTY MANAGER’S RESPONSIBILITIES AND
OBLIGATIONS UNDER THIS AGREEMENT.  EARNED BUT UNPAID PROPERTY MANAGEMENT FEES
SHALL BE PAYABLE MONTHLY OUT OF GENERAL COLLECTIONS ON DEPOSIT IN THE COLLECTION
ACCOUNT PURSUANT TO SECTION 3.05 AND SECTION 2.11 OF THE INDENTURE.


 


(B)        SUBJECT TO THE LAST SENTENCE OF SECTION 3.11(D), ON EACH REMITTANCE
DATE, THE PROPERTY MANAGER SHALL BE ENTITLED TO RECEIVE: (I) ALL RETURNED CHECK
FEES, ASSUMPTION, MODIFICATION AND SIMILAR FEES AND LATE PAYMENT CHARGES FROM
OBLIGORS WITH RESPECT TO MORTGAGED PROPERTIES, LEASES AND MORTGAGE LOANS THAT
ARE NOT SPECIALLY SERVICED ASSETS; AND (II) ANY DEFAULT INTEREST COLLECTED ON A
MORTGAGED PROPERTY, LEASE OR MORTGAGE LOAN, BUT ONLY TO THE EXTENT THAT (X) SUCH
DEFAULT INTEREST IS ALLOCABLE TO THE PERIOD (NOT TO EXCEED 60 DAYS) WHEN SUCH
MORTGAGED PROPERTY, LEASE OR MORTGAGE LOAN DID NOT CONSTITUTE A SPECIALLY
SERVICED ASSET AND (Y) SUCH DEFAULT INTEREST IS NOT ALLOCABLE TO COVER INTEREST
PAYABLE TO THE PROPERTY MANAGER OR THE BACK-UP MANAGER WITH RESPECT TO ANY
PROPERTY PROTECTION ADVANCES MADE IN RESPECT OF SUCH MORTGAGE LOAN, LEASE OR
MORTGAGED PROPERTY (COLLECTIVELY, THE “PROPERTY MANAGER ADDITIONAL SERVICING
COMPENSATION”).


 


(C)         AS COMPENSATION FOR ITS ACTIVITIES HEREUNDER, THE SPECIAL SERVICER
SHALL BE ENTITLED TO RECEIVE THE SPECIAL SERVICING FEE WITH RESPECT TO EACH
SPECIALLY SERVICED ASSET.  AS TO EACH SPECIALLY SERVICED ASSET, THE SPECIAL
SERVICING FEE SHALL ACCRUE FROM TIME TO TIME AT THE SPECIAL SERVICING FEE RATE
ON THE BASIS OF THE COLLATERAL VALUE OF SUCH SPECIALLY SERVICED ASSET AND SHALL
BE CALCULATED WITH RESPECT TO EACH MORTGAGE LOAN ON THE SAME BASIS AS INTEREST
ACCRUES ON SUCH MORTGAGE LOAN AND WITH RESPECT TO EACH MORTGAGED PROPERTY ON A
30/360 BASIS.  THE SPECIAL SERVICING FEE WITH RESPECT TO ANY SPECIALLY SERVICED
ASSET SHALL CEASE TO ACCRUE IF SUCH SPECIALLY SERVICED ASSET (I) IS SOLD OR
EXCHANGED FOR A QUALIFIED SUBSTITUTE MORTGAGED PROPERTY OR QUALIFIED SUBSTITUTE
MORTGAGE LOAN, AS APPLICABLE OR (II) BECOMES A CORRECTED LEASE OR A CORRECTED
MORTGAGE LOAN OR (III) BECOMES A LIQUIDATED LEASE OR LIQUIDATED MORTGAGE LOAN,
AS APPLICABLE.  EARNED BUT UNPAID SPECIAL SERVICING FEES SHALL BE PAYABLE
MONTHLY OUT OF COLLECTIONS ON DEPOSIT IN THE COLLECTION ACCOUNT PURSUANT TO
SECTION 3.05 HEREOF AND SECTION 2.11 OF THE INDENTURE.

 

57

--------------------------------------------------------------------------------


 

The Special Servicer’s right to receive the Special Servicing Fee may not be
transferred in whole or in part except in connection with the transfer of all of
the Special Servicer’s responsibilities and obligations under this Agreement.

 


(D)        SUBJECT TO THE LAST SENTENCE OF THIS SECTION 3.11(D), ON EACH PAYMENT
DATE, THE SPECIAL SERVICER SHALL BE ENTITLED TO RECEIVE: (I) ALL RETURNED CHECK
FEES, ASSUMPTION, MODIFICATION AND SIMILAR FEES AND LATE PAYMENT CHARGES
RECEIVED ON OR WITH RESPECT TO THE SPECIALLY SERVICED ASSETS; AND (II) ANY
DEFAULT INTEREST COLLECTED ON A SPECIALLY SERVICED ASSET (TO THE EXTENT THAT
SUCH DEFAULT INTEREST IS NOT ALLOCABLE TO COVER INTEREST PAYABLE TO THE PROPERTY
MANAGER OR BACK-UP MANAGER WITH RESPECT TO ANY PROPERTY PROTECTION ADVANCES MADE
IN RESPECT OF THE RELATED MORTGAGE LOAN, LEASE OR MORTGAGED PROPERTY) AS
ADDITIONAL SERVICING COMPENSATION OUT OF FUNDS AVAILABLE FOR SUCH PURPOSE
PURSUANT TO SECTION 2.11 OF THE INDENTURE (COLLECTIVELY, THE “SPECIAL SERVICER
ADDITIONAL SERVICING COMPENSATION”).  NOTWITHSTANDING THE FOREGOING, IF THE
SPECIAL SERVICER IS TERMINATED AT A TIME WHEN NO SERVICER REPLACEMENT EVENT
EXISTED WITH RESPECT TO THE SPECIAL SERVICER AND SUCH SPECIAL SERVICER WAS
SERVICING OR ADMINISTERING ANY SPECIALLY SERVICED ASSETS AS OF THE DATE OF SUCH
TERMINATION, AND SUCH SERVICING OR ADMINISTRATION HAD BEEN CONTINUING FOR AT
LEAST TWO (2) MONTHS, THEN THE TERMINATED SPECIAL SERVICER WILL BE ENTITLED TO
50% OF ALL MODIFICATION FEES EARNED BY ITS SUCCESSOR WITH RESPECT TO SUCH
SPECIALLY SERVICED ASSETS DURING THE 12-MONTH PERIOD FOLLOWING THE DATE OF SUCH
TERMINATION.


 


(E)         AS AND TO THE EXTENT PERMITTED BY SECTION 2.11 OF THE INDENTURE, THE
PROPERTY MANAGER AND THE BACK-UP MANAGER SHALL EACH BE ENTITLED TO RECEIVE
ADVANCE INTEREST ON THE AMOUNT OF EACH PROPERTY PROTECTION ADVANCE MADE THEREBY
FOR SO LONG AS SUCH PROPERTY PROTECTION ADVANCE IS OUTSTANDING.  THE PROPERTY
MANAGER AND THE BACK-UP MANAGER SHALL BE REIMBURSED FOR PROPERTY PROTECTION
ADVANCES FROM FUNDS AVAILABLE FOR SUCH PURPOSE PURSUANT TO SECTION 3.03(D), IN
ACCORDANCE WITH SECTION 3.05(A) AND (B) HEREOF AND SECTION 2.11 OF THE
INDENTURE.


 

The Property Manager and the Special Servicer shall each be required to pay all
ordinary expenses incurred by it in connection with its servicing activities
under this Agreement, including fees of any subservicers retained by it.  In
addition, the Property Manager and the Special Servicer shall not be reimbursed
for its own internal costs and expenses and overhead expenses, such as office
space expenses, office equipment costs, supply costs or employee salaries or
related costs and expenses.

 

(f)            A Workout Fee shall be payable to the Special Servicer with
respect to each Corrected Mortgage Loan or Corrected Lease. As to each such
Corrected Mortgage Loan or Corrected Lease, the Workout Fee will be payable out
of, and shall be calculated by application of the Workout Fee Rate to, each
collection of rents, interest (other than Default Interest) and principal
(including scheduled payments, prepayments, Balloon Payments and payments at
maturity) received on such Corrected Mortgage Loan or Corrected Lease, as
applicable, so long as it remains a Corrected Lease or Corrected Mortgage Loan;
provided, that no Workout Fee shall be payable from, or based upon the receipt
of, Liquidation Proceeds collected in connection with (i) the purchase of any
Specially Serviced Mortgage Loan, Mortgaged Property related to any Specially
Serviced Lease or REO Property by the Property Manager or the Special Servicer

 

58

--------------------------------------------------------------------------------


 

or (ii) the repurchase of any Specially Serviced Mortgage Loan or Mortgaged
Property related to any Specially Serviced Lease by the Originator or Support
Provider due to a Collateral Defect within the period provided to the Originator
and Support Provider to cure such Collateral Defect.  In addition, no Workout
Fee shall be payable with respect to any Corrected Loan or Corrected Lease if
and to the extent (i) the Mortgage Loan again became a Specially Serviced
Mortgage Loan under clause (b) of the definition of “Specially Serviced Mortgage
Loan” or the Lease again became a Specially Serviced Lease under clause (b) of
the definition of “Specially Serviced Lease” and (ii) no default under the
Mortgage Loan or Lease, as applicable, actually occurs, or if such default has
occurred, it is cured within the 60 days provided in such clauses. The Workout
Fee with respect to any such Corrected Mortgage Loan or Corrected Lease shall
cease to be payable if such loan or lease again becomes a Specially Serviced
Asset; provided, that a new Workout Fee will become payable if and when such
loan or lease again ceases to be a Specially Serviced Asset. If the Special
Servicer is terminated (with or without cause) or resigns with respect to any or
all of its servicing duties, it shall retain the right to receive any and all
Workout Fees payable with respect to the Corrected Mortgage Loans or Corrected
Leases during the period that it had responsibility for servicing Specially
Serviced Assets (and the successor Special Servicer shall not be entitled to any
portion of such Workout Fees), in each case until the Workout Fee for any such
Corrected Mortgage Loan or Corrected Lease ceases to be payable in accordance
with the preceding sentence.  If the Special Servicer is terminated for any
reason or resigns as Special Servicer hereunder, and prior to such resignation
or termination, such Specially Serviced Asset would have been a Corrected
Mortgage Loan or Corrected Lease but for the related Borrower or Tenant having
made three full and consecutive Monthly Payments as provided in the Lease
Documents or Loan Documents, then such terminated or resigning Special Servicer
shall be entitled to all, and the successor Special Servicer shall be entitled
to none, of the Workout Fee payable in connection with such Specially Serviced
Asset after it actually becomes a Corrected Mortgage Loan or Corrected Lease, as
applicable.

 

(g)           A Liquidation Fee shall be payable to the Special Servicer with
respect to (i) each Mortgage Loan or Mortgaged Property repurchased by the
related Originator or the Support Provider due to a Collateral Defect if
purchased after the applicable cure period, (ii) any Specially Serviced Asset as
to which the Special Servicer obtains a full, partial or discounted payoff from
the related Borrower of a Mortgage Loan or for some or all of the Collateral
Value from the Mortgaged Property related to a Lease from the Tenant, or (iii)
any Specially Serviced Asset or REO Property as to which the Special Servicer
recovers any Liquidation Proceeds; provided, that no Liquidation Fee shall be
payable from, or based upon the receipt of, Liquidation Proceeds collected in
connection with the purchase of any Specially Serviced Mortgage Loan, Mortgaged
Property related to any Specially Serviced Lease or REO Property by the Property
Manager or the Special Servicer. As to each such Mortgage Loan or Lease
repurchased by the related Originator as described above or any Specially
Serviced Asset and REO Property, the Liquidation Fee shall be payable out of the
related payment or proceeds and shall be calculated by application of the
Liquidation Fee Rate to such related payment or proceeds.

 

(h)           As compensation for its activities hereunder, the Back-Up Manager
shall be entitled to receive the Back-Up Fee with respect to each Mortgaged
Property and Mortgage Loan included in the Collateral Pool.  As to each such
Mortgaged Property and Mortgage Loan

 

59

--------------------------------------------------------------------------------


 

included in the Collateral Pool, the Back-Up Fee shall accrue at the related
Back-Up Fee Rate on the basis of the Collateral Value of each such Mortgaged
Property and Mortgage Loan.  The right to receive the Back-Up Fee may not be
transferred in whole or in part except in connection with the transfer of all of
the Back-Up Manager’s responsibilities and obligations under this Agreement. 
Earned but unpaid Back-Up Fees shall be payable monthly pursuant to Section
3.05(a) hereof and Section 2.11 of the Indenture.

 

Section 3.12.          Property Inspections; Collection of Financial Statements;
Delivery of Certain Reports.

 


(A)         IF A LEASE OR MORTGAGE LOAN BECOMES A SPECIALLY SERVICED ASSET, THE
SPECIAL SERVICER SHALL PERFORM A PHYSICAL INSPECTION OF THE RELATED MORTGAGED
PROPERTY AS SOON AS PRACTICABLE THEREAFTER AND, IF SUCH LEASE OR MORTGAGE LOAN
REMAINS A SPECIALLY SERVICED ASSET FOR MORE THAN TWO YEARS, AT LEAST ANNUALLY
THEREAFTER.  THE SPECIAL SERVICER SHALL PREPARE A WRITTEN REPORT OF EACH SUCH
INSPECTION PERFORMED BY IT THAT SETS FORTH IN DETAIL THE CONDITION OF THE
MORTGAGED PROPERTY AND THAT SPECIFIES THE EXISTENCE OF (I) ANY SALE OR TRANSFER
OF SUCH MORTGAGED PROPERTY, OR (II) ANY CHANGE IN THE CONDITION OR VALUE OF THE
MORTGAGED PROPERTY THAT IT, IN ITS GOOD FAITH AND REASONABLE JUDGMENT, CONSIDERS
MATERIAL.  THE SPECIAL SERVICER SHALL DELIVER TO THE ISSUER, THE INDENTURE
TRUSTEE, THE PROPERTY MANAGER, THE INSURER AND THE RATING AGENCIES A COPY OF
EACH SUCH WRITTEN REPORT PREPARED BY IT DURING EACH CALENDAR QUARTER WITHIN 15
DAYS OF THE END OF SUCH QUARTER.  THE SPECIAL SERVICER SHALL RECEIVE
REIMBURSEMENT FOR REASONABLE OUT-OF-POCKET EXPENSES RELATED TO ANY SUCH
INSPECTION FROM THE ISSUER PURSUANT TO SECTION 2.11(B) OF THE INDENTURE.


 


(B)        THE SPECIAL SERVICER, IN THE CASE OF ANY SPECIALLY SERVICED ASSET,
AND THE PROPERTY MANAGER, IN THE CASE OF ALL OTHER LEASES AND MORTGAGE LOANS,
SHALL MAKE REASONABLE EFFORTS TO COLLECT PROMPTLY FROM EACH RELATED OBLIGOR, AS
APPLICABLE AND REVIEW ANNUAL OPERATING STATEMENTS OF THE RELATED MORTGAGED
PROPERTIES, AND FINANCIAL STATEMENTS OF SUCH OBLIGOR.


 


(C)         NOT LATER THAN DECEMBER 15 OF EACH YEAR, COMMENCING DECEMBER 15,
2005, THE PROPERTY MANAGER SHALL DELIVER TO THE ISSUER, THE INDENTURE TRUSTEE,
THE INSURERS AND THE SPECIAL SERVICER (I) FROM INFORMATION, IF ANY, THAT THE
PROPERTY MANAGER HAS MOST RECENTLY RECEIVED PURSUANT TO SECTION 3.12(B), A
REPORT SETTING FORTH THE AGGREGATE FIXED CHARGE COVERAGE RATIOS OF ALL OBLIGORS
FROM WHOM IT HAS RECEIVED FINANCIAL INFORMATION SUFFICIENT TO PERMIT IT TO
CALCULATE SUCH FIXED CHARGE COVERAGE RATIO (EITHER AT THE “UNIT” LEVEL OR
CORPORATE LEVEL, AS APPLICABLE) AND, IN EACH CASE, IDENTIFYING THE PERIOD
COVERED BY THE RELATED FINANCIAL STATEMENTS IN ITS POSSESSION, AND (II) A
SCHEDULE, IN THE FORM OF THE MORTGAGED PROPERTY SCHEDULE, PREPARED AS IF THE
APPLICABLE SERIES CLOSING DATE OR, IF APPLICABLE, SUCH OTHER TRANSFER DATE, WERE
THE PRECEDING OCTOBER 1 AND FURTHER IDENTIFYING ON SUCH SCHEDULE EACH LEASE OR
MORTGAGE LOAN (X) THAT HAS BECOME A LIQUIDATED LEASE OR LIQUIDATED MORTGAGE LOAN
SINCE THE MOST RECENT DELIVERY OF A SCHEDULE PURSUANT TO THIS SECTION 3.12(C)
(OR, IN THE CASE OF THE FIRST SUCH DELIVERY, SINCE THE INITIAL CLOSING DATE),
AND SPECIFYING THE DATE ON WHICH THE SALE OR RE-LEASE OF THE RELATED MORTGAGED
PROPERTY OR MORTGAGE LOAN OCCURRED OR (Y) THAT HAS OTHERWISE TERMINATED IN
ACCORDANCE WITH ITS TERMS AND, IN EACH CASE, SPECIFYING THE DATE OF SUCH SALE,
RE-LEASE OR TERMINATION, THE AMOUNT COLLECTED IN CONNECTION THEREWITH AND THE
AMOUNT OF ANY UNREIMBURSED PROPERTY PROTECTION ADVANCES, EMERGENCY PROPERTY
EXPENSES, EXTRAORDINARY

 

60

--------------------------------------------------------------------------------


 


EXPENSES AND OTHER AMOUNTS DUE UNDER THE RELATED MORTGAGE LOAN OR LEASE INCURRED
IN CONNECTION THEREWITH.

 

Section 3.13.          Annual Statement as to Compliance.

 

Each of the Property Manager and the Special Servicer shall deliver to the
Issuer, to each Insurer, to the Indenture Trustee and, in the case of the
Special Servicer, to the Property Manager, as soon as available and in any event
by the 15th day after each March 31 of each year (or the next succeeding
Business Day if any such day is not a Business Day) beginning in March 2006, an
Officer’s Certificate stating, as to each signer thereof, that (i) a review of
the activities of the Property Manager or the Special Servicer, as the case may
be, during the prior calendar year, and of its performance under this Agreement,
has been made under such officer’s supervision, and (ii) to the best of such
officer’s knowledge, based on such review, the Property Manager or the Special
Servicer, as the case may be, complied in all material respects throughout such
period with the minimum servicing standards in this Agreement and fulfilled in
all material respects throughout such period its obligations under this
Agreement or, if there was noncompliance with such standards or a default in the
fulfillment of any such obligation in any material respect, such Officer’s
Certificate shall include a description of such noncompliance or specify each
such default, as the case may be, known to such officer and the nature and
status thereof.

 

Section 3.14.          Reports by Independent Public Accountants.

 

On or before March 31 of each year, beginning in March 2006, each of the
Property Manager and the Special Servicer, at its expense, shall cause an
independent, registered public accounting firm (which may also render other
services to the Property Manager or the Special Servicer, as the case may be) to
furnish to the Issuer, each Insurer and the Indenture Trustee and, in the case
of the Special Servicer, to the Property Manager a report containing such firm’s
opinion that, on the basis of an examination conducted by such firm
substantially in accordance with standards established by the American Institute
of Certified Public Accountants, the assertion made pursuant to Section 3.13
regarding compliance by the Property Manager or the Special Servicer, as the
case may be, with the minimum servicing standards in the Uniform Single
Attestation for Mortgage Bankers during the preceding fiscal year (or from the
Initial Closing Date through December 31, 2005, in the case of the first such
report) is fairly stated in all material respects, subject to such exceptions
and other qualifications that, in the opinion of such firm, such institute’s
standards require it to report.  In rendering such statement, such firm may
rely, as to matters relating to direct servicing of leases and mortgage loans by
Sub-Managers, upon comparable reports for examinations conducted substantially
in accordance with such institute’s standards (rendered within one year of such
report) of independent public accountants with respect to the related
Sub-Manager.

 

Section 3.15.          Access to Certain Information; Delivery of Certain
Information.

 


(A)         EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL AFFORD
TO THE OTHER, TO THE ISSUER, THE INSURERS, THE INDENTURE TRUSTEE AND THE RATING
AGENCIES AND TO THE OTS, THE FDIC AND ANY OTHER BANKING OR INSURANCE REGULATORY
AUTHORITY THAT MAY EXERCISE AUTHORITY

 

61

--------------------------------------------------------------------------------


 


OVER ANY HOLDER OF NOTES OR LLC INTERESTS, REASONABLE ACCESS TO ANY
DOCUMENTATION REGARDING THE LEASES, MORTGAGE LOANS AND MORTGAGED PROPERTIES AND
ITS SERVICING THEREOF WITHIN ITS CONTROL, EXCEPT TO THE EXTENT IT IS PROHIBITED
FROM DOING SO BY APPLICABLE LAW OR CONTRACT OR TO THE EXTENT SUCH INFORMATION IS
SUBJECT TO A PRIVILEGE UNDER APPLICABLE LAW TO BE ASSERTED ON BEHALF OF THE
ISSUER OR THE HOLDERS OF THE NOTES OR THE LLC INTERESTS.  SUCH ACCESS SHALL BE
AFFORDED WITHOUT CHARGE BUT ONLY UPON REASONABLE PRIOR WRITTEN REQUEST AND
DURING NORMAL BUSINESS HOURS AT THE OFFICES OF THE PROPERTY MANAGER OR THE
SPECIAL SERVICER, AS THE CASE MAY BE, DESIGNATED BY IT.


 


(B)        THE PROPERTY MANAGER OR THE SPECIAL SERVICER SHALL NOTIFY THE RATING
AGENCIES, THE INDENTURE TRUSTEE AND THE INSURERS OF ANY MORTGAGED PROPERTY WHOSE
TENANT HAS CEASED TO EXERCISE ITS BUSINESS ACTIVITY ON SUCH MORTGAGED PROPERTY
WITHIN 30 DAYS OF BECOMING AWARE OF SUCH A CIRCUMSTANCE.

 

Section 3.16.          Appraisals After a Property Protection Event; Title to
REO Property.

 


(A)         IF ANY PROPERTY PROTECTION EVENT OCCURS AT ANY TIME THAT AN
INSURANCE POLICY IS IN EFFECT, THE SPECIAL SERVICER SHALL OBTAIN, AS SOON AS
REASONABLY PRACTICAL, A NEW FULL NARRATIVE (COMPLETE SUMMARY) OR, WITH RESPECT
TO MORTGAGED PROPERTIES IN THE RESTAURANT BUSINESS SECTOR, LIMITED SCOPE
(LIMITED RESTRICTED) MAI APPRAISAL WITH RESPECT TO THE RELATED MORTGAGED
PROPERTIES SECURING EACH MORTGAGE LOAN OR LEASE WHICH FIRST BECOMES A SPECIALLY
SERVICED ASSET AFTER THE DATE OF SUCH PROPERTY PROTECTION EVENT (I) WITHIN SIX
MONTHS AFTER THE DATE THE MORTGAGE LOAN OR LEASE RELATED TO SUCH MORTGAGED
PROPERTY FIRST BECOMES A SPECIALLY SERVICED ASSET (UNLESS SUCH REQUIREMENT IS
WAIVED BY THE SERIES 2005-1 INSURER) AND (II) UNLESS THE PROPERTY MANAGER
FURNISHES A CERTIFICATE TO THE INDENTURE TRUSTEE STATING THAT NO CIRCUMSTANCES
EXIST THAT WOULD MATERIALLY AFFECT THE VALUE OF SUCH SPECIALLY SERVICED ASSET
SINCE THE MOST RECENT APPRAISAL, ON OR ABOUT EACH TWELVE MONTH ANNIVERSARY OF
THE DATE OF SUCH NEW APPRAISAL FOR SO LONG AS THE MORTGAGE LOAN OR LEASE RELATED
TO SUCH MORTGAGED PROPERTY REMAINS A SPECIALLY SERVICED ASSET.


 


(B)        IF TITLE TO ANY REO PROPERTY IS ACQUIRED BY THE SPECIAL SERVICER ON
BEHALF OF THE ISSUER, THE DEED OR CERTIFICATE OF SALE SHALL BE ISSUED TO THE
ISSUER.  UPON ACQUISITION OF SUCH REO PROPERTY, THE SPECIAL SERVICER SHALL, IF
ANY AMOUNTS REMAIN DUE AND OWING UNDER THE RELATED MORTGAGE NOTE, CAUSE THE
ISSUER TO EXECUTE AND DELIVER TO THE INDENTURE TRUSTEE OR THE COLLATERAL AGENT A
NEW MORTGAGE (ALONG WITH APPROPRIATE FINANCING STATEMENTS), AS APPLICABLE, IN
FAVOR OF THE INDENTURE TRUSTEE OR THE COLLATERAL AGENT TO SECURE THE LIEN OF THE
INDENTURE.


 


(C)         THE SPECIAL SERVICER SHALL REMIT TO THE PROPERTY MANAGER FOR DEPOSIT
IN THE COLLECTION ACCOUNT OR RELEASE ACCOUNT, AS APPLICABLE, UPON RECEIPT, ALL
REO REVENUES, PROPERTY INSURANCE PROCEEDS AND LIQUIDATION PROCEEDS RECEIVED IN
RESPECT OF AN REO PROPERTY OR SPECIALLY SERVICED ASSET.

 

Section 3.17.          Management of REO Properties and Mortgaged Properties
relating to Defaulted Assets.

 


(A)         [RESERVED]

 

62

--------------------------------------------------------------------------------


 


(B)        AT ANY TIME THAT A MORTGAGED PROPERTY IS NOT SUBJECT TO A LEASE OR IS
SUBJECT TO A LEASE THAT IS A DEFAULTED ASSET OR WITH RESPECT TO AN REO PROPERTY,
THE SPECIAL SERVICER’S DECISION AS TO HOW SUCH MORTGAGED PROPERTY OR REO
PROPERTY SHALL BE MANAGED AND OPERATED SHALL BE BASED ON THE GOOD FAITH AND
REASONABLE JUDGMENT OF THE SPECIAL SERVICER AS TO THE BEST INTEREST OF THE
ISSUER, THE INSURERS AND NOTEHOLDERS BY MAXIMIZING (TO THE EXTENT COMMERCIALLY
FEASIBLE) THE NET AFTER-TAX REVENUES RECEIVED BY THE ISSUER WITH RESPECT TO SUCH
PROPERTY AND, TO THE EXTENT CONSISTENT WITH THE FOREGOING, IN THE SAME MANNER AS
WOULD PRUDENT LEASE SERVICERS AND ASSET MANAGERS OPERATING PROPERTY COMPARABLE
TO THE RESPECTIVE MORTGAGED PROPERTY OR REO PROPERTY.  THE ISSUER, THE INDENTURE
TRUSTEE AND THE SPECIAL SERVICER MAY CONSULT WITH COUNSEL AT THE EXPENSE OF THE
ISSUER IN CONNECTION WITH DETERMINATIONS REQUIRED UNDER THIS SECTION 3.17(B). 
NEITHER THE INDENTURE TRUSTEE NOR THE SPECIAL SERVICER SHALL BE LIABLE TO THE
ISSUER, THE INSURERS, THE HOLDERS OF THE NOTES, THE OTHER PARTIES HERETO OR EACH
OTHER, NOR SHALL THE ISSUER BE LIABLE TO THE INSURERS, ANY SUCH HOLDERS OR TO
THE OTHER PARTIES HERETO, FOR ERRORS IN JUDGMENT MADE IN GOOD FAITH IN THE
EXERCISE OF THEIR DISCRETION WHILE PERFORMING THEIR RESPECTIVE RESPONSIBILITIES
UNDER THIS SECTION 3.17(B).  NOTHING IN THIS SECTION 3.17(B) IS INTENDED TO
PREVENT THE SALE OR RE-LEASE OF A MORTGAGED PROPERTY OR REO PROPERTY PURSUANT TO
THE TERMS AND SUBJECT TO THE CONDITIONS OF SECTION 3.18 AND ARTICLE VII, AS
APPLICABLE.


 


(C)         THE SPECIAL SERVICER SHALL HAVE FULL POWER AND AUTHORITY TO DO ANY
AND ALL THINGS IN CONNECTION WITH THE SERVICING AND ADMINISTRATION OF ANY
MORTGAGED PROPERTY SUBJECT TO A DEFAULTED ASSET AND ANY REO PROPERTY AS ARE
CONSISTENT WITH THE SERVICING STANDARD AND, CONSISTENT THEREWITH, SHALL REQUEST
THAT THE PROPERTY MANAGER MAKE, AND THE PROPERTY MANAGER SHALL MAKE, PROPERTY
PROTECTION ADVANCES, OR PAY EMERGENCY PROPERTY EXPENSES FROM FUNDS ON DEPOSIT IN
THE COLLECTION ACCOUNT, NECESSARY FOR THE PROPER OPERATION, MANAGEMENT,
MAINTENANCE AND DISPOSITION OF SUCH MORTGAGED PROPERTY OR REO PROPERTY,
INCLUDING:

 

(I)            ALL INSURANCE PREMIUMS DUE AND PAYABLE IN RESPECT OF SUCH
MORTGAGED PROPERTY OR REO PROPERTY;

 

(II)           ALL REAL ESTATE AND PERSONAL PROPERTY TAXES AND ASSESSMENTS IN
RESPECT OF SUCH MORTGAGED PROPERTY OR REO PROPERTY THAT MAY RESULT IN THE
IMPOSITION OF A LIEN THEREON (INCLUDING TAXES OR OTHER AMOUNTS THAT COULD
CONSTITUTE LIENS PRIOR TO OR ON PARITY WITH THE LIEN OF THE RELATED MORTGAGE);

 

(III)          ANY GROUND LEASE RENTS IN RESPECT OF SUCH MORTGAGED PROPERTY OR
REO PROPERTY; AND

 

(IV)          ALL COSTS AND EXPENSES NECESSARY TO MAINTAIN, LEASE, SELL,
PROTECT, MANAGE, OPERATE AND RESTORE SUCH MORTGAGED PROPERTY OR REO PROPERTY.

 

Notwithstanding the foregoing, the Property Manager shall have no obligation to
make any such Property Protection Advance if (as evidenced by an Officer’s
Certificate delivered to the Issuer and the Indenture Trustee) the Property
Manager determines, in accordance with the Servicing Standard, that such payment
would be a Nonrecoverable Property Protection Advance.  The Special Servicer
shall submit requests to make Property Protection Advances to the Property
Manager not more than once per month unless the Special Servicer determines on
an emergency

 

63

--------------------------------------------------------------------------------


 

basis in accordance with the Servicing Standard that earlier payment is required
to protect the interests of the Issuer and the Noteholders.

 

Section 3.18.          Sale and Exchange of Mortgage Loans, Leases and Mortgaged
Properties.

 


(A)         THE PROPERTY MANAGER, THE SPECIAL SERVICER AND THE ISSUER MAY SELL
OR PURCHASE, OR PERMIT THE SALE OR PURCHASE OF, A MORTGAGE LOAN OR MORTGAGED
PROPERTY ONLY ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
SECTION 3.18 OR AS OTHERWISE EXPRESSLY PROVIDED IN OR CONTEMPLATED BY SECTION
2.04, SECTION 3.09, ARTICLE VII AND ARTICLE VIII.  EXCEPT WITH RESPECT TO
REPURCHASES OR SUBSTITUTIONS BY A RELATED ORIGINATOR OR THE SUPPORT PROVIDER DUE
TO A COLLATERAL DEFECT, THE ISSUER MAY ONLY SELL OR EXCHANGE MORTGAGED
PROPERTIES AND MORTGAGE LOANS TO OR WITH ANY OF ITS AFFILIATES SUBJECT TO THE
APPLICABLE CONDITIONS SET FORTH IN THE INDENTURE (INCLUDING ANY APPLICABLE
SERIES SUPPLEMENT).  THE AGGREGATE COLLATERAL VALUE OF QUALIFIED SUBSTITUTE
MORTGAGE LOANS AND QUALIFIED SUBSTITUTE MORTGAGED PROPERTIES ACQUIRED BY THE
ISSUER FROM ANY AFFILIATE OF THE ISSUER (INCLUDING WITH PROCEEDS FROM SALES TO
THIRD PARTIES) MAY NOT EXCEED THE APPLICABLE VALUES SET FORTH IN THE INDENTURE
(INCLUDING ANY APPLICABLE SERIES SUPPLEMENT).


 


(B)        THE PROPERTY MANAGER SHALL ACT ON BEHALF OF THE ISSUER AND THE
INDENTURE TRUSTEE IN NEGOTIATING AND TAKING ANY OTHER ACTION NECESSARY OR
APPROPRIATE IN CONNECTION WITH THE SALE OF ANY MORTGAGED PROPERTY OR MORTGAGE
LOAN, OTHER THAN A MORTGAGED PROPERTY RELATED TO A DEFAULTED ASSET OR REO
PROPERTY AND THE COLLECTION OF ALL AMOUNTS PAYABLE IN CONNECTION THEREWITH.  THE
SPECIAL SERVICER SHALL TAKE SUCH ACTIONS IN CONNECTION WITH THE SALE OF ANY SUCH
DEFAULTED ASSET, MORTGAGED PROPERTY RELATED TO A DEFAULTED ASSET, OR REO
PROPERTY AS IT DETERMINES IN ACCORDANCE WITH THE SERVICING STANDARD WILL BE IN
THE BEST INTERESTS OF THE ISSUER, THE NOTEHOLDERS AND THE INSURERS.  ANY SALE OF
A MORTGAGED PROPERTY, DEFAULTED ASSET OR REO PROPERTY SHALL BE FREE AND CLEAR OF
THE LIEN OF THE INDENTURE AND SHALL BE FINAL AND WITHOUT RECOURSE TO THE ISSUER
OR THE INDENTURE TRUSTEE.  IF SUCH SALE IS CONSUMMATED IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, NONE OF THE PROPERTY MANAGER, THE SPECIAL SERVICER OR
THE INDENTURE TRUSTEE SHALL HAVE ANY LIABILITY TO THE ISSUER, THE INSURERS OR
ANY HOLDER OF NOTES WITH RESPECT TO THE PURCHASE PRICE THEREFOR ACCEPTED BY THE
PROPERTY MANAGER, THE SPECIAL SERVICER OR THE INDENTURE TRUSTEE, AS THE CASE MAY
BE.

 

Section 3.19.          Modifications, Waivers, Amendments and Consents.

 


(A)         THE PROPERTY MANAGER AND THE SPECIAL SERVICER EACH MAY, CONSISTENT
WITH THE SERVICING STANDARD, AGREE TO ANY MODIFICATION, WAIVER OR AMENDMENT OF
ANY TERM OF, FORGIVE ANY PAYMENT ON, AND PERMIT THE RELEASE OF THE OBLIGOR ON OR
ANY GUARANTOR OF, ANY LEASE OR MORTGAGE LOAN IT IS REQUIRED TO SERVICE AND
ADMINISTER HEREUNDER, WITHOUT THE CONSENT OF THE INSURERS, THE ISSUER, THE
INDENTURE TRUSTEE, ANY HOLDER OF NOTES OR ANY CONTROLLING PARTY, SUBJECT TO EACH
OF THE FOLLOWING LIMITATIONS, CONDITIONS AND RESTRICTIONS:


 


(I)  IF AN EARLY AMORTIZATION EVENT HAS OCCURRED AND IS CONTINUING, NEITHER THE
PROPERTY MANAGER NOR THE SPECIAL SERVICER WILL AGREE TO ANY MODIFICATION, WAIVER
OR AMENDMENT OF ANY TERM OF, OR TAKE ANY OF THE OTHER ABOVE REFERENCED ACTIONS,
WITH RESPECT

 

64

--------------------------------------------------------------------------------


 


TO ANY LEASE OR MORTGAGE LOAN, WITHOUT THE PRIOR WRITTEN CONSENT OF THE SERIES
2005-1 INSURER; AND

 


(II)  OTHER THAN AS PROVIDED IN SECTIONS 3.02 AND 3.08, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE SERIES 2005-1 INSURER, THE PROPERTY MANAGER SHALL NOT
AGREE TO ANY MODIFICATION, WAIVER OR AMENDMENT OF ANY TERM OF, OR TAKE ANY OF
THE OTHER ABOVE REFERENCED ACTIONS, WITH RESPECT TO ANY LEASE OR MORTGAGE LOAN
IT IS REQUIRED TO SERVICE AND ADMINISTER HEREUNDER THAT WOULD AFFECT THE AMOUNT
OR TIMING OF ANY RELATED LEASE OR MORTGAGE LOAN PAYMENT OR OTHER AMOUNT PAYABLE
THEREUNDER OR, IN THE PROPERTY MANAGER’S GOOD FAITH AND REASONABLE JUDGMENT,
WOULD MATERIALLY REDUCE THE LIKELIHOOD OF TIMELY PAYMENT OF AMOUNTS DUE THEREON
OR WOULD MATERIALLY IMPAIR THE SECURITY FOR ANY MORTGAGE LOAN OR LEASE; THE
SPECIAL SERVICER MAY, HOWEVER, AGREE TO ANY MODIFICATION, WAIVER OR AMENDMENT OF
ANY TERM OF, OR TAKE ANY OF THE OTHER ABOVE REFERENCED ACTIONS, WITH RESPECT TO
ANY SPECIALLY SERVICED ASSET THAT WOULD HAVE ANY SUCH EFFECT, BUT ONLY IF A
MATERIAL DEFAULT ON SUCH LEASE OR MORTGAGE LOAN HAS OCCURRED OR, IN THE SPECIAL
SERVICER’S REASONABLE AND GOOD FAITH JUDGMENT, A DEFAULT IN RESPECT OF PAYMENT
ON SUCH LEASE OR MORTGAGE LOAN IS REASONABLY FORESEEABLE, AND SUCH MODIFICATION,
WAIVER, AMENDMENT OR OTHER ACTION IS REASONABLY LIKELY TO PRODUCE A GREATER
RECOVERY TO THE ISSUER ON A PRESENT VALUE BASIS THAN WOULD LIQUIDATION;


 

provided, that (x) the limitations, conditions and restrictions set forth in
subparagraphs (i) and (ii) shall not apply to any modification, waiver,
amendment or other action with respect to any Lease or Mortgage Loan that is
required, without the exercise of the Issuer’s discretion, under the terms of
such Lease or Mortgage Loan or that is solely within the control of the related
Obligor, (y) notwithstanding the foregoing, neither the Property Manager, nor
the Special Servicer shall be required to oppose the confirmation of a plan in
any bankruptcy or similar proceeding involving an Obligor if in their reasonable
and good faith judgment such opposition would not ultimately prevent the
confirmation of such plan or one substantially similar and (z) none of the
limitations, conditions and restrictions set forth above shall limit the
Property Manager’s or the Special Servicer’s ability to terminate any Lease or
Mortgage Loan in accordance with the terms thereof;

 


(B)        THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL HAVE NO LIABILITY
TO THE ISSUER, THE INDENTURE TRUSTEE, THE INSURERS, THE HOLDERS OF THE NOTES OR
TO ANY OTHER PERSON IF ITS ANALYSIS AND DETERMINATION THAT THE MODIFICATION,
WAIVER, AMENDMENT OR OTHER ACTION CONTEMPLATED BY SECTION 3.19(A) WOULD NOT
MATERIALLY REDUCE THE LIKELIHOOD OF TIMELY PAYMENT OF AMOUNTS DUE THEREON, OR
THAT SUCH MODIFICATION, WAIVER, AMENDMENT OR OTHER ACTION IS REASONABLY LIKELY
TO PRODUCE A GREATER RECOVERY TO THE ISSUER ON A PRESENT VALUE BASIS THAN WOULD
AN ALTERNATIVE COURSE OF ACTION, SHOULD PROVE TO BE WRONG OR INCORRECT, SO LONG
AS THE ANALYSIS AND DETERMINATION WERE MADE ON A REASONABLE BASIS IN ACCORDANCE
WITH THE SERVICING STANDARD IN GOOD FAITH BY THE PROPERTY MANAGER OR THE SPECIAL
SERVICER, AS THE CASE MAY BE;


 


(C)         THE PROPERTY MANAGER AND THE SPECIAL SERVICER EACH MAY, AS A
CONDITION TO ITS GRANTING ANY REQUEST BY AN OBLIGOR FOR CONSENT, MODIFICATION,
WAIVER OR INDULGENCE OR ANY OTHER MATTER OR THING, THE GRANTING OF WHICH IS
WITHIN THE PROPERTY MANAGER OR SPECIAL SERVICER’S, AS THE CASE MAY BE,
DISCRETION PURSUANT TO THE TERMS OF THE INSTRUMENTS EVIDENCING OR SECURING THE
RELATED LEASE OR MORTGAGE LOAN AND IS PERMITTED BY THE TERMS OF THIS AGREEMENT,

 

65

--------------------------------------------------------------------------------


 


REQUIRE THAT SUCH OBLIGOR PAY TO IT, AS ADDITIONAL SERVICING COMPENSATION, A
REASONABLE OR CUSTOMARY FEE FOR THE ADDITIONAL SERVICES PERFORMED IN CONNECTION
WITH SUCH REQUEST, TOGETHER WITH ANY RELATED COSTS AND EXPENSES INCURRED BY IT;
AND


 


(D)        ALL MODIFICATIONS, WAIVERS, AMENDMENTS AND OTHER ACTIONS ENTERED INTO
OR TAKEN IN RESPECT OF THE LEASE OR MORTGAGE LOAN PURSUANT TO THIS SECTION 3.19
SHALL BE IN WRITING.  EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER
SHALL NOTIFY THE OTHER SUCH PARTY AND THE ISSUER, THE INSURERS AND THE INDENTURE
TRUSTEE, IN WRITING, OF ANY MODIFICATION, WAIVER, AMENDMENT OR OTHER ACTION
ENTERED INTO OR TAKEN IN RESPECT OF ANY LEASE OR MORTGAGE LOAN PURSUANT TO THIS
SECTION 3.19 AND THE DATE THEREOF, AND SHALL DELIVER TO THE CUSTODIAN FOR
DEPOSIT IN THE RELATED LEASE FILE OR LOAN FILE AN ORIGINAL COUNTERPART OF THE
AGREEMENTS RELATING TO SUCH MODIFICATION, WAIVER, AMENDMENT OR OTHER ACTION,
PROMPTLY (AND IN ANY EVENT WITHIN TEN (10) BUSINESS DAYS) FOLLOWING THE
EXECUTION THEREOF.  IN ADDITION, FOLLOWING ANY MODIFICATION, WAIVER, AMENDMENT
OR OTHER ACTION AGREED TO BY THE PROPERTY MANAGER OR THE SPECIAL SERVICER
PURSUANT TO SECTION 3.19(A) ABOVE, THE PROPERTY MANAGER OR THE SPECIAL SERVICER,
AS THE CASE MAY BE, SHALL DELIVER TO THE ISSUER, TO THE INSURERS, TO THE
INDENTURE TRUSTEE AND, IN THE CASE OF THE SPECIAL SERVICER, TO THE PROPERTY
MANAGER, AN OFFICER’S CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE BASIS
OF THE DETERMINATIONS MADE BY IT PURSUANT TO SUCH SECTION 3.19(A) ABOVE.

 

Section 3.20.          Transfer of Servicing Between Property Manager and
Special Servicer; Record Keeping.

 


(A)         UPON DETERMINING THAT A SERVICING TRANSFER EVENT HAS OCCURRED WITH
RESPECT TO ANY LEASE OR MORTGAGE LOAN AND IF THE PROPERTY MANAGER IS NOT ALSO
THE SPECIAL SERVICER, THE PROPERTY MANAGER SHALL IMMEDIATELY GIVE NOTICE
THEREOF, AND SHALL DELIVER THE RELATED SERVICING FILE, TO THE SPECIAL SERVICER
AND SHALL USE ITS BEST EFFORTS TO PROVIDE THE SPECIAL SERVICER WITH ALL
INFORMATION, DOCUMENTS (OR COPIES THEREOF) AND RECORDS (INCLUDING RECORDS STORED
ELECTRONICALLY ON COMPUTER TAPES, MAGNETIC DISCS AND THE LIKE) RELATING TO THE
LEASE OR MORTGAGE LOAN AND REASONABLY REQUESTED BY THE SPECIAL SERVICER TO
ENABLE IT TO ASSUME ITS FUNCTIONS HEREUNDER WITH RESPECT THERETO WITHOUT ACTING
THROUGH A SUB-MANAGER.  THE PROPERTY MANAGER SHALL USE ITS BEST EFFORTS TO
COMPLY WITH THE PRECEDING SENTENCE WITHIN FIVE (5) BUSINESS DAYS OF THE
OCCURRENCE OF EACH RELATED SERVICING TRANSFER EVENT.


 

Upon determining that a Specially Serviced Asset has become a Corrected Lease or
Corrected Mortgage Loan and if the Property Manager is not also the Special
Servicer, the Special Servicer shall immediately give notice thereof, and shall
return the related Servicing File, to the Property Manager and upon giving such
notice, and returning such Servicing File, to the Property Manager, (i) the
Special Servicer’s obligation to service such Lease or Mortgage Loan, and (ii)
the Special Servicer’s right to receive the Special Servicing Fee with respect
to such Lease or Mortgage Loan, shall terminate, and (iii) the obligations of
the Property Manager to service and administer such Lease or Mortgage Loan shall
resume, in each case, effective as of the first day of the following calendar
month.

 


(B)        IN SERVICING ANY SPECIALLY SERVICED ASSETS, THE SPECIAL SERVICER
SHALL PROVIDE TO THE CUSTODIAN, FOR THE BENEFIT OF THE INDENTURE TRUSTEE,
ORIGINALS OF DOCUMENTS

 

66

--------------------------------------------------------------------------------


 


INCLUDED WITHIN THE DEFINITION OF “LEASE FILE” FOR INCLUSION IN THE RELATED
LEASE FILE AND “LOAN FILE” FOR INCLUSION IN THE RELATED LOAN FILE (WITH A COPY
OF EACH SUCH ORIGINAL TO THE PROPERTY MANAGER), AND COPIES OF ANY ADDITIONAL
RELATED LEASE AND MORTGAGE LOAN INFORMATION, INCLUDING CORRESPONDENCE WITH THE
RELATED OBLIGOR.


 


(C)         NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN THE
EVENT THAT THE PROPERTY MANAGER AND THE SPECIAL SERVICER ARE THE SAME PERSON,
ALL NOTICES, CERTIFICATES, INFORMATION AND CONSENTS REQUIRED TO BE GIVEN BY THE
PROPERTY MANAGER TO THE SPECIAL SERVICER OR VICE VERSA SHALL BE DEEMED TO BE
GIVEN WITHOUT THE NECESSITY OF ANY ACTION ON SUCH PERSON’S PART.

 

Section 3.21.          Sub-Management Agreements.

 


(A)         THE PROPERTY MANAGER AND THE SPECIAL SERVICER MAY ENTER INTO
SUB-MANAGEMENT AGREEMENTS TO PROVIDE FOR THE PERFORMANCE BY THIRD PARTIES OF ANY
OR ALL OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER; PROVIDED, THAT, IN EACH CASE,
THE SUB-MANAGEMENT AGREEMENT: (I) IS CONSISTENT WITH THIS AGREEMENT IN ALL
MATERIAL RESPECTS AND REQUIRES THE SUB-MANAGER TO COMPLY WITH ALL OF THE
APPLICABLE CONDITIONS OF THIS AGREEMENT; (II) PROVIDES THAT IF THE PROPERTY
MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE, SHALL FOR ANY REASON NO
LONGER ACT IN SUCH CAPACITY HEREUNDER (INCLUDING BY REASON OF A SERVICER
REPLACEMENT EVENT), THE BACK-UP MANAGER, OR ANY SUCCESSOR PROPERTY MANAGER OR
SUCCESSOR SPECIAL SERVICER MAY THEREUPON ASSUME ALL OF THE RIGHTS AND, EXCEPT TO
THE EXTENT THEY AROSE PRIOR TO THE DATE OF ASSUMPTION, OBLIGATIONS OF THE
PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE, UNDER SUCH
AGREEMENT OR, ALTERNATIVELY, MAY TERMINATE SUCH SUB-MANAGEMENT AGREEMENT WITHOUT
CAUSE AND WITHOUT PAYMENT OF ANY PENALTY OR TERMINATION FEE; (III) PROVIDES THAT
THE ISSUER, THE BACK-UP MANAGER, THE INDENTURE TRUSTEE, THE OTHER PARTIES HERETO
AND, AS AND TO THE EXTENT PROVIDED HEREIN, THE THIRD PARTY BENEFICIARIES HEREOF
SHALL BE THIRD PARTY BENEFICIARIES UNDER SUCH AGREEMENT, BUT THAT (EXCEPT TO THE
EXTENT THE BACK-UP MANAGER OR SUCCESSOR PROPERTY MANAGER OR SUCCESSOR SPECIAL
SERVICER ASSUMES THE OBLIGATIONS OF THE PROPERTY MANAGER OR THE SPECIAL
SERVICER, AS THE CASE MAY BE, THEREUNDER AS CONTEMPLATED BY THE IMMEDIATELY
PRECEDING CLAUSE (II) AND, IN SUCH CASE, ONLY FROM THE DATE OF SUCH ASSUMPTION)
NONE OF THE ISSUER, THE INDENTURE TRUSTEE, THE BACK-UP MANAGER, THE INSURERS,
ANY OTHER PARTY HERETO, ANY SUCCESSOR PROPERTY MANAGER OR SPECIAL SERVICER, AS
THE CASE MAY BE, ANY HOLDER OF NOTES OR LLC INTERESTS OR ANY OTHER THIRD PARTY
BENEFICIARY HEREOF SHALL HAVE ANY DUTIES UNDER SUCH AGREEMENT OR ANY LIABILITIES
ARISING THEREFROM; (IV) PERMITS ANY PURCHASER OF A MORTGAGED PROPERTY OR
MORTGAGE LOAN PURSUANT TO THIS AGREEMENT TO TERMINATE SUCH AGREEMENT WITH
RESPECT TO SUCH PURCHASED MORTGAGED PROPERTY OR MORTGAGE LOAN AT ITS OPTION AND
WITHOUT PENALTY; (V) DOES NOT PERMIT THE SUB-MANAGER TO ENTER INTO OR CONSENT TO
ANY MODIFICATION, WAIVER OR AMENDMENT OR OTHERWISE TAKE ANY ACTION ON BEHALF OF
THE PROPERTY MANAGER OR SPECIAL SERVICER, AS THE CASE MAY BE, CONTEMPLATED BY
SECTION 3.19 HEREOF WITHOUT THE WRITTEN CONSENT OF THE PROPERTY MANAGER OR
SPECIAL SERVICER, AS THE CASE MAY BE; AND (VI) DOES NOT PERMIT THE SUB-MANAGER
ANY RIGHTS OF INDEMNIFICATION THAT MAY BE SATISFIED OUT OF THE COLLATERAL.  IN
ADDITION, EACH SUB-MANAGEMENT AGREEMENT ENTERED INTO BY THE PROPERTY MANAGER
SHALL PROVIDE THAT SUCH AGREEMENT SHALL TERMINATE WITH RESPECT TO ANY LEASE AND
THE RELATED MORTGAGED PROPERTY, AND MORTGAGE LOAN SERVICED THEREUNDER AT THE
TIME SUCH LEASE OR MORTGAGE LOAN BECOMES A SPECIALLY SERVICED ASSET, AND EACH
SUB-MANAGEMENT AGREEMENT ENTERED INTO BY THE SPECIAL SERVICER SHALL RELATE

 

67

--------------------------------------------------------------------------------


 


ONLY TO SPECIALLY SERVICED ASSETS AND SHALL TERMINATE WITH RESPECT TO ANY SUCH
LEASE OR MORTGAGE LOAN THAT CEASES TO BE A SPECIALLY SERVICED ASSET.

 

The Property Manager and the Special Servicer shall each deliver to the Issuer,
each Insurer and the Indenture Trustee copies of all Sub-Management Agreements,
and any amendments thereto and modifications thereof, entered into by it
promptly upon its execution and delivery of such documents.  References in this
Agreement to actions taken or to be taken by the Property Manager or the Special
Servicer include actions taken or to be taken by a Sub-Manager on behalf of the
Property Manager or the Special Servicer, as the case may be, and in connection
therewith, all amounts advanced by any Sub-Manager to satisfy the obligations of
the Property Manager hereunder to make Property Protection Advances shall be
deemed to have been advanced by the Property Manager out of its own funds and,
accordingly, such Property Protection Advances shall be recoverable by such
Sub-Manager in the same manner and out of the same funds as if such Sub-Manager
were the Property Manager.  For so long as they are outstanding, Property
Protection Advances shall accrue Advance Interest in accordance with Sections
3.11(e) and 4.02(d), such interest to be allocable between the Property Manager
and such Sub-Manager as they may agree.  For purposes of this Agreement, the
Property Manager and the Special Servicer each shall be deemed to have received
any payment, and shall be obligated to handle such payment in accordance with
the terms of this Agreement, when a Sub-Manager retained by it receives such
payment.  The Property Manager and the Special Servicer each shall notify the
other, the Issuer, each Insurer and the Indenture Trustee in writing promptly of
the appointment by it of any Sub-Manager.

 


(B)        EACH SUB-MANAGER SHALL BE AUTHORIZED TO TRANSACT BUSINESS IN THE
STATE OR STATES IN WHICH THE MORTGAGED PROPERTIES IT IS TO SERVICE ARE SITUATED,
IF AND TO THE EXTENT REQUIRED BY APPLICABLE LAW.


 


(C)         THE PROPERTY MANAGER AND THE SPECIAL SERVICER, FOR THE BENEFIT OF
THE ISSUER, SHALL (AT NO EXPENSE TO THE ISSUER OR THE INDENTURE TRUSTEE) MONITOR
THE PERFORMANCE AND ENFORCE THE OBLIGATIONS OF THEIR RESPECTIVE SUB-MANAGERS
UNDER THE RELATED SUB-MANAGEMENT AGREEMENTS.  SUCH ENFORCEMENT, INCLUDING THE
LEGAL PROSECUTION OF CLAIMS, TERMINATION OF SUB-MANAGEMENT AGREEMENTS IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS AND THE PURSUIT OF OTHER APPROPRIATE
REMEDIES, SHALL BE IN SUCH FORM AND CARRIED OUT TO SUCH AN EXTENT AND AT SUCH
TIME AS THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, IN ITS GOOD
FAITH AND REASONABLE JUDGMENT, WOULD REQUIRE WERE IT THE OWNER OF THE MORTGAGED
PROPERTIES AND THE MORTGAGE LOANS.  SUBJECT TO THE TERMS OF THE RELATED
SUB-MANAGEMENT AGREEMENT, THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL
EACH HAVE THE RIGHT TO REMOVE A SUB-MANAGER RETAINED BY IT AT ANY TIME IT
CONSIDERS SUCH REMOVAL TO BE IN THE BEST INTERESTS OF THE ISSUER.


 


(D)        IF THE PROPERTY MANAGER OR THE SPECIAL SERVICER CEASES TO SERVE AS
SUCH UNDER THIS AGREEMENT FOR ANY REASON (INCLUDING BY REASON OF A SERVICER
REPLACEMENT EVENT) AND NO SUCCESSOR PROPERTY MANAGER OR SUCCESSOR SPECIAL
SERVICER, AS THE CASE MAY BE, HAS SUCCEEDED TO ITS RIGHTS AND ASSUMED ITS
OBLIGATIONS HEREUNDER, THEN THE BACK-UP MANAGER SHALL SUCCEED TO THE RIGHTS AND
ASSUME THE OBLIGATIONS OF THE PROPERTY MANAGER OR THE SPECIAL SERVICER UNDER ANY
SUB-MANAGEMENT AGREEMENT, UNLESS (WITH THE CONSENT OF EACH INSURER) THE
INDENTURE TRUSTEE ELECTS TO TERMINATE ANY SUCH SUB-MANAGEMENT AGREEMENT IN
ACCORDANCE WITH ITS TERMS.  IN ANY EVENT, IF A SUB-MANAGEMENT AGREEMENT IS TO BE
ASSUMED BY THE BACK-UP

 

68

--------------------------------------------------------------------------------


 


MANAGER, THEN THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, AT
ITS EXPENSE SHALL, UPON REQUEST OF THE BACK-UP MANAGER, DELIVER TO THE BACK-UP
MANAGER ALL DOCUMENTS AND RECORDS RELATING TO SUCH SUB-MANAGEMENT AGREEMENT AND
THE MORTGAGED PROPERTIES AND THE MORTGAGE LOANS THEN BEING SERVICED THEREUNDER
AND AN ACCOUNTING OF AMOUNTS COLLECTED AND HELD ON BEHALF OF IT THEREUNDER, AND
OTHERWISE USE ITS BEST EFFORTS TO EFFECT THE ORDERLY AND EFFICIENT TRANSFER OF
THE SUB-MANAGEMENT AGREEMENT TO THE ASSUMING PARTY.


 


(E)         NOTWITHSTANDING ANY SUB-MANAGEMENT AGREEMENT, THE PROPERTY MANAGER
AND THE SPECIAL SERVICER SHALL REMAIN OBLIGATED AND LIABLE TO THE ISSUER, THE
NOTEHOLDERS, THE INDENTURE TRUSTEE AND EACH OTHER FOR THE PERFORMANCE OF THEIR
RESPECTIVE OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT IN ACCORDANCE WITH THE
PROVISIONS HEREOF TO THE SAME EXTENT AND UNDER THE SAME TERMS AND CONDITIONS AS
IF EACH ALONE WERE SERVICING AND ADMINISTERING THE MORTGAGE LOANS, THE MORTGAGED
PROPERTIES AND LEASES FOR WHICH IT IS RESPONSIBLE.


 


(F)         THE PROPERTY MANAGER OR SPECIAL SERVICER, AS APPLICABLE, WILL BE
SOLELY LIABLE FOR ALL FEES OWED BY IT TO ANY SUB-MANAGER, IRRESPECTIVE OF
WHETHER ITS COMPENSATION PURSUANT TO THIS AGREEMENT IS SUFFICIENT TO PAY SUCH
FEES.


 


ARTICLE IV


 


REPORTS

 

Section 4.01.          Reports to the Issuer, the Indenture Trustee and the
Insurers.

 


(A)         NOT LATER THAN 2:00 P.M. NEW YORK CITY TIME, THREE (3) BUSINESS DAYS
PRIOR TO EACH PAYMENT DATE, THE PROPERTY MANAGER SHALL DELIVER TO EACH OF THE
ISSUER, THE INSURERS AND THE INDENTURE TRUSTEE A REPORT CONTAINING THE
INFORMATION SPECIFIED ON EXHIBIT F HERETO, AND SUCH OTHER INFORMATION WITH
RESPECT TO THE MORTGAGE LOANS, THE LEASES AND MORTGAGED PROPERTIES AS THE
INDENTURE TRUSTEE OR THE INSURERS MAY REASONABLY REQUEST (SUCH REPORT, THE
“DETERMINATION DATE REPORT”), REFLECTING INFORMATION AS OF THE CLOSE OF BUSINESS
ON THE LAST DAY OF THE RELATED COLLECTION PERIOD, IN A MUTUALLY AGREEABLE
ELECTRONIC FORMAT.  THE DETERMINATION DATE REPORT AND ANY WRITTEN INFORMATION
SUPPLEMENTAL THERETO SHALL INCLUDE SUCH INFORMATION WITH RESPECT TO THE MORTGAGE
LOANS, THE LEASES AND MORTGAGED PROPERTIES AS IS REQUIRED BY THE INDENTURE
TRUSTEE FOR PURPOSES OF MAKING THE PAYMENTS REQUIRED BY SECTION 2.11(B) OF THE
INDENTURE AND THE CALCULATIONS AND REPORTS REFERRED TO IN SECTION 6.01 OF THE
INDENTURE AND OTHERWISE THEREIN, IN EACH CASE AS SET FORTH IN WRITTEN
SPECIFICATIONS OR GUIDELINES ISSUED BY THE ISSUER OR THE INDENTURE TRUSTEE, AS
THE CASE MAY BE, FROM TIME TO TIME.  THE PROPERTY MANAGER SHALL ALSO PROVIDE TO
THE INDENTURE TRUSTEE THE WIRE INSTRUCTIONS FOR THE RELEVANT PARTIES TO WHICH
PAYMENTS UNDER SECTION 2.11(B) OF THE INDENTURE WILL BE MADE.  THE DETERMINATION
DATE REPORT SHALL ALSO CONTAIN A CERTIFICATION BY THE PROPERTY MANAGER THAT THE
ISSUER HAS NOT INCURRED ANY INDEBTEDNESS EXCEPT INDEBTEDNESS PERMITTED BY THE
TRANSACTION DOCUMENTS.  SUCH INFORMATION SHALL BE DELIVERED BY THE PROPERTY
MANAGER TO EACH OF THE ISSUER, THE INDENTURE TRUSTEE AND THE INSURER IN
AGREED-UPON FORMAT AND SUCH ELECTRONIC OR OTHER FORM AS MAY BE REASONABLY
ACCEPTABLE TO THE ISSUER, THE INDENTURE TRUSTEE OR THE INSURER, AS APPLICABLE. 
THE SPECIAL SERVICER SHALL FROM TIME TO TIME (AND, IN ANY EVENT, AS MAY BE

 

69

--------------------------------------------------------------------------------


 


REASONABLY REQUIRED BY THE PROPERTY MANAGER) PROVIDE THE PROPERTY MANAGER WITH
SUCH INFORMATION REGARDING THE SPECIALLY SERVICED ASSETS AS MAY BE NECESSARY FOR
THE PROPERTY MANAGER TO PREPARE EACH DETERMINATION DATE REPORT AND ANY
SUPPLEMENTAL INFORMATION TO BE PROVIDED BY THE PROPERTY MANAGER TO THE ISSUER,
THE INSURERS OR THE INDENTURE TRUSTEE.


 


(B)        BY 1:00 P.M. NEW YORK CITY TIME TWO (2) BUSINESS DAYS AFTER THE LAST
DAY OF EACH COLLECTION PERIOD, THE SPECIAL SERVICER SHALL DELIVER TO THE
PROPERTY MANAGER, THE INSURERS AND THE INDENTURE TRUSTEE A REPORT CONTAINING
SUCH INFORMATION RELATING TO THE MORTGAGE LOANS, THE LEASES AND MORTGAGED
PROPERTIES MANAGED BY IT AND IN SUCH FORM AS THE INDENTURE TRUSTEE OR THE
INSURERS MAY REASONABLY REQUEST (SUCH REPORT, THE “SPECIAL SERVICER REPORT”)
REFLECTING INFORMATION AS OF THE CLOSE OF BUSINESS ON THE LAST DAY OF SUCH
COLLECTION PERIOD.


 


(C)         NOT LATER THAN THE 30TH DAY FOLLOWING THE END OF EACH CALENDAR
QUARTER, COMMENCING WITH THE QUARTER ENDED SEPTEMBER 30, 2005, THE SPECIAL
SERVICER SHALL DELIVER TO THE INDENTURE TRUSTEE, THE INSURERS AND THE PROPERTY
MANAGER A REPORT CONTAINING SUCH INFORMATION AND IN SUCH FORM AS THE INDENTURE
TRUSTEE OR THE INSURERS MAY REASONABLY REQUEST (SUCH REPORT A “MODIFIED
COLLATERAL DETAIL AND REALIZED LOSS REPORT”) WITH RESPECT TO ALL OPERATING
STATEMENTS AND OTHER FINANCIAL INFORMATION COLLECTED OR OTHERWISE OBTAINED BY
THE SPECIAL SERVICER PURSUANT TO SECTION 3.12(B) DURING SUCH CALENDAR QUARTER.


 

(d)        Not later than 3:00 p.m. New York City time on the fourth Business
Day prior to each Payment Date, the Property Manager shall provide to the
Indenture Trustee such information as is necessary for the Indenture Trustee to
determine whether a claim will be required (and if so, the amount of such claim)
under any Insurance Policy on such Payment Date.

 

Section 4.02.          Use of Agents.

 

The Property Manager may at its own expense utilize agents or attorneys-in-fact,
including Sub-Managers, in performing any of its obligations under this Article
IV, but no such utilization shall relieve the Property Manager from any of such
obligations, and the Property Manager shall remain responsible for all acts and
omissions of any such agent or attorney-in-fact.  The Property Manager shall
have all the limitations upon liability and all the indemnities for the actions
and omissions of any such agent or attorney-in-fact that it has for its own
actions hereunder pursuant to Article V hereof, and any such agent or
attorney-in-fact shall have the benefit of all the limitations upon liability,
if any, and all the indemnities provided to the Property Manager under Section
5.03(a).  Such indemnities shall be expenses, costs and liabilities of the
Issuer, and any such agent or attorney-in-fact shall be entitled to be
reimbursed therefor from the Collection Account as provided in Section 2.11 of
the Indenture.

 

70

--------------------------------------------------------------------------------


 


ARTICLE V


 


THE PROPERTY MANAGER AND THE SPECIAL SERVICER


 

Section 5.01.          Liability of the Property Manager and the Special
Servicer.

 

The Property Manager and the Special Servicer shall be liable in accordance
herewith only to the extent of the obligations specifically imposed upon and
undertaken by the Property Manager and the Special Servicer, respectively,
herein.

 

Section 5.02.          Merger, Consolidation or Conversion of the Property
Manager and the Special Servicer.

 

Subject to the following paragraph, the Property Manager and the Special
Servicer shall each keep in full effect its existence, rights and franchises as
a partnership, corporation, bank or association under the laws of the
jurisdiction of its formation, and each will obtain and preserve its
qualification to do business as a foreign partnership, corporation, bank or
association in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Leases and the Mortgage Loans and to perform its respective duties under
this Agreement.

 

Each of the Property Manager and the Special Servicer may be merged or
consolidated with or into any Person, or may transfer all or substantially all
of its assets to any Person, in which case any Person resulting from any merger
or consolidation to which the Property Manager or the Special Servicer is a
party, or any Person succeeding to the business of the Property Manager or the
Special Servicer, will be the successor Property Manager or the successor
Special Servicer, as the case may be, hereunder, and each of the Property
Manager and the Special Servicer may transfer its rights and obligations under
this Agreement to any Person; provided, however, that no such successor,
surviving Person or transferee shall succeed to the rights of the Property
Manager or the Special Servicer unless it shall have furnished to the Issuer,
the Insurers and the Indenture Trustee the Series 2005-1 Insurer’s written
consent and the Rating Condition is satisfied.

 

Section 5.03.          Limitation on Liability of the Property Manager and the
Special Servicer; Environmental Liabilities.

 

(a)           None of the Property Manager, the Special Servicer or the Back-Up
Manager or any director, officer, employee or agent of any such party or Control
Person over any of them shall be under any liability to the Issuer, the
Insurers, the Indenture Trustee or the holders of the Notes or the LLC Interests
for any action taken, or not taken, in good faith pursuant to this Agreement, or
for errors in judgment; provided, however, that none of the Property Manager,
the Special Servicer or the Back-Up Manager shall be protected against any
liability that would otherwise be imposed by reason of misfeasance, bad faith or
negligence in the performance of obligations or duties hereunder.  The Property
Manager and the Special Servicer and the Back-Up Manger and any director,
officer, employee, agent or Control Person of any of them shall be entitled to
indemnification by the Issuer, payable, subject to Section 5.04 of the
Indenture, from the Available Amount, against any loss, liability or expense
incurred in

 

71

--------------------------------------------------------------------------------


 

connection with any legal action that relates to this Agreement, the Indenture,
the Purchase and Sale Agreements or the Notes; provided, however, that such
indemnification shall not extend to any loss, liability or expense incurred by
reason of misfeasance, bad faith or negligence in the performance of obligations
or duties under this Agreement.  The Issuer, the Indenture Trustee and the
Collateral Agent and any director, officer, employee, agent or Control Person of
any of them shall be entitled to indemnification by the Property Manager, the
Special Servicer and the Back-Up Manager, as applicable, against any loss,
liability or expense incurred in the performance of obligations or duties by the
Property Manager, the Back-Up Manager or the Special Servicer, as applicable,
under this Agreement.  None of the Property Manager, the Special Servicer or the
Back-Up Manager, as applicable, shall be under any obligation to appear in,
prosecute or defend any legal action that is not incidental to its respective
responsibilities under this Agreement and that in its opinion may involve it in
any expense or liability; provided, however, that each of the Property Manager,
the Back-Up Manager and the Special Servicer shall be permitted, in the exercise
of its discretion, to undertake any such action that it may deem necessary or
desirable with respect to the enforcement or protection of the rights and duties
of the parties hereto or the interests of the Issuer hereunder.  In such event,
the legal expenses and costs of such action, and any liability resulting
therefrom, shall be expenses, costs and liabilities of the Issuer, the Property
Manager, the Special Servicer and the Back-Up Manager, as the case may be, shall
be entitled to be reimbursed therefore in accordance with Section 2.11(b) of the
Indenture.

 

(b)           The Property Manager shall enforce or pursue in accordance with
the Servicing Standard any claim for payment, indemnity or reimbursement
available to the Issuer or the Indenture Trustee in respect of any environmental
liabilities, losses, claims, costs or expenses, including, without limitation,
any right to payment under the Environmental Indemnity Agreement or the
Performance Undertaking. The Property Manager shall seek payment from the
Support Provider for any indemnities due under the Environmental Indemnity
Agreement to the extent any such amounts are not paid by the Issuer on a current
basis from the Available Amount remaining after payment of all other amounts
owed by the Issuer on any Payment Date. Any amounts advanced by Spirit Finance,
in its capacity as Property Manager, in respect of environmental matters that
are payable by the Issuer under the Environmental Indemnity Agreement and are
not reimbursed on a current basis as described above, shall be deemed to be
payment by Spirit Finance, in its capacity as Support Provider, and Spirit
Finance shall not be entitled to reimbursement of any such amounts as a Property
Protection Advance.

 

Section 5.04.          Term of Service; Property Manager and Special Servicer
Not to Resign.

 

The Issuer may, upon written consent by the Series 2005-1 Insurer and written
notice (without any requirement of consent) to the Property Manager and the
Special Servicer, transfer the servicing duties and obligations of the Property
Manager or the Special Servicer or both to a new servicer or servicers.  Any
such transfer shall be contingent upon receipt by the Indenture Trustee of
written confirmation from: (1) each Rating Agency that such transfer will not
adversely affect its then current rating of the Notes without giving effect to
any Insurance Policy; and (2) the replacement Property Manager or Special
Servicer of its acceptance of its appointment.  The Issuer and the replacement
Property Manager or Special Servicer shall

 

72

--------------------------------------------------------------------------------


 

execute and deliver a transfer agreement (the “Servicing Transfer Agreement”)
mutually agreed upon in advance and effective on the transfer date (the
“Servicing Transfer Date”), whereby the replacement Property Manager or Special
Servicer will agree to perform all of the duties and obligations of the Property
Manager or the Special Servicer, as the case may be, under this Agreement.  The
replacement Property Manager and Special Servicer shall be entitled to payment
of a prorated portion (which shall be based on actual days of service and a year
of 365 or 366 days, as applicable) of the Property Management Fee and the
Special Servicing Fee during its term of service.  Each Servicing Transfer
Agreement shall include any additional terms and provisions that the parties to
this Agreement reasonably determine are necessary or appropriate and which
additional terms and provisions shall be approved by all the parties to the
Servicing Transfer Agreement, which approvals shall not be unreasonably
withheld.  The Servicing Transfer Agreement shall contain a provision stating
that the former Property Manager or Special Servicer is relieved from all
liability under this Agreement for acts or omissions occurring after the
Servicing Transfer Date.

 

Neither the Property Manager nor the Special Servicer shall resign from the
obligations and duties hereby imposed on it, except upon determination that its
duties hereunder are no longer permissible under applicable law or are in
material conflict by reason of applicable law with any other activities carried
on by it, such other activities causing such a conflict being of a type and
nature carried on by the Property Manager or the Special Servicer, as the case
may be, at the date of this Agreement.  Any such determination permitting the
resignation of the Property Manager or the Special Servicer, as applicable,
shall be evidenced by an Opinion of Counsel to such effect that shall be
delivered to the Issuer, the Insurers and the Indenture Trustee.  No such
resignation shall become effective until the Back-Up Manager or another
successor shall have assumed the responsibilities and obligations of the
resigning party hereunder.  Notwithstanding the foregoing, each of the Property
Manager and the Special Servicer may cause all of the obligations and duties
imposed on it by this Agreement to be assumed by, and may assign its rights,
benefits or privileges hereunder to, an Affiliate or, with the prior written
approval of the Issuer and the Series 2005-1 Insurer, a servicer that is not an
Affiliate, in each case, upon its delivery to the Issuer, the Insurers and the
Indenture Trustee of written confirmation from each Rating Agency that such a
transfer and assignment will not adversely affect its then-current rating of the
Notes without giving effect to any Insurance Policy, and the assumption by the
assignee of all of the obligations and duties of the Property Manager and/or the
Special Servicer, as applicable.  Upon any such assignment and assumption by the
assignee of all of the obligations of the Property Manager and/or the Special
Servicer, the assignor, Spirit Finance (or its successor acting prior to such
assignment), shall be relieved from all liability hereunder for acts or
omissions of the Property Manager and/or the Special Servicer, as applicable,
occurring after the date of the assignment and assumption.

 

Except as expressly provided herein, neither the Property Manager nor the
Special Servicer shall assign or transfer any of its rights, benefits or
privileges hereunder to any other Person or delegate to or subcontract with, or
authorize or appoint, any other Person to perform any of the duties, covenants
or obligations to be performed by it hereunder, or cause any other Person to
assume such duties, covenants or obligations.  If, pursuant to any provision
hereof, the duties of the Property Manager or the Special Servicer are
transferred by an assignment and assumption to a successor thereto, the entire
amount of compensation payable to the Property

 

73

--------------------------------------------------------------------------------


 

Manager or the Special Servicer, as the case may be, that accrues pursuant
hereto from and after the date of such transfer shall be payable to such
successor.

 

Section 5.05.          Rights of Certain Persons in Respect of the Property
Manager and the Special Servicer.

 

Each of the Property Manager and the Special Servicer shall afford to the other
and, also to the Issuer, the Insurers and the Indenture Trustee, upon reasonable
notice, during normal business hours, (a) access to all records maintained by it
relating to the Mortgage Loans, Mortgaged Properties and Leases included in the
Collateral Pool and in respect of its rights and obligations hereunder and (b)
access to such of its officers as are responsible for such obligations.  The
Issuer may, but is not obligated to, enforce the obligations of the Property
Manager and the Special Servicer hereunder and may, but is not obligated to,
perform, or cause a designee to perform, any defaulted obligation of the
Property Manager or the Special Servicer hereunder; or exercise the rights of
the Property Manager or the Special Servicer hereunder; provided, however, that
none of the Property Manager or the Special Servicer shall be relieved of any of
its obligations hereunder by virtue of such performance by the Issuer or its
designee.  The Issuer shall not have any responsibility or liability for any
action or failure to act by or with respect to the Property Manager or the
Special Servicer.

 

Section 5.06.          [Reserved].

 

Section 5.07.          Property Manager or Special Servicer as Owner of Notes.

 

The Property Manager or an Affiliate of the Property Manager, or the Special
Servicer or an Affiliate of the Special Servicer, may become the holder of any
Notes or any LLC Interests with the same rights as it would have if it were not
the Property Manager, the Special Servicer or any such Affiliate.  Subject to
Section 3.19, if, at any time during which the Property Manager, the Special
Servicer or any of their respective Affiliates is the holder of any Note or LLC
Interest, the Property Manager or the Special Servicer proposes to take or omit
to take action (i) which action or omission is not expressly prohibited by the
terms hereof and would not, in the Property Manager or the Special Servicer’s
good faith judgment, violate the Servicing Standard, and (ii) which action, if
taken, or omission, if made, might nonetheless, in the Property Manager’s or the
Special Servicer’s good faith judgment, be considered by other Persons to
violate the Servicing Standard, the Property Manager or the Special Servicer
may, but need not, seek the approval of the holders of the Notes and the LLC
Interests to such action or omission by delivering to the Issuer, the Insurers
and the Indenture Trustee a written notice that (a) states that it is delivered
pursuant to this Section 5.07, (b) identifies the portion of Notes and LLC
Interests beneficially owned by the Property Manager or the Special Servicer or
an Affiliate of the Property Manager or the Special Servicer, as applicable, and
(c) describes in reasonable detail the action that the Property Manager or the
Special Servicer, as the case may be, proposes to take.  Upon receipt of such
notice, the Issuer shall forward such notice to the holders of the LLC
Interests.  If, at any time, the holders of LLC Interests representing greater
than 50% of the LLC Interests and a Requisite Global Majority (calculated
without regard to the Notes or LLC Interests beneficially owned by the Property
Manager and its Affiliates or the Special Servicer and its Affiliates, as
applicable) separately consent in writing to the proposal described in the

 

74

--------------------------------------------------------------------------------


 

related notices, and if the Property Manager or the Special Servicer shall act
as proposed in the written notice, and if the Property Manager or the Special
Servicer, as the case may be, takes action or omits to take action as proposed
in such notice, such action or omission will be deemed to comply with the
Servicing Standard.  It is not the intent of the foregoing provision that the
Property Manager or the Special Servicer be permitted to invoke the procedure
set forth herein with respect to routine servicing matters arising hereunder,
but rather in the case of unusual circumstances.

 


ARTICLE VI


 


SERVICER REPLACEMENT EVENTS

 

Section 6.01.          Servicer Replacement Events.

 


(A)         “SERVICER REPLACEMENT EVENT,” WHEREVER USED HEREIN WITH RESPECT TO
THE PROPERTY MANAGER OR SPECIAL SERVICER, MEANS ANY ONE OF THE FOLLOWING EVENTS:

 

(I)            ANY FAILURE BY THE PROPERTY MANAGER OR THE SPECIAL SERVICER TO
REMIT MONEYS, AS REQUIRED UNDER THE INDENTURE OR THIS AGREEMENT, TO THE
COLLECTION ACCOUNT, THE RELEASE ACCOUNT OR THE PAYMENT ACCOUNT, WHICH FAILURE
REMAINS UNREMEDIED FOR ONE (1) BUSINESS DAY; OR

 

(II)           THE PROPERTY MANAGER FAILS TO MAKE ANY PROPERTY PROTECTION
ADVANCE, OR FAILS TO PAY (OR, IN THE EVENT THE PROPERTY MANAGER IS SPIRIT
FINANCE, FAILS TO DIRECT THE INDENTURE TRUSTEE TO PAY) ANY EMERGENCY PROPERTY
EXPENSE FROM FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT, IN EACH CASE AS
REQUIRED BY THE INDENTURE OR THIS AGREEMENT, WHICH FAILURE REMAINS UNREMEDIED
FOR THREE (3) BUSINESS DAYS; OR

 

(III)          EITHER THE PROPERTY MANAGER OR THE SPECIAL SERVICER FAILS TO
COMPLY IN ANY MATERIAL RESPECT WITH ANY OTHER OF THE COVENANTS OR AGREEMENTS ON
THE PART OF THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE,
CONTAINED IN THIS AGREEMENT, WHICH FAILURE CONTINUES UNREMEDIED FOR A PERIOD OF
30 DAYS AFTER THE DATE ON WHICH NOTICE OF SUCH FAILURE IS GIVEN TO THE PROPERTY
MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE (15 DAYS IN THE CASE OF A FAILURE
TO PAY THE PREMIUM FOR ANY INSURANCE POLICY REQUIRED TO BE MAINTAINED PURSUANT
TO THIS AGREEMENT OR SUCH FEWER DAYS AS MAY BE REQUIRED TO AVOID THE
COMMENCEMENT OF FORECLOSURE PROCEEDINGS FOR UNPAID REAL ESTATE TAXES OR THE
LAPSE OF INSURANCE, AS APPLICABLE); PROVIDED, HOWEVER, THAT IF THE FAILURE IS
CAPABLE OF BEING CURED AND THE PROPERTY MANAGER OR SPECIAL SERVICER IS
DILIGENTLY PURSUING THAT CURE, THE 30 DAY PERIOD WILL BE EXTENDED FOR ANOTHER 30
DAYS; OR

 

(IV)          ANY BREACH ON THE PART OF THE PROPERTY MANAGER OR THE SPECIAL
SERVICER OF ANY REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT THAT
MATERIALLY AND ADVERSELY AFFECTS THE INTERESTS OF THE ISSUER, THE NOTEHOLDERS OR
THE INSURERS AND THAT CONTINUES UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE

 

75

--------------------------------------------------------------------------------


 

DATE ON WHICH NOTICE OF SUCH BREACH IS GIVEN TO THE PROPERTY MANAGER OR THE
SPECIAL SERVICER, AS APPLICABLE; PROVIDED, THAT IF THE BREACH IS CAPABLE OF
BEING CURED AND THE PROPERTY MANAGER OR THE SPECIAL SERVICER IS DILIGENTLY
PURSUING THAT CURE, THE 30 DAY PERIOD WILL BE EXTENDED FOR ANOTHER 30 DAYS; OR

 

(V)           THE PROPERTY MANAGER OR THE SPECIAL SERVICER CONSENTS TO THE
APPOINTMENT OF A RECEIVER, LIQUIDATOR, TRUSTEE OR SIMILAR OFFICIAL RELATING TO
IT OR RELATING TO ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR ADMITS IN WRITING
ITS INABILITY TO PAY ITS DEBTS OR TAKES OTHER ACTIONS INDICATING ITS INSOLVENCY
OR INABILITY TO PAY ITS OBLIGATIONS; OR

 

(VI)          A DECREE OR ORDER OF A COURT HAVING JURISDICTION IN ANY
INVOLUNTARY CASE FOR THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, TRUSTEE OR
SIMILAR OFFICIAL IN ANY BANKRUPTCY, INSOLVENCY, READJUSTMENT OF DEBT,
MARSHALLING OF ASSETS AND LIABILITIES OR SIMILAR PROCEEDINGS IS ENTERED AGAINST
THE PROPERTY MANAGER OR THE SPECIAL SERVICER AND THE DECREE OR ORDER REMAINS IN
FORCE FOR A PERIOD OF 60 DAYS; PROVIDED, THAT IF ANY DECREE OR ORDER CANNOT BE
DISCHARGED, DISMISSED OR STAYED WITHIN THE 60-DAY PERIOD, THE PROPERTY MANAGER
OR SPECIAL SERVICER WILL HAVE AN ADDITION 30 DAYS TO EFFECT THE DISCHARGE, SO
LONG AS IT COMMENCED PROCEEDINGS TO HAVE THE DECREE OR ORDER DISMISSED WITHIN
THE INITIAL 60-DAY PERIOD AND IT IS CONTINUING TO PURSUE THE DISCHARGE; OR

 

(VII)         IN ADDITION, FOR SO LONG AS SPIRIT FINANCE IS THE PROPERTY MANAGER
OR SPECIAL SERVICER, THE FOLLOWING SERVICER REPLACEMENT EVENTS WILL BE
APPLICABLE:

 

(A)          a Change of Control of Spirit Finance has occurred without the
prior written consent of the Insurers;

 

(B)           an Early Amortization Event or Event of Default has occurred and
is continuing;

 

(C)           Spirit Finance shall permit its Net Worth at the end of any fiscal
quarter to be less than $400,000,000; and

 

(D)          any final judgment in excess of $5,000,000 is entered against
Spirit Finance that is not paid, discharged, bonded or stayed within 60 days.

 

When a single entity acts as Property Manager and Special Servicer, a Servicer
Replacement Event in one capacity shall constitute a Servicer Replacement Event
in each capacity; provided, however, that, subject to Section 6.01(b), the
Issuer may (with the consent of the Series 2005-1 Insurer) at its option elect
to terminate the Property Manager or the Special Servicer in one or the other
capacity rather than both such capacities.  Each of the Property Manager and the
Special Servicer will notify the Indenture Trustee and the Insurers in writing
of

 

76

--------------------------------------------------------------------------------


 

the occurrence of a Servicer Replacement Event or an event that, with the giving
of notice or the expiration of any cure period, or both, would constitute a
Servicer Replacement Event promptly upon obtaining knowledge thereof.

 


(B)        (I)  IF ANY SERVICER REPLACEMENT EVENT WITH RESPECT TO THE PROPERTY
MANAGER OR THE SPECIAL SERVICER (IN EITHER CASE, FOR PURPOSES OF THIS SECTION
6.01(B), THE “DEFAULTING PARTY”) SHALL OCCUR AND BE CONTINUING, THEN, AND IN
EACH AND EVERY SUCH CASE, SO LONG AS THE SERVICER REPLACEMENT EVENT SHALL NOT
HAVE BEEN REMEDIED, THE ISSUER (I) MAY, WITH THE CONSENT OF THE SERIES 2005-1
INSURER (AND SHALL AT THE DIRECTION OF THE SERIES 2005-1 INSURER), (X) TERMINATE
THE DEFAULTING PARTY BY NOTICE IN WRITING TO THE DEFAULTING PARTY (WITH A COPY
OF SUCH NOTICE TO EACH OTHER PARTY HERETO) AND (Y) TERMINATE ALL OF THE RIGHTS
AND OBLIGATIONS ACCRUING FROM AND AFTER SUCH NOTICE OF THE DEFAULTING PARTY
UNDER THIS AGREEMENT AND IN AND TO THE COLLATERAL (OTHER THAN AS A HOLDER OF ANY
NOTE OR LLC INTEREST).  IN ADDITION, UPON THE OCCURRENCE OF A SERVICER
REPLACEMENT EVENT, THE INDENTURE TRUSTEE MAY (WITH THE CONSENT OF THE REQUISITE
GLOBAL MAJORITY), AND SHALL AT THE DIRECTION OF THE REQUISITE GLOBAL MAJORITY,
TERMINATE THE PROPERTY MANAGER AND/OR SPECIAL SERVICER, AS APPLICABLE.  IN
ADDITION, THE SERIES 2005-1 INSURER SHALL BE ENTITLED TO TERMINATE THE RIGHTS
AND OBLIGATIONS OF THE PROPERTY MANAGER AND/OR THE SPECIAL SERVICER UNDER THIS
AGREEMENT, UPON 30 BUSINESS DAYS’ WRITTEN NOTICE TO THE PROPERTY MANAGER, THE
SPECIAL SERVICER AND THE INDENTURE TRUSTEE.  FOLLOWING ANY SUCH TERMINATION, THE
BACK-UP MANAGER SHALL SERVE AS PROPERTY MANAGER AND/OR SPECIAL SERVICER, AS
APPLICABLE, SUBJECT TO AND IN ACCORDANCE WITH SECTION 6.02(B) AND, THE ISSUER
MAY APPOINT A SUCCESSOR PROPERTY MANAGER (THE “SUCCESSOR PROPERTY MANAGER”)
AND/OR A SUCCESSOR SPECIAL SERVICER (THE “SUCCESSOR SPECIAL SERVICER”) IN
ACCORDANCE WITH SECTION 6.01(B)(III), EACH OF WHICH SHALL SERVE AS AND HAVE ALL
THE RIGHTS AND OBLIGATIONS OF THE PROPERTY MANAGER OF THE SPECIAL SERVICER, AS
APPLICABLE.


 


(II)           ANY SUCH APPOINTMENT OF A SUCCESSOR PROPERTY MANAGER OR SUCCESSOR
SPECIAL SERVICER WILL BE SUBJECT TO, AMONG OTHER THINGS, (I) THE SATISFACTION OF
THE RATING CONDITION, (II) THE SERIES 2005-1 INSURER’S PRIOR WRITTEN CONSENT AND
(III) THE WRITTEN AGREEMENT OF THE SUCCESSOR PROPERTY MANAGER OR SUCCESSOR
SPECIAL SERVICER TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT,
TOGETHER WITH AN OPINION OF COUNSEL REGARDING THE ENFORCEABILITY OF SUCH
AGREEMENT.  SUBJECT TO THE FOREGOING, ANY PERSON, INCLUDING ANY HOLDER OF NOTES
OR LLC INTERESTS OR ANY AFFILIATE THEREOF, MAY BE APPOINTED AS SUCCESSOR
PROPERTY MANAGER OR SUCCESSOR SPECIAL SERVICER.


 


(III)          IN THE EVENT THAT A SUCCESSOR PROPERTY MANAGER OR SUCCESSOR
SPECIAL SERVICER HAS FAILED TO ASSUME THE RESPONSIBILITIES OF THE PROPERTY
MANAGER OR SPECIAL SERVICER AS PROVIDED IN THIS AGREEMENT WITHIN 30 DAYS OF
WRITTEN NOTICE OF TERMINATION TO THE DEFAULTING PARTY (THE “SUCCESSOR
REPLACEMENT DATE”), THE BACK-UP MANAGER SHALL BE THE PROPERTY MANAGER OR THE
SPECIAL SERVICER, AS APPLICABLE, UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT
THE ISSUER SHALL HAVE THE RIGHT TO REPLACE THE BACK-UP MANAGER ACTING AS
PROPERTY MANAGER OR SPECIAL SERVICER WITHOUT CAUSE UPON 30 DAYS WRITTEN NOTICE,
SUBJECT TO THE SERIES 2005-1 INSURER’S WRITTEN CONSENT.


 


(IV)          EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER AGREES THAT,
IF IT IS TERMINATED PURSUANT TO THIS SECTION 6.01(B), IT SHALL PROMPTLY (AND IN
ANY EVENT NOT LATER THAN TEN (10) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF
SUCH TERMINATION) PROVIDE THE BACK-UP MANAGER OR ANY SUCCESSOR PROPERTY MANAGER
OR SUCCESSOR SPECIAL SERVICER, AS APPLICABLE, WITH ALL

 

77

--------------------------------------------------------------------------------


 


DOCUMENTS AND RECORDS IN ACCORDANCE WITH SECTION 6.02(B) HEREOF AND SHALL
COOPERATE WITH SUCH SUCCESSOR IN EFFECTING THE TERMINATION OF THE
RESPONSIBILITIES AND RIGHTS OF THE PROPERTY MANAGER OR SPECIAL SERVICER
HEREUNDER, INCLUDING THE TRANSFER WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT BY
THE TERMINATED PROPERTY MANAGER OR SPECIAL SERVICER TO THE BACK-UP MANAGER OR
ANY SUCCESSOR PROPERTY MANAGER FOR ADMINISTRATION BY IT OF ALL CASH AMOUNTS THAT
SHALL AT THE TIME BE OR SHOULD HAVE BEEN CREDITED TO THE COLLECTION ACCOUNT, THE
RELEASE ACCOUNT OR ANY SERVICING ACCOUNT OR THEREAFTER BE RECEIVED BY OR ON
BEHALF OF IT WITH RESPECT TO ANY MORTGAGE LOAN, LEASE OR MORTGAGED PROPERTY;
PROVIDED, HOWEVER, THAT THE PROPERTY MANAGER AND THE SPECIAL SERVICER EACH
SHALL, IF TERMINATED PURSUANT TO THIS SECTION 6.01(B), CONTINUE TO BE OBLIGATED
FOR OR ENTITLED TO PAY OR RECEIVE ALL AMOUNTS ACCRUED OR OWING BY OR TO IT UNDER
THIS AGREEMENT ON OR PRIOR TO THE DATE OF SUCH TERMINATION, WHETHER IN RESPECT
OF PROPERTY PROTECTION ADVANCES OR OTHERWISE, AND IT AND ITS DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
SECTION 5.03(A) NOTWITHSTANDING ANY SUCH TERMINATION.


 

Section 6.02.          Back-Up Manager.

 


(A)         FOLLOWING THE SUCCESSOR REPLACEMENT DATE WITH RESPECT TO THE
PROPERTY MANAGER, THE PROPERTY MANAGER, SHALL ARRANGE FOR THE DELIVERY TO THE
BACK-UP MANAGER OF ALL OF THE SERVICING FILES, WHICH SERVICING FILES SHALL
CONTAIN SUFFICIENT DATA TO PERMIT THE BACK-UP MANAGER TO ASSUME THE DUTIES OF
THE PROPERTY MANAGER OR SPECIAL SERVICER HEREUNDER WITHOUT DELAY ON ACCOUNT OF
THE ABSENCE OF RELEVANT SERVICING INFORMATION.  FOLLOWING THE SUCCESSOR
REPLACEMENT DATE WITH RESPECT TO THE SPECIAL SERVICER, THE PROPERTY MANAGER OR
THE SPECIAL SERVICER, AS APPLICABLE, SHALL ARRANGE FOR THE DELIVERY TO THE
BACK-UP MANAGER OF EACH OF THE SERVICING FILES FOR ANY SPECIALLY SERVICED ASSET
WHICH SERVICING FILES SHALL CONTAIN SUFFICIENT DATA TO PERMIT THE BACK-UP
MANAGER TO ASSUME THE DUTIES OF THE SPECIAL SERVICER HEREUNDER WITHOUT DELAY ON
ACCOUNT OF THE ABSENCE OF RELEVANT SERVICING INFORMATION.


 


(B)        FOLLOWING THE SUCCESSOR REPLACEMENT DATE, THE BACK-UP MANAGER SHALL
USE REASONABLE EFFORTS TO DILIGENTLY COMPLETE THE PHYSICAL TRANSFER OF SERVICING
FROM THE TERMINATED PROPERTY MANAGER OR SPECIAL SERVICER WITH THE COOPERATION OF
THE DEFAULTING PARTY.  FROM AND AFTER THE DATE PHYSICAL TRANSFER OF SERVICING IS
COMPLETED (THE “BACK-UP SERVICING TRANSFER DATE”), THE BACK-UP MANAGER SHALL
SERVICE AND/OR SPECIALLY SERVICE THE MORTGAGE LOANS AND LEASES IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT WITH ALL THE RIGHTS AND OBLIGATIONS OF THE
PROPERTY MANAGER AND THE SPECIAL SERVICER AND SHALL HAVE NO LIABILITY OR
RESPONSIBILITY WITH RESPECT TO ANY OBLIGATIONS OF EACH DEFAULTING PARTY, ARISING
PRIOR TO THE TRANSFER DATE.  THE ISSUER, IF IT DETERMINES IN ITS REASONABLE
DISCRETION THAT ENFORCEMENT RIGHTS AND/OR REMEDIES ARE AVAILABLE TO THE HOLDERS
OF THE NOTES AGAINST THE TERMINATED PROPERTY MANAGER OR SPECIAL SERVICER AND IT
IS PRUDENT UNDER THE CIRCUMSTANCES TO ENFORCE SUCH RIGHTS, AGREES TO ENFORCE ITS
RIGHTS UNDER THIS AGREEMENT AGAINST THE TERMINATED PROPERTY MANAGER OR SPECIAL
SERVICER, INCLUDING ANY RIGHTS IT HAS TO ENFORCE EACH DEFAULTING PARTY’S
OBLIGATION TO FULLY COOPERATE IN THE ORDERLY TRANSFER AND TRANSITION OF
SERVICING AND OTHERWISE COMPLY WITH THE TERMS OF THIS AGREEMENT.  IN THE EVENT
THAT THE BACK-UP MANAGER DISCOVERS OR BECOMES AWARE OF ANY ERRORS IN ANY RECORDS
OR DATA OF EACH DEFAULTING PARTY’S WHICH IMPAIRS ITS ABILITY TO PERFORM ITS
DUTIES HEREUNDER, THE BACK-UP MANAGER SHALL NOTIFY THE ISSUER, EACH INSURER AND
THE INDENTURE TRUSTEE IN WRITING OF SUCH ERRORS AND SHALL, AT EACH DEFAULTING
PARTY’S EXPENSE AND UPON THE ISSUER’S DIRECTION, UNDERTAKE TO CORRECT OR
RECONSTRUCT SUCH RECORDS OR DATA.

 

78

--------------------------------------------------------------------------------


 


(C)         FROM AND AFTER THE DATE OF THIS AGREEMENT UNTIL THE TRANSFER DATE,
THE PROPERTY MANAGER SHALL PROVIDE OR CAUSE TO BE PROVIDED TO THE BACK-UP
MANAGER ON THE 20TH DAY OF EACH MONTH, IN ELECTRONIC FORM, A COMPLETE DATA TAPE
OF THE LOAN SCHEDULE, THE MORTGAGED PROPERTY SCHEDULE AND SUCH OTHER INFORMATION
AS THE ISSUER OR ANY INSURER MAY REASONABLY DEEM NECESSARY INCLUDING ALL
INFORMATION NECESSARY TO DETERMINE THE RELEASE PRICE AND ORIGINAL PURCHASE PRICE
PAID BY ORIGINATOR, AND SHALL MAKE AVAILABLE TO THE BACK-UP MANAGER A COPY OF
THE DETERMINATION DATE REPORT AND ANY SPECIAL SERVICER REPORT.  THE BACK-UP
MANAGER WILL PERFORM AN INITIAL COMPREHENSIVE DATA INTEGRITY REVIEW AND A
MONTHLY REVIEW OF THIS INFORMATION TO DETERMINE WHETHER IT PROVIDES ADEQUATE
INFORMATION TO ENABLE THE BACK-UP MANAGER TO PERFORM ITS OBLIGATIONS HEREUNDER
AS THE BACK-UP MANAGER.  TO THE EXTENT THAT THE BACK-UP MANAGER DETERMINES
WITHIN TEN (10) CALENDAR DAYS OF ITS RECEIPT OF SUCH INFORMATION THAT SUCH
INFORMATION IS ADEQUATE FOR THE BACK-UP MANAGER TO PERFORM ITS OBLIGATIONS AS
THE BACK-UP MANAGER, THE BACK-UP MANAGER WILL PROVIDE THE ISSUER AND THE
INDENTURE TRUSTEE WITH WRITTEN NOTICE TO THAT EFFECT.  TO THE EXTENT THAT THE
BACK-UP MANAGER DETERMINES WITHIN TEN (10) CALENDAR DAYS OF ITS RECEIPT OF SUCH
INFORMATION THAT SUCH INFORMATION IS INADEQUATE FOR THE BACK-UP MANAGER TO
PERFORM ITS OBLIGATIONS AS THE BACK-UP MANAGER, THE BACK-UP MANAGER WILL PROVIDE
PROMPT WRITTEN NOTICE TO THE ISSUER, EACH INSURER AND THE PROPERTY MANAGER
IDENTIFYING ANY DEFICIENCIES IN SUCH INFORMATION THAT DO NOT ENABLE THE BACK-UP
MANAGER TO PERFORM ITS OBLIGATIONS AS THE BACK-UP MANAGER.  THE PROPERTY MANAGER
SHALL USE ITS BEST EFFORTS TO PROVIDE ANY SUCH DEFICIENT INFORMATION TO THE
BACK-UP MANAGER WITHIN TEN (10) CALENDAR DAYS OF RECEIPT OF SUCH NOTICE FROM THE
BACK-UP MANAGER.


 


(D)        WITHIN TEN (10) BUSINESS DAYS OF THE DATE OF RECEIPT FROM THE
PROPERTY MANAGER, THE BACK-UP MANAGER SHALL, IN ORDER TO UNDERSTAND THE PURPOSE
OF EACH DATA FIELD (AND THE INTERRELATIONSHIPS AMONG SUCH DATA FIELDS), REVIEW
THE FORM OF DETERMINATION DATE REPORT, THE SPECIAL SERVICER REPORT AND THE
MODIFIED COLLATERAL DETAIL AND REALIZED LOSS REPORT, EACH IN THE FORM AGREED TO
BY THE PROPERTY MANAGER, THE INSURER AND THE BACK-UP MANAGER.  PROVIDED THE DATA
IN THE DETERMINATION DATE REPORT, THE SPECIAL SERVICER REPORT AND THE MODIFIED
COLLATERAL DETAIL AND REALIZED LOSS REPORT ARE IN A FORMAT READABLE BY THE
BACK-UP MANAGER, THE BACK-UP MANAGER SHALL CREATE A SET OF CONVERSION ROUTINES
AND DATABASE MAPPING PROGRAMS, AS NECESSARY, THAT WILL ENABLE THE BACK-UP
MANAGER TO (I) RECEIVE SUCH DATA FROM THE PROPERTY MANAGER ON A MONTHLY BASIS
AND TO ENSURE THAT THE DATA IS READABLE, AND (II) INDEPENDENTLY GENERATE SUCH
DETERMINATION DATE REPORTS AND SPECIAL SERVICER REPORTS, AS APPLICABLE, 
FOLLOWING THE TRANSFER DATE.


 


(E)         ON A MONTHLY BASIS, THE BACK-UP MANAGER SHALL (X) VERIFY RECEIPT OF
THE DETERMINATION DATE REPORT AND THE SPECIAL SERVICER REPORT REQUIRED TO BE
DELIVERED BY THE PROPERTY MANAGER, TOGETHER WITH ANY OTHER RECORDS AND DATA
SUPPLIED TO THE ISSUER, INSURERS, INDENTURE TRUSTEE OR OTHERWISE HEREUNDER, BY
PROPERTY MANAGER WITH RESPECT TO THE MORTGAGE LOANS AND LEASES, AND (Y) VERIFY
THAT SUCH RECORDS AND DATA ARE IN A READABLE FORMAT.


 

(f)            The Back-Up Manager may resign from its obligations under this
Agreement (i) with the consent of the Requisite Global Majority, (ii) upon a
determination that such obligations are no longer permitted under applicable law
or (iii) if the Back-Up Manager identifies a successor back-up manager who
agrees to undertake the obligations of the Back-Up

 

79

--------------------------------------------------------------------------------


 

Manager under this Agreement and receives the written consent of the Series
2005-1 Insurer and written confirmation of satisfaction of the Rating Condition.

 

Section 6.03.          Additional Remedies of the Issuer and the Indenture
Trustee upon a Servicer Replacement Event.

 

During the continuance of any Servicer Replacement Event, so long as such
Servicer Replacement Event shall not have been remedied, in addition to the
rights specified in Section 6.01, the Issuer shall have the right, and the
Indenture Trustee shall have the right, in its own name and as trustee of an
express trust, to take all actions now or hereafter existing at law, in equity
or by statute to enforce its rights and remedies and to protect the interests,
and enforce the rights and remedies, of the Insurers, the holders of the LLC
Interests and the Notes (including the institution and prosecution of all
judicial, administrative and other proceedings and the filings of proofs of
claim and debt in connection therewith).  Except as otherwise expressly provided
in this Agreement, no remedy provided for by this Agreement shall be exclusive
of any other remedy, and each and every remedy shall be cumulative and in
addition to any other remedy, and no delay or omission to exercise any right or
remedy shall impair any such right or remedy or shall be deemed to be a waiver
of any Servicer Replacement Event.

 


ARTICLE VII


 


TRANSFERS AND EXCHANGES OF MORTGAGED PROPERTIES AND MORTGAGE
LOANS BY ISSUER; RELEASE OF MORTGAGED PROPERTIES AND MORTGAGE
LOANS BY ISSUER.

 

Section 7.01.          Released Mortgage Loans and Released Mortgaged
Properties.

 


(A)           THE ISSUER MAY OBTAIN THE RELEASE (THE “RELEASE”) OF MORTGAGE
LOANS OR MORTGAGED PROPERTIES (ANY SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY, A
“RELEASED MORTGAGE LOAN” OR “RELEASED MORTGAGED PROPERTY” AS APPLICABLE) IN
CONNECTION WITH (I) THE EXERCISE OF A THIRD PARTY PURCHASE OPTION, (II) THE
PURCHASE OR SUBSTITUTION OF A DELINQUENT ASSET OR DEFAULTED ASSET BY THE SPECIAL
SERVICER OR THE PROPERTY MANAGER OR ANY ASSIGNEE THEREOF, (III) THE REPURCHASE
OR SUBSTITUTION OF A MORTGAGE LOAN OR MORTGAGED PROPERTY BY THE RELATED
ORIGINATOR OR SUPPORT PROVIDER DUE TO A COLLATERAL DEFECT, (IV) THE SALE OF A
MORTGAGE LOAN OR MORTGAGED PROPERTY TO A THIRD PARTY OR TO A SPIRIT SPE OR (V)
THE EXCHANGE OF A MORTGAGE LOAN OR MORTGAGED PROPERTY WITH A THIRD PARTY, THE
SUPPORT PROVIDER OR A SPIRIT SPE; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE
ISSUER OBTAIN ANY SUCH RELEASE UNLESS, AFTER GIVING EFFECT TO ANY SUCH RELEASE
AND ANY RESULTING CHANGES TO THE COLLATERAL POOL, THE INDENTURE TRUSTEE SHALL
HAVE RECEIVED AN OPINION OF COUNSEL TO THE EFFECT THAT, FOR U.S. FEDERAL INCOME
TAX PURPOSES, NO TAX GAIN OR LOSS WILL BE RECOGNIZED BY ANY NOTEHOLDER OR THE
ISSUER WITH RESPECT TO ANY OUTSTANDING SERIES SOLELY AS A RESULT OF SUCH RELEASE
AND THE RESULTING CHANGES IN THE COLLATERAL POOL (THE “TAX REQUIRED
CONDITION”).  IN ADDITION, WITHOUT THE CONSENT OF THE SERIES 2005-1 INSURER AND
AT LEAST 20 DAYS’ PRIOR WRITTEN NOTICE TO THE RATING AGENCIES, NO MORTGAGE LOAN
OR MORTGAGED PROPERTY SHALL CONSTITUTE A QUALIFIED SUBSTITUTE MORTGAGE LOAN OR
QUALIFIED SUBSTITUTE MORTGAGED PROPERTY, AS APPLICABLE, UNLESS, AFTER GIVING
EFFECT TO THE TRANSFER OF SUCH

 

80

--------------------------------------------------------------------------------


 


MORTGAGE LOAN OR MORTGAGED PROPERTY TO THE ISSUER IN EXCHANGE FOR A RELEASED
 MORTGAGE LOAN OR RELEASED MORTGAGED PROPERTY, EITHER (I) NO PROPERTY
CONCENTRATION SHALL EXCEED THE APPLICABLE MAXIMUM PROPERTY CONCENTRATION, OR
(II) IF ANY PROPERTY CONCENTRATION ON THE DATE OF SUCH SUBSTITUTION EXCEEDS THE
RELATED MAXIMUM PROPERTY CONCENTRATION, SUCH PROPERTY CONCENTRATION SHALL BE
REDUCED OR REMAIN UNCHANGED AFTER GIVING EFFECT TO SUCH SUBSTITUTION.

 


(B)           EXCEPT IN CONNECTION WITH THE RELEASE OF A MORTGAGE LOAN OR A
MORTGAGED PROPERTY IN EXCHANGE FOR A QUALIFIED SUBSTITUTE MORTGAGE LOAN OR A
QUALIFIED SUBSTITUTE MORTGAGED PROPERTY, THE ISSUER WILL BE REQUIRED TO OBTAIN
THE APPLICABLE RELEASE PRICE IN ORDER TO OBTAIN THE RELEASE OF A MORTGAGE LOAN
OR MORTGAGED PROPERTY.  THE “RELEASE PRICE” FOR ANY MORTGAGE LOAN OR MORTGAGED
PROPERTY WILL BE AN AMOUNT EQUAL TO (I) THE THIRD PARTY PURCHASE PRICE IF THE
RELEASE OCCURS IN CONNECTION WITH ANY THIRD PARTY PURCHASE OPTION, (II) THE
GREATER OF THE FAIR MARKET VALUE AND THE ALLOCATED COLLATERAL AMOUNT WITH
RESPECT TO ANY DELINQUENT ASSET OR DEFAULTED ASSET PURCHASED BY THE SPECIAL
SERVICER OR THE PROPERTY MANAGER OR ANY ASSIGNEE THEREOF, (III) THE PAYOFF
AMOUNT WITH RESPECT TO ANY MORTGAGE LOAN OR MORTGAGED PROPERTY REPURCHASED BY
THE RELATED ORIGINATOR DUE TO A COLLATERAL DEFECT, (IV) THE GREATER OF (A) THE
FAIR MARKET VALUE AND (B) THE SUM OF 125% OF THE ALLOCATED COLLATERAL AMOUNT
PLUS UNREIMBURSED PROPERTY PROTECTION ADVANCES AND EMERGENCY PROPERTY EXPENSES
FOR ANY MORTGAGE LOAN OR MORTGAGED PROPERTY SOLD TO A THIRD PARTY OR A SPIRIT
SPE OR (V) THE FAIR MARKET VALUE OF ANY MORTGAGE LOAN OR MORTGAGED PROPERTY, AS
APPLICABLE, IF THE PROPERTY MANAGER OR THE SPECIAL SERVICER DEEMS THE RELEASE
AND SALE OF SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY TO BE IN THE BEST INTEREST
OF THE NOTEHOLDERS AND THE SERIES 2005-1 INSURER GIVES ITS PRIOR WRITTEN CONSENT
TO THE RELEASE AND SALE OF SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY.  IN
DETERMINING THE FAIR MARKET VALUE, THE PROPERTY MANAGER OR THE SPECIAL SERVICER,
AS APPLICABLE, SHALL ESTABLISH A PRICE DETERMINED TO BE THE MOST PROBABLE PRICE
WHICH SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY SHOULD BRING IN A COMPETITIVE AND
OPEN MARKET UNDER ALL CONDITIONS REQUISITE TO A FAIR SALE, THE BUYER AND SELLER
EACH ACTING PRUDENTLY AND KNOWLEDGEABLY, AND ASSUMING THE PRICE IS NOT AFFECTED
BY UNDUE STIMULUS.  IN MAKING ANY SUCH DETERMINATION, THE PROPERTY MANAGER OR
SPECIAL SERVICER MAY OBTAIN AN APPRAISAL OF THE RELATED MORTGAGED PROPERTY AND
SHALL ASSUME THE CONSUMMATION OF A SALE AS OF A SPECIFIED DATE AND THE PASSING
OF TITLE FROM SELLER TO BUYER UNDER CONDITIONS WHEREBY: (I) BUYER AND SELLER ARE
TYPICALLY MOTIVATED; (II) BOTH PARTIES ARE WELL INFORMED OR WELL ADVISED, AND
ACTING IN WHAT THEY CONSIDER THEIR BEST INTERESTS; (III) A REASONABLE TIME IS
ALLOWED FOR EXPOSURE IN THE OPEN MARKET; (IV) PAYMENT IS MADE IN TERMS OF CASH
IN UNITED STATES DOLLARS OR IN TERMS OF FINANCIAL ARRANGEMENTS COMPARABLE
THERETO; AND (V) THE PRICE REPRESENTS THE NORMAL CONSIDERATION FOR SUCH MORTGAGE
LOAN OR MORTGAGED PROPERTY UNAFFECTED BY SPECIAL OR CREATIVE FINANCING OR SALES
CONCESSIONS GRANTED BY ANYONE ASSOCIATED WITH THE SALE.  THE PROPERTY MANAGER OR
SPECIAL SERVICER SHALL TAKE INTO ACCOUNT, AMONG OTHER FACTORS, THE PERIOD AND
AMOUNT OF THE DELINQUENCY ON SUCH MORTGAGE LOAN OR LEASE, THE OCCUPANCY LEVEL
AND PHYSICAL CONDITION OF THE RELATED MORTGAGED PROPERTY, THE STATE OF THE LOCAL
ECONOMY IN THE AREA WHERE THE MORTGAGED PROPERTY IS LOCATED, AND THE TIME AND
EXPENSE ASSOCIATED WITH A PURCHASER FORECLOSING ON THE RELATED MORTGAGED
PROPERTY. IN ADDITION, THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS
APPLICABLE, SHALL REFER TO ALL OTHER RELEVANT INFORMATION OBTAINED BY IT OR
OTHERWISE CONTAINED IN THE SERVICING FILE TAKING INTO ACCOUNT ANY CHANGE IN
CIRCUMSTANCES REGARDING THE RELATED MORTGAGED PROPERTY KNOWN TO THE PROPERTY
MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, THAT WOULD MATERIALLY AFFECT THE
VALUE OF THE RELATED MORTGAGED PROPERTY REFLECTED IN THE MOST RECENT APPRAISAL.
FURTHERMORE, THE

 

81

--------------------------------------------------------------------------------


 


PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, MAY CONSIDER OBJECTIVE
THIRD PARTY INFORMATION OBTAINED FROM GENERALLY AVAILABLE SOURCES, AS WELL AS
INFORMATION OBTAINED FROM VENDORS PROVIDING REAL ESTATE SERVICES TO THE PROPERTY
MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, CONCERNING THE MARKET FOR
DISTRESSED REAL ESTATE LOANS AND THE REAL ESTATE MARKET FOR THE SUBJECT PROPERTY
TYPE IN THE AREA WHERE THE RELATED MORTGAGED PROPERTY IS LOCATED. THE PROPERTY
MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, MAY ALSO CONCLUSIVELY RELY ON
ANY OPINIONS OR REPORTS OF QUALIFIED INDEPENDENT EXPERTS IN REAL ESTATE OR
COMMERCIAL MORTGAGE LOAN MATTERS. ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS
APPLICABLE, PURSUANT TO MAKING A DETERMINATION OF FAIR MARKET VALUE SHALL
CONSTITUTE, AND BE REIMBURSABLE AS, PROPERTY PROTECTION ADVANCES.

 


(C)           ANY RELEASE PRICE (PLUS SALES PROCEEDS IN EXCESS THEREOF (ANY SUCH
EXCESS AMOUNT, A “PURCHASE PREMIUM”)) RECEIVED BY THE ISSUER IN CONNECTION WITH
THE RELEASE OF A MORTGAGE LOAN OR MORTGAGED PROPERTY SHALL FIRST BE DEPOSITED
INTO THE RELEASE ACCOUNT AND, AFTER PAYMENT OF ANY UNREIMBURSED PROPERTY
PROTECTION ADVANCES AND EMERGENCY PROTECTION EXPENSES RELATED TO SUCH MORTGAGE
LOAN OR MORTGAGED PROPERTY AND THE EXPENSES RELATED TO SUCH RELEASE PURSUANT TO
SECTION 3.11(E), SHALL EITHER (I) BE DEPOSITED INTO THE COLLECTION ACCOUNT TO BE
PAID AS UNSCHEDULED PROCEEDS ON THE RELATED PAYMENT DATE OR (II) BE APPLIED BY
THE ISSUER TO ACQUIRE A QUALIFIED SUBSTITUTE MORTGAGE LOAN OR QUALIFIED
SUBSTITUTE MORTGAGED PROPERTY WITHIN TWELVE MONTHS FOLLOWING THE RELATED
RELEASE.  ANY AMOUNTS REMAINING IN THE RELEASE ACCOUNT, RELATED TO SUCH A
RELEASE AND FOLLOWING SUCH TWELVE MONTH PERIOD WILL BE TRANSFERRED TO THE
COLLECTION ACCOUNT AND APPLIED AS UNSCHEDULED PRINCIPAL PAYMENTS ON THE
FOLLOWING PAYMENT DATE.  NOTWITHSTANDING THE FOREGOING, DURING THE CONTINUANCE
OF AN EARLY AMORTIZATION EVENT, ALL AMOUNTS ON DEPOSIT IN THE RELEASE ACCOUNT
WILL BE TRANSFERRED TO THE COLLECTION ACCOUNT AND APPLIED AS UNSCHEDULED
PRINCIPAL PAYMENTS ON THE FOLLOWING PAYMENT DATE.

 

Section 7.02.          Third Party Purchase Options; Release of Mortgaged
Properties to Affiliates under Defaulted or Delinquent Assets; Other Sales or
Exchanges.

 


(A)         IN THE EVENT ANY THIRD PARTY AUTHORIZED TO DO SO EXERCISES A THIRD
PARTY PURCHASE OPTION IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE LEASE, THE
THIRD PARTY PURCHASE PRICE PAID BY SUCH THIRD PARTY SHALL BE DEPOSITED INTO THE
RELEASE ACCOUNT, AT THE DIRECTION OF THE PROPERTY MANAGER, AND UPON RECEIPT OF
AN OFFICER’S CERTIFICATE FROM THE PROPERTY MANAGER TO THE EFFECT THAT SUCH
DEPOSIT HAS BEEN MADE (WHICH THE PROPERTY MANAGER SHALL DELIVER TO THE INDENTURE
TRUSTEE, EACH INSURER AND THE ISSUER PROMPTLY AFTER SUCH DEPOSIT IS MADE), THE
INDENTURE TRUSTEE SHALL EXECUTE AND DELIVER SUCH INSTRUMENTS OF TRANSFER OR
ASSIGNMENT, IN EACH CASE WITHOUT RECOURSE, AS SHALL BE PROVIDED TO IT BY THE
PROPERTY MANAGER AND ARE REASONABLY NECESSARY TO RELEASE THE RELATED MORTGAGE OR
ANY OTHER LIEN ON OR SECURITY INTEREST IN SUCH MORTGAGED PROPERTY (EACH, A
“THIRD PARTY OPTION MORTGAGED PROPERTY”); PROVIDED, HOWEVER, THAT THE TAX
REQUIRED CONDITION IS MET.  EACH OF THE ISSUER AND THE PROPERTY MANAGER HEREBY
COVENANT AND AGREE THAT THEY SHALL NOT SOLICIT ANY PERSON TO EXERCISE ANY THIRD
PARTY PURCHASE OPTION.


 


(B)        A MORTGAGED PROPERTY LEASED UNDER ANY DELINQUENT ASSET OR ANY
DEFAULTED ASSET, OR A MORTGAGE LOAN SECURED BY SUCH A MORTGAGED PROPERTY, MAY AT
THE OPTION

 

82

--------------------------------------------------------------------------------


 


OF THE PROPERTY MANAGER OR SPECIAL SERVICER BE (A) PURCHASED BY THE SPECIAL
SERVICER OR THE PROPERTY MANAGER OR ANY ASSIGNEE THEREOF FOR CASH IN AN AMOUNT
EQUAL TO THE APPLICABLE RELEASE PRICE, OR (B) SUBSTITUTED FOR ONE OR MORE
QUALIFIED SUBSTITUTE MORTGAGED PROPERTIES OR QUALIFIED SUBSTITUTE MORTGAGE LOANS
OWNED BY THE SPECIAL SERVICER, THE PROPERTY MANAGER OR ANY AFFILIATE THEREOF;
PROVIDED, THAT NO EARLY AMORTIZATION EVENT HAS OCCURRED AND IS CONTINUING OR
WOULD OCCUR AS A RESULT OF SUCH PURCHASE OR SUBSTITUTION; PROVIDED, FURTHER,
THAT THE TAX REQUIRED CONDITION IS MET.  WITH RESPECT TO ANY LEASE THAT IS A
DEFAULTED ASSET, IF SUCH LEASE HAS NOT BEEN ASSUMED AND THE RELATED MORTGAGED
PROPERTY HAS NOT BEEN SOLD OR RE-LEASED WITHIN 24 MONTHS OF SUCH DEFAULTED ASSET
BECOMING A SPECIALLY SERVICED ASSET, THE SERIES 2005-1 INSURER MAY, UPON WRITTEN
NOTICE AND SUBJECT TO THE TAX REQUIRED CONDITION, REQUIRE THE PROPERTY MANAGER
OR SPECIAL SERVICER TO SELL SUCH MORTGAGED PROPERTY.


 


(C)         THE ISSUER MAY (I) SELL ANY MORTGAGE LOAN OR MORTGAGED PROPERTY AND
RELATED LEASE FOR CASH EQUAL TO ANY AMOUNT NOT LESS THAN THE APPLICABLE RELEASE
PRICE OR (II) EXCHANGE SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY FOR ONE OR MORE
QUALIFIED SUBSTITUTE MORTGAGE LOANS OR QUALIFIED SUBSTITUTE MORTGAGED
PROPERTIES, AS APPLICABLE, IN EACH CASE IN A TRANSACTION WITH A THIRD PARTY OR A
SPIRIT SPE; PROVIDED, HOWEVER, THAT THE TAX REQUIRED CONDITION IS MET AND THAT
ANY SPIRIT SPE PURCHASING SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY MAY NOT
THEREAFTER TRANSFER OR SELL SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY TO THE
SUPPORT PROVIDER OR ANY AFFILIATE THEREOF THAT WAS A PRIOR OWNER OF SUCH
MORTGAGE LOAN OR MORTGAGED PROPERTY WITHOUT THE RECEIPT OF A FAVORABLE OPINION
OF COUNSEL.

 

Section 7.03.          Transfer of Lease to New Mortgaged Property.

 

In the event a Tenant under a Lease requests that such Lease be modified to
apply to a property other than the related Mortgaged Property or substituted for
a Lease on a different property owned by such Tenant or an Affiliate thereof,
the substitute property will be acquired by the Issuer (with the consent of the
Property Manager or Special Servicer, as applicable) from such Tenant or
Affiliate thereof in exchange for the original Mortgaged Property (each such
original Mortgaged Property, a “Lease Transfer Mortgaged Property”) and such
substitute property will be mortgaged to the Indenture Trustee; provided,
however, that none of the Issuer, the Property Manager or the Special Servicer
shall consent to the substitution of a Lease Transfer Mortgaged Property unless
(i) the substitute Mortgaged Property is a Qualified Substitute Mortgaged
Property, (ii) the Property Manager or Back-up Manager is reimbursed for all
Property Protection Advances and Emergency Property Expenses related to the
Lease Transfer Mortgaged Property pursuant to Section 3.11(e) and (iii) the Tax
Required Condition is met.  Upon the Indenture Trustee’s receipt of an Officer’s
Certificate from the Property Manager to the effect that such modification or
substitution has been completed in accordance with the terms hereof (which shall
include a certification that the Issuer has executed and delivered a Mortgage
with respect thereto to the Indenture Trustee), the Indenture Trustee shall
execute and deliver such instruments of release, transfer or assignment, in each
case without recourse, as shall be provided to it by the Issuer and are
reasonably necessary to release any lien or security interest in the Lease
Transfer Mortgaged Property, whereupon such Lease Transfer Mortgaged Property
may be sold, transferred or otherwise disposed of by the Issuer, free and clear
of the lien of the Indenture and any Mortgage.  Any proceeds of such sale,
transfer or other disposition shall not

 

83

--------------------------------------------------------------------------------


 

constitute part of the Collateral and shall not be deposited in the Collection
Account or the Release Account.

 


ARTICLE VIII


 


TERMINATION


 

Section 8.01.          Termination Upon Repurchase or Liquidation of All
Mortgaged Properties or Discharge of Indenture.

 


THE RESPECTIVE OBLIGATIONS AND RESPONSIBILITIES UNDER THIS AGREEMENT OF THE
PROPERTY MANAGER, THE SPECIAL SERVICER, THE BACK-UP MANAGER AND THE ISSUER SHALL
TERMINATE UPON THE EARLIER OF (I) LIQUIDATION OR FINAL PAYMENT UNDER THE LAST
REMAINING MORTGAGE LOAN, MORTGAGE PROPERTY AND LEASE AND (II) SATISFACTION OF
THE INDEBTEDNESS EVIDENCED BY THE NOTES AND ALL AMOUNTS OWED TO THE INSURERS.

 


ARTICLE IX


 


MISCELLANEOUS PROVISIONS

 

Section 9.01.          Amendment.

 

Subject to the provisions of Article VIII of the Indenture governing amendments,
supplements and other modifications to this Agreement, this Agreement may be
amended by the parties hereto from time to time but only by the mutual written
agreement signed by the parties hereto with the prior written consent of the
Series 2005-1 Insurer and 20 days’ prior written notice to the Rating Agencies. 
The Property Manager shall furnish to each party hereto and to the Issuer a
fully executed counterpart of each amendment to this Agreement.

 

Section 9.02.          Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed to be an original, and all such counterparts shall
constitute but one and the same instrument.

 

Section 9.03.          GOVERNING LAW.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

 

84

--------------------------------------------------------------------------------


 

Section 9.04.          Notices.

 

All notices, requests and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed to have been duly given
if delivered by courier or mailed by first class mail, postage prepaid, or if
transmitted by facsimile and confirmed in a writing delivered or mailed as
aforesaid, to:

 


(A)         IN THE CASE OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER, SPIRIT
FINANCE CORPORATION, 14631 N. SCOTTSDALE ROAD, SUITE 200, SCOTTSDALE, ARIZONA
85254, ATTENTION: CATHERINE LONG, CHIEF FINANCIAL OFFICER, FACSIMILE NUMBER:
480-606-0826, WITH A COPY TO KUTAK ROCK LLP, 1801 CALIFORNIA STREET, SUITE 3100,
DENVER, COLORADO 80202, ATTENTION: PAUL E. BELITZ, FACSIMILE NUMBER:
303-292-7799;


 


(B)        IN THE CASE OF THE BACK-UP MANAGER, MIDLAND LOAN SERVICES, INC., P.O.
BOX 25965, SHAWNEE MISSION, KANSAS 66225-5965, ATTENTION: PRESIDENT, FACSIMILE
NUMBER: 913-253-9001, WITH A COPY TO STINSON MORRISON HECKER LLP, 1201 WALNUT,
KANSAS CITY, MISSOURI 64106, ATTENTION: KENDA K. TOMES, FACSIMILE NUMBER:
816-474-4208;


 


(C)         IN THE CASE OF THE ISSUER, SPIRIT MASTER FUNDING, LLC, 14631 N.
SCOTTSDALE ROAD, SUITE 200, SCOTTSDALE, ARIZONA 85254, ATTENTION: CATHERINE
LONG, CHIEF FINANCIAL OFFICER, FACSIMILE NUMBER: 480-606-0826, WITH A COPY TO
KUTAK ROCK LLP, 1801 CALIFORNIA STREET, SUITE 3100, DENVER, COLORADO 80202,
ATTENTION: PAUL E. BELITZ, FACSIMILE NUMBER: 303-292-7799;


 


(D)        IN THE CASE OF THE INDENTURE TRUSTEE, CITIBANK, N.A., 388 GREENWICH
STREET, 14TH FLOOR, NEW YORK, NEW YORK 10013, ATTENTION: STRUCTURED FINANCE
AGENCY AND TRUST- SPIRIT MASTER FUNDING, LLC, SERIES 2005-1, FACSIMILE NUMBER:
212-816-5527;


 


(E)         IN THE CASE OF EACH INSURER, AT ITS ADDRESS FOR NOTICES SPECIFIED IN
THE INDENTURE;


 


(F)         IN THE CASE OF ANY ORIGINATOR, AT ITS ADDRESS FOR NOTICES SPECIFIED
IN THE RELATED PURCHASE AND SALE AGREEMENT; PROVIDED, HOWEVER, THAT ANY NOTICE
REQUIRED TO BE GIVEN HEREUNDER TO ANY ORIGINATOR WHICH HAS CEASED TO EXIST AS A
LEGAL ENTITY FOR ANY REASON MAY BE GIVEN DIRECTLY TO THE SUPPORT PROVIDER;


 


(G)        IN THE CASE OF THE SUPPORT PROVIDER, AT ITS ADDRESS FOR NOTICES
SPECIFIED IN THE PERFORMANCE UNDERTAKING;


 


(H)        IN THE CASE OF MOODY’S, MOODY’S INVESTORS SERVICE, INC., 99 CHURCH
STREET, NEW YORK, NEW YORK 10007, ATTENTION: ASSET-BACKED MONITORING, FACSIMILE
NUMBER: 212-553-1350; AND


 


(I)          IN THE CASE OF S&P, STANDARD & POOR’S RATING SERVICES, A DIVISION
OF THE MCGRAW-HILL COMPANIES, INC., 55 WATER STREET, 41ST FLOOR, NEW YORK, NEW
YORK 10004, ATTENTION: ASSET-BACKED SURVEILLANCE DEPARTMENT, FACSIMILE NUMBER:
212-438-2435;

 

85

--------------------------------------------------------------------------------


 

or, as to each such Person, to such other address and facsimile number as shall
be designated by such Person in a written notice to parties hereto.  Any notice
required or permitted to be delivered to a holder of LLC Interests or Notes
shall be deemed to have been duly given if mailed by first class mail, postage
prepaid, at the address of such holder as shown in the register maintained for
such purposes under the LLC Agreement and the Indenture, respectively.  Any
notice so mailed within the time prescribed in this Agreement shall conclusively
be presumed to have been duly given, whether or not such holder receives such
notice.

 

Section 9.05.          Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.

 

Section 9.06.          Effect of Headings and Table of Contents.

 

The article and section headings and the table of contents herein are for
convenience of reference only and shall not limit or otherwise affect the
construction hereof.

 

Section 9.07.          Notices to Insurers and Rating Agencies.

 


(A)         THE INDENTURE TRUSTEE SHALL PROMPTLY PROVIDE NOTICE TO THE INSURERS
AND THE RATING AGENCIES WITH RESPECT TO EACH OF THE FOLLOWING OF WHICH THE
INDENTURE TRUSTEE HAS ACTUAL KNOWLEDGE:


 

(I)            THE OCCURRENCE OF ANY SERVICER REPLACEMENT EVENT THAT HAS NOT
BEEN CURED; AND

 

(II)           THE RESIGNATION OR TERMINATION OF THE PROPERTY MANAGER OR THE
SPECIAL SERVICER AND THE APPOINTMENT OF A SUCCESSOR.

 


(B)        THE PROPERTY MANAGER SHALL PROMPTLY PROVIDE NOTICE TO THE INSURERS
AND THE RATING AGENCIES WITH RESPECT TO EACH OF THE FOLLOWING OF WHICH IT HAS
ACTUAL KNOWLEDGE:


 

(I)            THE RESIGNATION OR REMOVAL OF THE INDENTURE TRUSTEE AND THE
APPOINTMENT OF A SUCCESSOR;

 

(II)           ANY CHANGE IN THE LOCATION OF THE COLLECTION ACCOUNT OR THE
RELEASE ACCOUNT;

 

(III)          ANY CHANGE IN THE IDENTITY OF AN OBLIGOR; AND

 

(IV)          ANY ADDITION OR REMOVAL OF A MORTGAGE LOAN OR MORTGAGED PROPERTY
FROM THE COLLATERAL.

 

86

--------------------------------------------------------------------------------


 


(C)         EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER, AS THE CASE
MAY BE, SHALL FURNISH EACH RATING AGENCY AND THE INSURERS SUCH INFORMATION WITH
RESPECT TO THE MORTGAGE LOANS, LEASES AND MORTGAGED PROPERTIES AS SUCH RATING
AGENCY OR THE INSURERS SHALL REASONABLY REQUEST AND THAT THE PROPERTY MANAGER OR
THE SPECIAL SERVICER, AS THE CASE MAY BE, CAN REASONABLY PROVIDE.


 


(D)        EACH OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER, AS THE CASE
MAY BE, SHALL PROMPTLY FURNISH THE INSURERS WITH COPIES OF THE FOLLOWING ITEMS:


 

(I)            EACH OF ITS ANNUAL STATEMENTS AS TO COMPLIANCE DESCRIBED IN
SECTION 3.13;

 

(II)           EACH OF ITS ANNUAL INDEPENDENT REGISTERED PUBLIC ACCOUNTING
FIRM’S SERVICING REPORTS DESCRIBED IN SECTION 3.14; AND

 

(III)          EACH REPORT PREPARED BY IT PURSUANT TO SECTION 3.12 OR SECTION
4.01.

 


(E)         ANY OFFICER’S CERTIFICATE, OPINION OF COUNSEL, REPORT, NOTICE,
REQUEST OR OTHER MATERIAL COMMUNICATION PREPARED BY THE PROPERTY MANAGER, THE
SPECIAL SERVICER, THE ISSUER MEMBER ON BEHALF OF THE ISSUER OR THE INDENTURE
TRUSTEE, OR CAUSED TO BE SO PREPARED, FOR DISSEMINATION TO ANY OF THE PARTIES TO
THIS AGREEMENT OR ANY HOLDER OF NOTES OR LLC INTERESTS SHALL ALSO BE
CONCURRENTLY FORWARDED BY SUCH PERSON TO SPIRIT FINANCE, THE ISSUER, THE INITIAL
PURCHASERS AND THE INSURERS TO THE EXTENT NOT OTHERWISE REQUIRED TO BE SO
FORWARDED.

 

Section 9.08.          Successors and Assigns: Beneficiaries.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the respective successors and assigns of the parties hereto, and all such
provisions shall inure to the benefit of the Issuer, the Insurers and the
holders of the Notes.  No other person, including any Obligor, shall be entitled
to any benefit or equitable right, remedy or claim under this Agreement.  Each
Insurer is an intended third party beneficiary of this Agreement and will have
the right to enforce this Agreement as if it were a party hereto.

 

Section 9.09.          Complete Agreement.

 

This Agreement embodies the complete agreement among the parties with respect to
the subject matter hereof and may not be varied or terminated except by a
written agreement conforming to the provisions of Section 8.01.  All prior
negotiations or representations of the parties are merged into this Agreement
and shall have no force or effect unless expressly stated herein.

 

Section 9.10.          Certain Rights of Insurers; Insurer Default.

 


(A)         IF AN INSURER DEFAULT HAS OCCURRED AND IS CONTINUING, ANY PROVISION
GIVING THE RELATED INSURER THE RIGHT TO DIRECT, APPOINT OR CONSENT TO, APPROVE
OF, OR TAKE ANY ACTION (OR WAIVE ANY RIGHT TO TAKE ACTION) UNDER THIS AGREEMENT,
SHALL BE INOPERATIVE; PROVIDED, HOWEVER, THAT UPON THE CURE OF ANY SUCH INSURER
DEFAULT, SUCH RIGHTS SHALL BE REINSTATED.

 

87

--------------------------------------------------------------------------------


 


(B)        SO LONG AS NO INSURER DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
THE RELATED INSURER SHALL HAVE THE RIGHT TO EXERCISE ALL VOTING AND CONSENT
RIGHTS OTHERWISE GRANTED TO THE NOTEHOLDERS IN THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENT, SUBJECT TO SECTION 8.02 OF THE INDENTURE.

 

Section 9.11.          Consent to Jurisdiction

 

Any action or proceeding against any of the parties hereto relating in any way
to this Agreement may be brought and enforced in the courts of the State of New
York sitting in the borough of Manhattan or of the United States District Court
for the Southern District of New York and each of the parties hereto irrevocably
submits to the jurisdiction of each such court in respect of any such action or
proceeding.  Each of the parties hereto hereby waives, to the fullest extent
permitted by law, any right to remove any such action or proceeding by reason of
improper venue or inconvenient forum.

 

Section 9.12.          No Proceedings.

 

Each of the Property Manager and the Special Servicer hereby agrees that it
shall not institute against, or join any other person or entity in instituting
against, the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceedings under any federal or state
bankruptcy or similar law (including the U.S. Bankruptcy Code), for two years
and 31 days after the last Note issued by the Issuer is paid in full.  The
agreements in this paragraph shall survive termination of this Agreement.

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer, the Property Manager, the Special Servicer and
the Back-Up Manager have caused this Agreement to be duly executed by their
respective officers or representatives all as of the day and year first above
written.

 

 

SPIRIT MASTER FUNDING, LLC, as
Issuer

 

 

 

 

 

 

By:

/s/ Michael T. Bennett

 

 

Name: Michael T. Bennett

 

 

Title: Senior Vice President

 

 

 

SPIRIT FINANCE CORPORATION,

 

as Property Manager and Special Servicer

 

 

 

 

 

 

By:

/s/ Michael T. Bennett

 

 

Name: Michael T. Bennett

 

 

Title: Senior Vice President

 

 

 

MIDLAND LOAN SERVICES, INC.
as Back-Up Manager

 

 

 

 

 

 

By:

/s/ Lawrence D. Ashley

 

 

Name: Lawrence D. Ashley

 

 

Title: Senior Vice President

 

Signature page to Property Management and Servicing Agreement

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 26th day of July, 2005, before me, a notary public in and for said State,
personally appeared Michael T. Bennett, known to me to be the Senior Vice
President of Spirit Master Funding, LLC, and also known to me to be the person
who executed it on behalf of such entity, and acknowledged to me that such
entity executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

/s/ Mirna Cardona

 

Notary Public

[Notarial Seal]

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 26th day of July, 2005, before me, a notary public in and for said State,
personally appeared Michael T. Bennett, known to me to be the Senior Vice
President of SPIRIT FINANCE CORPORATION, and also known to me to be the person
who executed it on behalf of such entity, and acknowledged to me that such
entity executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

/s/ Mirna Cardona

 

Notary Public

 

[Notarial Seal]

 

89

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 26th day of July, 2005, before me, a notary public in and for said State,
personally appeared Lawrence D. Ashley, known to me to be a Senior Vice
President of MIDLAND LOAN SERVICES, INC., one of the entities that executed the
within instrument, and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

 

 

Notary Public

 

[Notarial Seal]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

MORTGAGED PROPERTY LOAN SCHEDULE

 

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000047

 

Flying J. Inc.

 

Flying J Travel Plaza

 

950 State Road 206 West

 

Saint Augustine

 

FL

 

3307 N

P0000048

 

Flying J. Inc.

 

Flying J Travel Plaza

 

10226 Old Federal Highway

 

Carnesville

 

GA

 

30521

P0000049

 

Flying J. Inc.

 

Flying J Travel Plaza

 

5300 S SR 3

 

Spiceland

 

IN

 

47385

P0000050

 

Flying J. Inc.

 

Flying J Travel Plaza

 

15236 State Route 180

 

Catlettsburg

 

KY

 

41129-9211

P0000122

 

America’s Power Sports

 

KC’s Powersports

 

12401 S. Memorial Parkway

 

Huntsville

 

AL

 

35803

P0000159

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

3075 Gulf Breeze Parkway

 

Gulf Breeze

 

FL

 

32561

P0000160

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

431 Mary Esther Blvd

 

Mary Esther

 

FL

 

32569

P0000161

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

1117 Hwy 231 Bypass

 

Troy

 

AL

 

36081

P0000162

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

1701 South Texas Avenue

 

Bryan

 

TX

 

77801

P0000163

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

625 18th Avenue North

 

Columbus

 

MS

 

39701

P0000164

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

2167 E. Silver Springs Blvd

 

Ocala

 

FL

 

34470

P0000165

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

3814 University Boulevard West

 

Jacksonville

 

FL

 

32217

P0000166

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

2611 US 27 North

 

Sebring

 

FL

 

33872

P0000167

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

100 Live Oaks Boulevard

 

Casselberry

 

FL

 

32707

P0000172

 

Hastings Entertainment, Inc.

 

Hastings

 

726 10th Avenue South

 

Great Falls

 

MT

 

59401

P0000177

 

AMC Entertainment, Inc.

 

AMC Theatre

 

2515 E. Camelback Road

 

Phoenix

 

AZ

 

85016

P0000178

 

Pike Holding Plane Nursery LLC

 

Pike Plane Nursery

 

5795 State Bridge Road

 

Alpharetta

 

GA

 

30022

P0000179

 

Pike Holding Plane Nursery LLC

 

Pike Plane Nursery

 

3431 Ernest W. Barrett Pkwy

 

Marietta

 

GA

 

30064

P0000180

 

Pike Holding Plane Nursery LLC

 

Pike Plane Nursery

 

3985 Holly Springs Pkwy

 

Canton

 

GA

 

30115

P0000181

 

Pike Holding Plane Nursery LLC

 

Pike Plane Nursery

 

4020 Roswell Road

 

Atlanta

 

GA

 

30342

P0000182

 

Pike Holding Plane Nursery LLC

 

Pike Plane Nursery

 

2955 Holcomb Bridge Road

 

Alpharetta

 

GA

 

30022

P0000183

 

Pike Holding Plane Nursery LLC

 

Pike Plane Nursery

 

2900 Johnson Ferry Road

 

Marietta

 

GA

 

30062

P0000188

 

Grand Canyon University

 

Grand Canyon University

 

3300 West Camelback Rd.

 

Phoenix

 

AZ

 

85017

P0000300

 

NPC International, Inc.

 

Pizza Hut

 

925 N Green River Rd

 

Evansville

 

IN

 

47715-2418

P0000301

 

NPC International, Inc.

 

Pizza Hut

 

4127 Frederica St

 

Owensboro

 

KY

 

42301-7455

P0000302

 

NPC International, Inc.

 

Pizza Hut

 

606 N 1st St

 

Madill

 

OK

 

73446-1410

 

A-2

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000303

 

NPC International, Inc.

 

Pizza Hut

 

1000 W Maple Ave

 

Geneva

 

AL

 

36340-1638

P0000304

 

NPC International, Inc.

 

Pizza Hut

 

715 Columbia Rd

 

Blakely

 

GA

 

31723-1423

P0000305

 

NPC International, Inc.

 

Pizza Hut

 

1119 Paris Rd

 

Mayfield

 

KY

 

42066-4988

P0000306

 

Skyline Chili, Inc.

 

Skyline Chili

 

2805 Centre Dr

 

Fairborn

 

OH

 

45324-2670

P0000309

 

Carrols Corporation

 

Burger King

 

349 Tryon Rd

 

Raleigh

 

NC

 

27603-3529

P0000310

 

Carrols Corporation

 

Burger King

 

979 US Highway
70 E

 

New Bern

 

NC

 

28560-6535

P0000311

 

Carrols Corporation

 

Burger King

 

1294 Canton Rd

 

Akron

 

OH

 

44312-3951

P0000312

 

Carrols Corporation

 

Burger King

 

14834 State Route 49

 

Edon

 

OH

 

43518-9714

P0000313

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

201 Bridewell Dr

 

Burr Ridge

 

IL

 

60521-0834

P0000314

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

2240 N Canton Center Rd

 

Canton

 

MI

 

48187-2906

P0000315

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

936 Sheraton Dr

 

Mars

 

PA

 

16046-9414

P0000316

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

8901 Kingsridge Dr

 

Dayton

 

OH

 

45458-1621

P0000317

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

6420 Grand Ave

 

Gurnee

 

IL

 

60031-1620

P0000318

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

130 Andrews Dr

 

Pittsburgh

 

PA

 

15275-1200

P0000319

 

Interfoods of America, Inc.

 

Popeye’s

 

1727 Finley Blvd

 

Birmingham

 

AL

 

35204-1736

P0000323

 

Casa Ole’ Restaurants

 

Casa Mexico

 

1459 S Vinnell Way

 

Boise

 

ID

 

83709-1659

P0000324

 

Banyan, Inc.

 

Grandy’s

 

1400 Juan Tabo Blvd NE

 

Albuquerque

 

NM

 

87112-4406

P0000326

 

Interfoods of America, Inc.

 

Popeye’s

 

11413 Reulet Ave

 

Baton Rouge

 

LA

 

70816-8525

P0000327

 

Burger King Corporation

 

Burger King

 

488 E Main St

 

Apopka

 

FL

 

32703-5374

P0000328

 

Burger King Corporation

 

Burger King

 

2400 13th St

 

Saint Cloud

 

FL

 

34769-4136

P0000329

 

Burger King Corporation

 

Burger King

 

11834 E Colonial Dr

 

Orlando

 

FL

 

32826-4701

P0000330

 

R & L Foods, LLC

 

Wendy’s

 

2983 Cottingham Expy

 

Pineville

 

LA

 

71360-4389

P0000331

 

Southeast Food Services Company, LLC

 

Wendy’s

 

1219 Oak Ridge Tpke

 

Oak Ridge

 

TN

 

37830-6404

P0000332

 

Southeast Food Services Company, LLC

 

Wendy’s

 

2544 Decatur Pike

 

Athens

 

TN

 

37303-4929

P0000335

 

ARG Enterprises

 

Black Angus

 

7606 W Bell Rd

 

Glendale

 

AZ

 

85308-8619

 

A-3

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000336

 

Thomas & Thomas Investments

 

Whataburger

 

Loop 323 N of Highway 31

 

Tyler

 

TX

 

 

P0000338

 

Tacala, L.L.C.

 

Taco Bell

 

2303 Dayton Blvd

 

Red Bank

 

TN

 

37415-6224

P0000349

 

Skyline Chili, Inc.

 

Skyline Chili

 

9135 Owenfield Dr

 

Lewis Center

 

OH

 

43035-9149

P0000350

 

Interfoods of America, Inc.

 

Popeye’s

 

361 Palisades Blvd

 

Birmingham

 

AL

 

35209-5149

P0000351

 

Interfoods of America, Inc.

 

Popeye’s

 

2265 Oneal Ln

 

Baton Rouge

 

LA

 

70816-3319

P0000354

 

Fuddruckers, Inc.

 

Fuddruckers

 

10050 State St

 

Sandy

 

UT

 

84070

P0000355

 

Fuddruckers, Inc.

 

Fuddruckers

 

1915 Scenic Hwy N

 

Snellville

 

GA

 

30078

P0000356

 

Fuddruckers, Inc.

 

Fuddruckers

 

5271 E Main St

 

Columbus

 

OH

 

43213

P0000357

 

Fuddruckers, Inc.

 

Fuddruckers

 

6607 N IH 35

 

Austin

 

TX

 

78752

P0000358

 

Fuddruckers, Inc.

 

Fuddruckers

 

3586 W Dublin Granville Rd

 

Columbus

 

OH

 

43235

P0000359

 

Fuddruckers, Inc.

 

Fuddruckers

 

14035 E Evans Ave

 

Aurora

 

CO

 

80014

P0000360

 

Fuddruckers, Inc.

 

Fuddruckers

 

3929 Southwest Fwy

 

Houston

 

TX

 

77027

P0000361

 

Fuddruckers, Inc.

 

Fuddruckers

 

11825 Technology Dr

 

Eden Prairie

 

MN

 

55344

P0000362

 

Fuddruckers, Inc.

 

Fuddruckers

 

6455 E Southern Ave

 

Mesa

 

AZ

 

85206

P0000363

 

Fuddruckers, Inc.

 

Fuddruckers

 

14500 Weaver Lake Rd

 

Maple Grove

 

MN

 

55311

P0000364

 

Fuddruckers, Inc.

 

Fuddruckers

 

121 E Campus View Blvd

 

Columbus

 

OH

 

43235

P0000365

 

Fuddruckers, Inc.

 

Fuddruckers

 

7250 Highway 6 N

 

Houston

 

TX

 

77095

P0000366

 

Fuddruckers, Inc.

 

Fuddruckers

 

3560 Fishinger Blvd

 

Hilliard

 

OH

 

43026

P0000367

 

Fuddruckers, Inc.

 

Fuddruckers

 

13010 Northwest Fwy

 

Houston

 

TX

 

77040

P0000368

 

Fuddruckers, Inc.

 

Fuddruckers

 

101 Regal Way

 

Newport News

 

VA

 

23602

P0000369

 

Fuddruckers, Inc.

 

Fuddruckers

 

7800 W Bell Rd

 

Glendale

 

AZ

 

85308

P0000370

 

Fuddruckers, Inc.

 

Fuddruckers

 

9996 Escort Dr

 

Mason

 

OH

 

45040

P0000371

 

Fuddruckers, Inc.

 

Fuddruckers

 

8955 Springbrook
Dr NW

 

Coon Rapids

 

MN

 

55433

P0000372

 

Fuddruckers, Inc.

 

Fuddruckers

 

1105 Merchants Way

 

Chesapeake

 

VA

 

23320

P0000373

 

Fuddruckers, Inc.

 

Fuddruckers

 

11992 Chase Plz

 

Cincinnati

 

OH

 

45240

P0000374

 

Fuddruckers, Inc.

 

Fuddruckers

 

10500 Town and Country Way

 

Houston

 

TX

 

77024

P0000375

 

Fuddruckers, Inc.

 

Fuddruckers

 

4360 Kingwood Dr

 

Kingwood

 

TX

 

77339

P0000378

 

Interfoods of America, Inc.

 

Popeye’s

 

8194 Plank Road

 

Baton Rouge

 

LA

 

70811

P0000379

 

Southeast Food Services Company, LLC

 

Wendy’s

 

8749 Campo Road

 

La Mesa

 

CA

 

91941

P0000380

 

Interfoods of America, Inc.

 

Popeye’s

 

3411 N Pace Blvd

 

Pensacola

 

FL

 

32505-5127

 

A-4

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000381

 

NPC International, Inc.

 

Pizza Hut

 

1551 W Main St

 

Salem

 

IL

 

62881-3805

P0000382

 

Dickinson Theatres, Inc.

 

Dickinson Theaters

 

4900 NE 80th Street

 

Kansas City

 

MO

 

64119

P0000383

 

Dickinson Theatres, Inc.

 

Dickinson Theaters

 

1451 NE Douglas Street

 

Lees Summit

 

MO

 

64086

P0000384

 

Hastings Entertainment, Inc.

 

Hastings

 

1705 North Main Street

 

Roswell

 

NM

 

88201

P0000385

 

Allwell

 

Golden Corral

 

616 So. Ridge
Road Circle

 

Wichita

 

KS

 

67209

P0000386

 

Allwell

 

Golden Corral

 

2830 W. 18th Avenue

 

Emporia

 

KS

 

66801

P0000387

 

Ferrellgas, L.P

 

Blue Rhino

 

300 County Road 448

 

Tavares

 

FL

 

32778

P0000390

 

Famous Dave’s of America

 

Famous Dave’s

 

14200 60th St N

 

Stillwater

 

MN

 

55082-6309

P0000391

 

Famous Dave’s of America

 

Famous Dave’s

 

7825 Vinewood Ln

 

Maple Grove

 

MN

 

55369-7013

P0000392

 

Famous Dave’s of America

 

Famous Dave’s

 

7593 147th St W

 

Apple Valley

 

MN

 

55124-6998

P0000393

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

90 N Genesee St

 

Utica

 

NY

 

13502-2527

P0000394

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

600 Mountain
View Dr

 

Colchester

 

VT

 

05446-1901

P0000395

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

697 Troy
Schenectady Rd

 

Colonie

 

NY

 

12110-2501

P0000396

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

632 Bloomfield Ave

 

West Caldwell

 

NJ

 

07006-7518

P0000397

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

11 Main St

 

West Harwich

 

MA

 

02671-1041

P0000398

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

936 Walnut
Bottom Rd

 

Carlisle

 

PA

 

17013-9177

P0000399

 

Interfoods of America, Inc.

 

Popeye’s

 

5534 NW 7th Ave

 

Miami

 

FL

 

33127-1402

P0000400

 

Interfoods of America, Inc.

 

Popeye’s

 

233 W Hillsboro Blvd

 

Deerfield Beach

 

FL

 

33441-3311

P0000401

 

Interfoods of America, Inc.

 

Popeye’s

 

3291 W Broward Blvd

 

Fort Lauderdale

 

FL

 

33312-1112

P0000402

 

Interfoods of America, Inc.

 

Popeye’s

 

14620 Plank Rd

 

Baker

 

LA

 

70714-5445

P0000403

 

Interfoods of America, Inc.

 

Popeye’s

 

1940 Main St

 

Baker

 

LA

 

70714-2843

P0000404

 

Interfoods of America, Inc.

 

Popeye’s

 

5946 Airline Hwy

 

Baton Rouge

 

LA

 

70805-3201

P0000405

 

Interfoods of America, Inc.

 

Popeye’s

 

290 Lobdell Hwy

 

Port Allen

 

LA

 

70767-4198

P0000406

 

Interfoods of America, Inc.

 

Popeye’s

 

107 S 25th St

 

Fort Pierce

 

FL

 

34947-3602

P0000408

 

Interfoods of America, Inc.

 

Popeye’s

 

9854 Halls Ferry Rd

 

Saint Louis

 

MO

 

63136-4017

P0000409

 

Interfoods of America, Inc.

 

Popeye’s

 

8654 Natural
Bridge Rd

 

Saint Louis

 

MO

 

63121-4110

 

A-5

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000410

 

Interfoods of America, Inc.

 

Popeye’s

 

2877 Target Dr

 

Saint Louis

 

MO

 

63136-4639

P0000411

 

Interfoods of America, Inc.

 

Popeye’s

 

9376 Greenwell Springs Rd

 

Baton Rouge

 

LA

 

70814-2909

P0000412

 

Interfoods of America, Inc.

 

Popeye’s

 

2200 S Range Ave

 

Denham Springs

 

LA

 

70726-5214

P0000415

 

1st University Credit Union

 

Other

 

605 S University Parks Dr

 

Waco

 

TX

 

76706-1053

P0000416

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

325 S Mcgee Ave

 

Apopka

 

FL

 

32703-4479

P0000417

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

1070 S Volusia Ave

 

Orange City

 

FL

 

32763-7039

P0000418

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

6706 highway 63

 

Moss Point

 

MS

 

39563-9539

P0000419

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

12475 Highway 49

 

Gulfport

 

MS

 

39503-2785

P0000420

 

Checker’s Drive-In Restaurants

 

Rally’s

 

3979 W Tennessee St

 

Tallahassee

 

FL

 

32304-1015

P0000421

 

Checker’s Drive-In Restaurants

 

Rally’s

 

401 Vincennes Ave

 

New Albany

 

IN

 

47150-3053

P0000424

 

Checker’s Drive-In Restaurants

 

Rally’s

 

7843 US Highway 42

 

Florence

 

KY

 

41042-1803

P0000425

 

Checker’s Drive-In Restaurants

 

Rally’s

 

1709 N Galvez St

 

New Orleans

 

LA

 

70119-1602

P0000426

 

Checker’s Drive-In Restaurants

 

Rally’s

 

2371 Saint Claude Ave

 

New Orleans

 

LA

 

70117-8352

P0000428

 

Checker’s Drive-In Restaurants

 

Rally’s

 

602 N. Baldwin Avenue

 

Marion

 

IN

 

46952-3462

P0000429

 

Goldco, Inc.

 

Burger King

 

1400 W Jefferson St

 

Quincy

 

FL

 

32351-2130

P0000431

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

1275 E Dublin Granville Rd

 

Columbus

 

OH

 

43229-3359

P0000432

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

1391 Arrowhead Dr

 

Maumee

 

OH

 

43537-1729

P0000433

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

4279 Cemetery Rd

 

Hilliard

 

OH

 

43026-1203

P0000434

 

QK, Inc.

 

Denny’s

 

17053 E Shea Blvd

 

Fountain Hills

 

AZ

 

85268-6635

P0000436

 

RTM Restaurant Group

 

Arby’s

 

1375 N Main St

 

Madisonville

 

KY

 

42431-1283

P0000437

 

RTM Restaurant Group

 

Arby’s

 

163 Altama Connector Blvd

 

Brunswick

 

GA

 

31525-1881

P0000438

 

RTM Restaurant Group

 

Arby’s

 

450 E State Rd

 

American Fork

 

UT

 

84003-2559

P0000439

 

RTM Restaurant Group

 

Arby’s

 

251 S Main St

 

Tooele

 

UT

 

84074-2743

P0000440

 

RTM Restaurant Group

 

Arby’s

 

2501 Mayport Rd

 

Jacksonville

 

FL

 

32233-2801

P0000442

 

RTM Restaurant Group

 

Arby’s

 

1116 Highway 81 W

 

McDonough

 

GA

 

30253-6423

P0000443

 

RTM Restaurant Group

 

Arby’s

 

403 Tri County Plz

 

Cumming

 

GA

 

30040-2777

 

A-6

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000446

 

RTM Restaurant Group

 

Arby’s

 

181 Highway 90

 

Daphne

 

AL

 

36526-9588

P0000449

 

RTM Restaurant Group

 

Arby’s

 

7750 Airport Blvd

 

Mobile

 

AL

 

36608-5025

P0000450

 

RTM Restaurant Group

 

Arby’s

 

7002 Georgetown Rd

 

Indianapolis

 

IN

 

46268-4445

P0000451

 

RTM Restaurant Group

 

Arby’s

 

11190 Beach Blvd

 

Jacksonville

 

FL

 

32246-4804

P0000453

 

RTM Restaurant Group

 

Arby’s

 

9361 Atlantic Blvd

 

Jacksonville

 

FL

 

32225-8218

P0000454

 

RTM Restaurant Group

 

Arby’s

 

622 Fair Rd

 

Statesboro

 

GA

 

30458-4927

P0000455

 

RTM Restaurant Group

 

Arby’s

 

514 N Highway 52

 

Moncks Corner

 

SC

 

29461-3131

P0000456

 

Interfoods of America, Inc.

 

Popeye’s

 

5275 Government St

 

Baton Rouge

 

LA

 

70806-6027

P0000457

 

Interfoods of America, Inc.

 

Popeye’s

 

2137 Staring Ln

 

Baton Rouge

 

LA

 

70810-1038

P0000459

 

Interfoods of America, Inc.

 

Popeye’s

 

2490 NW 79th St

 

Miami

 

FL

 

33147-4930

P0000461

 

Gander Mountain Company

 

Gander Mountain

 

6801 120th Avenue

 

Kenosha

 

WI

 

53140

P0000462

 

Carmike Cinemas, Inc.

 

Carmike Cinemas

 

2435 Edgewood Road SW

 

Cedar Rapids

 

IA

 

52404

P0000463

 

Humperdink’s Texas, LLC

 

Humperdink

 

3820 Belt Line Road

 

Addison

 

TX

 

75001

P0000464

 

Humperdink’s Texas, LLC

 

Humperdink

 

6050 Greenville Ave.

 

Dallas

 

TX

 

75206

P0000465

 

Humperdink’s Texas, LLC

 

Humperdink

 

2208 W. NW Hwy.

 

Dallas

 

TX

 

75220

P0000466

 

Humperdink’s Texas, LLC

 

Humperdink

 

700 Six Flags Drive

 

Arlington

 

TX

 

76011

P0000467

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1601 Garth Brooks Blvd

 

Yukon

 

OK

 

73099

P0000468

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2416 S. Georgia Street

 

Amarillo

 

TX

 

79109

P0000469

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

3124 Regency Lane

 

Denison

 

TX

 

75020

P0000470

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2520 82nd Street

 

Lubbock

 

TX

 

79423

P0000471

 

Gander Mountain Company

 

Gander Mountain

 

8635 Clinton Street

 

New Hartford

 

NY

 

13413

P0000473

 

Dave & Buster’s, Inc.

 

Dave & Buster’s

 

2215 D & B Drive

 

Marietta

 

GA

 

30067

P0000476

 

Hill Country Furniture Partners, Ltd.

 

Ashley Furniture

 

7903 Pat Booker Road

 

Live Oak

 

TX

 

78223

P0000477

 

RBLS, Inc. (a Texas corporation)

 

Ashley Furniture

 

1411 Airway Boulevard

 

El Paso

 

TX

 

79925

P0000478

 

Gander Mountain Company

 

Gander Mountain

 

5038-A Miller Road

 

Flint

 

MI

 

48507

P0000479

 

Ferrellgas, L.P

 

Blue Rhino

 

1750 Agua Mansa Road

 

Riverside

 

CA

 

92509

 

A-7

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000481

 

Gander Mountain Company

 

Gander Mountain

 

2121 43rd St., SW

 

Fargo

 

ND

 

58103

P0000482

 

Sonic Corp.

 

Sonic

 

202 N Main Ave

 

Erwin

 

TN

 

37650

P0000483

 

Sonic Corp.

 

Sonic

 

3307 No. Broadway St.

 

Knoxville

 

TN

 

37918

P0000484

 

Sonic Corp.

 

Sonic

 

113 1st St.

 

Radford

 

VA

 

24141

P0000533

 

Sonic Corp.

 

Sonic

 

355 No. Franklin St.

 

Christiansburg

 

VA

 

24073

P0000534

 

Sonic Corp.

 

Sonic

 

647 E. Main St.

 

Pulaski

 

VA

 

24301

P0000535

 

Sonic Corp.

 

Sonic

 

790 E. Main St.

 

Wytheville

 

VA

 

24382

P0000536

 

Sonic Corp.

 

Sonic

 

2010 E. Broadway Ave.

 

Maryville

 

TN

 

37804

P0000537

 

Sonic Corp.

 

Sonic

 

411 Foothills Mall Drive

 

Maryville

 

TN

 

37801

P0000538

 

Sonic Corp.

 

Sonic

 

608 Oak Ridge Turnpike

 

Oak Ridge

 

TN

 

37830

P0000539

 

Sonic Corp.

 

Sonic

 

1124 E. Stone Dr.

 

Kingsport

 

TN

 

37660

P0000540

 

Sonic Corp.

 

Sonic

 

104 Cedar Lane

 

Knoxville

 

TN

 

37912

P0000541

 

Sonic Corp.

 

Sonic

 

6949 Maynardsville Pike

 

Knoxville

 

TN

 

39912

P0000542

 

Sonic Corp.

 

Sonic

 

1015 Volunteer Parkway

 

Bristol

 

TN

 

37625

P0000543

 

Sonic Corp.

 

Sonic

 

1108 No. Charles G. Seivers Blvd.

 

Clinton

 

TN

 

37716

P0000545

 

Dickinson Theatres, Inc.

 

Dickinson Theaters

 

10301 So. Memorial Drive

 

Bixby

 

OK

 

74133

P0000551

 

Gander Mountain Company

 

Gander Mountain

 

5864 Carmenica Drive

 

Cicero

 

NY

 

13039

P0000552

 

Rite Aid Corporation

 

Rite Aid

 

3601 Midvale Avenue

 

Philadelphia

 

PA

 

19129

P0000553

 

Rite Aid Corporation

 

Rite Aid

 

120 Jefferson Avenue

 

Moundsville

 

WV

 

26041

P0000554

 

Rite Aid Corporation

 

Rite Aid

 

104 Genesee Street

 

Oneida

 

NY

 

13421

P0000556

 

Rite Aid Corporation

 

Rite Aid

 

735 North Water Street

 

Uhrichsville

 

OH

 

44683

P0000559

 

Rite Aid Corporation

 

Rite Aid

 

1410 Delaware Avenue

 

Buffalo

 

NY

 

14209

P0000560

 

Rite Aid Corporation

 

Rite Aid

 

804 East Winthrop Avenue

 

Millen

 

GA

 

30442

P0000561

 

Rite Aid Corporation

 

Rite Aid

 

301 South Broad Street

 

Thomasville

 

GA

 

31792

P0000566

 

Sonic Corp.

 

Sonic

 

1003 W Elk Avenue

 

Elizabethton

 

TN

 

37643

P0000596

 

Flying Star Cafe

 

Flying Star Café

 

8001 Menaul Blvd NE

 

Albuquerque

 

NM

 

87110

P0000597

 

Flying Star Cafe

 

Flying Star Café

 

4501 Juan Tabo Blvd NE

 

Albuquerque

 

NM

 

87111

P0000634

 

Hughes Supply, Inc.

 

Hughes Supply

 

8700 Hwy 27 S

 

Sebring

 

FL

 

33876

P0000844

 

Hughes Supply, Inc.

 

Hughes Supply

 

914 Chris Drive

 

West Columbia

 

SC

 

29169

P0000845

 

Hughes Supply, Inc.

 

Hughes Supply

 

990 Pedigo Way

 

Bowling Green

 

KY

 

42103

P0000637

 

Hughes Supply, Inc.

 

Hughes Supply

 

8326 Lemon Rd

 

Port Richey

 

FL

 

34668

P0000848

 

Hughes Supply, Inc.

 

Hughes Supply

 

850 E Pine Log Rd

 

Aiken

 

SC

 

29803

 

A-8

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000849

 

Hughes Supply, Inc.

 

Hughes Supply

 

856 Henri DeTonti Blvd

 

Tontitown

 

AR

 

72770

P0000640

 

Hughes Supply, Inc.

 

Hughes Supply

 

6854 Distribution Ave S

 

Jacksonville

 

FL

 

32256

P0000850

 

Hughes Supply, Inc.

 

Hughes Supply

 

7281 East 30th Street

 

Indianapolis

 

IN

 

46219

P0000642

 

Hughes Supply, Inc.

 

Hughes Supply

 

8091 Supply Drive

 

Fort Myers

 

FL

 

33912

P0000851

 

Hughes Supply, Inc.

 

Hughes Supply

 

5905 Old Rutledge Pike

 

Knoxville

 

TN

 

37924

P0000644

 

Hughes Supply, Inc.

 

Hughes Supply

 

6231 Idlewild Street

 

Fort Myers

 

FL

 

33912

P0000852

 

Hughes Supply, Inc.

 

Hughes Supply

 

6501 Amsterdam Way

 

Wilmington

 

NC

 

28405

P0000646

 

Hughes Supply, Inc.

 

Hughes Supply

 

4355 Drane Field Rd

 

Lakeland

 

FL

 

33811

P0000647

 

Hughes Supply, Inc.

 

Hughes Supply

 

5311 Doolittle Rd

 

Jacksonville

 

FL

 

32254

P0000648

 

Hughes Supply, Inc.

 

Hughes Supply

 

5409-100 Broadway Ave

 

Jacksonville

 

FL

 

32254

P0000649

 

Hughes Supply, Inc.

 

Hughes Supply

 

341 Gees Mill Bus Pkwy

 

Conyers

 

GA

 

30013

P0000650

 

Hughes Supply, Inc.

 

Hughes Supply

 

3509 N Loop 336 W

 

Conroe

 

TX

 

77304

P0000854

 

Hughes Supply, Inc.

 

Hughes Supply

 

4339 White Lick Dr

 

Whitestown

 

IN

 

46075

P0000855

 

Hughes Supply, Inc.

 

Hughes Supply

 

238 Hurricane Shoals Rd

 

Lawrenceville

 

GA

 

30045

P0000856

 

Hughes Supply, Inc.

 

Hughes Supply

 

2820 Mary Linda Ave NE

 

Roanoke

 

VA

 

24012

P0000857

 

Hughes Supply, Inc.

 

Hughes Supply

 

315 9th Street SE

 

Hickory

 

NC

 

28602

P0000655

 

Hughes Supply, Inc.

 

Hughes Supply

 

2007 NW 15th Ave

 

Pompano Beach

 

FL

 

33069

P0000858

 

Hughes Supply, Inc.

 

Hughes Supply

 

2208 S 14th Street

 

Mattoon

 

IL

 

61938

P0000859

 

Hughes Supply, Inc.

 

Hughes Supply

 

229 N St. Augustine Rd

 

Valdosta

 

GA

 

31601

P0000658

 

Hughes Supply, Inc.

 

Hughes Supply

 

1751 L Avenue

 

Riviera Beach

 

FL

 

33401

P0000860

 

Hughes Supply, Inc.

 

Hughes Supply

 

1840 Shelton Ave

 

Stateville

 

NC

 

28677

P0000861

 

Hughes Supply, Inc.

 

Hughes Supply

 

1930 31st Street

 

Gulfport

 

MS

 

39501

P0000862

 

Hughes Supply, Inc.

 

Hughes Supply

 

1234 S Pleasantburg Dr

 

Greenville

 

SC

 

29605

P0000863

 

Hughes Supply, Inc.

 

Hughes Supply

 

1430 N Chase St

 

Athens

 

GA

 

30601

P0000864

 

Hughes Supply, Inc.

 

Hughes Supply

 

1705 River Street

 

Valdosta

 

GA

 

31601

P0000865

 

Hughes Supply, Inc.

 

Hughes Supply

 

1118 Interstate Blvd

 

Florence

 

SC

 

29501

P0000866

 

Hughes Supply, Inc.

 

Hughes Supply

 

117 Industrial Circle

 

Martinsburg

 

WV

 

25401

P0000867

 

Hughes Supply, Inc.

 

Hughes Supply

 

1215 N Bradley Rd

 

Spokane

 

WA

 

99212

P0000868

 

Hughes Supply, Inc.

 

Hughes Supply

 

1065 Sunset Blvd

 

West Columbia

 

SC

 

29169

P0000869

 

Hughes Supply, Inc.

 

Hughes Supply

 

1069 Canton Rd

 

Marietta

 

GA

 

30066

P0000870

 

Hughes Supply, Inc.

 

Hughes Supply

 

1070 S Highland Ave

 

Jackson

 

TN

 

38301

P0000871

 

Hughes Supply, Inc.

 

Hughes Supply

 

100 Tandem Dr

 

Greer

 

SC

 

29650

P0000846

 

Hughes Supply, Inc.

 

Hughes Supply

 

103 Industrial Drive

 

Hattiesburg

 

MS

 

39401

 

A-9

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000847

 

Hughes Supply, Inc.

 

Hughes Supply

 

10645 Auto Mall Pkwy

 

D’lberville

 

MS

 

39540

P0000673

 

RTM Restaurant Group

 

Arby’s

 

5660 Beach Boulevard

 

Jacksonville

 

FL

 

32207

P0000675

 

RTM Restaurant Group

 

Arby’s

 

2600 S Orange Ave

 

Orlando

 

FL

 

32806

P0000676

 

RTM Restaurant Group

 

Arby’s

 

1305 Tuskawilla Rd

 

Winter Springs

 

FL

 

32708

P0000677

 

RTM Restaurant Group

 

Arby’s

 

2649 Richmond Road

 

Lexington

 

KY

 

40509

P0000678

 

RTM Restaurant Group

 

Arby’s

 

4170 Shelbyville Rd

 

Louisville

 

KY

 

40207

P0000679

 

RTM Restaurant Group

 

Arby’s

 

16005 US Highway 441

 

Eustis

 

FL

 

32726

P0000680

 

Casa Ole’ Restaurants

 

Casa Ole

 

5705 4th St

 

Lubbock

 

TX

 

79416

P0000681

 

Casa Ole’ Restaurants

 

Casa Ole

 

1520 Southmore Ave

 

Pasadena

 

TX

 

77502

P0000682

 

Casa Ole’ Restaurants

 

Casa Ole

 

2726 Spencer Hwy

 

Pasadena

 

TX

 

77504

P0000683

 

Casa Ole’ Restaurants

 

Casa Ole

 

2730 East Highway 190

 

Copperas Cove

 

TX

 

76522

P0000685

 

Casa Ole’ Restaurants

 

Garibaldi’s

 

525 Caldwell Blvd

 

Nampa

 

ID

 

83651

P0000687

 

Casa Ole’ Restaurants

 

Monterey’s Tex Mex

 

410 S. Gordon St

 

Alvin

 

TX

 

77511

P0000688

 

Casa Ole’ Restaurants

 

Monterey’s Tex Mex

 

12520 Greenspoint Dr

 

Houston

 

TX

 

77060

P0000689

 

Casa Ole’ Restaurants

 

Monterey’s Tex Mex

 

3201 Freedom Blvd

 

Bryan

 

TX

 

77802

P0000691

 

Casa Ole’ Restaurants

 

Monterey’s Tex Mex

 

5694 W Skelly Dr

 

Tulsa

 

OK

 

74107

P0000692

 

RTM Restaurant Group

 

Arby’s

 

1228 South Broadway Street

 

Lexington

 

KY

 

40504-2738

P0000693

 

Rite Aid Corporation

 

Rite Aid

 

5601 Chestnut Street

 

Philadelphia

 

PA

 

19139

P0000694

 

Sportsman’s Warehouse

 

Sportsman’s Warehouse

 

1551 Lawrence Drive

 

DePere

 

WI

 

54115

P0000696

 

Apollo College

 

Apollo Colleges

 

630 W. Southern Ave

 

Mesa

 

AZ

 

85210

P0000697

 

Apollo College

 

Apollo Colleges

 

3550 N. Oracle Road

 

Tucson

 

AZ

 

85704

P0000698

 

Apollo College

 

Apollo Colleges

 

2701 W. Bethany Home Road

 

Phoenix

 

AZ

 

85017

P0000699

 

Apollo College

 

Apollo Colleges

 

8503 N. 27th Avenue

 

Phoenix

 

AZ

 

85051

P0000705

 

Pilgrim’s Pride Corporation

 

Pilgrim’s Pride Freezer Warehouse Facility

 

3330 Woodrow Wilson Drive

 

Jackson

 

MS

 

39209

P0000706

 

Stonebrook Properties LLC

 

Golden Corral

 

1300 South Morgan

 

Granbury

 

TX

 

76048

P0000707

 

Corral of Michigan LLC

 

Golden Corral

 

37101 Warren Road

 

Westland

 

MI

 

48185

 

A-10

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000708

 

Pizza Properties, Ltd

 

Peter Piper Pizza

 

2210 West University Drive

 

Edinburg

 

TX

 

78539

P0000709

 

Pizza Properties, Ltd

 

Peter Piper Pizza

 

402 South Bibb Ave

 

Eagle Pass

 

TX

 

78852

P0000710

 

Pizza Properties, Ltd

 

Peter Piper Pizza

 

4526 East Hwy 83

 

Rio Grande City

 

TX

 

78582

P0000711

 

Pizza Properties, Ltd

 

Peter Piper Pizza

 

3101 East Expressway 83

 

Weslaco

 

TX

 

78596

P0000730

 

HOM Furniture, Inc

 

HOM Furniture Showrooms

 

4726 Mall Drive

 

Hermantown

 

MN

 

55811

P0000731

 

HOM Furniture, Inc.

 

HOM Furniture Showrooms

 

2921 Mall Drive

 

Eau Claire

 

WI

 

54701

P0000732

 

Hastings Entertainment, Inc.

 

Hastings

 

200 Hwy 332 West

 

Lake Jackson

 

TX

 

77566

P0000737

 

Pizza Properties, Ltd

 

Peter Piper Pizza

 

9450 Dyer Street

 

El Paso

 

TX

 

79924

P0000738

 

Rite Aid Corporation

 

Rite Aid

 

21500-21508 Harper Avenue

 

St. Clair Shores

 

MI

 

48081

P0000747

 

Anvia, Inc.

 

Ashley Home Center

 

4597 Southwest Drive

 

Abilene

 

TX

 

79605

P0000748

 

Sky Ventures, LLC

 

Pizza Hut

 

545 Hwy 9 E

 

Forest City

 

IA

 

50436

P0000749

 

Sky Ventures, LLC

 

Pizza Hut

 

419 2nd Ave SE

 

Cresco

 

IA

 

52136

P0000750

 

Sky Ventures, LLC

 

Pizza Hut

 

260 Carson Ave

 

Elk River

 

MN

 

55330

P0000751

 

Sky Ventures, LLC

 

Pizza Hut

 

1325 Town Centre Dr

 

Eagan

 

MN

 

55123

P0000752

 

Sky Ventures, LLC

 

Pizza Hut

 

964 Hwy 15 S

 

Hutchinson

 

MN

 

55350

P0000753

 

Sky Ventures, LLC

 

Pizza Hut

 

5501 Grand Ave

 

Duluth

 

MN

 

55808

P0000754

 

Sky Ventures, LLC

 

Pizza Hut

 

3600 N Douglas

 

Crystal

 

MN

 

55422

P0000755

 

Sky Ventures, LLC

 

Pizza Hut

 

32 Sheridan St

 

Ely

 

MN

 

55731

P0000756

 

Sky Ventures, LLC

 

Pizza Hut

 

701 Highway 33 S

 

Cloquet

 

MN

 

55720

P0000757

 

Sky Ventures, LLC

 

Pizza Hut

 

1101 Hwy 25 N

 

Buffalo

 

MN

 

55313

P0000758

 

Sky Ventures, LLC

 

Pizza Hut

 

1918 London Rd

 

Duluth

 

MN

 

55812

P0000759

 

Sky Ventures, LLC

 

Pizza Hut

 

1725 E Main St

 

Albert Lea

 

MN

 

56007

P0000760

 

Sky Ventures, LLC

 

Pizza Hut

 

623 Hammond Ave

 

Superior

 

WI

 

54880

P0000761

 

Sky Ventures, LLC

 

Pizza Hut

 

3854 N Central Ave

 

Columbia Heights

 

MN

 

55421

P0000762

 

Sky Ventures, LLC

 

Pizza Hut

 

100 N Phillips

 

Algona

 

IA

 

50511

P0000763

 

Sky Ventures, LLC

 

Pizza Hut

 

1653 Weir Dr

 

Woodbury

 

MN

 

55125

P0000764

 

Sky Ventures, LLC

 

Pizza Hut

 

W Hwy 18

 

Mason City

 

IA

 

50401

P0000765

 

Sky Ventures, LLC

 

Pizza Hut

 

1211 7th Ave

 

Two Harbors

 

MN

 

55616

P0000766

 

Sky Ventures, LLC

 

Pizza Hut

 

257 Marschall Rd

 

Shakopee

 

MN

 

55379

P0000767

 

Sky Ventures, LLC

 

Pizza Hut

 

Hwy 18

 

Clear Lake

 

IA

 

50428

P0000768

 

Sky Ventures, LLC

 

Pizza Hut

 

1157 S Main

 

Sauk Centre

 

MN

 

56378

P0000769

 

Sky Ventures, LLC

 

Pizza Hut

 

15065 Canada Rd

 

Rosemount

 

MN

 

55068

P0000770

 

Sky Ventures, LLC

 

Pizza Hut

 

1504 13th Street S

 

Virginia

 

MN

 

55792

P0000771

 

Sky Ventures, LLC

 

Pizza Hut

 

7500 Bass Lake Rd

 

New Hope

 

MN

 

55428

P0000772

 

Sky Ventures, LLC

 

Pizza Hut

 

1300 W Broadway

 

Minneapolis

 

MN

 

55411

P0000773

 

Sky Ventures, LLC

 

Pizza Hut

 

319 N Benton

 

Sauk Rapids

 

MN

 

56379

P0000774

 

Sky Ventures, LLC

 

Pizza Hut

 

1685 White Bear Ave

 

Maplewood

 

MN

 

55109

P0000775

 

Sky Ventures, LLC

 

Pizza Hut

 

17305 Kenrick Ave

 

Lakeville

 

MN

 

55044

P0000776

 

Sky Ventures, LLC

 

Pizza Hut

 

2001 W Hwy 52

 

Rochester

 

MN

 

55901

 

A-11

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000777

 

Sky Ventures, LLC

 

Pizza Hut

 

1101 37th St East

 

Hibbing

 

MN

 

55746

P0000778

 

Sky Ventures, LLC

 

Pizza Hut

 

806 S Pokegama

 

Grand Rapids

 

MN

 

55744

P0000779

 

Sky Ventures, LLC

 

Pizza Hut

 

1404 E College Dr

 

Marshall

 

MN

 

56258

P0000780

 

Falcon Holdings

 

Church’s

 

276 Park Ave W

 

Mansfield

 

OH

 

44902

P0000781

 

Falcon Holdings

 

Church’s

 

700 S Arlington

 

Akron

 

OH

 

44306

P0000782

 

Falcon Holdings

 

Church’s

 

1520 E Main

 

Columbus

 

OH

 

43205

P0000783

 

Falcon Holdings

 

Church’s

 

920 N Grand Ave

 

St. Louis

 

MO

 

63106

P0000784

 

Falcon Holdings

 

Church’s

 

4375 Refugee Rd

 

Columbus

 

OH

 

43232

P0000785

 

Falcon Holdings

 

Church’s

 

1391 Wooster Ave

 

Akron

 

OH

 

44320

P0000786

 

Falcon Holdings

 

Church’s

 

3525 N Grand Blvd

 

St. Louis

 

MO

 

63107

P0000787

 

Falcon Holdings

 

Church’s

 

410 9th St NE

 

Canton

 

OH

 

44704

P0000788

 

Falcon Holdings

 

Church’s

 

805 N Kings Hwy

 

St. Louis

 

MO

 

63108

P0000789

 

Falcon Holdings

 

Church’s

 

7260 Manchester Rd

 

Maplewood

 

MO

 

63143

P0000790

 

Falcon Holdings

 

Church’s

 

1211 S. Main

 

Akron

 

OH

 

44301

P0000791

 

Falcon Holdings

 

Church’s

 

1753 Woodson Rd

 

Overland

 

MO

 

63114

P0000792

 

Falcon Holdings

 

Church’s

 

4414 N Saginaw

 

Flint

 

MI

 

48505

P0000793

 

Falcon Holdings

 

Church’s

 

4401 Marshall Rd

 

St. Louis

 

MO

 

63134

P0000794

 

Falcon Holdings

 

Church’s

 

10646 New Halls Ferry

 

Ferguson

 

MO

 

63135

P0000795

 

Falcon Holdings

 

Church’s

 

16100 Livernois

 

Detroit

 

MI

 

48221

P0000796

 

Falcon Holdings

 

Church’s

 

7215 Natural Bridge Rd

 

Normandy

 

MO

 

63121

P0000797

 

Falcon Holdings

 

Church’s

 

9137 W Grand River

 

Detroit

 

MI

 

48204

P0000798

 

Falcon Holdings

 

Church’s

 

13611 West 8 Mile Rd

 

Detroit

 

MI

 

48235

P0000799

 

Falcon Holdings

 

Church’s

 

24990 Dequindre

 

Warren

 

MI

 

48091

P0000800

 

Falcon Holdings

 

Church’s

 

15525 Chicago Ave

 

Detroit

 

MI

 

48228

P0000801

 

Falcon Holdings

 

Church’s

 

11501 Woodward Ave

 

Detroit

 

MI

 

48202

P0000802

 

Falcon Holdings

 

Church’s

 

2928 E 7 Mile Rd

 

Detroit

 

MI

 

48234

P0000803

 

Falcon Holdings

 

Church’s

 

13531 Fenkell Ave

 

Detroit

 

MI

 

48227

P0000804

 

Falcon Holdings

 

Church’s

 

4850 West 16th St

 

Indianapolis

 

IN

 

46224

P0000805

 

Falcon Holdings

 

Church’s

 

14260 Gratiot Ave

 

Detroit

 

MI

 

48205

P0000806

 

Falcon Holdings

 

Church’s

 

5443 East 21st St

 

Indianapolis

 

IN

 

46218

P0000807

 

Falcon Holdings

 

Church’s

 

3860 N College Ave

 

Indianapolis

 

IN

 

46205

P0000808

 

Falcon Holdings

 

Church’s

 

11965 E Warren Ave

 

Detroit

 

MI

 

48214

P0000809

 

Falcon Holdings

 

Church’s

 

3970 Lafayette Rd

 

Indianapolis

 

IN

 

46254

P0000810

 

Falcon Holdings

 

Church’s

 

5520 Caseyville Ave

 

Washington Park

 

IL

 

62204

P0000811

 

Falcon Holdings

 

Church’s

 

5040 E 38th St

 

Indianapolis

 

IN

 

46218

P0000812

 

Falcon Holdings

 

Church’s

 

4590 W 5th Ave

 

Gary

 

IN

 

46406

P0000813

 

Falcon Holdings

 

Church’s

 

333 E 159th St

 

Harvey

 

IL

 

60426

P0000814

 

Falcon Holdings

 

Church’s

 

3863 N Post Rd

 

Indianapolis

 

IN

 

46226

P0000815

 

Falcon Holdings

 

Church’s

 

500 S Western Avenue

 

Peoria

 

IL

 

61605

P0000816

 

Falcon Holdings

 

Church’s

 

5400-08 W. Cermak Rd

 

Cicero

 

IL

 

60650

 

A-12

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000817

 

Falcon Holdings

 

Church’s

 

3701 Grant St

 

Gary

 

IN

 

46408

P0000818

 

Falcon Holdings

 

Church’s

 

1409 South Broadway

 

Gary

 

IN

 

46407

P0000819

 

Falcon Holdings

 

Church’s

 

4812 W North Ave

 

Chicago

 

IL

 

60639

P0000820

 

Falcon Holdings

 

Church’s

 

345 Collins St

 

Joliet

 

IL

 

60432

P0000821

 

Falcon Holdings

 

Church’s

 

7102 S Stony Island Ave

 

Chicago

 

IL

 

60649

P0000822

 

Falcon Holdings

 

Church’s

 

200 E 103rd St

 

Chicago

 

IL

 

60628

P0000823

 

Falcon Holdings

 

Church’s

 

2601 State St

 

East St. Louis

 

IL

 

62201

P0000824

 

Falcon Holdings

 

Church’s

 

431 N Austin Blvd

 

Chicago

 

IL

 

60644

P0000825

 

Falcon Holdings

 

Church’s

 

101 E 35th St

 

Chicago

 

IL

 

60616

P0000826

 

Falcon Holdings

 

Church’s

 

6600 S Halsted St

 

Chicago

 

IL

 

60621

P0000827

 

Falcon Holdings

 

Church’s

 

1808 W 47th St

 

Chicago

 

IL

 

60609

P0000828

 

Falcon Holdings

 

Church’s

 

1855 S Blue Island Ave

 

Chicago

 

IL

 

60608

P0000829

 

Falcon Holdings

 

Church’s

 

2806 W Cermak Ave

 

Chicago

 

IL

 

60623

 

A-13

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

MORTGAGE LOAN SCHEDULE

 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000051

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1321 Desiree Lane

 

Hurst

 

TX

 

74145-4818

P0000052

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2307 S Cooper St

 

Arlington

 

TX

 

76015-1602

P0000053

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5600 Camp Bowie Blvd

 

Fort Worth

 

TX

 

76107-5119

P0000054

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1528 Brown Trl

 

Bedford

 

TX

 

76021-5343

P0000055

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

7436 E Admiral Pl

 

Tulsa

 

OK

 

74115-7913

P0000056

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

8601 Highway 80 W

 

Fort Worth

 

TX

 

76116-6101

P0000057

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

205 Spur 350

 

Euless

 

TX

 

76040-4583

P0000058

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

4117 Buffalo Gap Rd

 

Abilene

 

TX

 

79605-7233

P0000059

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5748 SW Green Oaks Blvd

 

Arlington

 

TX

 

76017-1201

P0000060

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1550 W University Dr

 

Denton

 

TX

 

76201-1790

P0000061

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

6350 Lake Worth Blvd

 

Lake Worth

 

TX

 

76135-3102

P0000062

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

8611 S Lewis Ave

 

Tulsa

 

OK

 

74137-3206

P0000063

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5724 Broadway Blvd

 

Garland

 

TX

 

75043-5818

P0000064

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1113 W Northwest Hwy

 

Grapevine

 

TX

 

76051-5034

P0000065

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

301 W Shawnee St

 

Muskogee

 

OK

 

74401-4152

P0000066

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2001 NW 23rd St

 

Oklahoma City

 

OK

 

73106-1203

P0000067

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

7057 Ridgmar Meadow Rd

 

Fort Worth

 

TX

 

76116-1516

P0000068

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1210 W Will Rogers Blvd

 

Claremore

 

OK

 

74017-3426

P0000069

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1301 S Meridian Ave

 

Oklahoma City

 

OK

 

73108-1707

P0000070

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

6112 S Garnett Rd

 

Broken Arrow

 

OK

 

74012-1217

P0000071

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2630 S Buckner Blvd

 

Dallas

 

TX

 

75227-6901

P0000072

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

722 S Main St

 

Sapulpa

 

OK

 

74066-5104

P0000073

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5010 US Highway 277 S

 

Abilene

 

TX

 

79605-4543

P0000074

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

3023 SW 29th St

 

Oklahoma City

 

OK

 

73119-1713

 

A-14

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000075

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

6834 Wesley St

 

Greenville

 

TX

 

75402-7303

P0000076

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2951 N Belt Line Rd

 

Irving

 

TX

 

75062-5248

P0000077

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5380 N Beach St

 

Haltom City

 

TX

 

76137-2730

P0000078

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5341 William D Tate Ave

 

Grapevine

 

TX

 

76051-7357

P0000079

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2404 Westport Pkwy

 

Fort Worth

 

TX

 

76177-5302

P0000080

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

3204 SE Loop 820

 

Forest Hill

 

TX

 

76140-1107

P0000081

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

3700 Eldorado Pkwy

 

McKinney

 

TX

 

75070-4228

P0000082

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5032 S Sheridan Rd

 

Tulsa

 

OK

 

74145-5714

P0000083

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1725 W Owen K Garriott Rd

 

Enid

 

OK

 

73703-5604

P0000084

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2814 E 11th St

 

Tulsa

 

OK

 

74104-4113

P0000085

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2305 E Southlake Blvd

 

Southlake

 

TX

 

76092-6603

P0000086

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

1603 S Main St

 

Atmore

 

AL

 

36502-3501

P0000087

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

5605 E Rite Rd

 

Theodore

 

AL

 

36582-1665

P0000088

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

8300 NW 103rd St

 

Hialeah

 

FL

 

33016-2253

P0000089

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

615 N Dixie Fwy

 

New Smyrna Beach

 

FL

 

32168-6409

P0000090

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

7522 Southgate Blvd

 

Margate

 

FL

 

33068-1362

P0000091

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

5121 Powerline Rd

 

Fort Lauderdale

 

FL

 

33309-3156

P0000092

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

3012 W Hillsborough Ave

 

Tampa

 

FL

 

33614-5963

P0000093

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

10824 S US Highway 41

 

Gibsonton

 

FL

 

33534-4708

P0000094

 

Advance Auto Parts, Inc.

 

Advance Auto Parts

 

2636 S Smithville Rd

 

Dayton

 

OH

 

45420-2642

P0000095

 

Advance Auto Parts, Inc.

 

Advance Auto Parts

 

3210 Library Rd

 

Castle Shannon

 

PA

 

15234-2631

P0000096

 

Advance Auto Parts, Inc.

 

Advance Auto Parts

 

3317 Agency St

 

Burlington

 

IA

 

52601-1959

P0000097

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

311 E Oakland Ave

 

Camilla

 

GA

 

31730-1969

P0000098

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

2815 Montgomery St

 

Savannah

 

GA

 

31405-3200

P0000099

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

1501 Manchester Expy

 

Columbus

 

GA

 

31904-6659

P0000100

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

203 W 6th St

 

Waynesboro

 

GA

 

30830-1461

 

A-15

--------------------------------------------------------------------------------


 

Property
ID

 

Obligor

 

Concept

 

Address

 

City

 

ST

 

Zip
Code

P0000101

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

402 Columbia St

 

Blakeley

 

GA

 

31723-1703

P0000102

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

2196 US Highway 17

 

Richmond Hill

 

GA

 

31324-3671

P0000103

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

3602 Peach Orchard Rd

 

Augusta

 

GA

 

30906-9436

P0000104

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

760 E King Avenue

 

Kingsland

 

GA

 

31548-6317

P0000105

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

310 W Taylor St

 

Griffin

 

GA

 

30223-3029

P0000106

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

5621 Riverdale Dr

 

College Park

 

GA

 

30349-6443

P0000107

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

1496 US Highway 19

 

Leesburg

 

GA

 

31763-4834

P0000108

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

950 E Boston St

 

Covington

 

LA

 

70433-3282

P0000109

 

Advance Auto Parts, Inc.

 

Advance Auto Parts

 

2602 Washington Ave

 

Alton

 

IL

 

62002-5466

P0000110

 

Advance Auto Parts, Inc.

 

Advance Auto Parts

 

3510 Gravois Ave

 

Saint Louis

 

MO

 

63118-3504

P0000111

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

5060 Hardy St

 

Hattiesburg

 

MS

 

39402-1307

P0000112

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

300 US Highway 80 W

 

Clinton

 

MS

 

39056

P0000113

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

1259 Ellis Ave

 

Jackson

 

MS

 

39209-7328

P0000114

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

179 Sgt Prentiss Dr

 

Natchez

 

MS

 

39120-4733

P0000115

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

198 Northside Dr

 

Newton

 

MS

 

39345-9747

P0000116

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

614 Central Ave W

 

Wiggins

 

MS

 

39577-2531

P0000117

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

550 E Baruch St

 

Denmark

 

SC

 

29042-1307

 

A-16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF REQUEST FOR RELEASE — PROPERTY MANAGER

 

[Date]

 

Midland Loan Services, Inc.

10851 Master Suite 300

Overland Park, Kansas 66210

 

Citibank, N.A.

388 Greenwich Street

14th Floor

New York, New York 10013

Attention:  Structured Finance Agency-Spirit Master Funding, LLC, Series 2005-1

 

Spirit Master Funding, LLC

 

Re:          Spirit Master Funding, LLC, Net-Lease Mortgage Notes, Series 2005

 

In connection with the administration of the Lease Files held by or on behalf of
you as trustee under that certain Property Management and Servicing Agreement,
dated as of July 26, 2005 (the “Property Management Agreement”), among Spirit
Master Funding, LLC, as issuer (the “Issuer”), the undersigned, as property
manager (the “Property Manager”) and special servicer (the “Special Servicer”)
and Midland Loan Services, Inc., as back-up manager (the “Back-Up Manager”), the
undersigned as Property Manager hereby requests a release of the Lease File (or
the portion thereof specified below) held by the Custodian on behalf of the
Indenture Trustee with respect to the following described Lease for the reason
indicated below.

 

Tenant’s Name:

Address:

Lease No.:

 

If only particular documents in the Lease File are requested, please specify
which:

 

Reason for requesting Lease File (or portion thereof):

 

o            1.             Lease paid in full and terminated.

 

The undersigned hereby certifies that all amounts received in connection with
the Lease that are required to be deposited in the Collection Account pursuant
to the Property Management Agreement, have been or will be so deposited.

 

o            2.             Other.  (Describe)

 

B-1

--------------------------------------------------------------------------------


 

The undersigned acknowledges that the above Lease File (or requested portion
thereof) will be held by the undersigned in accordance with the provisions of
the Property Management Agreement and will be returned to you or your designee
within ten (10) days of our receipt thereof, unless the Lease has become a
Liquidated Lease, in which case the Lease File (or such portion thereof) will be
retained by us permanently.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Property Management Agreement.

 

 

 

SPIRIT FINANCE CORPORATION

 

as Property Manager

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF REQUEST FOR RELEASE — SPECIAL SERVICER

 

[Date]

 

Midland Loan Services, Inc.

10851 Master Suite 300

Overland Park, Kansas 66210

Spirit Master Funding, LLC

 

Re:          Spirit Master Funding, LLC, Net-Lease Mortgage Notes, Series 2005-1

 

In connection with the administration of the Lease Files held by or on behalf of
you as trustee under that certain Property Management and Servicing Agreement,
dated as of July 26, 2005 (the “Property Management Agreement”), among Spirit
Master Funding, LLC, as issuer (the “Issuer”), the undersigned, as property
manager (the “Property Manager”) and special servicer (the “Special Servicer”)
and Midland Loan Services, Inc., as back-up manager (the “Back-Up Manager”), the
undersigned as Special Servicer hereby requests a release of the Lease File (or
the portion thereof specified below) held by the Custodian on behalf of the
Indenture Trustee with respect to the following described Lease for the reason
indicated below.

 

Tenant’s Name:

Address:

Loan No.:

 

If only particular documents in the Lease File are requested, please specify
which:

 

Reason for requesting Lease File (or portion thereof):

 

o            1.             The Tenant is being evicted.

 

o            2.             Other.  (Describe)

 

The undersigned acknowledges that the above Lease File (or requested portion
thereof) will be held by the undersigned in accordance with the provisions of
the Property Management Agreement and will be returned to you or your designee
within ten (10) days of our receipt thereof, unless (i) the Tenant is being
evicted, in which case the Lease File (or such portion thereof) will be returned
when no longer required by us for such purpose, or (ii) we deliver to the
Indenture Trustee an Officer’s Certificate stating that the Lease has become a
Liquidated Lease and all amounts received or to be received in connection with
such liquidation that are required to be deposited into the Release Account or
the Collection Account pursuant to Section 3.04(a) have been or will be so
deposited.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Property Management Agreement.

 

C-1

--------------------------------------------------------------------------------


 

 

SPIRIT FINANCE CORPORATION as

 

Special Servicer

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LIMITED POWERS OF ATTORNEY
FROM ISSUER OR INDENTURE TRUSTEE

 

KNOW ALL MEN BY THESE PRESENTS:

 

WHEREAS, pursuant to that certain Property Management and Servicing Agreement,
dated as of July 26, 2005 (the “Agreement”), among Spirit Master Funding, LLC,
as Issuer (the “Issuer”), Spirit Finance Corporation (“Spirit Finance”), as
property manager (the “Property Manager”) and special servicer (the “Special
Servicer”), and Midland Loan Services, Inc., as back-up manager (the “Back-Up
Manager”), the [Property Manager] [Special Servicer] (hereafter, the “Servicer”)
administers and services certain “Mortgaged Properties” and “Leases” as such
terms are defined in the Agreement, in accordance with the terms of the
Agreement and such Leases, and,

 

WHEREAS, pursuant to the terms of the Agreement, Spirit Finance is granted
certain powers, responsibilities and authority in connection with its servicing
and administration subject to the terms of the Agreement; and

 

WHEREAS, the [Issuer] [Indenture Trustee] (hereafter, the “Grantor”) has been
requested by Spirit Finance pursuant to the Agreement to grant this Limited
Power of Attorney to Spirit Finance to enable it to execute and deliver, on
behalf of the Grantor, certain documents and instruments related to the
Mortgaged Properties and Leases, thereby empowering Spirit Finance to take such
actions as it deems necessary to comply with its servicing, administrative and
management duties under and in accordance with the Agreement.

 

NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS:

 

The Grantor does make, constitute and appoint [Spirit Finance Corporation, a
Delaware limited liability company], its true and lawful agent and attorney in
fact with respect to the Mortgaged Properties and Leases held by the Grantor, in
its name, place and stead, to (A) prepare, execute and deliver: (i) any and all
financing statements, continuation statements and other documents or instruments
necessary to maintain the validity, enforceability, perfection and priority of
the Grantor’s interest in any real property (collectively, the “Mortgaged
Property”) and any Lease with respect to any Mortgaged Property; (ii) subject to
the provisions of the Agreement, any and all modifications, waivers, consents,
assumptions, amendments or subordinations with respect to a Lease or documents
relating thereto; and (iii) any and all instruments necessary or appropriate for
the eviction of any Tenant under a Lease serviced by Spirit Finance and
consistent with the authority granted by the Agreement; and (B) to take any and
all actions on behalf of the Grantor in connection with maintaining and
defending the enforceability of any such Lease obligation, including but not
limited to the execution of any and all instruments necessary or appropriate in
defense of and for the collection and enforcement of said Lease obligation in
accordance with the terms of the Agreement.

 

D-1

--------------------------------------------------------------------------------


 

ARTICLE I

 

The enumeration of particular powers hereinabove is not intended in any way to
limit the grant to the Property Manager as the Grantor’s attorney in fact of
full power and authority with respect to the Leases and Mortgaged Properties to
execute and deliver any such documents, instrument or other writing as fully, in
all intents and purposes, as Grantor might or could do if personally present. 
The Grantor hereby ratifies and confirms whatsoever such attorney in fact shall
and may do by virtue hereof, and the Grantor agrees and represents to those
dealing with such attorney in fact that they may rely upon this power of
attorney until termination of the power of attorney under the provisions of
Article III below.  As between the Grantor and the Property Manager, the
Property Manager may not exercise any right, authority or power granted by this
instrument in a manner that would violate the terms of the Agreement or the
servicing standard imposed on the Property Manager by the Agreement, but any and
all third parties dealing with Property Manager as the Grantor’s attorney in
fact may rely completely, unconditionally and conclusively on the Property
Manager’s authority and need not make inquiry about whether the Property Manager
is acting pursuant to the Agreement or such standard.  Any trustee, title
company or other third party may rely upon a written statement by the Property
Manager that any particular lease or property in question is subject to and
included under this power of attorney and the Agreement.

 

ARTICLE II

 

An act or thing lawfully done hereunder by the Property Manager shall be binding
on the Grantor and the Grantor’s successor and assigns.

 

ARTICLE III

 

This power of attorney shall continue in full force and effect from the date
hereof until the earliest occurrence of any of the following events, unless
sooner revoked in writing by the Grantor:

 

(i)            the suspension or termination of this limited power of attorney
by the Grantor;

 

(ii)           the transfer of the Property Manager’s servicing rights and
obligations as the [Property Manager] [Special Servicer] under the Agreement
from the Property Manager to another servicer;

 

(iii)          the appointment of a receiver or conservator with respect to the
business of the Property Manager;

 

(iv)          the filing of a voluntary or involuntary petition in bankruptcy by
or against the Property Manager; or

 

(v)           the occurrence of a Servicer Replacement Event.

 

D-2

--------------------------------------------------------------------------------


 

Nothing herein shall be deemed to amend or modify the Agreement or the
respective rights, duties or obligations of the Grantor or Spirit Finance
thereunder, and nothing herein shall constitute a waiver of any rights or
remedies thereunder.

 

IN WITNESS WHEREOF, the Grantor has caused this instrument to be executed and
its corporate seal to be affixed hereto by its officer duly authorized as of the
        day of                      ,        .

 

 

SPIRIT MASTER FUNDING, LLC,
as Issuer under that certain Property
Management and Servicing Agreement
dated as of July 26, 2005

 

 

 

By:

 

 

 

 Name:

 

 

 Title:]

 

D-3

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

)

ss.:

COUNTY OF

)

 

 

On the           day of                    ,         , before me, a notary
public in and for said State, personally appeared
                                 , known to me to be a
                                                  of
                                             , one of the entities that executed
the within instrument, and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

 

Notary Public

[Notarial Seal]

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CALCULATION OF FIXED CHARGE COVERAGE RATIOS

 

1.             Adjusted EBITDAR:  As to any Tenant (including any Guarantor), an
amount equal to the sum of (i) pre-tax income, (ii) interest expense, (iii) all
non-cash amounts in respect of depreciation and amortization, (iv) all
non-recurring expenses, (v) specifically documented discretionary management
fees, and (vi) all operating lease or rent expense (including with respect to
any Equipment Loans) less (vii) all non-recurring income and normalized overhead
based on parent company’s general and administrative expenses as a percent of
sales (if not available, industry standards applied);

 

2.             Fixed Charges:  As to any Obligor (including any Guarantor), an
amount equal to the sum of (i) total operating lease or rent expenses, (ii)
interest expense, and (iii) scheduled principal payments on indebtedness, in
each case for the period of time as to which such figure is presented; and

 

3.             FCCR:  Adjusted EBITDAR/Fixed Charges.

 

Or in summarized Form

 

(EBITDA + Management Fees + Rent) / ( Rent + Principal + Interest)

 

--------------------------------------------------------------------------------